Exhibit 10.1
Execution Version
 
CREDIT AGREEMENT
among
HOLLYFRONTIER CORPORATION
and
CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,
UNION BANK, N.A.,
as Administrative Agent,
BNP PARIBAS,
as Syndication Agent,
and
BANK OF AMERICA, N.A.
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Documentation Agents
and
The Lenders from Time to Time Parties Hereto,
Dated as of July 1, 2011
UNION BANK, N.A. and BNP PARIBAS SECURITIES CORP.,
as Joint Lead Arrangers and Joint Book Managers
 
HollyFrontier Credit Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1. DEFINITIONS; RULES OF CONSTRUCTION
    1  
Section 1.1. Defined Terms
    1  
Section 1.2. Other Definitional and Interpretive Provisions
    47  
Section 1.3. Classification of Loans and Borrowings
    47  
Section 1.4. Time of Day
    48  
Section 1.5. Letter of Credit Amounts
    48  
Section 1.6. Accounting Terms and Accounting Changes
    48  
Section 1.7. Uniform Commercial Code
    48  
 
       
ARTICLE 2. THE CREDIT FACILITIES
    49  
Section 2.1. Revolving Commitments
    49  
Section 2.2. Termination or Reduction of Revolving Commitments
    49  
Section 2.3. Optional Increase in Commitments
    50  
Section 2.4. Protective Advances and Overadvance Loans
    52  
Section 2.5. Swingline Loans
    53  
Section 2.6. Letters of Credit
    54  
Section 2.7. Requesting Letters of Credit
    55  
Section 2.8. Reimbursement and Participations
    56  
Section 2.9. No Duty to Inquire
    58  
Section 2.10. Cash Collateral
    59  
Section 2.11. Obligations of Lenders Several
    60  
 
       
ARTICLE 3. INTEREST, FEES AND CHARGES
    60  
Section 3.1. Interest
    60  
Section 3.2. Alternative Rate of Interest
    61  
Section 3.3. Fees
    61  
 
       
ARTICLE 4. LOAN ADMINISTRATION
    62  
Section 4.1. Requests for New Loans
    62  
Section 4.2. Continuations and Conversions of Existing Loans
    64  
Section 4.3. Defaulting Lenders
    65  
Section 4.4. Borrower Agent
    66  
Section 4.5. One Obligation
    67  
 
       
ARTICLE 5. PAYMENTS
    67  
Section 5.1. General Payment Provisions
    67  
Section 5.2. Certain Payments
    67  
Section 5.3. Repayment of Loans
    67  
Section 5.4. Payment of Other Obligations
    68  
Section 5.5. Optional Prepayments
    68  
Section 5.6. Marshaling; Payments Set Aside
    68  
Section 5.7. Post-Default Allocation of Payments
    68  
Section 5.8. Sharing of Payments by Lenders
    69  

HollyFrontier Credit Agreement — Page i

 



--------------------------------------------------------------------------------



 



              Page  
Section 5.9. Application of Payments
    70  
Section 5.10. Loan Account; Account Stated
    70  
Section 5.11. Increased Costs
    71  
Section 5.12. Illegality
    72  
Section 5.13. Funding Losses
    72  
Section 5.14. Taxes
    73  
Section 5.15. Mitigation Obligations; Replacement of Lenders
    75  
Section 5.16. Payments by Borrowers; Presumptions by Administrative Agent
    76  
Section 5.17. Nature and Extent of Each Borrower’s Liability
    76  
 
       
ARTICLE 6. REPRESENTATIONS AND WARRANTIES
    80  
Section 6.1. Existence; Compliance with Law
    80  
Section 6.2. Legal Name; Jurisdiction of Organization; Location of Chief
Executive Office and Collateral Locations; Prior Names and Fictitious Business
Names
    80  
Section 6.3. Power; Authorization; Enforceable Obligations; Liens
    81  
Section 6.4. Financial Statements and Projections
    81  
Section 6.5. Absence of Default
    82  
Section 6.6. Owned and Leased Real Property
    82  
Section 6.7. Labor Matters
    82  
Section 6.8. Subsidiaries, Joint Ventures and Affiliates; Outstanding Equity
Interests
    82  
Section 6.9. Government Regulation
    83  
Section 6.10. Taxes
    83  
Section 6.11. ERISA
    83  
Section 6.12. Litigation
    84  
Section 6.13. Intellectual Property
    84  
Section 6.14. Full Disclosure
    85  
Section 6.15. Environmental Matters
    85  
Section 6.16. Insurance
    86  
Section 6.17. Receivables
    86  
Section 6.18. Petroleum Inventory
    86  
Section 6.19. Investment Company Act; Other Regulations
    87  
Section 6.20. Solvency
    87  
Section 6.21. Deposit Accounts
    87  
Section 6.22. OFAC
    87  
Section 6.23. Anti-Terrorism Laws
    87  
Section 6.24. Prior Indemnification Agreements
    88  
 
       
ARTICLE 7. CONDITIONS PRECEDENT
    88  
Section 7.1. Conditions to Initial Extension of Credit
    88  
Section 7.2. Conditions to Each Extension of Credit
    92  
 
       
ARTICLE 8. AFFIRMATIVE COVENANTS
    92  
Section 8.1. Borrowing Base Certificate and Related Reports
    93  
Section 8.2. Financial Statements
    94  

HollyFrontier Credit Agreement — Page ii

 



--------------------------------------------------------------------------------



 



              Page  
Section 8.3. Certificates; Other Information
    95  
Section 8.4. Payment of Obligations
    97  
Section 8.5. Maintenance of Existence; Compliance
    97  
Section 8.6. Maintenance of Property; Insurance
    97  
Section 8.7. Inspection of Property; Books and Records; Discussions
    98  
Section 8.8. Notices
    98  
Section 8.9. Environmental Laws
    99  
Section 8.10. Use of Proceeds
    100  
Section 8.11. Additional Subsidiary Guarantors
    100  
Section 8.12. Borrowing Base Verification
    100  
Section 8.13. Further Assurances
    101  
Section 8.14. Designation and Conversion of Unrestricted Subsidiaries
    101  
Section 8.15. Maintenance of Dominion Account
    102  
Section 8.16. Post-Closing Undertakings
    102  
 
       
ARTICLE 9. NEGATIVE COVENANTS
    102  
Section 9.1. Indebtedness
    102  
Section 9.2. Liens
    104  
Section 9.3. Fundamental Changes
    106  
Section 9.4. Changes in Fiscal Periods
    106  
Section 9.5. Restricted Payments
    106  
Section 9.6. Investments
    107  
Section 9.7. Optional Payments and Modifications of Certain Debt Instruments
    108  
Section 9.8. Transactions with Affiliates
    109  
Section 9.9. Burdensome Agreements
    109  
Section 9.10. Dispositions
    109  
Section 9.11. Lines of Business
    111  
Section 9.12. Fixed Charge Coverage Ratio
    111  
 
       
ARTICLE 10. EVENTS OF DEFAULT
    111  
 
       
ARTICLE 11. ADMINISTRATIVE AGENT
    114  
Section 11.1. Appointment and Authority
    114  
Section 11.2. Rights as a Lender
    114  
Section 11.3. Exculpatory Provisions
    114  
Section 11.4. Reliance by Administrative Agent
    115  
Section 11.5. Delegation of Duties
    116  
Section 11.6. Resignation of Administrative Agent
    116  
Section 11.7. Non-Reliance on Administrative Agent and Other Lenders
    117  
Section 11.8. No Other Duties, Etc
    117  
Section 11.9. Administrative Agent May File Proofs of Claim
    117  
 
       
ARTICLE 12. MISCELLANEOUS
    118  
Section 12.1. Amendments; Consents and Waivers
    118  
Section 12.2. Notices; Effectiveness; Electronic Communication
    120  
Section 12.3. No Waiver; Cumulative Remedies
    122  

HollyFrontier Credit Agreement — Page iii

 



--------------------------------------------------------------------------------



 



              Page  
Section 12.4. Survival of Representations and Warranties
    123  
Section 12.5. Expenses; Indemnification; Damage Waiver
    123  
Section 12.6. Successors and Assigns; Participations and Assignments
    125  
Section 12.7. Set-off
    129  
Section 12.8. Counterparts
    129  
Section 12.9. Severability
    129  
Section 12.10. Integration
    130  
Section 12.11. GOVERNING LAW
    130  
Section 12.12. Submission To Jurisdiction; Waivers
    130  
Section 12.13. Acknowledgments
    131  
Section 12.14. Releases of Guarantees and Liens; Designation of Subsidiaries;
Disavowal of Liens
    131  
Section 12.15. Confidentiality
    132  
Section 12.16. WAIVERS OF JURY TRIAL
    133  
Section 12.17. Limitation on Interest
    133  
Section 12.18. USA Patriot Act Notice
    134  

HollyFrontier Credit Agreement — Page iv

 



--------------------------------------------------------------------------------



 



     
EXHIBITS:
   
 
   
A
  Form of Borrowing Base Certificate
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Borrowing Notice
E
  Form of Conversion/Continuation Notice
F
  Form of Assignment and Assumption
G-1
  Form of Commitment Increase Letter
G-2
  Form of Additional Lender Certificate
H
  Form of Revolving Note
I
  Form of Guarantee and Collateral Agreement
J
  Form of Swingline Note
 
   
SCHEDULES:
   
 
   
1.1
  Revolving Commitments
1.2
  Designated Customers
1.3
  U.S. Government Contracts
1.4
  Existing Letters of Credit
1.5
  Immaterial Subsidiaries
6.2
  Subsidiaries
6.3
  Consents, Etc.
6.6
  Real Property
6.7
  Labor Matters
6.8(a)
  Capitalization of Restricted Subsidiaries
6.8(b)
  Options, Warrants, Etc.
6.10
  Taxes
6.11
  ERISA
6.12
  Litigation
6.13
  Intellectual Property
6.15
  Environmental Matters
6.21
  Deposit Accounts
8.14
  Unrestricted Subsidiaries
8.16
  Post-Closing Undertakings
9.1(d)
  Existing Indebtedness
9.2(f)
  Existing Liens
9.6
  Investments
9.8
  Affiliate Transactions
12.2
  Notices

HollyFrontier Credit Agreement — Page v

 



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT (this “Agreement”), is dated as of July 1, 2011, by
and among HOLLY CORPORATION, a Delaware corporation to be known as HOLLYFRONTIER
CORPORATION upon the consummation of the Transactions (the “Company”), and
certain Subsidiaries of the Company signatory hereto (together with the Company,
each a “Borrower” and collectively “Borrowers”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(each, a “Lender” and, collectively, the “Lenders”), UNION BANK, N.A. (“Union
Bank”), as a Lender and in its capacity as the Swingline Lender (as defined
below) and an Issuing Bank (as defined below) and Union Bank, in its capacity as
administrative agent and collateral agent for the Lenders and the Issuing Banks
(in such capacity and as further defined below, “Administrative Agent”).
W I T N E S S E T H:
     In consideration of the mutual covenants and agreements contained herein,
the Loans which may hereafter be made by Lenders and the Letters of Credit which
may be issued by the Issuing Banks for the account of any Loan Party and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1.
DEFINITIONS; RULES OF CONSTRUCTION
     Section 1.1. Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “Acceptable Issuer”: a United States domestic bank or United States
branch of a foreign bank, in either case rated “A-” or higher by S&P and “A3” or
higher by Moody’s.
          “Account Debtor”: any Person who may become obligated to any Person
under, with respect to, or on account of, an Account, Chattel Paper, or General
Intangible (including a Payment Intangible).
          “Accounting Change”: refers to a change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission, including any change in accounting principles that would require
operating leases entered into in the Ordinary Course of Business to be treated
as a capital lease under GAAP.
          “Acquisition”: any transaction, or any series of related transactions,
consummated after the Closing Date, by which any Borrower or any Restricted
Subsidiary acquires (a) any other Person, which Person shall then become
consolidated with any Borrower or any Restricted Subsidiary in accordance with
GAAP; (b) voting Equity Interests issued by any other Person, but only if such
acquisition results in a Borrower or a Restricted Subsidiary, individually or
collectively, owning more than 50% of such voting Equity Interests; (c) all or
substantially all of the assets of any other Person; or (d) the assets which
constitute all or substantially all of any division or operating unit of the
business of any Person (in each case, whether by purchase, exchange, issuance of
Equity Interests or debt securities (other than
HollyFrontier Credit Agreement — Page 1





--------------------------------------------------------------------------------



 



securities having such power only by reason of the happening of a contingency),
merger, reorganization, amalgamation or any other method.
          “Act”: as defined in Section 12.18.
          “Additional Lender”: as defined in Section 2.3(a).
          “Additional Lender Certificate”: as defined in Section 2.3(b).
          “Adjusted Eurodollar Rate”: for any Eurodollar Loan for any day during
any Interest Period therefor, the rate per annum equal to the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
Administrative Agent to be equal to the quotient obtained by dividing (a) the
Eurodollar Rate for such Eurodollar Loan for such Interest Period by (b) 1 minus
the Reserve Requirement for such Eurodollar Loan for such Interest Period. The
Adjusted Eurodollar Rate for any Eurodollar Loan shall change whenever the
Eurodollar Rate or the Reserve Requirement changes.
          “Administrative Agent”: Union Bank, N.A. as administrative agent and
collateral agent, or any successor in such capacity.
          “Administrative Agent Parties”: as defined in Section 12.2(d).
          “Administrative Questionnaire”: an administrative questionnaire in a
form supplied by Administrative Agent.
          “Affiliate”: with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent-Related Persons”: Administrative Agent, the Co-Documentation
Agents and the Syndication Agent, together with each of their respective
Affiliates (including, in the case of Union Bank, N.A., in its capacity as
Administrative Agent, a Joint Lead Arranger and, in the case of BNP Paribas, in
its capacity as a Syndication Agent, its Affiliate, BNP Paribas Securities
Corp., a Joint Lead Arranger), and the officers, directors, employees, agents
and attorneys-in-fact of such Persons and Affiliates.
          “Aggregate Credit Exposure”: at any time, the aggregate Credit
Exposure of all of the Lenders.
          “Agreement”: as defined in the preamble to this Agreement.
          “Allocable Amount”: as defined in Section 5.17(c).
          “Anti-Terrorism Laws”: any laws relating to the prevention of
terrorism or money laundering, including the Act.
          “Applicable Law” means all laws, rules, regulations, and governmental
guidelines applicable to the Person, conduct, transaction, agreement, or matter
in question, including all
HollyFrontier Credit Agreement — Page 2





--------------------------------------------------------------------------------



 



applicable statutory law, common law, and equitable principles, and all
provisions of constitutions, treaties, statutes, rules, regulations, orders, and
decrees of Governmental Authorities.
          “Applicable Lending Office”: a Lender’s Domestic Lending Office (in
the case of Base Rate Loans) and such Lender’s Eurodollar Lending Office (in the
case of Eurodollar Loans).
          “Applicable Percentage”: subject to Section 4.3(d), with respect to
any Lender, at any time, the percentage (carried out to the ninth decimal place)
of the Total Revolving Commitments represented by such Lender’s Revolving
Commitment (or, if the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the percentage (carried
out to the ninth decimal place) of the Total Revolving Extensions of Credit
represented by such Lender’s Revolving Extensions of Credit then outstanding,
giving effect to any Assignment and Assumption as to any Lender at any time.
          “Applicable Rate”: except as otherwise provided in Section 3.3(c), for
any day, with respect to any Eurodollar Loan or Base Rate Loan or with respect
to the Letter of Credit Fee and the Commitment Fee Rate payable hereunder, as
the case may be, the applicable rate per annum set forth under the relevant
column heading below based on the Applicable Rating Level as of the close of
business on the immediately preceding Business Day:

                                  Applicable   Base Rate     Eurodollar    
Letter of Credit     Commitment   Rating Level   Loans     Loans     Fee     Fee
Rate  
Level I
    1.500 %     2.500 %     2.500 %     0.500 %
Level II
    1.250 %     2.250 %     2.250 %     0.500 %
Level III
    1.000 %     2.000 %     2.000 %     0.375 %
Level IV
    0.750 %     1.750 %     1.750 %     0.375 %
Level V
    0.500 %     1.500 %     1.500 %     0.375 %

          “Applicable Rating Level”: the level set forth below that corresponds
to the ratings issued from time to time by Moody’s and S&P, as applicable to the
Index Debt:

                      Moody’s     S&P  
Level I
  ≤ Ba3   ≤ BB-
Level II
  Ba2   BB
Level III
  Ba1   BB+
Level IV
  Baa3   BBB-
Level V
  ≥ Baa2   ≥ BBB

For purposes of the foregoing, (i) “ ≥ ” means a rating equal to or more
favorable than; (ii) “ ≤ ” means a rating equal to or less favorable than;
(iii) if the rating is being determined by Index Debt of the type described in
clause (b) of the definition thereof, the Applicable Rating Level shall be one
level more favorable than it would otherwise be; (iv) if neither S&P nor Moody’s
HollyFrontier Credit Agreement — Page 3





--------------------------------------------------------------------------------



 



maintains a rating for the Index Debt, Level I shall apply; (v) if the ratings
for the Index Debt fall within different levels that are one level apart, the
more favorable of the two ratings shall apply (for example, if the Moody’s
rating is Ba2 and the S&P rating is BB+, Level III shall apply); (vi) if the
ratings for the Index Debt fall within different levels that are more than one
level apart, the level that is one level less favorable than the more favorable
of the two ratings shall apply (for example, if the Moody’s rating is Ba2 and
the S&P rating is BBB-, Level III shall apply); (vii) if only one of S&P or
Moody’s provides a rating for the Index Debt, the level corresponding to such
level shall apply; and (viii) if either of the Rating Agencies shall change its
ratings nomenclature prior to the date of Payment in Full of all Obligations,
Borrowers and the Majority Lenders shall negotiate in good faith to amend the
references to specific ratings in this definition to reflect such change, and
pending such amendment, if an appropriate Applicable Rating Level is otherwise
not determinable based upon the foregoing grid, the last Applicable Rating Level
in effect at the time of such change shall continue to apply. A change in the
Applicable Rating Level shall be effective as of the date on which a change in
the rating is first announced irrespective of when notice of such change shall
have been furnished by Borrower Agent to Administrative Agent and the Lenders.
          “Approved Account Debtor”: means (a) an Account Debtor of any Loan
Party approved by Administrative Agent in its Permitted Discretion or at the
direction of the Majority Lenders, from time to time, and (b) an Account Debtor
which is an Investment Grade Customer or the obligations of which are fully and
unconditionally guaranteed by an Investment Grade Customer, in each case, with
respect to clauses (a) and (b), identified as such on the list delivered with
the most recent Schedule of Accounts required pursuant to Section 8.1(b).
          “Approved Account Debtor Receivable”: an Eligible Receivable carried
on the books of a Loan Party as to which the applicable Account Debtor is an
Approved Account Debtor.
          “Approved Fund”: any Fund that is administered or managed by (a) a
Lender, (b) a Lender Affiliate or (c) an entity or an Affiliate of an entity
that administers or manages a Lender.
          “Assignment and Assumption”: an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.6(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit F or any other form approved by
Administrative Agent.
          “Availability”: at any time of determination, the amount, if any, by
which (a) the lesser of the Borrowing Base and the Total Revolving Commitments
exceeds (b) the Aggregate Credit Exposure.
          “Availability Reserve”: as of any date of determination, the sum
(without duplication) of (a) the Rent and Charges Reserve; (b) the First
Purchaser Reserve; (c) the Excise Tax Reserve; (d) the Inventory Reserve;
(e) the Bank Product Reserve; (f) the Dilution Reserve, and (g) such additional
reserves in an amount or a percent of a specified category or item, as
Administrative Agent and the Specified Agent-Related Persons may jointly impose
from time to time, in each case, in their collective Credit Judgment in relation
to the risks in clauses (a)
HollyFrontier Credit Agreement — Page 4





--------------------------------------------------------------------------------



 



through (g) being addressed; provided that, unless a Default exists, such
reserve shall not be in effect until three (3) Business Days after the date on
which Administrative Agent gives notice to Borrower Agent of such reserve.
          “Auto-Extension Letter of Credit” as defined in Section 2.7(c).
          “Auto-Reinstatement Letter of Credit” as defined in Section 2.7(d).
          “Bank Product”: any of the following products, services or facilities
provided to any Group Member by any Bank Product Provider: (a) Cash Management
Services; (b) Lender Hedge Agreements with respect to Lender Hedge Obligations;
(c) commercial credit card and merchant card services; and (d) other banking
products or services as may be requested by any Group Member, other than Letters
of Credit.
          “Bank Product Agreement”: any agreement between or among any Group
Member and any Bank Product Provider in connection with the obtaining of any
Bank Product, including, without limitation, any Lender Hedge Agreement.
          “Bank Product Obligations”: Indebtedness, liabilities and other
obligations of a Loan Party owing to any Bank Product Provider relating to or
arising out of the provision by such Bank Product Provider, of Bank Products,
including, without limitation, Lender Hedge Obligations.
          “Bank Product Provider”: any Agent-Related Person or any Lender
together with any of their respective Affiliates, including, without limitation,
any Lender Counterparty under a Lender Hedge Agreement.
          “Bank Product Reserve”: the aggregate amount of reserves jointly
established by Administrative Agent and the Specified Agent-Related Persons from
time to time, using their collective Credit Judgment in respect of Bank Product
Obligations then provided or outstanding; provided that, with respect to Bank
Product Reserves with respect to Lender Hedge Obligations, the amount of such
Bank Product Reserves shall not exceed an amount equal to 105% of the net Hedge
Termination Value for all Lender Hedge Agreements.
          “Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Reference Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent ( 1/2 of 1%) and (c) the
LMIR on such day plus 1.00%. Any change in the Base Rate due to a change in the
Reference Rate, the Federal Funds Effective Rate or the LMIR shall be effective
from and including the effective date of such change in the Reference Rate, the
Federal Funds Effective Rate or the LMIR, respectively.
          “Base Rate Loans”: Loans that bear interest at the Base Rate.
          “Blocked Person”: as defined in Section 6.23.
          “BNP Transactions” the crude oil purchases and related transactions
contemplated by the Master Crude Oil Purchase and Sale Contract dated as of
November 1, 2010, by and
HollyFrontier Credit Agreement — Page 5





--------------------------------------------------------------------------------



 



among Frontier Oil and Refining Company LLC, as purchaser, FOC, as guarantor,
BNP Paribas Energy Trading GP and BNP Paribas Energy Trading Canada Corp, as
sellers.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrowed Money”: with respect to any Person, without duplication,
(a) Indebtedness arising from the lending of money by another Person to such
Person (b) Indebtedness evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (c) Indebtedness which accrues interest or is
a type upon which interest charges are customarily paid (other than trade
payables incurred and paid in the ordinary course of business), or
(d) Indebtedness issued or assumed as full or partial payment for Property;
(e) Capital Lease Obligations of such Person; (f) all Synthetic Lease
Obligations of such Person (f) all obligations of such Person as an account
party in respect of unreimbursed amounts drawn on under letters of credit;
(g) all obligations, contingent or otherwise, of such Person with respect to
bankers’ acceptances and (h) guaranties by such Person of any Indebtedness of
the foregoing types owing by another Person; provided that, with respect to
Section 9.2(d) and for purposes of calculating compliance with Section 9.12,
Borrowed Money owed by a Loan Party to another Loan Party shall be excluded.
          “Borrower Agent”: as defined in Section 4.4.
          “Borrower Materials”: as defined in Section 8.3(g).
          “Borrowers” and “Borrower”: as defined in the preamble to this
Agreement.
          “Borrowing”: a borrowing of new Loans of a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to Section 4.1
or a Continuation or Conversion of existing Loans into a single Type (and, in
the case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 4.2.
          “Borrowing Base”: on any date of determination and without
duplication, an amount equal to the sum of the following:
          (a) 90% of the Value of Approved Account Debtor Receivables; plus
          (b) 95% of the Value of LC Supported Receivables; plus
          (c) 95% of the Value of Eligible Government Receivables; plus
          (d) 85% of the Value of Eligible Receivables (excluding the Value of
Eligible Receivables included in the immediately preceding clauses (a) through
(c)); plus
          (e) 80% of the Value of Eligible In-Transit Petroleum Inventory; plus
          (f) 80% of the Value of Eligible Petroleum Inventory (excluding the
Value of Eligible In-Transit Petroleum Inventory included in the immediately
preceding clause (e)); plus
HollyFrontier Credit Agreement — Page 6





--------------------------------------------------------------------------------



 



          (g)  100% of Pledged Cash; minus
          (h) the Availability Reserve;
          provided, however, that (i) the aggregate amount included in the
Borrowing Base pursuant to clauses (e) and (f) above shall not exceed 85% of the
Borrowing Base then in effect and (ii) Administrative Agent and the Specified
Agent-Related Persons, upon the occurrence and during the continuance of a
Default, may, jointly in their collective Credit Judgment and without any
Borrowers’ consent, decrease the percentages set forth in the immediately
foregoing clauses (a) through (f) and in the event such Default is capable of
being cured and is cured such decrease in the percentages shall be restored
subject to the consent of the Majority Lenders so long as no other Default has
occurred and is continuing.
          The Borrowing Base as set forth in the Borrowing Base Certificate most
recently delivered to Administrative Agent by Borrowers hereunder shall, absent
manifest error, constitute the “Borrowing Base” for all purposes hereunder.
          “Borrowing Base Adjustment Period”: the period (a) commencing on the
day that an Event of Default occurs, or Liquidity is less than $600,000,000, or
the Fixed Charge Coverage Ratio is less than 1.50 to 1.00 as of the last day of
any Fiscal Quarter, and (b) continuing until, during the preceding 90
consecutive days, no Event of Default has existed and Liquidity has been greater
than $600,000,000 at all times and the Fixed Charge Coverage Ratio has been
equal to or greater than 1.50 to 1.00 as of the last day of each Fiscal Month
ending during such 90 consecutive day period.
          “Borrowing Base Certificate”: a certificate, in form and substance
substantially similar to Exhibit A or in such other form as reasonably
acceptable to Administrative Agent, executed by a Responsible Officer of
Borrower Agent.
          “Borrowing Date”: any Business Day specified by Borrower Agent as a
date on which Borrowers request the Lenders to make Loans hereunder or the date
Borrower Agent requests the Swingline Lender to make a Swingline Loan, as the
context may require.
          “Borrowing Notice” a Borrowing Notice in the form of Exhibit D or such
other form acceptable to Administrative Agent from time to time which meets the
requirements of Section 4.1.
          “Business Day”: any day that is not a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California or Dallas, Texas are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan or to determine LMIR, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and,
HollyFrontier Credit Agreement — Page 7





--------------------------------------------------------------------------------



 



for the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.
          “Cash Collateralize”: to deposit in a Collateral Account or to pledge
and deposit with or deliver to Administrative Agent, for the benefit of one or
more of the Issuing Banks or Swingline Lender (as applicable) and the other
Secured Parties, as collateral for any Bank Product Obligations or obligations
of Lenders to fund participations in respect of LC Obligations or Swingline
Loans (as the context may require), cash, Cash Equivalents or deposit account
balances or, if Administrative Agent and each applicable Issuing Bank shall
agree, in their sole discretion, other credit support, in each case, pursuant to
documentation in form and substance satisfactory to Administrative Agent and the
Issuing Banks or the Swingline Lender, as applicable. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral, Cash Equivalents and other credit support.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 24 months from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 24 months from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
A-2 (or higher) by S&P or P-2 (or higher) by Moody’s, (d) certificates of
deposit, time deposits, eurodollar time deposits, overnight bank deposits or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof or the District of Columbia or any United States branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $500,000,000, (e) Investment Accounts maintained with (i) any bank
or securities intermediary that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $500,000,000, with respect to securities satisfying the
criteria in clauses (a), (b) or (d) above, (g) debt securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, (h) Investments in money market mutual or similar funds substantially
all of whose assets are invested in the types of assets described in clauses
(a) through (g) above, (i) taxable and tax-exempt municipal securities rated at
least A (or then equivalent grade) by S&P and A2 (or then equivalent grade) by
Moody’s, including variable rate municipal securities, having maturities or put
rights of not more than 24 months from the date of acquisition; and (j) deposits
available for withdrawal on demand with any commercial bank not meeting the
qualifications in clause (d) above, provided that all such deposits do not
exceed $10,000,000 in the aggregate at any one time.
HollyFrontier Credit Agreement — Page 8





--------------------------------------------------------------------------------



 



          “Cash Management Services”: any services provided from time to time by
any Agent-Related Person, Lender or Lender Affiliate to any Borrower or other
Group Member in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.
          “Change in Law”: the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
          “Claims” means all liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interest, costs, disbursements, and expenses
of any kind (including reasonable and documented fees, costs, and expenses of
attorneys and paralegals, experts, agents, consultants, and advisors, and
Extraordinary Expenses) at any time (including before or after the Closing Date,
after Payment in Full of the Obligations, or resignation or replacement of
Administrative Agent) incurred by or asserted against or imposed on any
Indemnitee as a result of, or arising from or in connection with, (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto; (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents; (c) the existence or perfection of any
Liens, or realization upon any Collateral; (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law; or (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration, or other proceeding (including an Insolvency Proceeding or
appellate proceedings), whether or not the applicable Indemnitee is a party
thereto.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 7.1 shall have been satisfied, which date is July 1, 2011.
          “Code”: the Internal Revenue Code of 1986, as amended.
          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Collateral Account”: as defined in the Guarantee and Collateral
Agreement.
          “Collateral Access Agreement”: a landlord waiver, bailee letter, or an
acknowledgement or agreement of any warehouseman, processor, lessor, consignee,
or other
HollyFrontier Credit Agreement — Page 9





--------------------------------------------------------------------------------



 



Person in possession of the Petroleum Inventory, in each case, in form and
substance reasonably satisfactory to Administrative Agent.
          “Commitment Fee Rate”: on any day, a rate per annum equal to the
Commitment Fee Rate set forth in the definition of Applicable Rate.
          “Commitment Increase Certificate”: as defined in Section 2.3(b).
          “Commitment Maturity Date”: the earliest of (a) the Revolving
Termination Date, (b) the date the Lenders’ obligation to make Loans and the
Issuing Banks’ obligation to issue Letters of Credit is terminated and the
Obligations are declared to be due and payable pursuant to Article 10, and
(c) the date Payment in Full of all Obligations occurs.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Consolidated EBITDA”: for any period, for Borrowers and the other
Group Members, on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus, without duplication and to the extent reflected as
a charge in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense, (c) depletion, depreciation
and amortization expense, (d) any loss on Dispositions of assets or
extraordinary charges or losses determined in accordance with GAAP, (e) any
other non-cash charges, non-cash expenses or non-cash losses of any Group Member
for such period (excluding any such charge, expense or loss incurred in the
Ordinary Course of Business that constitutes an accrual of or reserve for cash
charges for any future period) including non-cash losses or charges resulting
from the requirements of SFAS 133; provided that cash payments made during such
period or in any future period in respect of such non-cash charges, expenses or
losses (other than any such excluded charge, expense or loss as described above)
shall be subtracted from Consolidated Net Income in calculating Consolidated
EBITDA for the period in which such payments are made, (f) any reasonable and
documented fees and expenses incurred, or any amortization thereof regardless of
how characterized by GAAP, in connection with the Transactions, and minus, to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any gains on Dispositions of assets
or extraordinary income or gains determined in accordance with GAAP, and (c) any
other non-cash income or gain (excluding any items that represent the reversal
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to clause (e) above) including
any non-cash income or gains resulting from the requirements of SFAS 133, all as
determined on a consolidated basis in accordance with Applicable Law and GAAP.
          “Consolidated Net Income”: for any fiscal period, determined on a
consolidated basis in accordance with Applicable Law and GAAP consistently
applied, the consolidated net income (or loss) of the Group Members; provided
that there shall be excluded from Consolidated Net Income, without duplication,
(a) the income (or loss) of any Person accrued prior to the date it becomes a
Group Member or is merged into or consolidated with the Company or any Group
Member, (b) the income (or loss) of any Person (other than a Group Member) in
which any Group Member has an ownership interest, except to the extent that any
such income is received by any Group Member in the form of cash, dividends or
similar distributions, and (c) the
HollyFrontier Credit Agreement — Page 10





--------------------------------------------------------------------------------



 



undistributed earnings of any Group Member to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Group Member.
          “Continuation”: shall refer to the continuation pursuant to
Section 4.2 of a Eurodollar Loan as a Eurodollar Loan from one Interest Period
to the next Interest Period.
          “Continuation/Conversion Notice”: a written or telephonic request, or
a written confirmation, made by Borrower Agent which meets the requirements of
Section 4.2.
          “Continuing Directors”: the directors of the Company on the Closing
Date and each other director, if, in each case, such other director’s nomination
for election to the board of directors of the Company is recommended by at least
66-2/3% of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control”: the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling,” “Controls” and “Controlled” have meanings correlative thereto.
          “Controlled Account” means each Investment Account that is subject to
an account control agreement in form and substance reasonably satisfactory to
Administrative Agent.
          “Conversion”: shall refer to a conversion pursuant to Section 4.2 or
Article 4 of one Type of Loan into another Type of Loan.
          “Credit Exposure”: as to any Lender at any time, the sum of (a) such
Lender’s Revolving Extensions of Credit, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding.
          “Credit Judgment”: Administrative Agent’s or any Specified
Agent-Related Person, as applicable, reasonable credit judgment exercised in
good faith, consistent with customary business practices for comparable
asset-based lending transactions based upon its consideration of any factor that
it reasonably believes, without duplication of exclusionary criteria set forth
in definitions of “Eligible Government Receivable”, “Eligible In-Transit
Petroleum Inventory”, “Eligible Petroleum Inventory”, and “Eligible
Receivables”, as applicable (and vice versa), (a) could materially and adversely
affect (i) the quantity, quality, mix or Value of Collateral (including any
Requirement of Law that may inhibit collection of a Receivable), (ii) the
enforceability or priority of Administrative Agent’s Liens, or (iii) the amount
that Administrative Agent and Lenders could receive in liquidation of any
Collateral; (b) suggests that any collateral report or financial information
delivered by any Loan Party is incomplete, inaccurate or misleading in any
material respect; (c) materially increases the likelihood of any Insolvency
Proceeding involving a Loan Party; or (d) creates or could result in a Default.
In
HollyFrontier Credit Agreement — Page 11





--------------------------------------------------------------------------------



 



exercising such judgment, Administrative Agent may consider any factors that
could increase the credit risk of lending to Borrowers on the security of the
Collateral; provided that the amount of any such Availability Reserve so
established or the effect of any adjustment or imposition of exclusionary
criteria shall have a relation to the credit risk being addressed.
          “Debtor Relief Law”: the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
          “Default”: any of the events specified in Article 10, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Default Rate”: (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate, plus
2% per annum, in all cases to the fullest extent permitted by Applicable Law.
          “Defaulting Lender”: subject to Section 4.3(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, any Issuing Bank, any Swingline
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two Business Days of the date when due, (b) has notified
Borrowers, Administrative Agent or any Issuing Bank or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Administrative Agent or Borrowers, to confirm in
writing to Administrative Agent and Borrowers that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) made a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over
HollyFrontier Credit Agreement — Page 12

 



--------------------------------------------------------------------------------



 



such Lender or its assets or any direct or indirect parent company of such
Lender to be, insolvent or bankrupt; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender shall be conclusive and binding absent manifest error.
          “Designated Customer”: a Person set forth in Schedule 1.2 or any
supplement to Schedule 1.2 delivered by Borrowers to Administrative Agent;
provided that the long term unsecured and unguaranteed debt of each Person
included in any such supplement (or a guarantor of such Person’s obligations to
Borrowers or any other Loan Party) is rated at least A- by S&P or at least A3 by
Moody’s or such Person is otherwise approved by the Majority Lenders.
Administrative Agent, acting at the direction of the Majority Lenders, may at
any time remove any Person from Schedule 1.2 (other than any Person then
satisfying the ratings requirements set forth in this definition) upon written
notice thereof to Borrowers. The revocation by the Majority Lenders of approval
of any Designated Customer shall be effective prospectively and shall not affect
any Eligible Receivables with respect to which such Designated Customer is the
entity obligated to make payments with respect to such Eligible Receivables,
including any guarantor thereof, included in the Borrowing Base at the time such
revocation is effective.
          “Dilution Factors”: without duplication, with respect to any period
covered by a field exam, the aggregate amount of all deductions, credit memos,
returns, adjustments, allowances, bad debt write-offs and other non-cash credits
which are recorded to reduce Receivables in a manner consistent with current and
historical accounting practices of Borrowers.
          “Dilution Ratio”: for the trailing twelve month period ending on the
last day of any Fiscal Month, the amount (expressed as a percentage) equal to
(a) the aggregate amount of the applicable Dilution Factors for such period
divided by (b) total gross sales for such period.
          “Dilution Reserve”: at any date, (i) the amount by which the Dilution
Ratio exceeds five percent (5%), multiplied by (ii) the Eligible Receivables on
such date.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
including, without limitation, any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights or
claims associated therewith. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
          “Disqualified Stock”: any Equity Interest, which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (other than solely as a result
HollyFrontier Credit Agreement — Page 13

 



--------------------------------------------------------------------------------



 



of a change of control or asset sale), in whole or in part, on or prior to the
Revolving Termination Date.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Lending Office”: with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” below its name on
Schedule 1.1, or such other office as such Lender may from time to time specify
to Borrowers and Administrative Agent; with respect to any Issuing Bank, the
office, branch, or agency through which it issues Letters of Credit; and, with
respect to Administrative Agent, the office, branch, or agency through which it
administers this Agreement.
          “Dominion Account”: a special account established by Borrowers at
Administrative Agent or another bank acceptable to Administrative Agent, over
which Administrative Agent has exclusive control for withdrawal purposes.
          “Dominion Trigger Period”: the period (a) commencing on the day that
an Event of Default occurs (and is not cured or waived on such day), or
Liquidity is less than the greater of (i) 12.5% of the lesser of (A) the Total
Revolving Commitments and (B) the Borrowing Base or (ii) $112,500,000 at any
time; and (b) continuing until, during the preceding 90 consecutive days, no
Event of Default has existed and Liquidity has been greater than the greater of
(i) 12.5% of the lesser of (A) the Total Revolving Commitments and (B) the
Borrowing Base or (ii) $112,500,000 at all times.
          “Eligible Assignee”: means any Person that meets the requirements to
be an assignee under Section 12.6(b)(iii) (subject to such consents, if any, as
may be required under Section 12.6(b)(iii)).
          “Eligible Government Receivable”: any Eligible Receivable arising from
a U.S. Government Contract that complies with clause (f) of the definition of
Eligible Receivables.
          “Eligible In-Transit Petroleum Inventory”: Eligible Petroleum
Inventory owned by a Loan Party that is in transit via pipeline from a vendor or
a supplier in the United States.
          “Eligible Petroleum Inventory”: At any time, Petroleum Inventory owned
by any Loan Party, except any Petroleum Inventory that:
          (a) (i) is Petroleum Inventory to which any Loan Party does not have
title free and clear of all Liens other than those (A) in favor of
Administrative Agent for the benefit of the Secured Parties, (B) those in favor
of the operator of the pipeline, terminal, storage tank or other facility in
which Petroleum Inventory is held or transmitted that arise under Applicable Law
or contract and for which a Collateral Access Agreement has been obtained or
appropriate amounts have been included in the Rent and Charges Reserve, and
(C) Specified Liens or (ii) is not subject to a valid, first priority perfected
Lien in favor of Administrative Agent for the benefit of the Secured Parties;
provided such Petroleum Inventory may be subject to one or more Specified Liens;
or
HollyFrontier Credit Agreement — Page 14

 



--------------------------------------------------------------------------------



 



          (b) is not in good saleable or usable condition, is deteriorating in
quality and is obsolete, and is of a quality which (in locations where sold by
the applicable Loan Party) is not marketable at prevailing market prices for
such products and does not meet all applicable governmental regulations and
standards at the place of intended sale; or
          (c) is Petroleum Inventory that such Loan Party does not have an
absolute and unconditional right to obtain such Petroleum Inventory or Petroleum
Inventory equivalent to such Petroleum Inventory from the operator of the
pipeline, terminal, storage tank or other facility in which Petroleum Inventory
is held or transmitted for any reason, in each case, other than such Petroleum
Inventory being subject to (i) Liens in favor of the operator of the pipeline,
terminal, storage tank or other facility in which Petroleum Inventory is held or
transmitted that arise under Applicable Law or contract and for which a
Collateral Access Agreement has been obtained or appropriate amounts have been
included in the Rent and Charges Reserve and (ii) Specified Liens; or
          (d) is Petroleum Inventory not located in the United States or Canada;
or
          (e) is at a location other than (i) a location owned by a Loan Party,
(ii) a location leased by any Loan Party, or located in a storage facility,
warehouse or other facility owned or leased by a Person other than a Loan Party
or in the possession of a bailee and either (A) the value of the Petroleum
Inventory located at such locations is equal to or less than $20,000,000, or
(B) such lessor, warehouseman, processor, bailee or other Person has delivered
to Administrative Agent a Collateral Access Agreement or (C) to the extent that
such location does not satisfy the conditions in clause (A) or (B), a Rent and
Charges Reserve with respect to such location has been established by
Administrative Agent in its Credit Judgment; or
          (f) is Tank Heel; provided that, unless a Borrowing Base Adjustment
Period is in effect, only that portion of the Value of such Petroleum Inventory
in excess of $100,000,000 shall be ineligible and at any time a Borrowing Base
Adjustment Period is in effect all of such Petroleum Inventory will be
ineligible; or
          (g) is commingled with Petroleum Inventory of any Person other than a
Loan Party unless such Person and such Loan Party have adequate records to
determine the quantities and amounts of such commingled Petroleum Inventory
owned by such Loan Party; or
          (h) is located, stored or maintained at any service station or other
retail outlet; or
          (i) is Petroleum Inventory for which reclamation rights have been
asserted by the seller; or
          (j) is not in full conformity with the representations and warranties
made by the applicable Loan Parties to Administrative Agent in Section 6.18.
     If any Petroleum Inventory at any time ceases to be Eligible Petroleum
Inventory, such Petroleum Inventory shall promptly be excluded from the
calculation of the Borrowing Base; provided, however, that if any Petroleum
Inventory ceases to be Eligible Petroleum Inventory because of the adjustment of
or imposition of new exclusionary criteria pursuant to the
HollyFrontier Credit Agreement — Page 15

 



--------------------------------------------------------------------------------



 



succeeding paragraph, Administrative Agent will not require exclusion of such
Petroleum Inventory from the Borrowing Base until three (3) Business Days
following the date on which Administrative Agent gives notice to Borrower Agent
of such ineligibility, unless a Default exists, in which event such exclusion
shall be effective upon the giving of such notice.
     Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in its Credit Judgment, subject to the
approval of all Lenders in the case of adjustments or new criteria which have
the effect of making more credit available than would be available based upon
the criteria in effect on the Closing Date.
          “Eligible Receivables”: At any time Receivables of any Loan Party,
arising out of the sale of goods or rendition of services by such Loan Party to
its customers in the Ordinary Course of Business, except any Receivable that:
          (a) remains unpaid for more than thirty (30) days after the date on
which payment was due or for more than ninety (90) days after the date of the
original applicable invoice unless payment in full of such Receivable, by its
terms, is not required before ninety (90) days after the date of the original
applicable invoice; or
          (b) is owed by an Account Debtor and together with all other
Receivables owed by such Account Debtor (and its Affiliates) the total amount of
Receivables of such Account Debtor (and its Affiliates) exceeds (but only to the
extent of such excess) (i) with respect to an Account Debtor that is an
Investment Grade Customer other than Shell Oil Company, ten percent (10%) of the
aggregate amount of all Receivables, (ii) with respect to Shell Oil Company,
forty percent (40%) of the aggregate amount of all Receivables; provided that
said percentage shall be automatically reduced to twenty-five percent (25%) at
any time Shell Oil Company no longer maintains a long-term corporate debt rating
of at least Aa2 from Moody’s and at least AA from S&P, (iii) with respect to an
Account Debtor that is a Designated Customer, fifteen percent (15%), of the
aggregate amount of all Receivables, and (iv) with respect to any other Account
Debtor (other than the United States of America, or any federal, state, local or
other political subdivision thereof or any department, agency or instrumentality
of any of the foregoing), five percent (5%) of the aggregate amount of all
Receivables (or such higher percentage that Administrative Agent and the
Specified Agent-Related Persons may jointly establish for any such Account
Debtor described in the foregoing clauses (i) through (iv) from time to time);
or
          (c) is owed by an Account Debtor for which twenty percent (20%) or
more of the amount of Receivables owing by such Account Debtor (and its
Affiliates) are not Eligible Receivables as a result of clause (a) of this
definition; or
          (d) is owed by an Account Debtor who is a director, officer, employee,
Subsidiary or Affiliate of the Company or any other Loan Party; or
          (e) is owed by an Account Debtor who is a foreign government, any
federal, state, local or other political subdivision thereof, or any department,
agency, or instrumentality of any of the foregoing described in this clause (e);
or
HollyFrontier Credit Agreement — Page 16

 



--------------------------------------------------------------------------------



 



          (f) is owed by the United States of America, any federal, state, local
or other political subdivision thereof or any department, agency or
instrumentality of any of the foregoing described in this clause (f), unless the
Account Debtor is the U.S. Government, such U.S. Government Contract is set
forth in Schedule 1.3 (or in a supplement to Schedule 1.3 delivered by Borrower
Agent to Administrative Agent not less than three Business Days prior to the
delivery of the first Borrowing Base Certificate in which the Borrowers desire
to include Receivables arising from such contract); and (1) such U.S. Government
Contract does not contain a provision, substantially to the effect of Federal
Acquisition Regulation 52.232-24, prohibiting assignment of amounts due from the
U.S. Government under such contract; or (2) the applicable Loan Party has
complied with the provisions of the Federal Assignment of Claims Act or other
applicable statutes, including executing and delivering to Administrative Agent
all statements of assignment and/or notification which are in form and substance
acceptable to Administrative Agent and which are deemed necessary by
Administrative Agent to effectuate the assignment of such Receivable to
Administrative Agent for the benefit of the Secured Parties; or
          (g) is not denominated in Dollars or Canadian dollars (or if in
Canadian dollars, the currency exchange risk in respect of such Receivable that
is in Canadian dollars has not been hedged to the reasonable satisfaction of
Administrative Agent) or not payable in the United States; or
          (h) is owed by an Account Debtor who is not a resident of the United
States (which shall not be deemed to include any territories of the United
States) or Canada unless the Account Debtor (i) has supplied the applicable Loan
Party with an irrevocable letter of credit (which letter of credit shall be
delivered to Administrative Agent and shall be in form and substance reasonably
acceptable to Administrative Agent and issued by an Acceptable Issuer), or
(ii) is Pemex or any Affiliate of Pemex and (A) the aggregate amount of all
Receivables owing by Pemex and its Affiliates does not exceed $20,000,000,
(B) Pemex would otherwise qualify as an Investment Grade Customer, and (C)
payment of such Receivable is insured by an insurer acceptable to and on terms
and conditions acceptable to Administrative Agent and the Specified
Agent-Related Persons, in their collective Credit Judgment, and (iii) with
respect to clauses (i) and (ii) above, is invoiced to and paid in Dollars from
an office of such Account Debtor located within the United States; or
          (i) is subject to any dispute, contra-account, defense, offset or
counterclaim, volume rebate or advertising or other allowance; provided that if
any portion of any such Receivables is not subject to any dispute,
contra-account, defense, offset, counterclaim, volume rebate or advertising or
other allowance and the payment of such portion is not being withheld or delayed
or otherwise affected in any manner due to the portion that is subject to such
dispute, contra-account, defense, offset, counterclaim, volume rebate or
advertising or other allowance, then such portion which is not subject to any
dispute, contra-account, defense, offset, counterclaim, volume rebate or
advertising or other allowance shall not be excluded from Eligible Receivables
because of this clause (i); or
          (j) is owed by an Account Debtor that is the subject of an Insolvency
Proceeding or has made an assignment for the benefit of creditors or whose
assets have been conveyed to a receiver, pledgee, trustee or assignee for the
benefit of creditors unless there is a
HollyFrontier Credit Agreement — Page 17

 



--------------------------------------------------------------------------------



 



letter of credit supporting such Receivable (which letter of credit shall have
been delivered to Administrative Agent and shall be in form and substance
reasonably acceptable to Administrative Agent and issued by an Acceptable
Issuer); or
          (k) is conditional upon such Account Debtor’s approval or is otherwise
subject to any repurchase obligation or return right, as with sales made on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval or consignment
basis, or where such Receivable represents progress billings; or
          (l) is not at all times the legal, valid and binding obligation of the
Account Debtor thereon, enforceable against such Account Debtor in accordance
with its terms, subject to the effect of any applicable Debtor Relief Laws; or
          (m) the applicable Loan Party with respect to such Receivable has not
yet shipped the applicable goods or performed the applicable service; or
          (n) the applicable Loan Party with respect to such Receivable (or any
other party to such Receivable) is in default in the performance or observance
of any of the terms thereof (other than payment of such Receivable) in any
material respect; or
          (o) (i) is subject to any Lien or the Petroleum Inventory, goods,
property, services or other consideration for such Receivable constituting
proceeds is subject to any such Lien, in either case other than the Lien granted
to Administrative Agent for the benefit of the Secured Parties and Specified
Liens or (ii) is not subject to a valid, first priority perfected Lien in favor
of Administrative Agent for the benefit of the Secured Parties; provided such
Receivable may be subject to one or more Specified Liens; or
          (p) has been classified by any Loan Party as doubtful or such
Receivable has otherwise failed to meet established or customary credit
standards of the Loan Parties; or
          (q) is evidenced by a promissory note or other similar instrument
regardless of whether the original of such note or instrument is in the
possession of Administrative Agent; or
          (r) is expressly by its terms subordinate or junior in right or
priority of payment to any other obligation of or claim against the Account
Debtor; or
          (s) is consigned or otherwise assigned to any Person for collection or
otherwise; or
          (t) was generated by sales on a cash-on-delivery basis; or
          (u) is, by its terms, not required to be paid in full within ninety
(90) days of the date of the original applicable invoice; or
          (v) such Receivable is a crude oil receivable; or
          (w) is not in conformity with the representations and warranties made
by the applicable Loan Parties to Administrative Agent in Section 6.17.
HollyFrontier Credit Agreement — Page 18

 



--------------------------------------------------------------------------------



 



     If any Receivable at any time ceases to be an Eligible Receivable, then
such Receivable shall promptly be excluded from the calculation of the Borrowing
Base; provided, however, that if any Receivable ceases to be an Eligible
Receivable because of the adjustment of or imposition of new exclusionary
criteria pursuant to the succeeding paragraph, Administrative Agent will not
require exclusion of such Receivable from the Borrowing Base until three
(3) Business Days following the date on which Administrative Agent gives notice
to Borrower Agent of such ineligibility, unless a Default, in which event such
exclusion shall be effective upon the giving of such notice.
     Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in its Credit Judgment, subject to the
approval of all Lenders in the case of adjustments or new criteria which have
the effect of making more credit available than would have been available based
upon the criteria in effect on the Closing Date.
          “Enhanced Reporting Trigger Period”: the period (a) commencing on the
day that an Event of Default occurs (and is not cured or waived on such day), or
Liquidity is less than the greater of (i) 20% of the lesser of (A) the Total
Revolving Commitments and (B) the Borrowing Base or (ii) $200,000,000 at any
time; and (b) continuing until, during the preceding 90 consecutive days, no
Event of Default has existed and Liquidity has been greater than the greater of
(i) 20% of the lesser of (A) the Total Revolving Commitments and (B) the
Borrowing Base or (ii) $200,000,000 at all times.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as such relates to
the presence in the environment of, exposure to, or the use, treatment,
disposal, transport, handling, cleanup, or remediation of any Hazardous
Material) or the environment, as now or may at any time hereafter be in effect.
          “Environmental Orders”: all administrative orders, agreed orders,
consent orders, consent decrees, or other written agreements with Governmental
Authorities detailing requirements expected of the applicable Borrower or any of
its Subsidiaries by any Governmental Authority pursuant to applicable
Environmental Laws.
          “Environmental Permits”: all permits, licenses, registrations, and
authorizations required by applicable Environmental Laws for the operations of
the applicable Borrower or any of its Subsidiaries.
          “Environmental Liabilities and Costs”: all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, costs and
expenses that relate to any health or safety condition regulated under any
Environmental Law or in connection with any other environmental matter or
Release, threatened Release, or the presence of any Hazardous Material.
          “Equity Interests”: shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership
HollyFrontier Credit Agreement — Page 19

 



--------------------------------------------------------------------------------



 



interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate”: any trade or business (whether or not incorporated)
that together with a Loan Party is treated as a single employer under Section
414(b) or (c) of the Code and regulations promulgated under those sections or
within the meaning of Section 4001(a)(14) of ERISA (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to the Pension Funding
Rules). Any former ERISA Affiliate of a Loan Party or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of such Loan Party or such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of such Loan Party or such Subsidiary and with
respect to liabilities arising after such period for which such Loan Party or
such Subsidiary could reasonably be expected to be liable under the Code or
ERISA.
          “ERISA Event”: (a) the occurrence of a Reportable Event with respect
to a Pension Plan; (b) a withdrawal by any Loan Party or ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) by any Loan Party or ERISA Affiliate from a
Multiemployer Plan or the receipt by any Loan Party or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in Reorganization or
Insolvency, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA; (e) the commencement of proceedings by the PBGC to terminate
a Pension Plan or Multiemployer Plan; (f) any Loan Party or ERISA Affiliate
fails to meet the Pension Funding Rules with respect to any Pension Plan
(whether or not waived in accordance with such Pension Funding Rules) or the
failure to make by its due date a required installment under Section 430(j) of
the Code or Section 303(j) of ERISA with respect to any Pension Plan or the
failure by any Loan Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan, or requests a minimum funding waiver;
(g) the occurrence of an event or condition which could reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or ERISA Affiliate; (i) the assertion of a material claim (other than routine
claims for benefits) against any Plan, or the assets thereof, or against any
Loan Party or any of its ERISA Affiliates in connection with any Plan;
(j) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Plan intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Plan to qualify for exemption from taxation under
Section 501(a) of the Code; (k) the imposition of a Lien pursuant to
Section 401(a)(29) or 430(k) of the Code or pursuant to Section 303(k) of ERISA
or a violation of Section 436 of the Code with respect to any Pension Plan;
(l) the occurrence of a non-exempt prohibited transaction (within the meaning of
Section 406 of ERISA
HollyFrontier Credit Agreement — Page 20

 



--------------------------------------------------------------------------------



 



or Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Loan Party or any of its ERISA
Affiliates; (m) a Pension Plan is, or is expected to be, in “at risk” status
within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA; or (n) a Multiemployer Plan (x) is in “endangered status” (under Section
432(b)(1) of the Code or Section 305(b)(1) of ERISA) or (y) is in “critical
status” (under Section 432(b)(2) of the Code or Section 305(b)(2) of ERISA).
          “Eurodollar Lending Office”: with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on
Schedule 1.1 (or, if no such office is specified, its Domestic Lending Office),
or such other office of such Lender as such Lender may from time to time specify
to Borrowers and Administrative Agent.
          “Eurodollar Loans”: Loans that bear interest at the Adjusted
Eurodollar Rate.
          “Eurodollar Rate”: for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefor, the interest rate per annum
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum) set
forth on Reuters Reference LIBOR01 as the London Interbank Offered Rate, for
deposits in Dollars at 11:00 a.m. (London, England time) two Business Days
before the first day of such Interest Period and for a period equal to such
Interest Period; provided that, if no such quotation appears on the Reuters
Reference LIBOR01, the Eurodollar Rate shall be an interest rate per annum equal
to the rate per annum at which deposits in Dollars are offered by the principal
office of Union Bank, N.A. (or such other Lender as shall then be serving as
Administrative Agent) in London, England to prime banks in the London interbank
market at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Eurodollar
Borrowing to be maintained by the Lender that is Administrative Agent in respect
of such Borrowing and for a period equal to such Interest Period.
          “Event of Default”: any of the events specified in Article 10,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
          “Exchange Act”: as defined in Section 10(l).
          “Excise Tax Reserve”: the aggregate amount of reserves jointly
established by Administrative Agent and the Specified Agent-Related Persons from
time to time, in their collective Credit Judgment in respect of state and
federal excise and similar taxes that will be payable by the Loan Parties in
connection with sales of Petroleum Inventory.
          “Excluded Taxes”: with (a) respect to Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its income or gross receipts
(however denominated), and franchise Taxes imposed on it (in lieu of income
Taxes or gross receipt Taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which a Borrower or any Lender is located, (c) in the
HollyFrontier Credit Agreement — Page 21

 



--------------------------------------------------------------------------------



 



case of a Foreign Lender (other than an assignee pursuant to a request by a
Borrower under Section 5.15(b)), any withholding Tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding Tax pursuant to
Section 5.14(a), (d) United States withholding Taxes imposed under FATCA, and
(e) Taxes attributable to a Lender’s or other recipient’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.14(e).
          “Existing Credit Agreements”: collectively, the Existing Holly Credit
Agreement and the Existing FOC Credit Agreement.
          “Existing FOC Credit Agreement”: that certain Fourth Amended and
Restated Credit Agreement, dated as of August 19, 2008, among FOC, Frontier Oil
and Refining Company, as borrower, Union Bank, N.A., as administrative agent,
and a letter of credit issuer, and the financial institutions from time to time
a party thereto as lenders, as amended prior to the Closing Date.
          “Existing Holly Credit Agreement”: that certain Second Amended and
Restated Credit Agreement, dated as of April 7, 2009, among Holly, as borrower,
Bank of America, N.A. as administrative agent, swingline lender and letter of
credit issuer, and the financial institutions from time to time a party thereto
as lenders, as amended prior to the Closing Date.
          “Existing Letters of Credit”: the Letters of Credit (as defined in the
Existing Credit Agreements) issued pursuant to either of the Existing Credit
Agreements and set forth on the attached Schedule 1.4.
          “Existing Senior Notes” means, collectively, for so long as the same
remain outstanding, the notes issued prior to the Closing Date under each of,
(a) that certain First Supplemental Indenture dated as of September 17, 2008 to
that certain Indenture dated as of September 17, 2008, as supplemented prior to
the Closing Date, among FOC, the guarantors party thereto, and Wells Fargo Bank,
National Association, as trustee, (b) that certain First Supplemental Indenture
dated as of November 22, 2010 to that certain Indenture dated as of November 22,
2010, as supplemented prior to the Closing Date, among FOC, the guarantors party
thereto, and Wells Fargo Bank, National Association, as trustee, and (c) that
certain Indenture dated as of June 10, 2009, as supplemented prior to the
Closing Date, among Holly, the guarantors party thereto and U.S. Bank Trust
National Association, as trustee.
          “Extraordinary Expenses”: all reasonable and documented costs,
expenses or advances that Administrative Agent may incur during a Default, or
during the pendency of an Insolvency Proceeding of a Loan Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, collection, or
other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Administrative
Agent, any Lender, any Loan Party, any representative of creditors of a Loan
Party or any other Person) in any way relating to any Collateral (including the
validity, perfection, priority or avoidability of
HollyFrontier Credit Agreement — Page 22

 



--------------------------------------------------------------------------------



 



Administrative Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Administrative Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any exercise of any rights or remedies with respect to the
Collateral or the Obligations; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such reasonable and
documented costs, expenses and advances include reasonable transfer fees, Other
Taxes, storage fees, insurance costs, Permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ fees and commissions,
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Loan Party or independent
contractors in liquidating any Collateral, and travel expenses.
          “FATCA”: Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretation published in the Internal
Revenue Bulletin thereof.
          “Federal Funds Effective Rate”: for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of one percent) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (b) if such rate is not
so published for any day, the Federal Funds Effective Rate for such day shall be
the average rate quoted to Administrative Agent on such day on such transactions
as determined by Administrative Agent.
          “Financial Covenant Trigger Period”: the period (a) commencing on the
day that an Event of Default occurs (and is not cured or waived on such day), or
Liquidity is less than the greater of (i) 12% of the lesser of (A) the Total
Revolving Commitments and (B) the Borrowing Base or (ii) $100,000,000 at any
time; and (b) continuing until, during the preceding 90 consecutive days, no
Event of Default has existed and Liquidity has been greater than the greater of
(i) 12% of the lesser of (A) the Total Revolving Commitments and (B) the
Borrowing Base or (ii) $100,000,000 at all times.
          “First Purchaser Crude Payables”: at any time, the unpaid amount of
any obligation of any Loan Party, as a “first purchaser” of crude oil, which is
secured by a Specified Lien, to the extent such obligation is not at the time of
determination covered by an irrevocable letter of credit issued by an Acceptable
Issuer and delivered to and held by Administrative Agent and in form and
substance reasonably acceptable to Administrative Agent.
          “First Purchaser Reserve”: the aggregate amount of reserves jointly
established by Administrative Agent and the Specified Agent-Related Persons from
time to time, in their collective Credit Judgment in respect of First Purchaser
Crude Payables owed by the Loan Parties; provided that at any time a Borrowing
Base Adjustment Period is not in effect, the
HollyFrontier Credit Agreement — Page 23

 



--------------------------------------------------------------------------------



 



aggregate amount of such reserves shall be an amount determined by
Administrative Agent which in any event is not greater than the amount, if any,
by which such First Purchaser Crude Payables exceed $200,000,000.
          “Fiscal Month”: any of the monthly accounting periods of the Group
Members, on a consolidated basis.
          “Fiscal Quarter”: any of the quarterly accounting periods of the Group
Members, on a consolidated basis.
          “Fiscal Year”: the 12-Fiscal Month period of the Group Members, on a
consolidated basis ending December 31 of each year.
          “Fixed Charge Coverage Ratio”: the ratio, determined on a consolidated
basis for the Group Members for the period of four Fiscal Quarters most recently
ended for which financial statements have been, or were required to be,
delivered pursuant to Section 8.2, of (a) Consolidated EBITDA minus Unfinanced
Capital Expenditures made during such period, minus federal and state taxes paid
in cash during such period, including estimated tax payments (in each case,
without giving effect to any tax refunds), minus Restricted Payments made during
such period, to the extent permitted pursuant to Section 9.5 to (b) Fixed
Charges.
          “Fixed Charges”: as to any period of determination, the sum,
determined on a consolidated basis for the Group Members, without duplication,
of (a) cash interest expense, plus (b) the aggregate amount of principal
payments (or the equivalent thereof) in respect of Borrowed Money (other than
repayments of the Loans) of the Group Members made during such period and
voluntary payments made by any Group Member in respect of Borrowed Money,
including any voluntary payments of Existing Senior Notes or Permitted Unsecured
Indebtedness other than any payment of Existing Senior Notes or Permitted
Unsecured Indebtedness made with the proceeds of Permitted Unsecured
Indebtedness issued to refinance any Permitted Unsecured Indebtedness (but only
to the extent of the amount refinanced).
          “FOC”: Frontier Oil Corporation, a Wyoming corporation, and its
successors.
          “FOC 8.5% Senior Notes” means the 8.5% Senior Notes due on
September 15, 2016 issued by FOC pursuant to and in accordance with the terms of
the FOC 8.5% Senior Notes Indenture.
          “FOC 8.5% Senior Notes Indenture” means that certain Indenture dated
as of September 17, 2008, as supplemented prior to the Closing Date, by and
among FOC, as issuer, the guarantors party thereto, and Wells Fargo Bank,
National Association, as trustee, as amended, restated, supplemented, renewed or
extended or otherwise modified from time to time to the extent permitted by
Section 9.7.
          “Foreign Lender” any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
HollyFrontier Credit Agreement — Page 24

 



--------------------------------------------------------------------------------



 



          “Fronting Exposure”: at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding LC Obligations with respect to Letters of Credit
issued by such Issuing Bank other than LC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.
          “Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the Ordinary Course of Business.
          “GAAP”: generally accepted accounting principles in effect in the
United States from time to time.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: collectively, the Company and each of its
Subsidiaries (including Borrowers) other than the Unrestricted Subsidiaries.
          “Guarantee and Collateral Agreement”: that certain Guarantee and
Collateral Agreement executed and delivered by each Loan Party on the Closing
Date in favor of Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit I.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, contingent or otherwise, of the guaranteeing Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the obligee of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (iv) with respect to the Loan Parties, any
Indemnification Agreement, the BNP Transaction and any similar transaction
permitted under Section 9.1(m), or (v) otherwise to assure or hold harmless the
owner of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the Ordinary Course of Business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which
HollyFrontier Credit Agreement — Page 25

 



--------------------------------------------------------------------------------



 



such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by Borrower Agent in good faith.
          “Guarantor Payment”: as defined in Section 5.17(c).
          “Hazardous Materials”: means all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
          “Hedge Agreement”: (a) any transaction (including an agreement with
respect to any such transaction) now existing or hereafter entered into which is
(i) a rate swap transaction, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward
contracts, future contracts, equity or equity index swaps, equity or equity
index options, bond or bond price or bond index swaps or options or forward bond
or forward bond price or forward bond index transactions, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, swap option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction, buy/sell
back transaction, securities lending transaction, prime brokerage margin or
other cash loan, short sale, weather index transaction or forward purchase or
sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) above or any combination thereof that is currently, or in the future
becomes, recurrently entered into in the financial markets (including terms and
conditions incorporated by reference in such agreement) and which is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of Master
Agreement, including any such obligations or liabilities under any Master
Agreement.
          “Hedge Termination Value” means, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Lender Affiliate).
HollyFrontier Credit Agreement — Page 26

 



--------------------------------------------------------------------------------



 



          “HEP LP”: HEP Logistics Holdings, L.P., a Delaware limited
partnership, and its successors.
          “Holly”: Holly Corporation, a Delaware corporation, prior to the
consummation of the Transactions.
          “Holly Energy Partners”: Holly Energy Partners, L.P., a Delaware
limited partnership, and its successors.
          “Holly UNEV”: Holly UNEV Pipeline Company, a Delaware corporation, and
its successors.
          “Immaterial Subsidiary”: any Subsidiary of the Company that, at all
times, (a) is not an Unrestricted Subsidiary (b) has no Guarantee Obligation
with respect to any Permitted Unsecured Indebtedness or any Existing Senior
Notes, and (c) represents less than five percent (5%) of the Company’s
consolidated assets and less than five percent of (5%) of the Company’s
Consolidated EBITDA; provided that all Immaterial Subsidiaries collectively do
not represent more than ten percent (10%) of the Company’s consolidated assets
or more than ten percent (10%) of the Company’s Consolidated EBITDA. All
Immaterial Subsidiaries as of the Closing Date are listed on Schedule 1.5
attached hereto.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables incurred and paid in the Ordinary Course of Business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (f) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to value of assets pledged, (i) all net obligations,
liabilities and debt of such Person arising under Hedge Agreements to the extent
required to be reflected as a liability on such Person’s balance sheet as of the
date of determination, and (j) Disqualified Stock. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. The
amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date.
HollyFrontier Credit Agreement — Page 27

 



--------------------------------------------------------------------------------



 



          “Indemnification Agreement”: any indemnification agreement for the
benefit of HEP LP or any other MLP Party, entered into from time to time by a
Loan Party in connection with a Disposition permitted under Section 9.10(g) that
is in form and substance substantially similar to the Prior Indemnification
Agreements.
          “Indemnified Taxes”: Taxes other than (a) Excluded Taxes and (b) Other
Taxes.
          “Indemnitee”: as defined in Section 12.5(b).
          “Indentures”: to the extent that the notes issued thereunder remain
outstanding, each indenture governing the Index Debt issued prior to the Closing
Date or issued from time to time after the Closing Date as permitted under
Section 9.1.
          “Index Debt”: (a) the Company’s long-term, secured, senior, non-credit
enhanced debt (other than the Loans) and (b) in the event Indebtedness of the
type described in clause (a) does not exist, the Company’s long-term, unsecured,
senior non-credit enhanced debt.
          “Information”: as defined in Section 12.15.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvency Proceeding”: any case or proceeding commenced by or
against a Person under any state, federal, or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the Bankruptcy
Code, or any other Debtor Relief Law; (b) the appointment of a receiver,
trustee, liquidator, administrator, conservator, or other custodian for such
Person or any part of its assets or properties, real or personal; or (c) an
assignment or trust mortgage for the benefit of creditors.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Intercompany Obligations”: as defined in Section 5.17(d).
          “Interest Payment Date”: (a) with respect to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Revolving Termination Date, (b) with respect to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period and the Revolving Termination Date; (c) with respect to any
Eurodollar Loan having an Interest Period longer than three months, the
respective dates that fall every three months after the beginning of such
Interest Period and the Revolving Termination Date, and (d) as to any Eurodollar
Loan, the date of any repayment or prepayment made in respect thereof.
HollyFrontier Credit Agreement — Page 28

 



--------------------------------------------------------------------------------



 



          “Interest Period”: with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/ Conversion Notice (which must be a Business
Day), and ending 7 days, 14 days, one month or, two, three, or six months, or,
to the extent available, nine or twelve months thereafter, as Borrower Agent may
elect in such notice; provided that: (a) each Interest Period shall commence on
the date the Loan is made or continued as, or converted into, a LIBOR Loan, and
shall expire on the numerically corresponding day in the final calendar month,
(b) if any Interest Period commences on a day for which there is no numerically
corresponding day in the final calendar month or if such corresponding day falls
after the last Business Day of such month, then the Interest Period shall expire
on the last Business Day of such month and, if any Interest Period would expire
on a day that is not a Business Day, the Interest Period shall expire on the
next Business Day; and (c) notwithstanding the foregoing, any Interest Period
which would otherwise end after the Revolving Termination Date shall end on the
Revolving Termination Date (or, if the Revolving Termination Date is not a
Business Day, on the first Business Day preceding the Revolving Termination Date
).
          “Inventory”: as defined in the Guarantee and Collateral Agreement.
          “Inventory Reserve”: the aggregate amount of reserves jointly
established by Administrative Agent and the Specified Agent-Related Persons from
time to time, in their collective Credit Judgment to reflect declines in market
value or to reflect factors that may negatively impact the value of Petroleum
Inventory, including change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks.
          “Investment”: with respect to any Person, any loan, advance, or
extension of credit by such Person to, or any guaranty with respect to the
Equity Interests, Borrowed Money, or other obligations of, or any contributions
to the capital of, any other Person, or any ownership, purchase, or other
acquisition by such Person of any Equity Interests of any other Person, other
than any Acquisition. In determining the aggregate amount of Investments
outstanding at any particular time, (a) the amount of any Investment represented
by a guaranty shall be the higher of (i) the stated or determinable amount of
the obligation guaranteed and (ii) the maximum amount for which the guarantor
may be liable pursuant to the terms of the instrument embodying such guaranty
(and, if such amounts are not determinable, the maximum reasonably anticipated
liability in respect thereof, as determined by the Person providing such
guaranty in good faith); (b) there shall be deducted in respect of each such
Investment any amount received as a return of principal or capital (including by
repurchase, redemption, retirement, repayment, liquidating, or other dividend or
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest,
or otherwise; (d) there shall not be deducted from or added to the aggregate
amount of Investments any decrease or increases, as the case may be, in the
market value thereof; and (e) the amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, forgiveness or conversion to
equity of debt, or write-ups, write-downs, or write-offs with respect to such
Investment.
          “Investment Account” as defined in the Guarantee and Collateral
Agreement.
HollyFrontier Credit Agreement — Page 29

 



--------------------------------------------------------------------------------



 



          “Investment Company Act” as defined in Section 6.20.
          “Investment Grade Customer”: any Account Debtor other than the U.S.
Government or a Designated Customer (i) whose long term unsecured and
unguaranteed debt is rated at least “BBB-” by S&P or at least “Baa3” by Moody’s
or (ii) the direct or indirect parent of which is so rated by S&P or Moody’s;
provided that, with respect to an Account Debtor described in clause (ii) above,
such Account Debtor must be approved as an “Investment Grade Customer” by
Administrative Agent and the Specified Agent-Related Persons, acting in their
collective discretion after consultation with the Lenders, which approval may be
revoked by Administrative Agent and the Specified Agent-Related Persons, acting
in their collective discretion after consultation with the Lenders, at any time
upon written notice thereof to Borrower Agent; provided that any revocation
shall require the approval of Administrative Agent and each Specified
Agent-Related Person. The unanimous revocation by Administrative Agent and each
Specified Agent-Related Person of the approval of any Account Debtor described
in clause (ii) above as an “Investment Grade Customer” shall be effective
prospectively and shall not affect any Eligible Receivables with respect to
which such Investment Grade Customer is the Account Debtor included in the
Borrowing Base at the time such revocation is effective.
          “ISP”: with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
          “Issuer Documents”: with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by an
Issuing Bank and any Borrower (or any other Group Member) or in favor of such
Issuing Bank and relating to any such Letter of Credit.
          “Issuing Bank”: each of Union Bank, BNP Paribas, Bank of America, N.A.
and Wells Fargo Bank, N.A. in its capacity as an issuer of a Letter of Credit,
or any successor in such capacity, and any other Lender hereafter designated as
an Issuing Bank by written notice of Borrower Agent to Administrative Agent,
subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) and the acceptance of such role
by the designee; provided that in no event shall there be more than six
(6) Issuing Banks.
          “Joint Venture Investments”: Investments in any Subsidiary in which a
Person other than the Company or an Affiliate of the Company, directly or
indirectly, owns Equity Interests, other than any Unrestricted Subsidiary;
provided that such Subsidiary is or will be engaged in a business permitted
under Section 9.11.
          “LC Application”: as defined in Section 2.7(a).
          “LC Conditions”: as defined in Section 2.6.
          “LC Obligations”: the sum (without duplication) of (a) all amounts
owing by any Borrower for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing with respect to Letters of Credit. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5. For all purposes of
HollyFrontier Credit Agreement — Page 30

 



--------------------------------------------------------------------------------



 



this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
          “LC Supported Receivable”: any Eligible Receivable as to which an
Acceptable Issuer has issued an irrevocable standby letter of credit in the
amount of such Eligible Receivable for the benefit of the applicable Loan Party
to be drawn in the event of a default by the applicable Account Debtor,
including any Eligible Receivable that is supported by a letter of credit that
satisfies the requirements of clauses (h) (with respect to subclause (i) only)
and (j) of the definition of Eligible Receivables; provided that from and after
the occurrence and during the continuance of an Event of Default, all amounts
received by any Loan Party in respect of any such letter of credit shall be held
in trust for the benefit of Administrative Agent and immediately after receipt
thereof delivered to Administrative Agent by such Loan Party in accordance with
the Guarantee and Collateral Agreement.
          “Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person
that is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the Ordinary Course of Business and (c) with respect to
any Lender which is a fund that invests in commercial loans and similar
extensions of credit, any other fund that invests in commercial loans and
similar extensions of credit and is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such Lender or investment advisor.
          “Lender Counterparty”: any (a) Person that is a party to a Hedge
Agreement with any Loan Party that entered into such Hedge Agreement before or
while such Person was a Lender or a Lender Affiliate, or (b) an assignee of any
Hedge Agreement described in clause (a) above so long as such assignee is a
Lender or a Lender Affiliate at the time of such assignment.
          “Lender Hedge Agreement”: a Hedge Agreement between any one or more
Loan Parties and a Lender Counterparty (including each confirmation or
modification in respect of such Hedge Agreement).
          “Lender Hedge Obligation”: any obligation of any Loan Party arising
from time to time under any Lender Hedge Agreement; provided that if the Lender
Counterparty with respect to such Lender Hedge Agreement ceases to be a Lender
Party or a Lender Affiliate, the Lender Hedge Obligations of any Loan Party to
such Lender Counterparty shall continue to include those obligations arising
from hedge transactions entered into and confirmed while or prior to the time
such Lender Counterparty was a Lender or a Lender Affiliate but shall not
include those obligations arising from hedge transactions entered into and
confirmed after such Person ceases to be a Lender Party or a Lender Affiliate
regardless of the date any related Master Agreement was executed and delivered
with respect thereto.
          “Lender Parties”: Administrative Agent, Swingline Lender, Issuing
Banks, and all Lenders.
HollyFrontier Credit Agreement — Page 31

 



--------------------------------------------------------------------------------



 



          “Lenders” or “Lender”: is defined in preamble to this Agreement and,
in any event, including Swingline Lender in its capacity as a provider of
Swingline Loans and any other Person who hereafter becomes a “Lender” pursuant
to an Assignment and Assumption.
          “Letter of Credit”: the Existing Letters of Credit and any standby or
commercial letter of credit issued by an Issuing Bank for the account of a
Borrower, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Administrative Agent or an Issuing Bank
for the benefit of a Loan Party.
          “Letter of Credit Fee”: on any day, the rates per annum specified in
Section 3.3(c).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Liquidity”: at any date, the sum of (a) Availability plus (b)
(i) solely during the period commencing on the Closing Date and ending on the
date that is sixty (60) days following the Closing Date, unrestricted cash and
Cash Equivalents of the Loan Parties on deposit or held in accounts maintained
in the United States (including any cash and Cash Equivalents on deposit in a
Controlled Account, Dominion Account or Investment Account located in the United
States, but excluding any Pledged Cash) and (ii) at any time thereafter, cash
and Cash Equivalents of the Loan Parties on deposit or held, in each case, in
Controlled Accounts located in the United States, but excluding any Pledged
Cash; provided that, for the purposes of the Loan Documents, in no event shall
Liquidity exceed ten (10) times the amount of Availability as of such date.
          “LMIR”: for any day, a rate per annum equal to the rate for one month
U.S. dollar deposits as reported on Reuters BBA Libor Rates Page 3750 as of
11:00 a.m., London time, on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market).
          “Loan Account”: as defined in Section 5.10(a).
          “Loan”: a loan made pursuant to Section 4.1, and any Swingline Loan,
Overadvance Loan, or Protective Advance.
          “Loan Documents”: this Agreement, each Note, the Security Documents,
including the Guarantee and Collateral Agreement, the LC Applications, each
Collateral Access Agreement, each Perfection Certificate and any intercreditor
agreement, Borrowing Base Certificate, Compliance Certificate, report, and other
documents, instruments, agreements, certificates, and schedules executed or
delivered pursuant to or in connection herewith or any other Loan Document, or
the transactions contemplated herein, whether now existing or hereafter arising
(other than any Hedge Agreement or any other Bank Product Agreements, or any
HollyFrontier Credit Agreement — Page 32

 



--------------------------------------------------------------------------------



 



participation agreements between any Lender and any Participant with respect to
the Obligations), together with all exhibits, schedules, annexes, addenda, and
other attachments thereto, in each case, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Majority Lenders”: at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Revolving Commitments have been terminated, Lenders having Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposure at
such time. The Credit Exposure and Unused Commitments (or, if the Revolving
Commitments have been terminated, the Credit Exposure) of any Defaulting Lender
shall not be included for the purpose of determining Majority Lenders at any
time.
          “Master Agreement”: a master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, including, without limitation,
any related schedules.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations, condition (financial or otherwise), or results
of operations of Borrowers and their Subsidiary Guarantors, taken as a whole,
(b) the ability of any Loan Party to perform any of its obligations under the
Loan Documents to which it is a party, (c) the Collateral, or Administrative
Agent’s Liens (on behalf of itself and the Lenders and other holders of the
Secured Obligations) on the Collateral or the priority of such Liens (other than
Liens permitted under Section 9.2), or (d) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
Administrative Agent, the Issuing Banks or the Lenders hereunder or thereunder.
          “Matured LC Obligations”: all amounts paid by an Issuing Bank on
drafts or demands for payment drawn or made under or purported to be drawn on or
made under any Letter of Credit and all other amounts due and owing to such
Issuing Bank under any LC Application for any Letter of Credit, to the extent
the same have not been repaid to such Issuing Bank (with the proceeds of Loans
or otherwise).
          “Maximum Facility Amount”: $1,250,000,000.
          “Merger Agreement”: that certain Agreement and Plan of Merger dated as
of February 21, 2011 by and among Holly, FOC, and Merger Sub.
          “Merger Sub”: North Acquisition, Inc.
          “MLP Parties”: collectively, Holly Logistic Services, L.L.C., HEP LP,
HEP Logistics GP, L.L.C., Holly Logistics Limited LLC, Holly Energy Partners and
each of their direct and indirect Subsidiaries.
          “Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.
HollyFrontier Credit Agreement — Page 33

 



--------------------------------------------------------------------------------



 



          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) or Section 3(37) of ERISA.
          “Net Proceeds”: in connection with any Disposition, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Disposition (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).
          “Non-Consenting Lender”: means any Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of all Lenders or
all affected Lenders in accordance with the terms of Section 12.1 and (ii) has
been approved by the Majority Lenders.
          “Non-Defaulting Lender”: at any time, each Lender that is not a
Defaulting Lender.
          “Non-Extension Notice Date” as defined in Section 2.7(c).
          “Non-Reinstatement Deadline” as defined in Section 2.7(d).
          “Notes”: each Revolving Note, Swingline Note, or other promissory note
executed by a Borrower to evidence any Obligations.
          “Notifying Lender”: any Lender that notifies Administrative Agent and
Borrower Agent in writing or made a public statement that its failure to fund
all or any portion of its Loans is the result of such Lender’s determination
that one or more conditions precedent to funding has not been satisfied in
accordance with clauses (a) or (b) of the definition of Defaulting Lender
herein.
          “Obligations”: the unpaid principal of and interest on (including
interest and fees accruing after the maturity of the Loans and LC Obligations
and interest and fees accruing after the commencement of any Insolvency
Proceeding by or against any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans, LC
Obligations, Extraordinary Expenses and all other obligations and liabilities of
Borrowers and the other Loan Parties to Administrative Agent or to any Lender or
any Lender Affiliate, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit or any other document made, delivered or given in connection herewith
or therewith (other than Bank Product Agreements), whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to
Administrative Agent or to any Lender that are required
HollyFrontier Credit Agreement – Page 34

 



--------------------------------------------------------------------------------



 



to be paid by Borrowers and the other Loan Parties pursuant hereto or any other
Loan Document) or otherwise.
          “OFAC”: The Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.
          “Ordinary Course of Business”: the ordinary course of business of any
Group Member undertaken in good faith.
          “Organizational Documents”: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Overadvance” means, at any time of determination, the amount, if any,
by which the Total Revolving Extensions of Credit exceed the lesser of the Total
Revolving Commitments and the Borrowing Base.
          “Overadvance Loans” as defined in Section 2.4(c).
          “Participant”: as defined in Section 12.6(d).
          “Payment in Full”: with respect to any Obligations (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); and (b) if such Obligations are LC Obligations or inchoate or
contingent in nature (other than contingent indemnification obligations for
which no claim has been made), Cash Collateralization thereof, delivery of a
standby letter of credit acceptable to Administrative Agent in its discretion
and issued by an Acceptable Issuer, in the amount of required Cash Collateral,
or delivery of other credit support acceptable to Administrative Agent. No Loans
shall be deemed to have been paid in full until all Revolving Commitments have
expired or been terminated.
          “Payment Item”: each check, draft, or other item of payment payable to
a Borrower, including those constituting Proceeds of any Collateral.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
HollyFrontier Credit Agreement – Page 35

 



--------------------------------------------------------------------------------



 



          “Pemex”: Petróleos Mexicanos and its Affiliates.
          “Pension Funding Rules”: means the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date as to such Pension Plan of the Pension Protection
Act of 2006, Section 412 of the Code and Section 302 of ERISA each as in effect
prior to the Pension Protection Act of 2006 and, thereafter, Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA.
          “Pension Plan”: any Plan, other than a Multiemployer Plan, that is
subject to Title IV of ERISA or the Pension Funding Rules and is sponsored or
maintained by any Loan Party or ERISA Affiliate or to which the Loan Party or
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the preceding five plan years or with
respect to which any Loan Party could incur liability (including under
Section 4069 of ERISA).
          “Permits”: any permit, approval, authorization, license, registration,
certification, accreditation, certificate of authority, variance, permission,
franchise, qualification, order, filing or consent required from a Governmental
Authority or other Person under an applicable Requirement of Law.
          “Permitted Acquisition”: any Acquisition for which each of the
following conditions is met:
          (a) no Default exists immediately prior to or after giving effect to
such Acquisition;
          (b) after giving effect to such transaction or series of related
transactions on a pro forma basis, Borrowers shall be in compliance with the
covenant set forth in Section 9.12 (regardless of whether a Financial Covenant
Trigger Period is in effect or would become in effect as a result of such
Acquisition) as of the last day of the applicable period covered by the most
recently delivered Compliance Certificate (for purposes of Section 9.12, as if
such transaction or series of related transactions, and all other Permitted
Acquisitions consummated since the first day of such applicable period, had
occurred on the first day of such applicable period);
          (c) no Loan Party shall, in connection with any such transaction or
series of transactions, assume or remain liable with respect to any Indebtedness
of the related seller or the business, Person or properties acquired except to
the extent permitted under Section 9.1;
          (d) the Person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrowers and the other Restricted
Subsidiaries are permitted to be engaged in under Section 9.11 and the Property
of the type described in the Guarantee and Collateral Agreement as Collateral
acquired by a Borrower or a Restricted Subsidiary in connection with any such
transaction or series of related transactions shall be made subject to the Lien
of the Guarantee and Collateral Agreement in a manner reasonably satisfactory to
Administrative Agent and shall be free and clear of any Liens, other than Liens
permitted under Section 9.2;
HollyFrontier Credit Agreement – Page 36

 



--------------------------------------------------------------------------------



 



          (e) any Person that becomes a Restricted Subsidiary (other than an
Immaterial Subsidiary) of a Borrower in connection with such transaction or
series of transactions shall have executed a supplement to the Guarantee and
Collateral Agreement and become a Loan Party hereunder on terms and conditions
set forth in Sections 8.11 and 8.13;
          (f) the board of directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition unless
such opposition has been publicly withdrawn;
          (g) all transactions in connection therewith shall be consummated in
all material respects in accordance with all Applicable Law;
          (h) to the extent the total cash and noncash consideration (including
the fair market value of all Equity Interests issued or transferred to the
sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and reserves for liabilities with respect thereto and
all assumptions of debt, liabilities and other obligations in connection
therewith) paid by or on behalf of the Loan Parties in such proposed transaction
or series of related transactions exceeds $50,000,000 and to the extent
available, Borrowers shall have provided Administrative Agent and the Lenders
with (A) audited financial statements for the last three Fiscal Years of the
Person or business to be acquired and unaudited financial statements thereof for
the most recent interim period, (B) updated Projections for Borrowers after
giving effect to such transaction or series of related transactions, and
(C) such other information and data relating to such transaction or series of
related transactions or the Person or business to be acquired as may be
reasonably requested by Administrative Agent; and
          (i) to the extent the total cash and noncash consideration (including
the fair market value of all Equity Interests issued or transferred to the
sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and reserves for liabilities with respect thereto and
all assumptions of debt, liabilities and other obligations in connection
therewith) paid by or on behalf of the Loan Parties in such proposed transaction
or series of related transactions exceeds $50,000,000, at least 5 Business Days
prior to the date of consummation of the proposed transaction or series of
related transactions, Borrowers shall have delivered to Administrative Agent and
the Lenders a certificate signed by a Responsible Officer of Borrowers
certifying that (A) such transaction or series of related transactions complies
with this definition (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance), and (B) such transaction
or series of related transactions would not reasonably be expected to result in
a Material Adverse Effect.
          “Permitted Discretion” with respect to Administrative Agent or any
Specified Agent-Related Person, a determination made in good faith and in the
exercise of commercially reasonable business judgment from the perspective of a
secured asset-based lender to the downstream oil and gas refining industry.
HollyFrontier Credit Agreement – Page 37

 



--------------------------------------------------------------------------------



 



          “Permitted Holders” means (a) Lamar Norsworthy, David Norsworthy, Nona
Barrett, Betty Regard, Margaret Simmons and Suzanne Bartolucci, (b) the parents,
spouses, children and other lineal descendants of any Person listed in clause
(a) and (c) any estate or any trust established for the benefit of any one or
more of the Persons described in clauses (a) and (b).
          “Permitted Unsecured Indebtedness”: unsecured Indebtedness of
Borrowers and/or its Restricted Subsidiaries; provided that (a) such
Indebtedness does not mature or require any scheduled payments in excess of 5%
per annum of the principal amount thereof prior to 91 days after the Revolving
Termination Date in effect on the date of issuance of such Permitted Unsecured
Indebtedness, (b) such Indebtedness bears no greater than a market interest rate
as of the time of its issuance or incurrence (as determined in good faith by
Borrowers), (c) no indenture or other agreement governing such Indebtedness
contains (i) maintenance financial covenants or (ii) covenants or events of
default that are more restrictive on Borrowers or any of its Restricted
Subsidiaries than those contained in this Agreement are on Borrowers and its
Restricted Subsidiaries, (d) after giving effect to the issuance or incurrence
of such Indebtedness on a pro forma basis, Borrowers shall be in compliance with
the covenant set forth in Section 9.12 (regardless of whether a Financial
Covenant Trigger period is in effect or would become in effect as a result of
such issuance or incurrence) as of the last day of the applicable period covered
by the most recently delivered Compliance Certificate (for purposes of
Section 9.12, as if such Indebtedness, and all other Permitted Unsecured
Indebtedness issued or incurred since the first day of such applicable period,
had been issued or incurred on the first day of such applicable period) and
(e) in the event any Subsidiary of the Company that is not a Loan Party is an
obligor on such Indebtedness, such Subsidiary becomes a Subsidiary Guarantor and
complies with Section 8.11.
          “Person”: any natural person, partnership, corporation, limited
liability company, business trust, joint venture, company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.
          “Petroleum Inventory”: Inventory consisting of crude oil, petroleum,
refined petroleum products, byproducts, and intermediate feedstocks, and other
energy-related commodities, including condensate, natural gas liquids, liquefied
petroleum gases, asphalt and other blend components commonly used in the
petroleum industry to improve characteristics of, or meet governmental or
customer specifications for, petroleum or refined petroleum products, or any
blend thereof but excluding Tank Bottoms.
          “Plan”: at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which a Borrower or an ERISA Affiliate
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
          “Platform”: as defined in Section 8.3.
          “Pledged Cash”: on any date, the aggregate amount of cash and Cash
Equivalents on deposit in a Collateral Account (other than a Dominion Account)
on such date; provided that, Borrowers shall, at all times, maintain cash and
Cash Equivalents in one or more Pledged Cash
HollyFrontier Credit Agreement – Page 38

 



--------------------------------------------------------------------------------



 



Accounts in an amount not less than the amount specified as “Pledged Cash” in
the most recently delivered Borrowing Base Certificate, except that, not more
frequently than once per Fiscal Month, Borrowers may, upon not less than two
(2) Business Days prior written notice to Administrative Agent, withdraw cash or
Cash Equivalents from such Collateral Account, if (a) immediately before such
withdrawal no Default exists or would exist after giving effect thereto,
(b) after giving effect thereto and to any prepayments of the Loans and any new
Loans made on the date of such withdrawal, no Overadvance would exist, and
(c) Borrower Agent delivers a Borrowing Base Certificate to Administrative Agent
reflecting the change in the Borrowing Base after giving effect to such
withdrawal.
          “Pledged Cash Account” means any Collateral Account containing Pledged
Cash.
          “Preferred Stock”: as applied to the Equity Interests of any Person,
means Equity Interests of any class or classes (however designated), which is
preferred as to the payment of dividends, or upon any voluntary or involuntary
liquidation or dissolution of such Person, over Equity Interests of any other
class of such Person.
          “Prior Indemnification Agreements”: (i) that certain Indemnification
Agreement dated as of July 8, 2005, executed by Navajo Pipeline Co., L.P., a
Delaware limited partnership, for the benefit of HEP LP, (ii) that certain
Indemnification Agreement dated as of February 29, 2008, executed by Navajo
Pipeline Co., L.P., for the benefit of HEP LP, (iii) that certain
Indemnification Agreement dated as of February 29, 2008, executed by Navajo
Refining Company, L.L.C., a Delaware limited liability company, for the benefit
of HEP LP, and (iv) that certain Indemnification Agreement dated as of
February 29, 2008, executed by Woods Cross Refining Company, L.L.C., a Delaware
limited liability company, for the benefit of HEP LP.
          “Projections”: the consolidated and consolidating balance sheet,
statements of income and cash flow for Borrowers and the other Group Members
delivered to Administrative Agent in accordance with this Agreement by Fiscal
Quarter for the current Fiscal Year, prepared in good faith on the basis of
assumptions delivered with such Projections that Borrowers believe are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in the Projections).
          “Properly Contested”: with respect to any obligation of any Person,
(a) the obligation is subject to a bona fide dispute regarding amount or such
Person’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment of such obligation could not have a Material Adverse Effect;
(e) no Lien (other than Liens permitted under Section 9.2) is imposed on assets
of such Person constituting Collateral, unless bonded and stayed to the
satisfaction of Administrative Agent; and (f) if such obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review to the extent the failure to do so would result
in an Event of Default pursuant to clause (h) of Article 10.
HollyFrontier Credit Agreement – Page 39

 



--------------------------------------------------------------------------------



 



          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.
          “Protective Advances”: as defined in Section 2.4(a).
          “Public Lender”: as defined in Section 8.3.
          “Rating Agencies”: the collective reference to S&P and Moody’s.
          “Receivables”: at any date of determination, all Accounts, now owned
or hereafter acquired by any Person, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC), (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due or to
become due to such Person for Goods or other property sold, leased, licensed,
assigned or otherwise disposed of, for a policy of insurance issued or to be
issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, arising out of the use of a credit card or charge
card, or for services rendered or to be rendered by such Person or in connection
with any other transaction (whether or not yet earned by performance on the part
of such Person), and (e) all collateral security of any kind, given by any
Account Debtor or any other Person with respect to any of the foregoing.
          “Reference Bank”: Union Bank, N.A. and its successors.
          “Reference Rate”: the rate of interest per annum publicly announced
from time to time by the Reference Bank as its “reference rate” or “prime rate”
(neither the reference rate nor the prime rate is intended to be the lowest rate
of interest charged by Union Bank, N.A. in connection with extensions of credit
to debtors). Any change in the Base Rate due to a change in the Reference Rate
or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Reference Rate or the
Federal Funds Effective Rate, respectively.
          “Register”: as defined in Section 12.6(c).
          “Registered Public Accounting Firm”: will have the meaning specified
in the Securities Laws and shall be independent of the Company and Borrowers as
prescribed by the Securities Laws.
          “Regulation D”: Regulation D of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Date”: as defined in Section 2.8.
HollyFrontier Credit Agreement – Page 40

 



--------------------------------------------------------------------------------



 



          “Related Parties”: with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives, and advisors of such Person and of
such Person’s Affiliates.
          “Release” means any release, spill, emission, leaking, pumping,
emitting, discharging, injecting, escaping, leaching, dumping, disposing or
migrating into or through the indoor or outdoor environment.
          “Rent and Charges Reserve”: the aggregate of (a) all past due rent
and/or past due other amounts owing by any Loan Party to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Petroleum Inventory and could assert a Lien on
any Eligible Petroleum Inventory; and (b) a reserve not to exceed one month’s
rent and/or one month of other customary charges that could be payable to any
such Person, unless such Person has executed a Collateral Access Agreement.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043 of
ERISA and the regulations issued thereunder, other than events for which the
30-day notice period has been waived under applicable PBGC regulations.
          “Required Conditions”: with respect to any transaction, (x) no Default
shall exist immediately prior to or after giving effect to such transaction, and
(y) either (i) Liquidity is equal to at least 20% of the lesser of the Total
Revolving Commitments and the Borrowing Base after giving effect to the
transaction, and the Fixed Charge Coverage Ratio is greater than 1.10 to 1.00
for the most recently ended period of four Fiscal Quarters for which financial
statements are available or (ii) after giving effect to such transaction,
Liquidity is equal to at least the greater of (A) 30% of the lesser of the Total
Revolving Commitments and the Borrowing Base or (B) $300,000,000.
          “Requirement of Law”: as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reserve Requirement”: at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to (a) any category
of liabilities which includes deposits by reference to which the Adjusted
Eurodollar Rate is to be determined, or (b) any category of extensions of credit
or other assets which include Eurodollar Loans.
          “Responsible Officer”: the chief executive officer, president, any
vice president, chief financial officer, secretary, assistant secretary,
treasurer or assistant treasurer of the
HollyFrontier Credit Agreement — Page 41

 



--------------------------------------------------------------------------------



 



Company or any other Borrower, but in any event, with respect to financial
matters, the chief financial officer, treasurer or assistant treasurer of the
Company or any other Borrower.
          “Restricted Payments”: as defined in Section 9.5.
          “Restricted Subsidiary”: at any time, any Subsidiary that is not an
Unrestricted Subsidiary at such time.
          “Revolving Commitment”: as to any Lender and subject to the conditions
set forth herein, the obligation of such Lender, to make Loans, and participate
in Swingline Loans, Overadvance Loans, Letters of Credit and Protective Advances
in an aggregate amount set forth under the heading “Revolving Commitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto and that has become
effective pursuant to Section 12.6, as such amount may be adjusted by an
assignment entered into pursuant to Section 12.6 and otherwise pursuant to
Sections 2.2 and 2.3. The amount of the Total Revolving Commitments as of the
Closing Date is $1,000,000,000.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Commitment Maturity Date.
          “Revolving Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Loans held
by such Lender then outstanding, plus (b) such Lender’s Applicable Percentage of
the LC Obligations, Swingline Loans and Overadvance Loans then outstanding.
          “Revolving Note”: a promissory note executed by Borrowers in favor of
a Lender in the form of Exhibit H, which note shall be in the amount of such
Lender’s Revolving Commitment and shall evidence the Loans made by such Lender.
          “Revolving Termination Date”: July 1, 2016.
          “S&P”: Standard & Poor’s Ratings Services and any successor thereto.
          “Sale and Leaseback Transaction” means any arrangement, whereby one
Person shall, directly or indirectly, sell or transfer any Property to another
Person who shall then or thereafter rent or lease as lessee such Property or any
part thereof or other Property which such Person intends to use for
substantially the same purpose or purposes as the property sold or transferred.
          “Sanctioned Entity”: (a) a country or government of a country; (b) an
agency of the government of a country; (c) an organization directly or
indirectly controlled by a country or its government; (d) a Person resident in
or determined to be a resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
          “Sanctioned Person”: a person named on the list of Specially
Designated Nationals maintained by OFAC.
          “Sarbanes-Oxley”: the Sarbanes-Oxley Act of 2002.
HollyFrontier Credit Agreement — Page 42

 



--------------------------------------------------------------------------------



 



          “Schedule of Receivables” means a schedule of all Receivables to be
delivered by Borrowers to Administrative Agent pursuant to Section 8.1(b).
          “Schedule of Petroleum Inventory” means a schedule of all Petroleum
Inventory to be delivered by Borrowers to Bank pursuant to Section 8.1(b).
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Obligations” means all Obligations, together with all Bank
Product Obligations including Lender Hedge Obligations.
          “Securities Laws”: the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
          “Secured Party”: collectively, Administrative Agent, the Issuing
Banks, the Swingline Lender, the Lenders, and any Bank Product Provider, and
each sub-agent appointed by Administrative Agent from time to time pursuant to
Section 11.5.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement and all other security documents hereafter delivered to
Administrative Agent granting a Lien on any Property of any Loan Party to secure
the Secured Obligations.
          “Settlement Report” means a report delivered by Administrative Agent
to the Lenders summarizing the Loans and participations in LC Obligations
outstanding as of a given settlement date, allocated among the Lenders in
accordance with their Applicable Percentage.
          “SFAS 133”: Statement of Financial Accounting Standard No. 133 as
promulgated by the Financial Accounting Standards Board.
          “Shell Oil Company”: Shell Oil Company and its Affiliates and their
successors.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such
HollyFrontier Credit Agreement — Page 43

 



--------------------------------------------------------------------------------



 



breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.
          “Specified Agent-Related Person”: any Agent-Related Person specified
by Administrative Agent and Borrower Agent as such. Once specified, such
specification may not be revoked without such Agent-Related Person’s consent
unless such Agent-Related Person (x) is no longer a Lender or (y) is a
Defaulting Lender. The Borrower Agent’s consent shall not be required for any
such revocation.
          “Specified Liens”: Liens permitted under Sections 9.2(a), 9.2(b),
9.2(c) and 9.2(k).
          “Subject Property”: means each real property location owned, leased or
occupied by any Group Member.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which a majority of the Equity Interests
having ordinary voting power (other than Equity Interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Company.
          “Subsidiary Guarantors”: collectively, the Restricted Subsidiaries
(other than the Immaterial Subsidiaries) of Borrowers that now or hereafter
become a party to the Guarantee and Collateral Agreement in accordance with
Section 8.11. It being understood that, as of the Closing Date, none of the MLP
Parties, UNEV Pipeline, Wainoco Resources and Wainoco Oil are Restricted
Subsidiaries and none of them will become a party to the Guarantee and
Collateral Agreement on the Closing Date.
          “Swingline Lender”: Union Bank, N.A., in its capacity as lender of
Swingline Loans, or any successor in such capacity.
          “Swingline Loan”: any Borrowing of Base Rate Loans funded with
Swingline Lender’s funds pursuant to Section 2.5, until such Borrowing is
settled among Lenders pursuant to Section 2.5(b).
          “Swingline Note”: as defined in Section 2.5(a).
          “Swingline Sublimit”: an amount equal to the lesser of (a) $50,000,000
and (b) ten percent (10%) of the Total Revolving Commitments. The Swingline
Sublimit is a subfacility of, and not in addition to, the Total Revolving
Commitments.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such
HollyFrontier Credit Agreement — Page 44

 



--------------------------------------------------------------------------------



 



Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment) and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.
          “Tank Bottoms”: Inventory consisting of basic sediment, water and slop
oil.
          “Tank Heel”: unless otherwise determined by Administrative Agent and
the Specified Agent-Related Persons, in the exercise of their collective Credit
Judgment, based on a report prepared by a consultant or adviser acceptable to
Administrative Agent and each Specified Agent-Related Person, Petroleum
Inventory in a storage tank, terminal or similar facility representing the
difference between the working capacity required for the operation of such
facility in the Ordinary Course of Business and the maximum capacity (net of any
Tank Bottoms) of such facility.
          “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Lenders outstanding at such
time.
          “Transactions”: collectively, (a) the transactions contemplated by the
Merger Agreement, including the merger of Merger Sub with and into FOC with FOC
as the surviving corporation, (b) the change of the name of Holly to
“HollyFrontier Corporation”, (c) the payoff and termination of the Existing
Credit Agreements, and (d) the release of all Liens securing the Existing Credit
Agreements.
          “Type”: with respect to any Loan, the characterization of such Loan as
a Base Rate Loan or a Eurodollar Loan.
          “UCC”: the Uniform Commercial Code, as in effect from time to time in
the State of New York or, to the extent otherwise specified, as in effect in
such other jurisdiction or jurisdictions.
          “UNEV Pipeline”: UNEV Pipeline, LLC, a Delaware limited liability
company, and its successors.
          “Unfinanced Capital Expenditures: capital expenditures, other than
(a) those made with the proceeds of funded Indebtedness (other than the Loans),
(b) those made with the proceeds applied within six months of receipt of (x) any
casualty insurance, condemnation or eminent domain or (y) any Disposition (other
than the sale of Petroleum Inventory) expressly permitted hereunder, or (c) any
portion of the purchase price of any Permitted Acquisition which
HollyFrontier Credit Agreement — Page 45

 



--------------------------------------------------------------------------------



 



is classified as a fixed or capital asset on a consolidated balance sheet of the
Group Members prepared in accordance with GAAP.
          “Unfunded Pension Liability”: the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.
          “Union Bank”: as defined in the preamble to this Agreement, including
its successors and assigns.
     “United States”: the United States of America.
          “Unrestricted Subsidiary”: the MLP Parties, UNEV Pipeline, Wainoco
Resources, Wainoco Oil and any other Subsidiary designated by the board of
directors of the Company as an “Unrestricted Subsidiary” pursuant to
Section 8.14 on or after the Closing Date; provided, however, that no
Indebtedness or other obligation of any such Unrestricted Subsidiary is
guaranteed by any Borrower or any Restricted Subsidiary, directly or indirectly,
contingent or otherwise, other than Bank Product Obligations arising from Cash
Management Services and any Indemnification Agreement and no Unrestricted
Subsidiary is, at any time, an obligor on any Existing Senior Notes or any
Permitted Unsecured Indebtedness.
          “Unused Commitments”: at any time, the excess of (i) the Total
Revolving Commitments at such time over (ii) the Total Revolving Extensions of
Credit (other than Protective Advances) at such time.
          “U.S. Government”: the federal government of the United States or any
agency or instrumentality thereof, the obligations of which are backed by the
full faith and credit of the United States.
          “U.S. Government Contract”: a contract between any Loan Party and the
U.S. Government.
          “Value”: (a) for Petroleum Inventory, its value determined on the
basis of the lower of cost or market, calculated on a first-in, first-out basis,
and excluding any portion of cost attributable to intercompany profit among the
Company and the other Group Members; and (b) for a Receivable, its face amount,
net of any returns, rebates, discounts (calculated on the shortest terms),
credits, allowances or Taxes (including sales, excise or other taxes) that have
been or could be claimed by the Account Debtor or any other Person.
          “Wainoco Oil”: Wainoco Oil & Gas Company, a Delaware corporation, and
its successors.
          “Wainoco Resources”: Wainoco Resources, Inc., a Delaware corporation,
and its successors.
HollyFrontier Credit Agreement — Page 46

 



--------------------------------------------------------------------------------



 



     Section 1.2. Other Definitional and Interpretive Provisions. With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
          (c) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
          (d) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
          (e) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Equity Interests, securities, revenues, accounts, leasehold
interests and contract rights, and (v) unless otherwise expressly provided
herein, (a) references to Organizational Documents, agreements or other
Contractual Obligations (including the Loan Documents) shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Requirement of Law or Applicable
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
          (f) Any financial ratios required to be maintained by the Group
Members pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     Section 1.3. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
HollyFrontier Credit Agreement — Page 47

 



--------------------------------------------------------------------------------



 



     Section 1.4. Time of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time in the United States
(daylight or standard, as applicable).
     Section 1.5. Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time; and, provided further that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic decreases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such decreases, as of the date of
determination.
     Section 1.6. Accounting Terms and Accounting Changes.
          (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements of
Company, except as otherwise specifically prescribed herein.
          (b) If any Accounting Change occurs and results in a change in the
method of calculation of financial covenants, requirements or terms in this
Agreement, then the Company and Administrative Agent will enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change, with the desired result that the
criteria for evaluating the Group Members’ financial condition shall be the same
after such Accounting Change as if such Accounting Change had not occurred.
Until such time as such an amendment has been executed and delivered by
Borrowers, Administrative Agent and the Majority Lenders, however, all financial
covenants, requirements and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred; provided
that with respect to any Accounting Change that would require operating leases
entered into in the Ordinary Course of Business to be treated in a manner
similar to capital leases under GAAP, all financial covenants, requirements and
terms in the Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred.
     Section 1.7. Uniform Commercial Code. Any term used in this Agreement or in
any financing statement filed in connection herewith which is defined in the UCC
and not otherwise defined in this Agreement or in any other Loan Document shall
have the meaning given such term in the UCC, including “Account,” “Account
Debtor,” “Chattel Paper,” “Consignment,” “Deposit Account,” “Document,”
“Electronic Chattel Paper,” “Equipment,” “Fixtures,” “General Intangibles,”
“Payment Intangibles,” “Goods,” “Instrument,” “Investment Property,”
“Letter-of-Credit Right,” “Proceeds,” “Securities Account,” and “Supporting
Obligation.”
HollyFrontier Credit Agreement — Page 48



--------------------------------------------------------------------------------



 



ARTICLE 2.
THE CREDIT FACILITIES
     Section 2.1. Revolving Commitments.
          (a) Subject to the terms and conditions hereof, each Lender, severally
and not jointly, agrees to make Loans to Borrowers and purchase participations
in Letters of Credit issued pursuant to Section 2.6 upon Borrowers’ request from
time to time on any Business Day during the Revolving Commitment Period,
provided that (a) subject to Sections 5.12, 5.13 and 3.2 in the case of
Eurodollar Loans, Loans of the same Type shall be made by Lenders in accordance
with their respective Applicable Percentage and as part of the same Borrowing,
and (b) after giving effect to such Loans or the issuance of such Letters of
Credit, as applicable, (i) the Total Revolving Extensions of Credit do not
exceed the lesser of the Borrowing Base or the Total Revolving Commitments then
in effect and (ii) the Revolving Extensions of Credit of any Lender shall not
exceed such Lender’s Revolving Commitment then in effect.
          (b) Any Lender may request that Loans made by it be evidenced by a
Revolving Note. In such event, Borrowers shall prepare, execute and deliver to
such Lender a Revolving Note payable to such Lender and in the form attached
hereto as Exhibit H with appropriate insertions. Thereafter, the Loans evidenced
by such Revolving Note and interest thereon shall at all times (including after
assignment pursuant to Section 12.6) be represented by one or more Revolving
Notes in such form payable to the Lender named therein.
          (c) Borrowers shall repay all outstanding Loans on the Commitment
Maturity Date.
     Section 2.2. Termination or Reduction of Revolving Commitments.
          (a) The Revolving Commitments shall terminate on the Revolving
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least three (3) Business Days prior written notice to Administrative
Agent at any time, Borrowers may, at their option, terminate the Revolver
Commitments and this credit facility. Any notice of termination given by
Borrowers may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by Borrowers
(by notice to Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Administrative Agent shall give each Lender
prompt notice of its receipt of any such notice of termination (or revocation of
any such notice). On the Revolving Termination Date, Borrowers shall make
Payment in Full of all Obligations.
          (b) On the effective date of any termination of the Revolving
Commitments, all Obligations shall be immediately due and payable. All
undertakings of Borrowers contained in the Loan Documents shall survive any
termination, and Administrative Agent shall retain its Liens in the Collateral
and all of its rights and remedies under the Loan Documents, until Payment in
Full of all Obligations. Notwithstanding Payment in Full of all Obligations,
Administrative Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Administrative Agent may incur as
a result of the dishonor or return of Payment Items applied to Obligations,
Administrative Agent receives (a) a written agreement in
HollyFrontier Credit Agreement — Page 49

 



--------------------------------------------------------------------------------



 



form and substance reasonably satisfactory to Administrative Agent, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations (which Person must be acceptable to Administrative Agent),
indemnifying Administrative Agent and Lenders from any such damages, or (b) such
Cash Collateral as Administrative Agent, in its reasonable discretion, deems
necessary to protect against any such damages. The obligation of each Loan Party
and Lender with respect to each indemnity given by it in any Loan Document, and
each other term, provision, or section of this Agreement or any other Loan
Document which states as much, shall survive Payment in Full of the Obligations
and any release or termination relating to this Agreement, the other Loan
Documents, or the credit facility established hereunder or thereunder.
          (c) Borrowers shall have the right, upon not less than three Business
Days’ notice to Administrative Agent, from time to time, to permanently reduce
the amount of the Revolving Commitments; provided that no such reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Loans made on the effective date thereof, the Total
Revolving Extensions of Credit would exceed the Total Revolving Commitments. Any
such reduction shall be in an amount equal to $10,000,000 (or such lesser amount
of Revolving Commitments then in effect), or integral multiples of $2,500,000 in
excess thereof, and shall permanently reduce the Revolving Commitments then in
effect. Any notice to reduce the Revolving Commitments shall specify the amount
of such reduction and shall be irrevocable once given. Administrative Agent
shall give each Lender prompt notice of its receipt of any such notice of
reduction.
     Section 2.3. Optional Increase in Commitments.
          (a) Subject to the conditions set forth in Section 2.3(b), Borrowers
may increase the Total Revolving Commitments then in effect by increasing the
Revolving Commitment of a Lender or by causing a Person that at such time is not
a Lender to become a Lender (an “Additional Lender”).
          (b) Any increase in the Total Revolving Commitments shall be subject
to the following additional conditions:
          (i) such increase shall not be less than $25,000,000 unless
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the Total Revolving Commitments would exceed the
Maximum Facility Amount;
          (ii) no Default shall have occurred and be continuing at the effective
date of such increase;
          (iii) Borrowers shall have delivered to Administrative Agent a
certificate executed by a Responsible Officer of Borrower Agent certifying that
(x) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the date of any such increase (or to the extent qualified by
materiality, such representations and warranties
HollyFrontier Credit Agreement — Page 50

 



--------------------------------------------------------------------------------



 



shall be true and correct in all respects) and (y) no Default shall have
occurred and be continuing at the effective date of such increase;
          (iv) on the effective date of such increase, no Eurodollar Borrowings
shall be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Borrowings unless Borrowers pay compensation required
by Section 5.13;
          (v) no Lender’s Revolving Commitment may be increased without the
consent of such Lender;
          (vi) if Borrowers elect to increase the Total Revolving Commitments by
increasing the Revolving Commitment of a Lender, Borrowers and such Lender shall
execute and deliver to Administrative Agent a certificate substantially in the
form of Exhibit G-1 (a “Commitment Increase Certificate”); and
          (vii) if Borrowers elect to increase the Total Revolving Commitments
by causing an Additional Lender to become a party to this Agreement, in which
event Borrowers and such Additional Lender shall execute and deliver to
Administrative Agent a certificate substantially in the form of Exhibit G-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and, if requested by such
Additional Lender, Borrowers shall deliver a Revolving Note payable to such
Additional Lender in a principal amount equal to its Revolving Commitment, and
otherwise duly completed.
          (c) Subject to acceptance and recording thereof pursuant to
Section 2.3(b), from and after the effective date specified in the Commitment
Increase Certificate or the Additional Lender Certificate (or if any Eurodollar
Borrowings are outstanding, then the last day of the Interest Period in respect
of such Eurodollar Borrowings, unless Borrowers have paid compensation required
by Section 5.13): (i) the amount of the Total Revolving Commitment shall be
increased as set forth therein, and (ii) in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall be a party to this
Agreement and the other Loan Documents to which Lenders are parties thereto and
have the rights and obligations of a Lender under this Agreement and the other
Loan Documents. In addition, the Lender or the Additional Lender, as applicable,
shall purchase a pro rata portion of the outstanding Loans (and participation
interests in Letters of Credit, Swingline Loans, Protective Advances and
Overadvance Loans) of each of the other Lenders (and such Lenders hereby agree
to sell and to take all such further action to effectuate such sale) such that
each Lender (including any Additional Lender, if applicable) shall hold its
Applicable Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Total Revolving Commitments.
          (d) Upon its receipt of a duly completed Commitment Increase
Certificate or an Additional Lender Certificate, executed by Borrowers and the
Lender or Borrowers and the Additional Lender party thereto, as applicable, the
processing and recording fee, if any, referred to in Section 2.3(b), the
Administrative Questionnaire referred to in Section 2.3(b), if applicable, and
the written consent of Administrative Agent, Swingline Lender and each Issuing
Bank with
HollyFrontier Credit Agreement — Page 51

 



--------------------------------------------------------------------------------



 



respect to any Additional Lender (such consent not to be unreasonably withheld,
conditioned or delayed), Administrative Agent shall accept such Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by Administrative
Agent pursuant to Section 12.6(c). No increase in the Total Revolving Commitment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 2.3(d).
     Section 2.4. Protective Advances and Overadvance Loans.
          (a) From time to time, Administrative Agent may, in its sole
discretion, make one or more Base Rate Loans to (i) preserve, protect, or defend
any Collateral or to increase or improve the likelihood of collecting or
obtaining repayment of any Obligations and (ii) pay any amounts chargeable to
any Loan Party under any Loan Documents, including, costs, fees, and expenses
(each such Loan made under this Section 2.4(a), a “Protective Advance”).
Administrative Agent may make a Protective Advance without regard to
Availability, the Revolving Commitments, or the satisfaction of any condition
precedent to the making of Loans, unless the Majority Lenders have, in writing,
revoked Administrative Agent’s authority to do so; provided that, unless an
Event of Default has occurred and is continuing, Administrative Agent may not
make a Protective Advance without the consent of Borrower Agent. The authority
of Administrative Agent to make Protective Advances is limited to an aggregate
amount not to exceed, when taken together with all outstanding Overadvance
Loans, $50,000,000 at any time, and no Protective Advance shall cause any
Lender’s Credit Exposure to exceed its Revolving Commitment. Unless
Administrative Agent’s authority to make Protective Advances has been revoked,
Administrative Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 7.2 have been
satisfied, Administrative Agent may request the Lenders to make a Loan to repay
a Protective Advance. The provisions of this Section 2.4(a) are solely for the
benefit of Administrative Agent and the Lenders, and none of the Loan Parties
may rely on this Section 2.4(a) or have any standing to enforce its terms.
          (b) Upon the making of a Protective Advance by Administrative Agent
(whether before or after the occurrence of an Event of Default), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, Administrative Agent shall promptly distribute to
such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by Administrative Agent in
respect of such Protective Advance.
          (c) Any provision of this Agreement to the contrary notwithstanding,
at the request of Borrower Agent, Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Loans to Borrowers, on
behalf of the Lenders, in amounts that exceed Availability (any such excess
Loans are herein referred to collectively as “Overadvance Loans”); provided
that, no Overadvance Loan shall result in a Default due to Borrowers’ failure to
comply with Section 2.1 for so long as such Overadvance Loan remains outstanding
in accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance Loan. In
HollyFrontier Credit Agreement — Page 52

 



--------------------------------------------------------------------------------



 



addition, Overadvance Loans may be made even if the condition precedent set
forth in Section 7.2(c) has not been satisfied. All Overadvance Loans shall
constitute Base Rate Borrowings. The authority of Administrative Agent to make
Overadvance Loans is limited to an aggregate amount not to exceed, when taken
together with all outstanding Protective Advances, $50,000,000 at any time, no
Overadvance Loans may remain outstanding for more than thirty (30) consecutive
days and no Overadvance Loans shall cause any Lender’s Credit Exposure to exceed
its Revolving Commitment; provided that, the Majority Lenders may at any time
revoke Administrative Agent’s authorization to make Overadvance Loans. Any such
revocation must be in writing and shall become effective prospectively upon
Administrative Agent’s receipt thereof.
          (d) Upon the making of an Overadvance Loan by Administrative Agent,
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Administrative Agent, without
recourse or warranty, an undivided interest and participation in such
Overadvance Loan in proportion to its Applicable Percentage of the Revolving
Commitment. Administrative Agent may, at any time, require the Lenders to fund
their participations. From and after the date, if any, on which any Lender is
required to fund its participation in any Overadvance Loan purchased hereunder,
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by Administrative Agent in respect of such Overadvance
Loan.
     Section 2.5. Swingline Loans.
          (a) The Swingline Loans. Unless otherwise specifically requested by
Borrowers in writing, Swingline Lender may (but shall not be obligated to) fund
any requested Base Rate Loan with a Swingline Loan, but only if (i) such
Swingline Loan is otherwise permitted to be made hereunder; (ii) such Base Rate
Loan is not specifically required to be made by all Lenders hereunder, (iii) no
Lender is a Defaulting Lender at such time, unless Swingline Lender has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
Swingline Lender (in its sole discretion) with Borrowers or such Lender to
eliminate such Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to Section 4.3(d)) with respect to the Defaulting Lender; and
(iv) after giving effect to such Swingline Loan, the aggregate principal amount
of all Swingline Loans would not exceed the Swingline Sublimit. Each Swingline
Loan shall constitute a Loan for all purposes, except that payments thereon
shall be made to Swingline Lender for its own account. The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of
Swingline Lender. On the Closing Date, Borrowers shall execute and deliver to
Swingline Lender a promissory note in the amount of the Swingline Sublimit in
the form of Exhibit J (and such promissory note, as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Swingline
Note”).
          (b) To facilitate administration of the Loans, Swingline Lender and
the other Lenders agree that settlement among them with respect to Swingline
Loans shall take place (i) on a weekly basis (or more frequently in Swingline
Lender’s discretion) and (ii) on the Revolving Termination Date. On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Swingline Lender to the other Lenders.
HollyFrontier Credit Agreement — Page 53

 



--------------------------------------------------------------------------------



 



Between settlement dates, Administrative Agent may apply payments on Loans to
Swingline Loans, regardless of any designation by Borrowers or any provision
herein to the contrary. If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled as provided herein,
then each Lender shall be deemed to have purchased from Swingline Lender a
participation in each unpaid Swingline Loan in an amount equal to its Applicable
Percentage thereof and shall transfer the amount of such participation to
Swingline Lender in immediately available funds within one Business Day after
Swingline Lender’s request therefor; provided that no Lender shall be required
to purchase any such participation to the extent (and only to the extent) that
such Lender’s Credit Exposure would exceed its Revolving Commitment as a result
thereof. Each Lender’s obligations under this Section 2.5(b) are absolute,
unconditional, and irrevocable and are not subject to any counterclaim, setoff,
defense, qualification, or exception, and each Lender shall perform such
obligations, as applicable, regardless of whether the Revolving Commitments have
terminated, an Overadvance exists, or any condition precedent to the making of
Loans has not been satisfied. The provisions of this Section 2.5(b) are solely
for the benefit of Swingline Lender and the other Lenders, and none of the Loan
Parties may rely on this Section 2.5(b) or have any standing to enforce its
terms.
     Section 2.6. Letters of Credit. Borrowers may at any time during the
Revolving Commitment Period request an Issuing Bank, and each Issuing Bank
agrees, to issue, increase the amount of or otherwise amend or extend, one or
more Letters of Credit, subject to the conditions set forth herein, including
the following (collectively, such conditions, the “LC Conditions”):
          (a) the conditions set forth in Article 7 have been satisfied or
waived;
          (b) after giving effect to such issuance, increase, amendment or
extension, (i) the Total Revolving Extensions of Credit do not exceed the lesser
of the Borrowing Base or the Total Revolving Commitments then in effect or
(ii) without such Issuing Bank’s consent, the aggregate undrawn amount of all
Letters of Credit issued by such Issuing Bank does not exceed 33.33% of the
Total Revolving Commitments;
          (c) subject to Section 2.7(c), the expiration date of such Letter of
Credit is (i) no more than 365 days from issuance, in the case of standby
Letters of Credit, (ii) no more than 180 days from issuance, in the case of
documentary Letters of Credit, and (iii) at least five Business Days prior to
the Revolving Termination Date;
          (d) such Letter of Credit is to be used only (i) to support
obligations of a Borrower or any other Group Member incurred in the Ordinary
Course of Business; or (ii) for other purposes as Administrative Agent and
Lenders may approve from time to time in writing;
          (e) the Letter of Credit and payments thereunder are denominated in
Dollars;
          (f) such Letter of Credit is not directly or indirectly used to assure
payment of or otherwise support any Indebtedness of any Person other than
Indebtedness of a Borrower or any other Group Member;
HollyFrontier Credit Agreement — Page 54

 



--------------------------------------------------------------------------------



 



          (g) the issuance of such Letter of Credit will be in compliance with
all applicable governmental restrictions, policies, and guidelines and will not
subject such Issuing Bank to any cost which is not reimbursable under Article 5;
and
          (h) the form and terms of such Letter of Credit are acceptable to such
Issuing Bank in its reasonable discretion.
The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the reasonable discretion of the applicable Issuing Bank.
Notwithstanding anything to the contrary contained herein, (i) all Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof, and (ii) no Issuing Bank shall at any time be obligated to
issue, amend, renew or extend any Letter of Credit if any Lender is at that time
a Defaulting Lender, unless such Issuing Bank has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such Issuing Bank (in
its sole discretion) with Borrowers or such Lender to eliminate such Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 4.3(d)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other LC Obligations as to which such Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
     Section 2.7. Requesting Letters of Credit.
          (a) A written application for any Letter of Credit or amendment or
extension of any Letter of Credit must be made by a Borrower at least two
(2) Business Days (or such shorter period as the proposed Issuing Bank may in
its discretion from time to time agree) before the date on which such Borrower
desires such Issuing Bank to issue such Letter of Credit. By making any such
written application, unless otherwise expressly stated therein, such Borrower
shall be deemed to have represented and warranted that the LC Conditions
described in Section 2.6 will be met as of the date of amendment, extension or
issuance of such Letter of Credit. Each such written application for a Letter of
Credit must be made in writing in the form customarily used by the proposed
Issuing Bank, the terms and provisions of which are hereby incorporated herein
by reference (or in such other form as may mutually be agreed upon by Issuing
Bank and the requesting Borrower) (each an “LC Application”).
          (b) Upon satisfaction of the LC Conditions, including Section 2.7,
such Issuing Bank will issue such Letter of Credit at such Issuing Bank’s
office. If any provisions of any LC Application conflict with any provisions of
this Agreement, the provisions of this Agreement shall govern and control.
Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrowers’ instructions or other irregularity, Borrowers will
immediately notify Issuing Bank.
          (c) If Borrowers so request in any applicable LC Application, such
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such Issuing Bank to prevent any such extension at least
HollyFrontier Credit Agreement — Page 55

 



--------------------------------------------------------------------------------



 



once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by an Issuing Bank, Borrowers shall not be required to make a specific
request to such Issuing Bank for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) such Issuing Bank to permit the extension of such Letter
of Credit at any time to an expiry date not later than five (5) Business Days
prior to the Revolving Termination Date; provided, however, that an Issuing Bank
shall not permit any such extension if (A) such Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Non-Extension Notice
Date (1) from Administrative Agent that the Majority Lenders have elected not to
permit such extension or (2) from Administrative Agent, any Lender or any Loan
Party that one or more of the applicable conditions specified in Section 7.2 is
not then satisfied, and in each such case directing such Issuing Bank not to
permit such extension.
          (d) If Borrowers so request in any applicable LC Application, such
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by an Issuing Bank, Borrowers
shall not be required to make a specific request to such Issuing Bank to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits such Issuing Bank to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Reinstatement Deadline (A) from Administrative Agent that the Majority
Lenders have elected not to permit such reinstatement or (B) from Administrative
Agent, any Lender or Borrowers that one or more of the applicable conditions
specified in Section 7.2 is not then satisfied (treating such reinstatement as a
Letter of Credit extension for purposes of this clause) and, in each case,
directing such Issuing Bank not to permit such reinstatement.
     Section 2.8. Reimbursement and Participations.
          (a) Reimbursement by Borrowers. On the date any Issuing Bank honors
any draw under a Letter of Credit (each such date, a “Reimbursement Date”),
Borrowers shall reimburse such Issuing Bank the amount paid by such Issuing Bank
on account of such draw, together with interest from the Reimbursement Date
until paid by Borrowers (at the interest rate for Base Rate Loans). The
obligation of Borrowers to reimburse Issuing Bank for each Matured LC Obligation
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all
HollyFrontier Credit Agreement — Page 56

 



--------------------------------------------------------------------------------



 



circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that any Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by any Issuing Bank under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
          (b) Letter of Credit Advances. If the beneficiary of any Letter of
Credit makes a draft or other demand for payment thereunder then Borrowers shall
be deemed to have requested Lenders to make Loans to Borrowers in the amount of
such draft or demand, which Loans, subject to the terms and conditions herein,
shall be made concurrently with Issuing Bank’s payment of such draft or demand
and if made, shall be immediately used by Issuing Bank to repay the amount of
the resulting Matured LC Obligation.
          (c) Participation by Lenders. Each Issuing Bank irrevocably agrees to
grant and hereby grants to each Lender, and to induce Issuing Bank to issue
Letters of Credit hereunder each Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from each Issuing Bank, on the terms
and conditions hereinafter stated and for such Lender’s own account and risk, an
undivided interest equal to such Lender’s Applicable Percentage of such Issuing
Bank’s obligations and rights under each Letter of Credit issued hereunder and
the amount of each Matured LC Obligation paid by Issuing Bank thereunder. Each
Lender unconditionally and irrevocably agrees with each Issuing Bank that, if a
Matured LC Obligation is paid under any Letter of Credit for which such Issuing
Bank is not reimbursed in full by Borrowers in accordance with the terms of this
Agreement and the related LC Application (including any reimbursement by means
of concurrent Loans or by the application of Cash Collateral), such Lender shall
(in all circumstances and without set-off or counterclaim) pay to Issuing Bank
on demand, in immediately available funds at Issuing Bank’s address for notices
hereunder, such Lender’s Applicable Percentage of such Matured LC Obligation (or
any portion thereof which has not been reimbursed by Borrowers or any other Loan
Party). Each Lender’s obligation to pay each Issuing Bank pursuant to the terms
of this subsection is irrevocable and unconditional. If any amount required to
be paid by any Lender to any Issuing Bank pursuant to this subsection is paid by
such Lender to such Issuing Bank within three Business Days after the date such
payment is due, such Issuing Bank shall in addition to such amount be entitled
to recover from such Lender, on demand, interest thereon calculated from such
due date at the Federal Funds Effective Rate. If any amount required to be paid
by any Lender to an Issuing Bank pursuant to this subsection is not paid by such
Lender to such Issuing Bank within three Business Days after the date such
payment is due, such Issuing Bank shall in addition to such amount be entitled
to recover from such Lender, on demand, interest thereon calculated from such
due date at the Default Rate applicable to Base Rate Loans.
HollyFrontier Credit Agreement — Page 57

 



--------------------------------------------------------------------------------



 



          (d) Distributions to Participants. Whenever any Issuing Bank has in
accordance with this Section 2.8 received from any Lender payment of such
Lender’s Applicable Percentage of any Matured LC Obligation, and such Issuing
Bank thereafter receives any payment of such Matured LC Obligation or any
payment of interest thereon (whether directly from any Loan Party or by
application of Cash Collateral or otherwise, and excluding only interest for any
period prior to such Issuing Bank’s demand that such Lender make such payment of
its Applicable Percentage), such Issuing Bank will distribute to such Lender its
Applicable Percentage of the amounts so received by such Issuing Bank; provided,
however, that if any such payment received by such Issuing Bank must thereafter
be returned by such Issuing Bank, such Lender shall return to such Issuing Bank
the portion thereof which such Issuing Bank has previously distributed to it.
          (e) Calculations. A written advice setting forth in reasonable detail
the amounts owing under this Section 2.8, submitted by the applicable Issuing
Bank to Borrowers or any Lender from time to time, shall be conclusive, absent
manifest error, as to the amounts thereof.
     Section 2.9. No Duty to Inquire.
          (a) Drafts and Demands. Each Issuing Bank is authorized and instructed
to accept and pay drafts and demands for payment under any Letter of Credit
issued by such Issuing Bank without requiring, and without responsibility for,
any determination as to the existence of any event giving rise to said draft,
either at the time of acceptance or payment or thereafter. No Issuing Bank is
under any duty to determine the proper identity of anyone presenting such a
draft or making such a demand (whether by tested telex or otherwise) as the
officer, representative or agent of any beneficiary under any Letter of Credit,
and payment by an Issuing Bank to any such beneficiary when requested by any
such purported officer, representative or agent is hereby authorized and
approved. Each Borrower releases each Lender Party from, and agrees to hold each
Lender Party harmless and indemnified against, any liability or claim in
connection with or arising out of the subject matter of this Section 2.9, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by any Lender Party, provided only that no Lender Party shall be
released from or entitled to indemnification for that portion, if any, of any
liability or claim which is caused by or results from its own individual gross
negligence, bad faith or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment.
          (b) Extension of Maturity. If the maturity of any Letter of Credit is
extended by its terms or by a Requirement of Law, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of any Borrower, or if the
amount of any Letter of Credit is increased at the request of any Borrower, this
Agreement shall be binding upon all Loan Parties with respect to such Letter of
Credit as so extended, increased or otherwise modified, with respect to drafts
and property covered thereby, and with respect to any action taken by the
Issuing Bank of such Letter of Credit, such Issuing Bank’s correspondents, or
any Lender Party in accordance with such extension, increase or other
modification.
HollyFrontier Credit Agreement — Page 58

 



--------------------------------------------------------------------------------



 



          (c) Transferees of Letters of Credit. If any Letter of Credit provides
that it is transferable, the Issuing Bank of such Letter of Credit shall have no
duty to determine the proper identity of anyone appearing as transferee of such
Letter of Credit, nor shall such Issuing Bank be charged with responsibility of
any nature or character for the validity or correctness of any transfer or
successive transfers, and payment by such Issuing Bank to any purported
transferee or transferees as determined by such Issuing Bank is hereby
authorized and approved, and each Borrower on behalf of itself and the other
Group Members releases each Lender Party from, and agrees to hold each Lender
Party harmless and indemnified against, any liability or claim in connection
with or arising out of the foregoing, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by any Lender Party,
provided only that no Lender Party shall be released from or entitled to
indemnification for that portion, if any, of any liability or claim which is
caused by or results from its own individual gross negligence, bad faith or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment.
     Section 2.10. Cash Collateral.
          (a) Certain Credit Support Events. Upon the request of Administrative
Agent or any Issuing Bank (i) if Issuing Bank has honored any full or partial
drawing request under any Letter of Credit issued by such Issuing Bank and such
drawing has resulted in a Matured LC Obligation that remains unpaid after the
Reimbursement Date, or (ii) if, as of five (5) Business Days prior to the
Revolving Termination Date, any LC Obligation for any reason remains
outstanding, Borrowers shall, in each case, promptly and in any event within two
(2) Business Days Cash Collateralize the then outstanding amount of all LC
Obligations in an amount equal to one hundred three percent (103%) of the amount
of all LC Obligations. At any time that there shall exist a Defaulting Lender,
promptly (but in any event within two (2) Business Days) upon the request of
Administrative Agent or an Issuing Bank, Borrowers shall Cash Collateralize an
amount sufficient to cover any remaining Fronting Exposure (after giving effect
to Section 4.3(d) and any Cash Collateral provided by the Defaulting Lender).
          (b) Grant of Security Interest. All Cash Collateral shall be
maintained in a Collateral Account, which shall be a blocked, interest bearing
deposit account at Administrative Agent. Borrowers, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
Administrative Agent, for the benefit of the Secured Parties, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.10(c). If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
required to be secured thereby (after giving effect to Section 4.3(d)),
Borrowers or the relevant Defaulting Lender will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
HollyFrontier Credit Agreement — Page 59

 



--------------------------------------------------------------------------------



 



          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under Sections 2.6, 2.10, 4.3(e) or 5.3
in respect of Letters of Credit shall be held and applied to the satisfaction of
the specific LC Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
          (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.5(h)) or (ii) Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Group
Member shall not be released during the continuance of a Default (and following
application as provided in this Section 2.10 may be otherwise applied in
accordance with Section 5.2 and Section 5.7, as applicable), and (y) if
Borrowers and Administrative Agent agree, such Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
     Section 2.11. Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans are several and not joint. The failure of any
Lender to make any Loan or to make any payment under Sections 2.4(b), 2.5(b) and
2.8(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Sections 2.4(b), 2.5(b) and 2.8(c).
ARTICLE 3.
INTEREST, FEES AND CHARGES
     Section 3.1. Interest.
          (a) Subject to subsection (b) below, (i) each Base Rate Loan shall
bear interest on each day outstanding at a per annum rate equal to the sum of
the Base Rate in effect on such day plus the Applicable Rate for Base Rate Loans
on such day, and (ii) each Eurodollar Loan shall bear interest on each day
during the related Interest Period at a per annum rate equal to the sum of the
related Adjusted Eurodollar Rate in effect on such day plus the Applicable Rate
for Eurodollar Loans on such day provided, however, the Obligations shall bear
interest at the Default Rate (whether before or after any judgment) (A) at all
times during the existence of any Loan Party’s Insolvency Proceeding and (B) if
so elected by Administrative Agent or the Majority Lenders, at any time during
the existence of any Event of Default (which notice may be revoked at the option
of the Majority Lenders). Each Borrower acknowledges that the cost and expense
to Administrative Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Administrative Agent and Lenders therefor.
HollyFrontier Credit Agreement — Page 60

 



--------------------------------------------------------------------------------



 



          (b) Interest shall accrue from the date the Loan is advanced or an
Obligation is incurred or payable until paid by Borrowers. If a Loan is repaid
on the day it was made, one day’s interest shall accrue.
          (c) On each Interest Payment Date relating to Base Rate Loans,
Borrowers shall pay to Lenders all unpaid interest which has accrued on the Base
Rate Loans to but not including such Interest Payment Date. On each Interest
Payment Date relating to a Eurodollar Loan, Borrowers shall pay to Lenders all
unpaid interest which has accrued on such Eurodollar Loan to but not including
such Interest Payment Date.
     Section 3.2. Alternative Rate of Interest. If prior to the commencement of
any Interest Period for a Borrowing of Eurodollar Loans:
          (a) Administrative Agent determines that adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate for such Interest Period (any
such determination shall be conclusive absent manifest error); or
          (b) Administrative Agent is advised by Majority Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; then Administrative Agent shall give notice
thereof to Borrowers and Lenders by telephone or facsimile as promptly as
practicable thereafter and, until Administrative Agent notifies Borrower Agent
and Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Continuation/Conversion Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Borrowing of Eurodollar
Loans shall be ineffective and shall be deemed a request to continue such
Borrowing as a Borrowing of Base Rate Loans and (ii) if any Borrowing Notice
requests a Borrowing of Eurodollar Loans, such Borrowing shall be made as a
Borrowing of Base Rate Loans. Upon receipt of such notice, Borrower Agent may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans.
     Section 3.3. Fees.
          (a) Commitment Fees. In consideration of each Lender’s commitment to
make Loans, Borrowers will pay to Administrative Agent for the account of each
Lender (except as otherwise provided in Section 4.3) a commitment fee determined
on a daily basis by applying the Commitment Fee Rate to such Lender’s Applicable
Percentage of the Unused Commitments determined at the end of each day during
the Revolving Commitment Period. This commitment fee shall be calculated and
invoiced to Borrowers as of the last day of each Fiscal Quarter and shall be due
and payable in arrears on the fifth Business Day after the last day of each
Fiscal Quarter and at the end of the Revolving Commitment Period.
          (b) Administrative Agent and Joint Lead Arranger Fees. Borrowers agree
to pay to Administrative Agent and the Joint Lead Arrangers, for their
respective accounts, the fees set forth in a separate letter agreement payable
to Administrative Agent and Joint Lead Arrangers on the Closing Date and such
other fees payable in the amounts and at the times separately agreed upon
between Borrowers, Administrative Agent and the Joint Lead Arrangers.
HollyFrontier Credit Agreement — Page 61

 



--------------------------------------------------------------------------------



 



          (c) Letter of Credit Fees. Borrowers agree to pay (i) to
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue (A) at a
rate of 0.750% per annum on the daily amount of the portion of the LC
Obligations that are equal to or less than the amount of Pledged Cash on such
day, and (B) at the Applicable Rate on the daily amount by which the LC
Obligations exceed the amount of Pledged Cash on such date, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate equal to 0.125% per
annum on the average daily amount of the LC Obligations (excluding any portion
thereof attributable to unreimbursed LC Obligations or any portion thereof Cash
Collateralized by Borrowers pursuant to Section 2.6) of such Issuing Bank during
the period from and including the Closing Date to but excluding the later of the
date of Commitment Maturity Date and the date on which there ceases to be any LC
Obligations, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be calculated and invoiced to Borrowers on the last day of each Fiscal Quarter
and shall be due and payable in arrears on the fifth Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the Commitment Maturity Date and
any such fees accruing after the Commitment Maturity Date shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Notwithstanding the foregoing, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Bank of such Letter of Credit pursuant to
Section 2.6 shall be payable, to the maximum extent permitted by Applicable Law,
to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentage allocable to such Letter of Credit pursuant to
Section 4.3(d), with the balance of such fee, if any, payable to the Issuing
Bank of such Letter of Credit for its own account.
ARTICLE 4.
LOAN ADMINISTRATION
     Section 4.1. Requests for New Loans.
          (a) Borrowers may request new Loans by delivering to Administrative
Agent a Borrowing Notice executed by a Responsible Officer of Borrower Agent or
a designee thereof disclosed in writing to Administrative Agent or, subject to
Section 12.2(c), by notifying Administrative Agent of such request via telephone
or electronic mail. Each Borrowing Notice must be received by Administrative
Agent prior to 11:00 a.m. (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) on the day of the
requested Borrowing Date, in the case of Base Rate Loans, specifying (i) the
amount and Type of Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor;
provided that all requests for new Loans during the period from and including
the Closing Date to and including the third Business Day after the Closing Date
shall be Base Rate Loans. Each Borrowing under the Revolving Commitments shall
be in an amount equal to
HollyFrontier Credit Agreement — Page 62

 



--------------------------------------------------------------------------------



 



$1,000,000 or whole multiples of $100,000 in excess thereof (or, if the Unused
Commitments of the Lenders is less than $1,000,000, such lesser amount).
Borrowers may have no more than fifteen (15) Borrowings of Eurodollar Loans
outstanding at any time. Subject to the other terms and conditions hereof,
Borrowers may borrow under this Section 4.1, repay or prepay such Loans under
Sections 5.3 and 5.4 and reborrow under this Section 4.1.
          (b) Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrowers as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Borrowing Notice, Administrative Agent shall give each Lender prompt notice of
the terms thereof. If all conditions precedent to such new Loans have been met,
each Lender will on the date requested promptly remit to Administrative Agent at
Administrative Agent’s office in Los Angeles, California the amount of such
Lender’s new Loan in immediately available funds, and upon receipt of such
funds, Administrative Agent shall promptly make such Loans available to
Borrowers. Unless Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to Administrative Agent such Lender’s share of such Borrowing,
Administrative Agent may in its discretion assume that such Lender has made such
share available on such date in accordance with this Section 4.1 and may, in
reliance upon such assumption, make available to Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrowers (to the extent such amount has been advanced to Borrowers)
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers to but excluding the date of
payment to Administrative Agent, at (i) in the case of a payment to be made by
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by
Borrowers, the interest rate applicable to Base Rate Loans. If Borrowers and
such Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrowers the
amount of such interest paid by Borrowers for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by Borrowers shall be without prejudice to any claim Borrowers may have
against a Lender that shall have failed to make such payment to Administrative
Agent.
          (c) If a required payment is not otherwise timely made by Borrowers
within the period required hereunder, the failure to pay such Obligations
(whether principal, interest, fees or other charges, including Extraordinary
Expenses and LC Obligations) shall, prior to such failure becomes an Event of
Default, be deemed to be a request for Base Rate Loans on the date prior to such
failure becoming an Event of Default, in the amount of such Obligations. The
proceeds of such Loans shall be disbursed as direct payment of the relevant
Obligation. In addition, Administrative Agent may, at its option, charge such
Obligations against any operating, investment or other account of a Borrower
maintained with Administrative Agent or any of its Affiliates.
          (d) If at any time a Dominion Trigger Period is in effect, Borrowers
establish a controlled disbursement account with any Agent-Related Person, then
the presentation for
HollyFrontier Credit Agreement — Page 63

 



--------------------------------------------------------------------------------



 



payment of any check or other Payment Item drawn on such account at a time when
there are insufficient funds to cover it shall be deemed to be a request for
Base Rate Loans on the date of such presentation, in the amount of the check and
Payment Items presented for payment. The proceeds of such Loans may be disbursed
directly to the controlled disbursement account or other appropriate account.
     Section 4.2. Continuations and Conversions of Existing Loans. Borrower
Agent may make the following elections with respect to Loans already
outstanding: to convert Base Rate Loans to Eurodollar Loans, to convert
Eurodollar Loans to Base Rate Loans on the last day of the Interest Period
applicable thereto, and to continue Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration. In making such elections, Borrowers may combine
existing Loans made pursuant to separate Borrowings into one new Borrowing or
divide existing Loans made pursuant to one Borrowing into separate new
Borrowings, provided that Borrowers may have no more than fifteen
(15) Borrowings of Eurodollar Loans outstanding at any time. To make any such
election, Borrower Agent must give to Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans. Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:
          (a) specify the existing Loans which are to be Continued or Converted;
          (b) specify (i) the aggregate amount of any Borrowing of Base Rate
Loans into which such existing Loans are to be continued or converted and the
date on which such Continuation or Conversion is to occur, or (ii) the aggregate
amount of any Borrowing of Eurodollar Loans into which such existing Loans are
to be continued or converted, the date on which such Continuation or Conversion
is to occur (which shall be the first day of the Interest Period which is to
apply to such Eurodollar Loans), and the length of the applicable Interest
Period; and
          (c) be received by Administrative Agent not later than 12:00 noon on
(i) the day on which any such Continuation or Conversion to Base Rate Loans is
to occur, or (ii) the third Business Day preceding the day on which any such
Continuation or Conversion to Eurodollar Loans is to occur.
     Each such written request or confirmation must be made in the form and
substance of the “Continuation/Conversion Notice” attached hereto as Exhibit E,
duly completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrowers as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Continuation/Conversion Notice shall be
irrevocable and binding on Borrowers. During the continuance of any Default, no
Borrower may make any election to convert existing Loans into Eurodollar Loans
or continue existing Loans as Eurodollar Loans. If (due to the existence of a
Default or for any other reason) Borrowers are prohibited hereby from giving any
Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period. No new funds shall be repaid
by Borrowers or advanced by any Lender
HollyFrontier Credit Agreement — Page 64

 



--------------------------------------------------------------------------------



 



in connection with any Continuation or Conversion of existing Loans pursuant to
this section, and no such Continuation or Conversion shall be deemed to be a new
advance of funds for any purpose; such Continuations and Conversions merely
constitute a change in the interest rate applicable to already outstanding
Loans.
     Section 4.3. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
          (a) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.1 and in the definition of
“Majority Lenders”.
          (b) Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 5 or Article 10 or otherwise, and including any amounts made available
to Administrative Agent by that Defaulting Lender pursuant to Section 12.7),
shall be applied at such time or times as may be determined by Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to Issuing Bank hereunder;
third, if so determined by Administrative Agent or requested by Issuing Bank, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as Borrower Agent
may request (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent; fifth, if
so determined by Administrative Agent and Borrower Agent, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts then owing to Lenders or Issuing Bank as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
Issuing Bank against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts then owing to Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Matured LC Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Matured LC Obligations were
made at a time when the conditions set forth in Section 7.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Matured LC
Obligations owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Matured LC Obligations owed to,
that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 4.3(b)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
HollyFrontier Credit Agreement — Page 65

 



--------------------------------------------------------------------------------



 



          (c) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 3.3(a) for any period during
which that Lender is a Defaulting Lender (and Borrowers shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 3.3(c).
          (d) Reallocation of Applicable Percentage to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to
Section 2.8(c), the “Applicable Percentage” of each Non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment (or, if the
Revolving Commitments have been terminated, the Revolving Extensions of Credit)
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the Revolving Extensions of
Credit of that Lender.
          (e) Defaulting Lender Cure. If Borrower Agent, Administrative Agent
and the Issuing Banks agree in writing in their discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
conditions may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentage (without giving effect to
Section 4.3(d)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
     Section 4.4. Borrower Agent. Each Borrower hereby designates the Company
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, preparation and
delivery of Borrowing Base and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Administrative Agent, Issuing Bank or any Lender.
Borrower Agent hereby accepts such appointment. Administrative Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Administrative Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of such Borrower. Each of Administrative Agent, Issuing Bank and Lenders
shall have the right, in its discretion, to deal exclusively with Borrower Agent
for any or all purposes under
HollyFrontier Credit Agreement — Page 66

 



--------------------------------------------------------------------------------



 



the Loan Documents. Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.
     Section 4.5.One Obligation. The Loans, LC Obligations, and other
Obligations shall constitute one general, joint and several obligation of
Borrowers and (unless otherwise expressly provided in any Loan Document) shall
be secured by Administrative Agent’s Lien upon all Collateral; provided,
however, that Administrative Agent and each Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
ARTICLE 5.
PAYMENTS
     Section 5.1. General Payment Provisions. All payments of Obligations shall
be made in Dollars, to Administrative Agent for the account of each Lender Party
to whom such payment is owed, in lawful money of the United States of America,
without set-off, deduction counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds not later
than 1:00 p.m. on the due date. Any payment received by Administrative Agent
after such time will be deemed to have been made on the next following Business
Day. Any payment for a Eurodollar Loan before the end of its Interest Period
shall be accompanied by all amounts due under Section 5.13. Should any such
payment become due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, in
the case of a payment of principal or past due interest, interest shall accrue
and be payable thereon for the period of such extension as provided in the Loan
Document under which such payment is due. Each payment under a Loan Document
shall be due and payable at the place set forth for Administrative Agent on
Schedule 1.1.
     Section 5.2. Certain Payments. Except as otherwise provided in Section 5.7,
all payments applied to the outstanding principal balance of or accrued but
unpaid interest on any Loan shall be applied first to any interest then due and
payable, then to principal then due and payable. Unless otherwise specifically
instructed by Borrower Agent and provided no Default exists, all payments and
prepayments of Loans shall be applied first to Base Rate Loans and then to
Eurodollar Loans. All distributions of amounts described in Section 5.1 or this
Section 5.2 applied to any Loans made pursuant to Section 4.1 shall be made by
Administrative Agent to each Lender on a pro rata basis.
     Section 5.3. Repayment of Loans. Loans shall be due and payable in full on
the Revolving Termination Date, unless payment is sooner required hereunder.
Loans may be prepaid from time to time, without penalty or premium.
Notwithstanding anything herein to the contrary, if an Overadvance exists (other
than as a result of an Overadvance Loan that is not past due), Borrowers shall,
on the first Business Day after any Borrower has received written notice from
Administrative Agent or has knowledge thereof, repay the outstanding Loans (or
Cash Collateralize then outstanding LC Obligations) in an amount sufficient to
reduce the principal balance of Loans and the then outstanding LC Obligations to
the lesser of the Total Revolving Commitments and the Borrowing Base. Regardless
of whether an Overadvance exists, the
HollyFrontier Credit Agreement — Page 67

 



--------------------------------------------------------------------------------



 



Revolving Extensions of Credit constitute Obligations that are secured by the
Collateral and entitled to all of the benefits of the Loan Documents.
     Section 5.4. Payment of Other Obligations. Obligations other than Loans,
including Extraordinary Expenses, shall be paid by Borrowers as provided in the
Loan Documents or, if no payment date is specified, within ten (10) Business
Days of written demand.
     Section 5.5. Optional Prepayments. Borrowers may, (a) upon notice to
Administrative Agent on the day of prepayment with respect to any Base Rate Loan
and (b) upon three Business Days’ notice to Administrative Agent with respect to
any Eurodollar Loan, from time to time and without premium or penalty prepay the
Loans, in whole or in part, provided that (i) the aggregate amounts of all
partial prepayments of principal on the Loans equals $5,000,000 or any higher
integral multiple of $500,000, or, if the outstanding principal balance of the
Loans is less than $5,000,000, the aggregate outstanding principal balance of
the Loans, and (ii) if Borrowers prepay any Eurodollar Loan on any day other
than the last day of the Interest Period applicable thereto, it shall pay to
Lenders any amounts due under Section 5.13. Each prepayment of principal under
this Section 5.4 shall be accompanied by all interest then accrued and unpaid on
the principal so prepaid. Any principal or interest prepaid pursuant to this
Section 5.4 shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.
     Section 5.6. Marshaling; Payments Set Aside. None of Administrative Agent
or Lenders shall be under any obligation to marshal any assets in favor of any
Loan Party or against any Obligations. If any payment by or on behalf of
Borrowers is made to Administrative Agent, any Issuing Bank or any Lender, or
Administrative Agent, any Issuing Bank or any Lender exercises a right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, such Issuing Bank or such Lender in its discretion) to be repaid to a
trustee, receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
     Section 5.7. Post-Default Allocation of Payments.
          (a) Allocation. Notwithstanding anything herein to the contrary, at
any time an Event of Default has occurred and is continuing, monies to be
applied to the Secured Obligations, whether arising from payments by Loan
Parties, realization on Collateral, setoff or otherwise, shall be allocated as
follows:
               (i) first, to all costs and expenses, including Extraordinary
Expenses, owing to Administrative Agent;
               (ii) second, to all amounts owing to Swingline Lender on
Swingline Loans;
               (iii) third, to all amounts owing to any Issuing Bank on LC
Obligations;
HollyFrontier Credit Agreement — Page 68

 



--------------------------------------------------------------------------------



 



          (iv) fourth, to all Obligations constituting fees;
          (v) fifth, to all Obligations constituting interest;
          (vi) sixth, to provide Cash Collateral for outstanding Letters of
Credit in an amount equal to one hundred three percent (103%) of the amount of
all LC Obligations;
          (vii) seventh, to all other Obligations and all Lender Hedge
Obligations, on a pari passu basis;
          (viii) eighth, to all other Secured Obligations not included in
clauses (i) through (vii) above; and
          (ix) last, any surplus shall be remitted to Borrower Agent or any
other Person lawfully entitled thereto.
Amounts shall be applied to each category of Obligations set forth above until
Payment in Full thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Obligations in the category. Amounts distributed with respect to any
Bank Product Obligations shall be the lesser of the applicable amount of Bank
Product last reported to Administrative Agent or the actual Bank Product
Obligations as calculated by the methodology reported to Administrative Agent
for determining the amount due. Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Bank Product
Obligations, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party. In the absence of such
notice, Administrative Agent may assume the amount to be distributed is the
amount of Bank Product last reported to it. The allocations set forth in this
Section are solely to determine the rights and priorities of Agent and Lenders
as among themselves, and may be changed by agreement among them without the
consent of any Loan Party. This Section is not for the benefit of or enforceable
by any Loan Party. Notwithstanding the foregoing, the relative priority of the
Lender Hedge Obligations shall not be lower or worse than that of the principal
amount of the Loans without the prior written consent of Borrower Agent.
          (b) Erroneous Application. Administrative Agent shall not be liable
for any application of amounts made by it in good faith and, if any such
application is subsequently determined to have been made in error, the sole
recourse of any Lender or other Person to which such amount should have been
made shall be to recover the amount from the Person that actually received it
(and, if such amount was received by any Lender, such Lender hereby agrees to
return it).
     Section 5.8. Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in LC Obligations held by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the
HollyFrontier Credit Agreement — Page 69

 



--------------------------------------------------------------------------------



 



Loans and subparticipations in LC Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
          (a) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
          (b) the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in LC Obligations to any assignee or participant, other than
to Borrowers or any Restricted Subsidiary thereof (as to which the provisions of
this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     Section 5.9. Application of Payments. During any Dominion Trigger Period,
the ledger balance in the main Dominion Account as of the end of a Business Day
shall be applied to the Obligations at the beginning of the next Business Day.
If, as a result of such application, a credit balance exists, the balance shall
not accrue interest in favor of Borrowers and shall be made available to
Borrowers as long as no Default exists. At any time an Event of Default has
occurred and is continuing, each Borrower irrevocably waives the right to direct
the application of any payments or Collateral proceeds, and agrees that
Administrative Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Administrative Agent
deems advisable.
     Section 5.10. Loan Account; Account Stated.
          (a) Loan Account. Administrative Agent shall maintain in accordance
with its usual and customary practices an account or accounts (“Loan Account”)
evidencing the Indebtedness of Borrowers resulting from each Loan or issuance of
a Letter of Credit from time to time. Any failure of Administrative Agent to
record anything in the Loan Account, or any error in doing so, shall not limit
or otherwise affect the obligation of Borrowers to pay any amount owing
hereunder. Administrative Agent may maintain a single Loan Account in the name
of Borrower Agent, and each Borrower confirms that such arrangement shall have
no effect on the joint and several character of its liability for the
Obligations.
          (b) Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be
HollyFrontier Credit Agreement — Page 70

 



--------------------------------------------------------------------------------



 



conclusive and binding on such Person for all purposes absent manifest error,
except to the extent such Person notifies Administrative Agent in writing within
sixty (60) days after receipt or inspection that specific information is subject
to dispute.
     Section 5.11. Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any Reserve Requirement reflected in the Adjusted Eurodollar
Rate) or any Issuing Bank;
          (ii) subject any Lender or any Issuing Bank to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or such Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.14 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or such Issuing Bank); or
          (iii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
     and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Issuing Bank,
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered. For
the avoidance of doubt, this Section 5.11 shall not apply to Indemnified Taxes
or Other Taxes covered by Section 5.14.
          (b) Capital Requirements. If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or such Issuing Bank or any
Applicable Lending Office of such Lender or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitments
of such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with
HollyFrontier Credit Agreement — Page 71

 



--------------------------------------------------------------------------------



 



respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in subsections (a) or (b) of this Section and delivered to Borrower
Agent shall be conclusive absent manifest error. Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies Borrower Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
     Section 5.12. Illegality. If any Change in Law after the date hereof shall
make it unlawful for any Lender to fund or maintain Eurodollar Loans, then, upon
notice by such Lender to Borrowers and Administrative Agent, (a) Borrowers’
right to elect Eurodollar Loans from such Lender shall be suspended to the
extent and for the duration of such illegality, (b) all Eurodollar Loans of such
Lender which are then the subject of any Borrowing Notice and which cannot be
lawfully funded shall be funded as Base Rate Loans of such Lender, and (c) all
Eurodollar Loans of such Lender shall be converted automatically to Base Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by Applicable
Law. If any such conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, Borrowers
shall be required to pay to such Lender such amounts, if any, as would otherwise
be required pursuant to Section 5.13.
     Section 5.13. Funding Losses. In addition to its other obligations
hereunder, Borrowers will indemnify each Lender against, and reimburse each
Lender within ten (10) days after receipt of written demand therefor, any loss
or expense incurred or sustained by such Lender (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by a Lender to fund or maintain Eurodollar Loans), as a result of
(a) any payment or prepayment (whether authorized or required hereunder or
otherwise) of all or a portion of any Eurodollar Loan on a day other than the
day on which the applicable Interest Period ends, (b) any payment or prepayment,
whether required hereunder or otherwise, of a Loan made after the delivery, but
before the effective date, of a Continuation/Conversion Notice requesting the
continuation of outstanding Eurodollar Loans as, or the conversion of
outstanding Base Rate Loans to, Eurodollar Loans, if such payment or prepayment
prevents such
HollyFrontier Credit Agreement — Page 72

 



--------------------------------------------------------------------------------



 



Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice requesting the
continuation of outstanding Eurodollar Loans as, or the conversion of
outstanding Base Rate Loans to, Eurodollar Loans to become effective due to any
condition precedent not being satisfied or due to any other action or inaction
of any Loan Party, (d) any Conversion (whether authorized or required hereunder
or otherwise) of all or any portion of any Eurodollar Loan into a Base Rate Loan
or into a different Eurodollar Loan on a day other than the day on which the
applicable Interest Period ends, or (e) any assignment of any Eurodollar Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by Borrower pursuant to Section 5.15(b). Such indemnification shall be
on an after-tax basis. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender under this Section 5.13 delivered to
Borrower Agent shall be conclusive absent manifest error.
     Section 5.14. Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by
Applicable Law to deduct or withhold any Indemnified Taxes or any Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions of such Indemnified Taxes and Other
Taxes (including deductions applicable to additional sums payable under this
Section 5.14(a)), Administrative Agent, such Lender or such Issuing Bank, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
          (b) Payment of Other Taxes by Borrowers. Without limiting the
provisions of subsection (a) above, Borrowers shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
          (c) Indemnification by Borrowers. Borrowers shall indemnify
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (and any reasonable expenses arising therefrom or with respect thereto)
paid by Administrative Agent, such Lender or such Issuing Bank, as the case may
be, with respect to any payment by or on account of any obligation of Borrowers
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable by Borrowers
under this Section 5.14), whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrowers by a Lender or an Issuing Bank (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender or
an Issuing Bank, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such
HollyFrontier Credit Agreement — Page 73

 



--------------------------------------------------------------------------------



 



Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to such Borrower (with a copy to Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by such Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Borrowers or Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
Borrowers or Administrative Agent as will enable Borrowers or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to such Borrower and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
          (iv) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit such Borrower to determine the
withholding or deduction required to be made.
          (f) FATCA Compliance. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to
HollyFrontier Credit Agreement — Page 74

 



--------------------------------------------------------------------------------



 



Borrowers and Administrative Agent at the time or times prescribed by law and at
such time or times reasonably requested by Borrowers or Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Administrative Agent as may be necessary
for Borrowers and Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
          (g) Treatment of Certain Refunds. If Administrative Agent, a Lender or
an Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Agreement with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of Administrative Agent, such Lender or Issuing Bank, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent,
such Lender or such Issuing Bank in the event Administrative Agent, such Lender
or such Issuing Bank is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Administrative
Agent, any Lender or any Issuing Bank to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Borrower or any other Person.
     Section 5.15. Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.11, cannot fund or maintain a Eurodollar Loan
pursuant to Section 5.12 or requires any Borrower to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.14, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.11 or 5.14, as the case may be, in the future, (ii) would allow such
Lender to fund Eurodollar Loans in the future and (iii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender solely in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.11, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.14, or any Lender’s obligation to make or continue, or to convert Base
Rate Loans into Eurodollar Loans shall be suspended pursuant to Section 5.12,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 5.15(a), or if any Lender is
a
HollyFrontier Credit Agreement — Page 75

 



--------------------------------------------------------------------------------



 



Defaulting Lender, a Notifying Lender or a Non-Consenting Lender, then Borrower
Agent may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
          (i) Borrowers shall have paid to Administrative Agent the assignment
fee specified in Section 12.6(b)(iv);
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Matured LC Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.13) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrowers (in the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.11 or payments required to be made pursuant to
Section 5.14, such assignment will result in a reduction in such compensation or
payments thereafter;
          (iv) such assignment does not violate Applicable Law; and
          (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.
     Section 5.16. Payments by Borrowers; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from Borrower Agent prior
to the date on which any payment is due to Administrative Agent for the account
of Lenders or any Issuing Bank hereunder that Borrowers will not make such
payment, Administrative Agent may assume that Borrowers have made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if Borrowers have not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Effective
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.
     Section 5.17. Nature and Extent of Each Borrower’s Liability.
HollyFrontier Credit Agreement — Page 76

 



--------------------------------------------------------------------------------



 



          (a) Dealings with Multiple Borrowers. All Obligations,
representations, warranties, covenants, and indemnities set forth in the Loan
Documents to which a Borrower is a party shall be joint and several.
Administrative Agent, Issuing Banks and Lenders shall have the right to deal
with any Responsible Officer of any Borrower, or its designee disclosed in
writing to Administrative Agent with regard to all matters concerning the rights
and obligations of Administrative Agent, Issuing Banks and Lenders hereunder and
pursuant to applicable law with regard to the transactions contemplated under
the Loan Documents. All actions or inactions of any Responsible Officer of any
Borrower or its designee disclosed in writing to Administrative Agent with
regard to the transactions contemplated under the Loan Documents shall be deemed
with full authority and binding upon all Borrowers. Each Borrower hereby
appoints Company as its true and lawful attorney-in-fact, with full right and
power, for purposes of exercising all rights of such Borrower hereunder and
under applicable law with regard to the transactions contemplated under the Loan
Documents. The provisions of this Section 5.17 and reliance thereon by
Administrative Agent, Issuing Banks and Lenders are material inducements to the
agreement of Administrative Agent, Issuing Banks and Lenders to enter into this
Agreement and to consummate the transactions contemplated hereby.
          (b) Additional Terms Relating to Joint and Several Obligations of
Borrowers.
          (i) Each Borrower is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by Administrative
Agent, Issuing Banks and Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of each Borrower to accept joint and several liability for the
obligations of each of them.
          (ii) Each Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each Borrower without preferences or distinction among them.
          (iii) If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligations.
          (iv) The obligations of each Borrower under the provisions of this
Section 5.17(b) constitute full recourse obligations of such Borrower,
enforceable against it to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.
          (v) Except as otherwise expressly provided herein, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loan made under this Agreement, notice of occurrence of any Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Administrative Agent, any Issuing Bank or
any Lender under or in respect of
HollyFrontier Credit Agreement — Page 77

 



--------------------------------------------------------------------------------



 



any of the Obligations, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Administrative Agent, Issuing Banks and Lenders at any time
or times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Administrative Agent, Issuing Banks
and Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of Administrative Agent, Issuing Banks and Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with the applicable laws or
regulations thereunder which might, but for the provisions of this
Section 5.17(b), afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 5.17(b), it being the intention of each Borrower that, so long as any of
the Obligations remain unsatisfied, the obligations of such Borrower under this
Section 5.17(b) shall not be discharged except by performance and then only to
the extent of such performance. The Obligations of each Borrower under this
Section 5.17(b) shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or Administrative Agent, any Issuing
Bank or any Lender. The joint and several liability of Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or Administrative Agent, any
Issuing Bank or any Lender.
          (vi) The provisions of this Section 5.17(b) are made for the benefit
of Administrative Agent, Issuing Banks and Lenders and their successors and
assigns, and may be enforced by any such Person from time to time against any
Borrower as often as occasion therefor may arise and without requirement on the
part of such Person first to marshal any of its claims or to exercise any of its
rights against any of the other Borrowers or to exhaust any remedies available
to it against any of the other Borrowers or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 5.17(b) shall remain in effect until
Payment in Full of all the Obligations or otherwise fully satisfied and all
obligations of Administrative Agent, Issuing Banks and Lenders to make any
extensions of credit have been terminated or expired. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by Administrative Agent, any
Issuing Bank or any Lender upon the insolvency, bankruptcy or reorganization of
any of Borrowers, or otherwise, the provisions of this Section 5.17(b) will
forthwith be reinstated in effect, as though such payment had not been made.
HollyFrontier Credit Agreement — Page 78

 



--------------------------------------------------------------------------------



 



          (vii) Notwithstanding any provision to the contrary contained herein
or in any other of the Loan Documents, to the extent the joint obligations of a
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Borrower hereunder shall be limited to the maximum amount that is permissible
under Applicable Law (whether federal or state and including, without
limitation, the federal Bankruptcy Code), after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower or other Loan Party under Applicable Law.
          (c) Contribution.
          (i) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.17 shall be limited to the greater of (A) all
amounts for which such Borrower is primarily liable, as described below, and
(B) such Borrower’s Allocable Amount.
          (ii) If any Borrower makes a payment under this Section 5.17 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.17 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
          (iii) Nothing contained in this Section 5.17 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.
          (d) Subordination of Intercompany Obligations. Each Borrower covenants
and agrees that the payment of all Obligations, principal, interest (including
interest which accrues after the commencement of any case or proceeding in
bankruptcy, or for the reorganization of any Loan Party), fees, charges,
expenses, attorneys’ fees and any other sum, obligation or liability owing by
any other Borrower to such Borrower, including any intercompany trade payables
or royalty or licensing fees (collectively, the “Intercompany Obligations”), is
subordinated to the prior Payment in Full of all Obligations and that the
HollyFrontier Credit Agreement — Page 79

 



--------------------------------------------------------------------------------



 



subordination is for the benefit of Administrative Agent, Issuing Banks and
Lenders and Administrative Agent, Issuing Bank and Lenders may enforce such
provisions directly, including in any Insolvency Proceeding of any Loan Party.
ARTICLE 6.
REPRESENTATIONS AND WARRANTIES
     To induce Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Borrower hereby jointly and severally represents and warrants to Administrative
Agent and each Lender that:
     Section 6.1. Existence; Compliance with Law. Each Group Member: (a) is
(1) a corporation, partnership or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (2) duly qualified to do business and in good
standing in each other jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification and in which the failure
to be so qualified and in good standing would reasonably be expected to have a
Material Adverse Effect, (3) in compliance with its Organizational Documents,
and (4) in compliance with all Requirements of Law, except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; (b) has (1) the requisite corporate,
partnership or company power and authority to conduct its business as now,
previously or proposed to be conducted, (2) the legal right to own, pledge,
lease, mortgage or otherwise encumber and operate its properties, and (3) except
where the failure to obtain could not reasonably be expected to have a Material
Adverse Effect, obtained all licenses, Permits, franchises, rights, powers,
consents or approvals from or by all Persons or Governmental Authorities having
jurisdiction over such Group Member or any of its Subsidiaries that are
necessary or appropriate for the conduct of its business; (c) has made all
filings with each Governmental Authority that are necessary or appropriate for
the conduct of its business, except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (d) has given all
notices to the extent required for the ownership and operation of its property
and the conduct of its business, except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     Section 6.2. Legal Name; Jurisdiction of Organization; Location of Chief
Executive Office and Collateral Locations; Prior Names and Fictitious Business
Names. Schedule 6.2 sets forth as of the Closing Date: (a) such Borrower’s and
each of its Subsidiary Guarantor’s exact legal name as is appears in official
filings in the state of its incorporation or other organization, (b) the type of
entity of such Borrower and each of its Subsidiary Guarantors (including
corporation, partnership, limited partnership or limited liability company),
(c) the organizational identification number issued by such Borrower’s and each
of its Subsidiary Guarantors’ state of incorporation or organization, (d) such
Borrower’s and each of its Subsidiary Guarantors’ state of organization, (e) the
location of such Borrower’s and each of its Subsidiary Guarantors’ chief
executive office, warehouses, locations of Collateral, and (f) the location
where all of such Borrower’s and each of its Subsidiary Guarantors’ books and
records are kept. As of the Closing Date, during the prior five years, except as
set forth in Schedule 6.2, no Borrower nor any of their respective Subsidiary
Guarantors has been known as or conducted business in any other name.
HollyFrontier Credit Agreement — Page 80

 



--------------------------------------------------------------------------------



 



     Section 6.3. Power; Authorization; Enforceable Obligations; Liens.
          (a) The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party, and the creation of all Liens provided
for in this Agreement and the other Loan Documents, (i) are within such Loan
Party’s power and authority; (ii) have been duly authorized by all necessary
corporate, partnership or company action; (iii) are not in contravention of any
provision of such Loan Party’s Organizational Documents; (iv) do not violate any
Applicable Law (including Regulations T, U and X of the Board), or any order or
decree of any court or Governmental Authority; (v) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
any performance required by, any Contractual Obligation; (vi) do not result in
or require the creation or imposition of any Lien upon any of the Collateral
(other than the Liens created by the Security Documents); and (vii) do not
require the consent or approval of, filing with, notice to or other act by or in
respect of, any Governmental Authority or of any other Person, except those
specifically referred to in Schedule 6.3 (all of which shall have been duly
obtained, made or complied with on or before the Closing Date or in the case of
filings that will be made by Administrative Agent promptly after the Closing
Date to the extent not permitted to be made prior thereto pursuant to the
Existing Credit Agreements). As of the Closing Date, each Loan Document shall
have been executed and delivered for the benefit of or on behalf of each
Borrower and each other Loan Party party thereto. Each such Loan Document
constitutes and each other Loan Document upon execution will constitute the
legal, valid and binding obligation of each Borrower and each other Loan Party
party thereto, to the extent it is a party thereto, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally,
and to general principles of equity. No Requirement of Law or Contractual
Obligation applicable to Borrowers or any Restricted Subsidiary could reasonably
be expected to have a Material Adverse Effect.
     Section 6.4. Financial Statements and Projections. The Company delivered as
of the Closing Date (a) the audited consolidated balance sheet of each of Holly
and FOC as at December 31, 2010 and the related consolidated statement of
operations and cash flows for the Fiscal Year ending on such date, reported on
by and accompanied by an unqualified report from Ernst & Young LLP and Deloitte
& Touche LLP, respectively, which financial statements are true, correct and
complete in all material respects and fairly and accurately present, in
accordance with GAAP consistently applied, the consolidated financial condition
of each of Holly and Frontier, as applicable, as of such date and the
consolidated results of operations and consolidated cash flows for the Fiscal
Year then ended, (b) the unaudited consolidated balance sheet of each of Holly
and Frontier as at March 31, 2011 and the related consolidated statement of
operations and of cash flows for the Fiscal Quarter then ended, which financial
statements are true, correct and complete in all material respects and fairly
and accurately present, in accordance with GAAP consistently applied, the
consolidated financial condition of each of Holly and Frontier, as applicable,
as of such date and the consolidated results of operations and consolidated cash
flows for the Fiscal Quarter then ended and (c) the Projections, which
Projections have been prepared in good faith, are based upon facts and
assumptions that are reasonable under the current and foreseeable circumstances
and are disclosed in the Projections, and which may differ from actual results.
Since December 31, 2010, there has been no change in the condition, financial or
otherwise, of any Group Member that could reasonably be expected to have a
Material Adverse Effect. No financial statement delivered to Administrative
Agent or
HollyFrontier Credit Agreement — Page 81

 



--------------------------------------------------------------------------------



 



Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading in light of the circumstances under which they were made.
     Section 6.5. Absence of Default. No Borrower nor any Restricted Subsidiary
is in default under or with respect to any Contractual Obligation, which could,
alone or in the aggregate, reasonably be expected to have a Material Adverse
Effect. To such Borrower’s knowledge, no breach or default by any third Person
has occurred under any material contract, agreement, lease or other instrument
to which such Borrower or any of its Restricted Subsidiaries is a party, which
could, alone or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the incurring of obligations by any Borrower or any Restricted Subsidiary under
this Agreement or the Loan Documents.
     Section 6.6. Owned and Leased Real Property. Each real property location
owned, leased or occupied by each Group Member as of the Closing Date is listed
in Schedule 6.6. Each Group Member holds valid and marketable fee simple title
to all of its owned real estate and valid and marketable leasehold interests in
all of its leased real estate except for such defects in title as would not,
individually or in the aggregate, reasonable be expected to have a Material
Adverse Effect. All permits required to allow each real property location owned,
leased or occupied by each Group Member to be lawfully occupied and used, for
all of the purposes for which they are occupied and used, have been lawfully
issued and are in full force and effect.
     Section 6.7. Labor Matters.
          (a) Except as described on Schedule 6.7, as of the Closing Date no
Borrower or any other Group Member is party to or bound by any collective
bargaining agreement. There are no material grievances, disputes or
controversies with any union or other organization of any Borrower’s or other
Group Member’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining that
could reasonably be expected to have a Material Adverse Effect.
          (b) As of the Closing Date, to the knowledge of any Borrower (i) there
is no organizing activity involving any Group Member pending, threatened,
planned or contemplated by any labor union or group of employees, (ii) there are
no representation proceedings pending, threatened, planned or contemplated with
the National Labor Relations Board, and (iii) no labor organization or group of
employees of any Group Member has pending any demand for recognition; in each
case that could reasonably be expected to cause a Material Adverse Effect.
     Section 6.8. Subsidiaries, Joint Ventures and Affiliates; Outstanding
Equity Interests.
          (a) Schedule 6.8(a) sets forth as of the Closing Date (i) the name of
each Borrower’s Subsidiaries, joint ventures and Affiliates, (ii) whether such
Subsidiary is an Unrestricted Subsidiary or a Restricted Subsidiary and (iii) in
the case of each Restricted Subsidiary, the outstanding Equity Interests of such
Restricted Subsidiary, and, in the case of each Subsidiary the holders of such
Subsidiary’s Equity Interests.
HollyFrontier Credit Agreement — Page 82

 



--------------------------------------------------------------------------------



 



          (b) Except as set forth on Schedule 6.8(b), as of the Closing Date
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Equity Interests of any Restricted Subsidiary of any Borrower.
     Section 6.9. Government Regulation. No Group Member is (a) in violation of
any Applicable Law, which violation has or could reasonably be expected to have
a Material Adverse Effect, or (b) subject to or in default with respect to any
final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority, in each case,
which has or could reasonably be expected to have a Material Adverse Effect.
     Section 6.10. Taxes. All federal, state and other material tax returns,
reports and statements required by any Governmental Authority to be filed by or
on behalf of each Group Member have been filed with the appropriate Governmental
Authority, and all charges and other impositions shown thereon have been paid
when due except (a) those Taxes which are being Properly Contested or (b) to the
extent that a failure to do so could not reasonably be expected to result in
liability to the Group Members in excess of $1,000,000. Proper and accurate
amounts have been withheld by each Group Member from its respective employees
for all periods in compliance, in all material respects, with the tax, social
security and unemployment withholding provisions of all Requirements of Law.
Except as set forth in Schedule 6.10, as of the Closing Date, no Group Member:
(1) has executed or filed with any Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any charges; (2) has agreed or been requested to make any
adjustment in accounting method; (3) is a party to any tax sharing agreement; or
(4) has received notice that it is currently being audited by any Governmental
Authority or, to its knowledge, is currently being audited by any Governmental
Authority. There are no assessments or threatened assessments outstanding
against any Group Member that could reasonably be expected to have a Material
Adverse Effect.
     Section 6.11. ERISA.
          (a) Schedule 6.11 lists, as of the Closing Date, all of each
Borrower’s and each of its ERISA Affiliates’ Plans, personnel policies, stock
option plans, stock purchase plans, stock appreciation rights, phantom stock
plans, bonus plans or arrangements, incentive award plans or arrangements,
vacation policies, severance pay plans, policies or agreements, deferred
compensation agreements or arrangements, executive compensation or supplemental
income arrangements, and employment agreements. Each Plan is in compliance in
all material respects with all applicable provisions of ERISA, the Code and
other Federal or state Laws. Each Borrower and each of its ERISA Affiliates is
in compliance in all material respects with all applicable provisions of ERISA,
the Internal Revenue Code and other Federal or state Laws with respect to all
Plans. Each Plan that is intended to qualify under Section 401(a) of the Code
(i) has received a favorable determination or opinion letter from the Internal
Revenue Service, (ii) has outstanding an application for such a letter that is
currently being processed by the Internal Revenue Service with respect thereto,
or (iii) has a remedial amendment period for submitting such an application that
has not closed, with respect to the Plan and all required amendments. To the
best knowledge of each Borrower, nothing has occurred which could reasonably be
expected
HollyFrontier Credit Agreement — Page 83

 



--------------------------------------------------------------------------------



 



to prevent, or cause the loss of, such Plan qualification. Each Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to the Pension Funding Rules, and no application for a funding waiver or an
extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan. No Borrower has engaged in a “prohibited
transaction”, as defined in Section 4975 of the Code or Section 406 of ERISA.
          (b) There are no pending or, to the best knowledge of the Company and
any Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of any applicable fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected to result
in a Material Adverse Effect.
          (c) No ERISA Event has occurred or is reasonably expected to occur
that has resulted or would reasonably be expected to result in a Material
Adverse Effect. No Pension Plan has any Unfunded Pension Liability. Within the
last six years, no Pension Plan has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Pension Plan (determined at any time within the last six years) with an
Unfunded Pension Liability been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Borrower or any of
its ERISA Affiliates. The aggregate liabilities of any Borrower or any of its
ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, have not resulted, and could not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect.
          (d) Except to the extent required under Section 4980B of the Code, no
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Borrower or any of its
ERISA Affiliates.
     Section 6.12. Litigation. As of the Closing Date, except as disclosed in
Schedule 6.12, no actions, suits, claims, litigation, investigation or
proceeding is pending or to the knowledge of any Borrower after due and diligent
investigation threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority by or against any Group Member or against any
of their respective properties or revenues that (a) challenges any such Person’s
right or ability, to enter into or perform any of its Obligations under the Loan
Documents, the validity or enforceability of any Loan Document or any action
taken thereunder, or (b) if determined adversely, could reasonably be expected
to have a Material Adverse Effect.
     Section 6.13. Intellectual Property. Each Group Member owns or has the
right to use all Intellectual Property necessary to continue to conduct its
business as now or heretofore conducted by it, and all such registered
Intellectual Property owned by a Group Member as of the Closing Date is listed,
together with application or registration numbers, where applicable, in
Schedule 6.13. No Borrower has any knowledge of any infringement or claim of
infringement by others of any Intellectual Property of any Group Member that
could reasonably be expected to have a Material Adverse Effect. No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Company or any Borrower know of any
HollyFrontier Credit Agreement — Page 84

 



--------------------------------------------------------------------------------



 



valid basis for any such claim that could reasonably be expected to have a
Material Adverse Effect. The use of Intellectual Property by each Borrower and
the other Group Members does not infringe on the rights of any Person in any
material respect.
     Section 6.14. Full Disclosure. No statement or information contained in the
Loan Documents or any other document, certificate or statement furnished by or
on behalf of any Loan Party under or in connection with this Agreement or any
other Loan Document, or to induce Administrative Agent and the Lenders to
execute the Loan Documents, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made; provided that with respect to projected financial information, Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time when prepared, it being
understood that assumptions as to future results are inherently subject to
uncertainty and contingencies, many of which are beyond Borrowers’ control, that
no assurance can be given that any particular projections will be realized and
that actual results during the period or periods covered by any such financial
projections may differ materially from the projected results.
     Section 6.15. Environmental Matters.
          (a) As of the Closing Date, except as set forth on Schedule 6.15 and
except as would not reasonably be expected to have a Material Adverse Effect,
there has been no contamination of any Subject Property resulting from any
Hazardous Materials and no Borrower nor any of the other Group Members has any
existing or potential environmental liability that could result in Environmental
Liabilities and Costs.
          (b) As of the Closing Date, except as set forth on Schedule 6.15, no
Borrower nor any other Group Member has caused, permitted or suffered any
Release at, under, above or within any Subject Property, or the presence, use,
generation, manufacture, installation, or storage of any Hazardous Materials on,
under, in or about any Subject Property or the transportation of any Hazardous
Materials to or from any Subject Property that could reasonably be expected to
have a Material Adverse Effect, except to the extent such use, generation,
manufacture, installation, storage or transportation has been conducted in
compliance with all Environmental Laws and Environmental Permits.
          (c) Except as set forth on Schedule 6.15, as of the Closing Date, each
Group Member has, for the past five years, conducted its operations in
compliance with Environmental Laws and Environmental Permits, except for such
noncompliance as would not reasonably be expected to have a Material Adverse
Effect.
          (d) Except as set forth on Schedule 6.15, as of the Closing Date, no
Group Member is subject to any Environmental Orders, except for such
Environmental Orders that, collectively or individually, would not reasonably be
expected to have a Material Adverse Effect.
          (e) No Hazardous Materials have been transported or disposed of from
any Subject Property by or on behalf of any Group Member in violation of, or in
a manner that could
HollyFrontier Credit Agreement — Page 85

 



--------------------------------------------------------------------------------



 



give rise to liability under, any applicable Environmental Law, except for such
noncompliance as would not reasonably be expected to have a Material Adverse
Effect.
     Section 6.16. Insurance. The properties of Borrowers and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrowers, that, to the Borrowers’ knowledge, are
financially sound and reputable, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Borrowers or the
applicable Restricted Subsidiary operates.
     Section 6.17. Receivables. With respect to each Receivable of each Loan
Party included as an Eligible Receivable in the most recent Borrowing Base
Certificate:
          (a) except as specifically disclosed in the most recent Schedule of
Receivables delivered to Administrative Agent, (1) such Receivable arises out of
a bona fide sale and delivery of goods or rendition of services by the
applicable Loan Party in the Ordinary Course of Business and if evidenced by a
judgment, Instrument or Chattel Paper such actions required by the Security
Documents have been taken with respect thereto, (2) there are no setoffs, claims
or disputes existing or asserted with respect thereto except for those for which
required adjustments have been reflected in the most recent Borrowing Base
Certificate delivered to Administrative Agent and the applicable Loan Party has
not agreed and shall not agree with the applicable Account Debtor for (i) any
deduction therefrom, (ii) any extension of the time for payment thereof,
(iii) any compromise or settlement for less than the full amount thereof, or
(iv) any release, in whole or in part, of any Person liable therefor except
deductions, extensions, compromises, settlements or releases allowed by the
applicable Loan Party in the Ordinary Course of Business and except for those
for which required adjustments have been reflected in the most recent Borrowing
Base Certificate delivered to Administrative Agent, (3) there are no facts,
events or occurrences that in any way impair the validity, collectability or
enforceability thereof or tend to reduce the amount payable thereunder as
reflected on the invoices, statements and Schedules of Receivables delivered to
Administrative Agent with respect thereto, or that might result in any material
adverse change in the financial condition of the applicable Account Debtor or
the collectability thereof, and (4) each Loan Party has no knowledge that the
applicable Account Debtor is unable generally to pay its debts as they become
due;
          (b) the amounts reflected on all records, invoices, statements and
Schedules of Receivables with respect thereto are actually and absolutely owing
to the applicable Loan Party as indicated thereon and are not in any way
contingent;
          (c) during any Dominion Trigger Period, no payments have been or shall
be made thereon except payments in accordance with the provisions of
Section 8.15; and
          (d) to each Loan Party’s knowledge, the applicable Account Debtor has
the capacity to contract.
     Section 6.18. Petroleum Inventory. With respect to all Petroleum Inventory
of each Loan Party included as Eligible Petroleum Inventory in the most recent
Borrowing Base Certificate:
HollyFrontier Credit Agreement — Page 86

 



--------------------------------------------------------------------------------



 



          (a) such Eligible Petroleum Inventory has not been consigned to any
Person;
          (b) such Eligible Petroleum Inventory has been and will be produced in
compliance with all Applicable Laws, including the minimum wage and overtime pay
provisions of the Fair Labor Standards Act; and
          (c) the applicable Loan Party has good, indefeasible and merchantable
title to such Inventory and such Eligible Petroleum Inventory is not subject to
any Lien or document whatsoever except for Liens permitted under Section 9.2.
     Section 6.19. Investment Company Act; Other Regulations. No Borrower nor
any Restricted Subsidiary is or is required to be registered as an investment
company, or a company controlled by an investment company, within the meaning of
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
No Group Member is engaged, nor will any Group Member engage, principally or as
one of its primary activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock in violation of
the Investment Company Act.
     Section 6.20. Solvency. The Borrowers and the other Loan Parties, taken as
a whole, are, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith, will be Solvent. No transfer
of Property is being made by any Borrower or any Loan Party and no obligation is
being incurred by any Borrower or any Loan Party in connection with the
transactions contemplated by this Agreement or the Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Borrower or any Loan Party.
     Section 6.21. Deposit Accounts. As of the Closing Date, all of each
Borrower’s and the other Loan Parties’ Deposit Accounts are listed in
Schedule 6.21. So long as no Default has occurred and is continuing, Borrowers
may add or replace a Deposit Account if the applicable Borrower and, to the
extent required by the Guarantee and Collateral Agreement, the bank at which
such Deposit Account is to be maintained have duly executed and delivered to
Administrative Agent an account control agreement in form and substance
satisfactory to Administrative Agent in its reasonable discretion.
     Section 6.22. OFAC. No Loan Party is in violation of any of the country or
list-based economic and trade sanctions administered and enforced by OFAC. No
Loan Party (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any of its
assets located in Sanctioned Entities; or (c) derives any revenues from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
Borrowers will not use the proceeds of any extension of credit hereunder to fund
any operation in, finance any investments or activities in, or make payments to,
a Sanctioned Person or Sanctioned Entity.
     Section 6.23. Anti-Terrorism Laws.
          (a) Anti-Terrorism Laws. No Loan Party nor any Affiliate of any Loan
Party is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction
HollyFrontier Credit Agreement — Page 87

 



--------------------------------------------------------------------------------



 



that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
          (b) Executive Order No. 13224. No Loan Party nor any Affiliate of any
Loan Party is any of the following (each a “Blocked Person”):
          (i) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
          (ii) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
          (iii) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;
          (iv) a Person or entity that commits, threatens or conspires to
commit, or supports “terrorism” as defined in Executive Order No. 13224;
          (v) a Person or entity that is named as a “specially designated
national” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list;
or
          (vi) a Person or entity who is affiliated with a Person or entity
listed above.
     No Loan Party nor any Affiliate of any Loan Party (x) conducts any business
or engages in making or receiving any contribution of funds, Goods or services
to or for the benefit of any Blocked Person or (y) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.
     Section 6.24. Prior Indemnification Agreements. As of the Closing Date, all
Prior Indemnification Agreements have terminated in accordance with their terms
and no Loan Party that was party to any Prior Indemnification Agreement was
required to make any payments to any Person under any Prior Indemnification
Agreement.
ARTICLE 7.
CONDITIONS PRECEDENT
     Section 7.1. Conditions to Initial Extension of Credit. The agreement of
each Lender to make the initial extension of credit requested to be made by it
is subject to the satisfaction of, among other things, the following conditions
precedent (the date upon which all such conditions precedent shall be satisfied,
the “Closing Date”).
          (a) Credit Agreement; Guarantee and Collateral Agreement.
Administrative Agent shall have received (i) this Agreement executed and
delivered by Administrative Agent, the Company and each Borrower and each Lender
party hereto, and (ii) the Guarantee and
HollyFrontier Credit Agreement — Page 88

 



--------------------------------------------------------------------------------



 



Collateral Agreement, executed and delivered by Borrowers and each Subsidiary
Guarantor and each other Loan Document executed and delivered by each Loan Party
party thereto.
          (b) Approvals. All governmental and third party approvals necessary
or, in the reasonable discretion of Administrative Agent, advisable in
connection with the transactions contemplated hereby and the continuing
operations of the Company and its Restricted Subsidiaries shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated hereby.
          (c) Lien Searches. Administrative Agent shall have received the
results of a recent lien search in the central filing office (and, to the extent
requested by Administrative Agent, the local filing offices) of each of the
jurisdictions where the Loan Parties are organized or where their assets are
located, and such search shall reveal no liens on any of the assets of the Loan
Parties except for Liens permitted by Section 9.2 or discharged on or prior to
the Closing Date pursuant to documentation satisfactory to Administrative Agent.
          (d) Fees. The Lenders and Administrative Agent shall have received all
fees required to be paid hereunder, and Administrative Agent shall have received
all expenses for which invoices have been presented (including the reasonable
and documented fees and expenses of legal counsel), on or before the Closing
Date. All such amounts will be paid with proceeds of Loans made on the Closing
Date or from cash and will be reflected in the funding instructions given by
Borrowers to Administrative Agent on or before the Closing Date, as appropriate.
          (e) Closing Certificate. Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
          (f) Officer’s Certificates. Administrative Agent shall have received a
certificate of a duly authorized officer of each Loan Party, certifying (i) that
attached copies of such Loan Party’s Organizational Documents are true and
complete, and in full force and effect, without amendment except as shown;
(ii) that an attached copy of resolutions authorizing execution and delivery of
the Loan Documents to which such Loan Party is a party is true and complete, and
that such resolutions are in full force and effect, were duly adopted by the
appropriate governing body, have not been amended, modified, or revoked, and
constitute all resolutions adopted with respect to such Loan Documents; and
(iii) to the title, name, and signature of each Person authorized to sign the
Loan Documents on behalf of such Loan Party. Administrative Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Loan Party in writing.
          (g) Good Standing. Administrative Agent shall have received such
documents and certifications as Administrative Agent may reasonable require to
evidence that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.

HollyFrontier Credit Agreement - Page 89



--------------------------------------------------------------------------------



 



          (h) Legal Opinions. Administrative Agent shall have received the
following executed legal opinions in form and substance satisfactory to
Administrative Agent in its Permitted Discretion:
          (i) the legal opinion of Vinson & Elkins LLP, special counsel to
Borrowers and the other Loan Parties;
          (ii) the legal opinion of Andrews Kurth LLP, special counsel to
Borrowers and the other Loan Parties; and
          (iii) the legal opinion of such special and local counsel as may be
required by Administrative Agent.
Each such legal opinion shall cover such matters incidental to the transactions
contemplated by this Agreement as Administrative Agent may reasonably require.
          (i) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by Administrative Agent to be
filed, registered or recorded in order to create in favor of Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 9.2), shall be
in proper form for filing, registration or recordation.
          (j) Solvency Certificate. Each of the Lenders shall have received and
shall be satisfied with a solvency certificate of a Responsible Officer of the
Company which shall certify the solvency of the Company and each other Loan
Party after giving effect to the transactions contemplated hereby.
          (k) Borrowing Base Certificate. Administrative Agent shall have
received a Borrowing Base Certificate executed by a Responsible Officer of
Borrower Agent, which calculates the Borrowing Base on a pro forma basis as of
May 31, 2011.
          (l) Revolving Notes. Administrative Agent shall have received
Revolving Notes duly executed by Borrowers for each Lender that has requested
the delivery of a Revolving Note pursuant to and in accordance with
Section 2.1(b).
          (m) Swingline Note. Administrative Agent shall have received a
Swingline Note duly executed by Borrowers for the Swingline Lender to the extent
the Swingline Lender has requested the delivery of a Swingline Note pursuant to
and in accordance with Section 2.5(a).
          (n) Insurance. Administrative Agent shall have received insurance
certificates satisfying the requirements of this Agreement.
          (o) Merger Agreement. Administrative Agent shall have received
certified copies of (i) the Merger Agreement, together with all material
agreements, instruments and other documents delivered in connection therewith as
Administrative Agent shall reasonably request

HollyFrontier Credit Agreement - Page 90



--------------------------------------------------------------------------------



 



and (ii) the certificate of merger or other confirmation reasonably satisfactory
to the Lenders filed with the Secretary of State of the State of Wyoming. The
Merger Agreement shall be in full force and effect and Administrative Agent
shall be reasonably satisfied with (i) any amendments, modifications and
supplements to the Merger Agreement and (ii) all agreements, instruments and
documents relating to each other aspect of the Transactions contemplated to
occur on the Closing Date.

  (p)   Existing Indebtedness. All obligations of the Group Members with respect
to Indebtedness outstanding under the Existing Credit Agreements shall have been
paid in full, and all commitments, security interests and guaranties in
connection therewith shall have been terminated and released, and Borrowers
shall have delivered to Administrative Agent signed payoff letters in respect of
such Indebtedness in form and substance reasonably satisfactory to
Administrative Agent.     (q)   Mergers. Simultaneously with the Closing Date,
the merger described in clause (a) of the definition of “Transactions” shall be
consummated in accordance with the terms of the Merger Agreement, without any
waiver or amendment not reasonably satisfactory to Administrative Agent, and in
compliance with all applicable Requirements of Law.     (r)   No Action. No
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, Governmental Authority or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby and which, in Administrative Agent’s sole judgment, would make it
inadvisable to consummate the transactions contemplated by this Agreement or any
other Loan Document.     (s)   Diligence; Field Exam. Administrative Agent shall
have completed its business and legal due diligence, including a roll-forward of
its previous field exam, with results satisfactory to Administrative Agent.    
(t)   Cash Management. Borrowers shall have established a primary cash
management system reasonably acceptable to Administrative Agent, subject to a
tri-party agreement among Borrowers, Administrative Agent and the financial
institution providing the primary cash management services to Borrowers in form
and substance reasonably satisfactory to Administrative Agent.     (u)  
Projections. Administrative Agent shall have completed its review of Borrowers’
Projections for the Fiscal Quarters and Fiscal Years set forth therein, with
results reasonably satisfactory to Administrative Agent.     (v)   Availability.
After giving effect to the initial Loans and the use of proceeds thereof, paying
all accounts payable aged beyond stated terms, Availability shall be not less
than $300,000,000.     (w)   Representations and Warranties. Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all respects on and as of such date as if
made on and as of such date.

HollyFrontier Credit Agreement - Page 91



--------------------------------------------------------------------------------



 



          (x) Other Documents. Administrative Agent shall have received such
other assurances, certificates, documents, consents or opinions as
Administrative Agent, any Issuing Bank, the Swingline Lender or the Majority
Lenders requested reasonably in advance of each of the shareholder’s meeting for
Holly and FOC at which time the vote to approve the merger between Merger Sub
and FOC shall occur and reasonably required by such Persons.
     Section 7.2. Conditions to Each Extension of Credit. The agreement of each
Lender, the Swingline Lender and each Issuing Bank if applicable to make any
extension of credit requested to be made by it on any date (other than a
Conversion or Continuation of an outstanding Borrowing and other than a
Borrowing to reimburse a Matured LC Obligation pursuant to Section 2.8, but
including its initial extension of credit) is subject to the satisfaction of the
following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or to the extent qualified by
materiality, such representations and warranties shall be true and correct in
all respects) on and as of such date as if made on and as of such date, except
to the extent any such representations and warranties (i) are expressly limited
to an earlier date, in which case, on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date, and (ii) for the purpose of this
Section 7.2(a), the representations and warranties in clauses (a) and (b) of
Section 6.4 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.2.
          (b) No Default. No Default shall have occurred and be continuing on
such date or after giving effect to the extensions of credit requested to be
made on such date.
          (c) No Overadvance. Except as otherwise permitted in Section 2.4,
immediately before and after giving effect to any requested Loan or Letter of
Credit, no Overadvance shall exist.
          (d) Borrowing Notice. Administrative Agent shall have received a
Borrowing Notice duly executed by a Responsible Officer of Borrowers, as
appropriate.
Each Borrowing (other than a Conversion or Continuation of an outstanding
Borrowing and other than a Borrowing to reimburse a Matured LC Obligation
pursuant to Section 2.8) by and issuance of a Letter of Credit on behalf of any
Borrower hereunder shall constitute a representation and warranty by Borrowers
as of the date of such extension of credit that the conditions contained in this
Section 7.2 have been satisfied.
ARTICLE 8.
AFFIRMATIVE COVENANTS
     Until Payment in Full of all of the Obligations and termination of the
Revolving Commitments, each Borrower shall, and shall (except in the case of
covenants set forth in Sections 8.1, 8.2, 8.3, 8.7, 8.8, 8.9, 8.10, and 8.12)
cause each Restricted Subsidiary, to:

HollyFrontier Credit Agreement - Page 92



--------------------------------------------------------------------------------



 



     Section 8.1. Borrowing Base Certificate and Related Reports. Deliver or
cause to be delivered (at their expense) to Administrative Agent the following:
           (a) in no event less frequently than once a month on or prior to the
fifteenth calendar day of each month, calculating the Borrowing Base as of the
last day of the preceding month, a Borrowing Base Certificate from Borrower
Agent accompanied by such supporting detail and documentation as shall be
requested by Administrative Agent in its Credit Judgment; provided, however, at
any time an Enhanced Reporting Trigger Period is in effect, the Company shall
deliver a Borrowing Base Certificate by Wednesday of each calendar week (unless
such date is not a Business Day, in which case such Borrowing Base Certificate
will delivered on the following Business Day) calculating the Borrowing Base as
of the close of business of the immediately preceding week, accompanied by such
supporting detail and documentation as shall be requested by Administrative
Agent in its Credit Judgment;
           (b) as soon as available but in no event later than 15 days following
the end of each Fiscal Month: (i) a Schedule of Receivables of the Loan Parties
for such Fiscal Month, in form reasonably satisfactory to Administrative Agent,
certified by Borrower Agent, which Schedule of Receivables shall include an aged
trial balance by Account Debtor, a summary and detailed aging of Receivables and
a list of Approved Account Debtors; and (ii) a Schedule of Petroleum Inventory
of the Loan Parties, in form reasonably satisfactory to Administrative Agent,
certified by Borrower Agent, specifying each Loan Party’s cost (calculated on a
first in, first out basis), at the lower of cost or market value, of such Loan
Party’s Petroleum Inventory by location, and further specifying in-transit
Petroleum Inventory and any other information that Administrative Agent may
reasonably request;
           (c) at each time of delivery of financial statements pursuant to
Section 8.2(a) or (b), and as frequently as Administrative Agent may request
during an Enhanced Reporting Trigger Period, a reconciliation of the Receivables
trial balance and quarter-end Eligible Petroleum Inventory reports of the Loan
Parties, as applicable, in each case, accompanied by such supporting detail and
documentation as shall be requested by Administrative Agent in its Credit
Judgment;
           (d) together with the Borrowing Base Certificate required under
clause (a) above, a report, in reasonable detail, setting forth (i) the Lender
Hedge Agreements then in effect, the notational volumes or amounts of and prices
or rates for each such Lender Hedge Agreement and the term of each such Lender
Hedge Agreement and (ii) the aggregate amount of cash and Cash Equivalents
included in the calculation of Liquidity as of such date together with, so long
as Availability was less than $600,000,000 as of such date, (x) a verification
of the balances of cash and Cash Equivalents on deposit in the Loan Parties’
Controlled Accounts (other than Pledged Cash) included in the calculation of
Liquidity and (y) such other information as Administrative Agent may reasonably
request; and
           (e) promptly upon any Responsible Officer of any Borrower becoming
aware of the same, notice that (i) Liquidity is or has at any time been less
than $600,000,000, (ii) a Financial Covenant Trigger Period has commenced,
(iii) a Dominion Trigger Period has commenced or (iv) an Enhanced Reporting
Trigger Period has commenced.
HollyFrontier Credit Agreement - Page 93

 



--------------------------------------------------------------------------------



 



          (f) such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral of any or all Loan Parties as Administrative
Agent shall from time to time request in its Credit Judgment.
     The delivery of each certificate and report or any other information
delivered pursuant to this Section 8.1 shall constitute a representation and
warranty by Borrowers that the statements and information contained therein are
true and correct in all material respects on and as of such date.
     Section 8.2. Financial Statements. Furnish to Administrative Agent and each
Lender:
          (a) as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Company, beginning with the Fiscal Year ended
December 31, 2011, (i) a copy of the audited consolidated and unaudited
consolidating balance sheets of the Company and its consolidated Subsidiaries,
and the related audited consolidated and unaudited consolidating statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit by a
Registered Public Accounting Firm selected by the Company and reasonably
acceptable to Administrative Agent (other than a “going concern” or like
qualification or exception that is solely as a result of the Loans maturing
within the next 365 days and uncertainty about the Borrower’s ability to
refinance or renew such Loans), and (ii) to the extent that there are any
Unrestricted Subsidiaries at the end of such Fiscal Year, the unaudited
consolidated and consolidating balance sheets of the Company and the other Group
Members as at the end of such Fiscal Year and the related unaudited consolidated
and consolidating statements of and unaudited consolidating operations and cash
flows of the Company and the other Group Members for such year setting forth in
each case in comparative form the figures for the previous Fiscal Year certified
by a Responsible Officer as being fairly stated in all material respects
(subject to, with respect to any financial statements delivered pursuant to
clause (ii), normal year-end audit adjustments and the absence of footnotes);
and
          (b) as soon as available, but in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Company, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries, as of the end of such Fiscal Quarter, and the related
unaudited consolidated statements of income or operations and cash flows and, to
the extent there are any Unrestricted Subsidiaries at the end of such Fiscal
Quarter, the consolidated and consolidating balance sheet of the Company and the
other Group Members and related unaudited consolidated and consolidating
statements of operations, in each case as at the end of such Fiscal Quarter and
the portion of the Fiscal Year through the end of such Fiscal Quarter, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter from the previous Fiscal Year and the corresponding portion of the
Fiscal Year through the end of such Fiscal Quarter from the previous Fiscal
Year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).
          (c) as soon as available but in no event later than 30 days following
the end of each Fiscal Month, the unaudited consolidated and consolidating
balance sheet of the Company

HollyFrontier Credit Agreement - Page 94



--------------------------------------------------------------------------------



 



and its consolidated Subsidiaries, and the related unaudited consolidated and
consolidating statements of income or operations, or cash flows and, to the
extent there are any Unrestricted Subsidiaries at the end of such Fiscal Month,
the consolidated and consolidating balance sheet of the Company and the other
Group Members and related unaudited consolidated and consolidating statements of
operations, in each case as at the end of such month and the portion of the
Fiscal Year through the end of such month, setting forth in each case in
comparative form the figures for the corresponding Fiscal Month from the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year
through the end of such Fiscal Month from the previous Fiscal Year, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year-end audit adjustments and the absence of footnotes).
     All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein) and applicable Securities Laws.
     Section 8.3. Certificates; Other Information. Furnish to Administrative
Agent who will forward to each Lender (or, in the case of clause (g), to the
relevant Lender):
          (a) concurrently with the delivery of any financial statements
pursuant to Section 8.2, (i) a certificate of a Responsible Officer of Borrower
Agent stating that, to the best of such Responsible Officer’s knowledge, such
Responsible Officer has obtained no knowledge of any Default except as specified
in such certificate and (ii) in the case of quarterly or annual financial
statements, a Compliance Certificate containing information and calculations
necessary for determining compliance by the Company with the provisions of
Section 9.12 to the extent then in effect and referred to therein as of the last
day of the Fiscal Quarter or Fiscal Year of Borrowers, as the case may be, (it
being understood that such certificate will set forth the Applicable Rates, the
Commitment Fee Rate and the Fixed Charge Coverage Ratio as of the last day of
such Fiscal Quarter or Fiscal Year regardless of whether any Financial Covenant
Trigger Period is in effect);
          (b) as soon as available and in any event, not later than 90 days
after the beginning of each Fiscal Year, updated Projections, together with such
supporting detail as Administrative Agent may reasonably request, which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect; it being understood that assumptions as to future results are
inherently subject to uncertainty and contingencies, many of which are beyond
Borrowers’ control, that no assurance can be given that any Projections will be
realized and that actual results during the period or periods covered by any
such Projections may differ materially from the projected results;
          (c) promptly after any reasonable request by Administrative Agent or
any Lender, copies of any detailed audit reports or management letters submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Restricted Subsidiary, or any audit of any of them;

HollyFrontier Credit Agreement - Page 95



--------------------------------------------------------------------------------



 



          (d) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrowers, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;
          (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 8.2 or any other clause of this Section 8.3;
          (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of any Loan Party or any Restricted Subsidiary
thereof; and
          (g) promptly, such additional financial and other information as
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Sections 8.2(a), 8.2(b) and
8.3(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 12.2; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by Administrative Agent); provided that
the Company shall deliver paper copies of such documents to Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by Administrative
Agent or such Lender. Except for such Compliance Certificates, Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Each Borrower hereby acknowledges that (a) Administrative Agent will make
available to the Lenders, the Swingline Lender and the Issuing Banks materials
and/or information provided by or on behalf of each Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrowers or their
respective securities) (each, a “Public Lender”). Each Borrower hereby agrees
that so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private

HollyFrontier Credit Agreement - Page 96



--------------------------------------------------------------------------------



 



offering or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrowers shall be deemed to have
authorized Administrative Agent, the Swingline Lender, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to its securities for purposes of United
States federal and state Securities Laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 12.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, Borrowers shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
     Section 8.4. Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all
(a) Tax liabilities, assessments and governmental charges or levies upon it or
its Properties or assets, unless the same are being Properly Contested and
(b) lawful claims which, if unpaid, would by law become a Lien upon its
Property, unless the same are being Properly Contested or if such Lien is
permitted under Section 9.2.
     Section 8.5. Maintenance of Existence; Compliance. (a) (i) Preserve, renew
and keep in full force and effect the legal existence and good standing in the
state of formation and (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of the business of each Group Member, except, in each case, as
otherwise permitted by Section 9.3 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (c) preserve or renew all of the registered patents, trademarks, trade names
and service marks of each Group Member, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
     Section 8.6. Maintenance of Property; Insurance.
          (a) (i) Subject to transactions permitted by Section 9.3 and
Section 9.10, do or cause to be done all things reasonably necessary to
maintain, preserve and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of the property used by or useful to each
Group Member, including without limitation, all equipment, machinery and
facilities, (ii) make all the necessary repairs, renewals and replacements,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect and (iii) use the standard of care typical in the
industry in the operation and maintenance of all facilities of the Group
Members.
          (b) Maintain with financially sound and reputable insurance companies,
not Affiliates of Borrowers, insurance with respect to properties and business
of Borrowers and the

HollyFrontier Credit Agreement - Page 97



--------------------------------------------------------------------------------



 



other Group Members in amounts and against at least such risks (but including in
any event general liability) as are usually insured against in the same general
area by companies engaged in the same or a similar business (and in any case no
less comprehensive in scope than that maintained by Borrowers and the other
Group Members as of the Closing Date) and providing for not less than 30 days’
(or 10 days’ in the case of cancellation due to nonpayment) prior notice, to
Administrative Agent of termination, lapse or cancellation of such insurance.
     Section 8.7. Inspection of Property; Books and Records; Discussions.
(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
financial dealings and transactions in relation to its business and activities
and (b) permit representatives and independent contractors of Administrative
Agent and each Lender (coordinated through and together with Administrative
Agent), upon prior reasonable notice so long as no Default shall then have
occurred and be continuing, to concurrently visit and inspect any of its
properties and examine and make abstracts from any of its corporate, financial
and operating books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, affairs,
accounts, properties and financial and other condition of the Group Members with
officers and employees of the Group Members and with their Registered Public
Accounting Firm. Administrative Agent through any of its officers, employees, or
agents shall have the right, from time to time hereafter to conduct a field exam
and any other inspection permitted under this Section 8.7 of the Receivables and
the Inventory in order to verify Borrowers’ financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Receivables
and the Inventory; provided that (i) so long as (A) Liquidity is greater than
50% of the lesser of the Total Revolving Commitments and the Borrowing Base,
such field exams and inspections shall be at the expense of Borrowers no more
frequently than once per year and (B) Liquidity is greater than 20% but less
than 50% of the lesser of the Total Revolving Commitment and the Borrowing Base,
one additional field exam and one additional inspection per year at the expense
of Borrowers, (ii) Administrative Agent and Lenders may conduct inspections and
field exams at their own expense at any time and (iii) any field exam or
inspection conducted at any time a Default exists shall be at the Borrowers’
expense. Syndication Agent and each Specified Agent-Related Person shall be
given the opportunity to participate in such field exams and other inspections
together with Administrative Agent.
     Section 8.8. Notices. Promptly, but in any event within five (5) Business
Days of the date on which any Responsible Officer of the Company or any
Restricted Subsidiary obtains knowledge thereof, give notice to Administrative
Agent and each Lender of:
          (a) the occurrence of any Default;
          (b) any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) dispute, litigation, investigation or
proceeding that may exist at any time between any Group Member and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;
          (c) the commencement of, or any material development in, any
litigation or proceeding (including pursuant to any applicable Environmental
Laws) affecting any Group

HollyFrontier Credit Agreement - Page 98



--------------------------------------------------------------------------------



 



Member (i) which could reasonably be expected to have a Material Adverse Effect
or (ii) which relates to any Loan Document;
          (d) the occurrence of any ERISA Event or other event with respect to a
Plan that, alone or together with any other ERISA Event or other event that has
occurred, could reasonably be expected to result in a liability of the Borrowers
in an aggregate amount exceeding $1,000,000 or the imposition of a Lien, setting
forth details as to such event and the action, if any, that the Borrowers
propose to take with respect thereto and, when known, any action taken or
threatened by any Governmental Authority, including but not limited to the
Internal Revenue Service, Department of Labor or the PBGC, with respect thereto,
and (y) upon request by Administrative Agent, copies of (i) any annual report
(Form 5500 Series) filed by any Borrower or any of its ERISA Affiliates with the
Employee Benefits Security Administration with respect to each Plan; (ii) the
most recent actuarial valuation report for each Pension Plan or Multiemployer
Plan and each annual report for any Multiemployer Plan; (iii) all notices
received by any Borrower or any of its ERISA Affiliates from a Multiemployer
Plan sponsor or any Governmental Authority concerning an ERISA Event; and (iv)
such other information, documents or governmental reports or filings relating to
any Plan as Administrative Agent shall reasonably request;
          (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect; and
          (f) any material change in accounting policies or financial reporting
practices by any Group Member.
Each notice pursuant to this Section 8.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and, if applicable, stating what action the Company, Borrowers or the
relevant Group Member has taken or proposes to take with respect thereto. Each
notice pursuant to Section 8.8(a) shall describe with particularity all
provisions of this Agreement and any other Loan Document that have been
breached.
     Section 8.9. Environmental Laws.
          (a) Comply in all material respects with all applicable Environmental
Laws, obtain and comply in all material respects with and maintain any required
Environmental Permits, and comply in all material respects with all Contractual
Obligations and agreements with respect to environmental remediation or other
environmental matters.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and comply in all material respects with all Environmental
Orders and directives of all Governmental Authorities regarding Environmental
Laws.
          (c) Promptly furnish to Administrative Agent any material written
notice of violation, order, claims, citations, complaints, penalty assessments,
suits or other proceedings or threatened proceedings received by any Group
Member from any Governmental Authority with respect to any alleged violation of
or non-compliance in any material respect with any
HollyFrontier Credit Agreement - Page 99

 



--------------------------------------------------------------------------------



 



Environmental Laws or any Environmental Permits in connection with its ownership
or use of its properties or the operation of its business.
          (d) Promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by any Group Member in connection with its ownership or use of its properties or
the conduct of its business, relating to potential responsibility which, if
adversely determined could reasonably result in fines or Environmental
Liabilities or Cost that exceed $10,000,000.
     Section 8.10. Use of Proceeds. The proceeds of the Loans will be used only
to (a) repay amounts outstanding under the Existing Credit Agreements on the
Closing Date, including any premiums, fees or expenses incurred in connection
therewith, (b) pay the out-of-pocket fees, expenses and costs of the
Transactions, and (c) for Borrowers’ working capital, capital expenditures and
for general corporate purposes. In no event shall the funds from any Loan or any
Letter of Credit be used directly or indirectly by any Person for personal,
family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the
Board) or to extend credit to others directly or indirectly for the purpose of
purchasing or carrying any such margin stock in violation of the Investment
Company Act. No Group Member, or any bank acting on its behalf, has taken or
will take any action which might cause this Agreement or any other Loan
Documents to violate Regulation T, U, or X or any other regulation of the Board
or to violate the Exchange Act.
     Section 8.11. Additional Subsidiary Guarantors. Notify Administrative Agent
at the time that any Person becomes a Restricted Subsidiary, and promptly
thereafter (and in any event within thirty (30) days), cause such Person to,
unless designated an Unrestricted Subsidiary, (a) become a Subsidiary Guarantor
by executing and delivering to Administrative Agent a counterpart of the
Guarantee and Collateral Agreement or such other document as Administrative
Agent shall reasonably deem appropriate for such purpose, and (b) upon the
request of Administrative Agent, deliver to Administrative Agent documents of
the types referred to in clauses (f) and (g) of Section 7.1 and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to Administrative Agent.
     Section 8.12. Borrowing Base Verification. Any of Administrative Agent’s
officers, employees or agents shall have the right, not more than two (2) times
in any calendar year during normal business hours (or at any time during normal
business hours when an Event of Default shall have occurred and be continuing),
in the name of Administrative Agent, any designee of Administrative Agent or any
Borrower, to verify the validity, amount or any other matter relating to
Receivables, or Petroleum Inventory by mail, telephone, electronic
communication, personal inspection or otherwise. The Company shall take
reasonable steps necessary to cooperate with Administrative Agent in an effort
to facilitate and promptly conclude any such verification process. For the
avoidance of doubt, any rights granted under this Section 8.12 to any of
Administrative Agent’s officers, employees or agents, shall be in addition to,
and in supplement of, any rights granted pursuant to Section 8.7.
HollyFrontier Credit Agreement - Page 100

 



--------------------------------------------------------------------------------



 



     Section 8.13. Further Assurances. From time to time, execute and deliver,
or cause to be executed and delivered, such additional instruments, legal
opinions, certificates or documents, all in form and substance reasonably
satisfactory to Administrative Agent, and take all such actions as may be
reasonably requested hereunder or as Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
any Borrower or any Loan Party which is required to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording
qualification or authorization of any Governmental Authority, Borrowers will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
Administrative Agent or such Lenders may be required to obtain from any Borrower
or any of their respective Restricted Subsidiaries for such governmental
consent, approval, recording, qualification or authorization.
     Section 8.14. Designation and Conversion of Unrestricted Subsidiaries.
          (a) Unless designated as an Unrestricted Subsidiary as of the date
hereof on Schedule 8.14 or thereafter in compliance with Sections 8.14(b) or
8.14(e), any Person that is or becomes a Subsidiary of any Borrower (other than
a Subsidiary of an Unrestricted Subsidiary created after the Closing Date, which
is automatically deemed an Unrestricted Subsidiary unless prohibited by the
definition thereof) shall be classified as a Restricted Subsidiary.
          (b) Borrowers may designate by written notification thereof to
Administrative Agent, any Subsidiary of the Company (other than a Borrower),
including a newly formed or newly acquired Subsidiary, as an Unrestricted
Subsidiary if (i) immediately before and immediately after giving pro forma
effect to such designation, no Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, Borrowers shall be in
pro forma compliance with Section 9.12 (regardless of whether a Financial
Covenant Trigger Period is then in effect), (iii) such Unrestricted Subsidiary
will be in compliance with Section 8.14(d), and (iv) the Company shall have
delivered to Administrative Agent, prior to or together with the making of such
designation, a certificate of a Responsible Officer confirming compliance with
the provisions of this Section.
          (c) Borrowers may designate an Unrestricted Subsidiary to no longer be
an Unrestricted Subsidiary (in order to designate it to be a Group Member) if
after giving effect to such designation, (i) the representations and warranties
of the Group Members contained in each of the Loan Documents are true and
correct on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) no Default exists or after giving
effect to such designation would exist and (iii) Borrowers comply with the
requirements of Section 8.11.
          (d) No Unrestricted Subsidiary will be the owner or holder of
Indebtedness or Equity Interests of any Group Member nor be the beneficiary of
any Lien on any Property of any
HollyFrontier Credit Agreement - Page 101

 



--------------------------------------------------------------------------------



 



Group Member, and no Group Member shall have any outstanding Guarantee
Obligations in respect of obligations of an Unrestricted Subsidiary other than
Bank Product Obligations arising from Cash Management Services and any
Indemnification Agreement.
          (e) Borrowers may designate a Restricted Subsidiary as an Unrestricted
Subsidiary if the Restricted Subsidiary is an Immaterial Subsidiary and the
conditions with respect to designating a Subsidiary as an Unrestricted
Subsidiary in Section 8.14(b) have been satisfied.
     Section 8.15. Maintenance of Dominion Account. Borrowers shall maintain
Dominion Accounts pursuant to lockbox or other arrangements reasonably
acceptable to Administrative Agent. Borrowers shall obtain an agreement (in form
and substance reasonably satisfactory to Administrative Agent) from each lockbox
servicer and Dominion Account bank, establishing Administrative Agent’s control
over and Lien in the lockbox or Dominion Account, which may be exercised by
Administrative Agent during any Dominion Trigger Period, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges. If a Dominion Account is not maintained with
Administrative Agent, Administrative Agent may, during any Dominion Trigger
Period, require immediate transfer of all funds in such account to a Dominion
Account maintained with Administrative Agent. Administrative Agent and Lenders
assume no responsibility to Borrowers for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank. During any Dominion Trigger Period,
Borrowers shall request in writing and otherwise take all necessary steps to
ensure that all payments on Accounts or otherwise relating to Collateral are
made directly to a Dominion Account (or a lockbox relating to a Dominion
Account). If any Loan Party receives cash or Payment Items with respect to any
Collateral during any Dominion Trigger Period, it shall hold same in trust for
Administrative Agent and promptly (not later than the next Business Day) deposit
same into a Dominion Account.
     Section 8.16. Post-Closing Undertakings. Within the time periods specified
on Schedule 8.16, Borrowers shall deliver, or cause to be delivered, such items
and complete, or cause to be completed, the undertakings set forth on
Schedule 8.16.
ARTICLE 9.
NEGATIVE COVENANTS
     Each Borrower hereby jointly and severally agrees that, until Payment in
Full of all of the Obligations and termination of the Revolving Commitments, no
Borrower shall, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:
     Section 9.1. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document and
any other Secured Obligations;
          (b) Indebtedness (i) of any Loan Party to any other Loan Party,
(ii) of any Group Member (other than any Loan Party) to any Group Member (other
than any Loan Party),
HollyFrontier Credit Agreement - Page 102

 



--------------------------------------------------------------------------------



 



and (iii) subject to Section 9.6, of any Group Member (other than any Loan
Party) to any Loan Party;
          (c) Guarantee Obligations incurred in the Ordinary Course of Business
by any Loan Party of Indebtedness (i) of any other Loan Party to the extent such
Indebtedness is otherwise permitted hereunder or (ii) subject to Section 9.6, of
any Group Member to the extent such Indebtedness is otherwise permitted
hereunder;
          (d) Indebtedness outstanding on the Closing Date and listed on
Schedule 9.1(d) and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness to be refinanced,
refunded, renewed or extended is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees, unpaid interest and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) no Subsidiary becomes an
obligor on such Indebtedness unless such Subsidiary is (or concurrently with any
such Subsidiary becoming an obligor on such Indebtedness) a Subsidiary Guarantor
and (iii) any such refinancing, refunding, renewal or extension of Indebtedness
that is subordinated to the Obligations shall continue to be subordinated to the
Secured Obligations on terms no less favorable to the Lenders than the terms of
such Indebtedness to be refinanced, refunded, renewed or extended;
          (e) Indebtedness (including, without limitation, Capital Lease
Obligations, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets) secured by Liens permitted by Section 9.2(g) in an
aggregate outstanding principal amount not to exceed $50,000,000 at any time;
          (f) obligations (contingent or otherwise) of any Group Member existing
or arising under any Hedge Agreement, provided that (i) such obligations are (or
were) entered into by such Person in the Ordinary Course of Business, including
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” (ii) such Hedge
Agreement is permitted under the risk management policies approved by such
Borrower’s board of directors from time to time; and (iii) such Hedge Agreement
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
          (g) Indebtedness of any Person existing at the time such Person is
acquired or merged into or consolidated with any Loan Party to the extent such
Acquisition is a Permitted Acquisition and any refinancings, refundings,
renewals or extensions thereof; provided that (i) any Liens in respect of such
Indebtedness are otherwise permitted under Section 9.2(j), (ii) such
Indebtedness is not incurred in anticipation or contemplation of such
acquisition, merger or consolidation, (iii) no Subsidiary becomes an obligor on
such Indebtedness unless such Subsidiary is (or concurrently with any such
Subsidiary becoming an obligor on such Indebtedness) a Subsidiary Guarantor,
(iv) with respect to any refinancings, refundings, renewals or extensions, the
amount of such Indebtedness to be refinanced, refunded, renewed or extended is
not increased at the time of such refinancing, refunding, renewal or extension
except by an
HollyFrontier Credit Agreement - Page 103

 



--------------------------------------------------------------------------------



 



amount equal to a reasonable premium or other reasonable amount paid, and fees,
unpaid interest and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (v) the aggregate outstanding principal amount of such
Indebtedness does not exceed $25,000,000 at any time;
          (h) Indebtedness in respect of any tax exempt bonds or notes, economic
or industrial development financing, tax beneficial or other municipal, county
or state sponsored financing, or similar government sponsored financing;
provided that (i) the proceeds of such Indebtedness shall be used to make or
refinance Acquisitions and/or for capital expenditures, in each case made after
the Closing Date, (ii) such Indebtedness shall be secured by the assets
acquired, replaced or constructed in connection with the incurrence of such
Indebtedness by any Loan Party for such Acquisition or capital expenditure
(provided that such Indebtedness shall not be secured by any Collateral or any
Equity Interests of any Group Member), (iii) Borrowers shall deliver to
Administrative Agent a reasonably detailed description of items to be financed
with the proceeds of such Indebtedness, and (iv) no Default shall have occurred
or be continuing at the time of the incurrence of such Indebtedness;
          (i) Permitted Unsecured Indebtedness;
          (j) unsecured Indebtedness owed to Holly Energy Partners;
          (k) Indebtedness secured solely by debt instruments or Equity
Interests issued by one or more MLP Parties;
          (l) Indebtedness and other obligations (contingent or otherwise) of
Borrowers or any Group Member arising under any Indemnification Agreements
executed and delivered in connection with a Disposition permitted under
Section 9.10(g) in an aggregate outstanding amount not to exceed $200,000,000 at
any time;
          (m) Indebtedness with respect to the BNP Transactions or similar
transactions with respect to obligations to purchase crude oil or petroleum
products; provided such Indebtedness is not secured by the Collateral or any
Equity Interests of any Group Member; and
          (n) Indebtedness of Borrowers or any other Group Member in an
aggregate outstanding principal amount (collectively for all of the Group
Members) not to exceed $50,000,000 at any time.
          Section 9.2. Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except for:
          (a) Liens for taxes not yet due or that are being Properly Contested;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the Ordinary Course of Business that are not
overdue for a period of more than thirty (30) days or that are being Properly
Contested;
HollyFrontier Credit Agreement - Page 104

 



--------------------------------------------------------------------------------



 



          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;
          (d) deposits to secure the performance of bids, trade contracts (other
than for Borrowed Money), leases, statutory obligations, surety bonds (other
than bonds related to judgments or litigation), appeal bonds, performance bonds
and other obligations of a like nature incurred in the Ordinary Course of
Business;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property incurred in the Ordinary Course of Business
that, in the aggregate, are not substantial in amount and that do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of any Borrower
or any other Group Member;
          (f) Liens in existence on the Closing Date listed on Schedule 9.2(f),
securing Indebtedness permitted by Section 9.1(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and any renewal
or extension of the amount of Indebtedness secured thereby is permitted by
Section 9.1(d);
          (g) Liens securing Indebtedness of any Borrower or any other Group
Member incurred pursuant to Section 9.1(e), provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased, and (iv) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
          (h) Liens created pursuant to the Security Documents to secure the
Secured Obligations;
          (i) any interest or title of a lessor under any lease entered into by
any Borrower or any other Group Member in the Ordinary Course of Business and
covering only the assets so leased;
          (j) Liens on property of a Person existing at the time such Person is
acquired or merged into or consolidated with any Loan Party to the extent such
Acquisition is a Permitted Acquisition; provided that such Liens (i) are not
created in anticipation or contemplation of such Acquisition, (ii) do not extend
to property not subject to such Liens at the time of such Acquisition, (iii) are
not more favorable to the applicable lienholders than their existing Liens and
(iv) secure Indebtedness permitted under Section 9.1(g);
          (k) Liens of producers arising in the Ordinary Course of Business
under the New Mexico Oil and Gas Products Lien Act or any similar statute in any
other jurisdiction or under section 9-319 (or the equivalent thereof) of the UCC
in effect in the States of Texas, Kansas, Montana, North Dakota, Utah and
Wyoming or any other applicable jurisdiction;
HollyFrontier Credit Agreement - Page 105

 



--------------------------------------------------------------------------------



 



          (l) Liens on cash and Cash Equivalents securing Hedge Agreements;
provided that the aggregate amount of cash and Cash Equivalents subject to such
Liens may at no time exceed $50,000,000;
          (m) Liens to secure Indebtedness permitted under Section 9.1(h) and
Section 9.1(m);
          (n) other Liens securing obligations in an aggregate amount not to
exceed $25,000,000; provided none of the Collateral nor any Equity Interests of
any Group Member are subject to such Liens; and
          (o) Liens on any debt instruments or Equity Interests issued by one or
more MLP Parties;
provided that in no event shall any Borrower permit, or permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon (x) any Equity Interests in a Borrower or any Restricted
Subsidiary, (y) any debt instrument (other than debt instruments issued by any
MLP Party) or (z) any general intangible not otherwise subject to a Lien in
favor of Administrative Agent, in each case of clauses (x), (y) and (z), owned
by such Borrower or Restricted Subsidiary or in which such Borrower or
Restricted Subsidiary has an interest.
     Section 9.3. Fundamental Changes. Except as otherwise permitted by Section
9.10, enter into any merger, consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), nor permit the
Group Members taken as a whole, or any Borrower, individually, to Dispose of,
all or substantially all of their or its respective property or business, except
that:
          (a) any Subsidiary Guarantor may be merged or consolidated with or
into any other Subsidiary Guarantor;
          (b) any Restricted Subsidiary may be merged or consolidated with or
into any Borrower (provided that a Borrower shall be the continuing or surviving
entity); and
          (c) any Restricted Subsidiary may be merged or consolidated with or
into any other Restricted Subsidiary (provided that if one of such Restricted
Subsidiaries is a Subsidiary Guarantor or Borrower, then such Subsidiary
Guarantor or Borrower, as applicable, shall be the continuing and surviving
entity unless one of such Borrowers is the Company in which event the Company
shall be the continuing and surviving entity);
provided that, in each case of clauses (a), (b) and (c) above, the Required
Conditions must be satisfied before and after giving effect to any such merger
or consolidation.
     Section 9.4. Changes in Fiscal Periods. Permit the Fiscal Year of the
Company to end on a day other than December 31 or change the Company’s method of
determining Fiscal Quarters.
     Section 9.5. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) or
other distribution on, or
HollyFrontier Credit Agreement - Page 106

 



--------------------------------------------------------------------------------



 



make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Equity Interests of any Group Member, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash, securities or property or in
obligations of any Borrower or any Subsidiary Guarantor (collectively,
“Restricted Payments”), except that:
          (a) any Restricted Subsidiary may make Restricted Payments to the
owner of its Equity Interests (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the owners of the Equity Interests of
such Restricted Subsidiary on a pro rata basis based on their relative ownership
interests); and
          (b) Borrowers and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
          (c) the Company may purchase, redeem or otherwise acquire shares of
its Equity Interests with proceeds received from the substantially concurrent
issue of new shares of its common Equity Interests, including without limitation
cashless withholdings or receipt of Equity Interests of the Company to pay Taxes
incurred upon the vesting of restricted Equity Interests of the Company;
          (d) each Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire shares of its common stock or other common Equity Interests
or warrants or options to acquire any such shares with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common equity interests; and
          (e) so long as the Required Conditions at the time such Restricted
Payment is made (determined on a pro forma basis as if such Restricted Payments
or dividends were paid in cash on the date declared or made, as applicable) are
satisfied, Borrowers may make any Restricted Payments.
          Section 9.6. Investments. Make any Investments or Acquisitions,
except:
          (a) Investments held by any Borrower or such Restricted Subsidiary in
the form of Cash Equivalents;
          (b) advances to officers, directors and employees of any Borrower and
its Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
          (c) Investments of any Borrower in any Subsidiary Guarantor (other
than Joint Venture Investments) and Investments of any Subsidiary Guarantor in
any Borrower or in another Subsidiary Guarantor (other than Joint Venture
Investments);
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled Account Debtors to the
extent reasonably necessary in order to prevent or limit loss;
HollyFrontier Credit Agreement - Page 107

 



--------------------------------------------------------------------------------



 



          (e) Investments (including Joint Venture Investments) outstanding on
the Closing Date and identified on Schedule 9.6;
          (f) so long as no Default exists immediately prior to or after giving
effect to such Investment, Investments in any MLP Party in the form of debt
instruments or Equity Interests issued by such MLP Party as consideration for
the contribution, assignment or transfer of logistics assets of any Borrower or
Restricted Subsidiary to such MLP Party; provided that the consideration
received is not less than the fair market value of the logistics assets
contributed, assigned or transferred by such Borrower or Restricted Subsidiary;
          (g) Investments in UNEV Pipeline at any time after the Closing Date
and on or before the first anniversary of the Closing Date in an aggregate
amount not to exceed $100,000,000 to the extent necessary to complete
construction of the UNEV Pipeline;
          (h) so long as no Default exists immediately prior to or after giving
effect to such Investment, other Joint Venture Investments in an aggregate
amount not to exceed $40,000,000;
          (i) Guarantees permitted by Section 9.1;
          (j) Investments (other than Joint Venture Investments) consisting of
Permitted Acquisitions;
          (k) Investments in HEP LP (i) to maintain a 2% general partnership
interest in Holly Energy Partners and (ii) so long as both before and after
giving effect to such Investment, the Required Conditions are satisfied,
consisting of the purchase of additional limited partnership interests in Holly
Energy Partners or to provide funding to one or more MLP Parties for
acquisitions of master limited partnership qualifying assets or capital
expenditures or other general partnership purposes;
          (l) Investments consisting of Indebtedness permitted under
Section 9.1(f).
          (m) so long as no Default exists immediately prior to or after giving
effect to such Investment, other Investments (other than Joint Venture
Investments) in an aggregate amount not to exceed $50,000,000; and
          (n) other Investments and other Acquisitions that are Permitted
Acquisitions, so long as both before and after giving effect to such Investments
and Acquisitions, the Required Conditions are satisfied.
     Section 9.7. Optional Payments and Modifications of Certain Debt
Instruments. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to Indebtedness under any Existing
Senior Notes or Permitted Unsecured Indebtedness unless the Required Conditions
are satisfied at the time such payment is made; or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of Indebtedness under the Existing Senior
Notes or Permitted Unsecured Indebtedness (other than any such amendment,
modification, waiver or other change
HollyFrontier Credit Agreement - Page 108

 



--------------------------------------------------------------------------------



 



that (i) would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon), (ii) does not involve the payment of a consent fee) or (iii) adds a
Subsidiary as a guarantor to the extent such Subsidiary is a Subsidiary
Guarantor or becomes a Subsidiary Guarantor pursuant to Section 8.11.
     Section 9.8. Transactions with Affiliates. Except as set forth on Schedule
9.8, enter into any transaction of any kind, including any purchase, sale, lease
or exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than
transactions among Loan Parties) unless such transaction (i) is (a) otherwise
permitted under this Agreement, (b) in the Ordinary Course of Business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, or (ii) consists of
Investments in Unrestricted Subsidiaries permitted by Section 9.6.
     Section 9.9. Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement, any other Loan Document, the Existing Senior Notes
and any Permitted Unsecured Indebtedness, including any Permitted Unsecured
Indebtedness that is a refinancing of any Existing Senior Notes) that (a) limits
the ability (i) of any Restricted Subsidiary to make Restricted Payments to
Borrowers or any Guarantor or to otherwise transfer property to Borrowers or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
Borrowers or (iii) of Borrowers or any Restricted Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 9.1(e),
Section 9.1(g) and Section 9.1(k) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness or
Section 9.1(i) (provided that any such negative pledge shall not restrict or
prohibit any of the Liens pursuant to the Loan Documents or any other similar
senior secured credit facility); or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person.
     Section 9.10. Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:
          (a) Dispositions of obsolete or other property that is no longer
materially beneficial in its business, whether now owned or hereafter acquired,
in the Ordinary Course of Business;
          (b) Dispositions of (i) inventory and cash and Cash Equivalents in the
Ordinary Course of Business and (ii) Receivables in the Ordinary Course of
Business in connection with the collection or compromise thereof;
          (c) Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of other
property used in the Ordinary Course of Business, (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such other
property or (iii) such property is no longer materially beneficial in its
business;

HollyFrontier Credit Agreement - Page 109



--------------------------------------------------------------------------------



 



          (d) Dispositions of property by any Restricted Subsidiary to any
Borrower or by any Loan Party to any other Loan Party;
          (e) Dispositions consisting of Investments permitted by
Section 9.6(a), (d), (e), (h) or (m);
          (f) Dispositions permitted by Section 9.3;
          (g) Dispositions of logistics assets and other master limited
partnership qualifying assets (which shall not include, in any event, any
Collateral) by a Borrower or any Restricted Subsidiary to any Person; provided
that at the time of such Disposition, no Default shall exist or would result
from such Disposition;
          (h) So long as no Default exists immediately before or shall exist
immediately after giving effect to such Disposition, Dispositions by a Borrower
or any Restricted Subsidiary of assets in a Sale and Leaseback Transaction if
and to the extent that the corresponding lease obligation is permitted under
Section 9.1(e);
          (i) Dispositions by a Borrower of any of its Investments pursuant to
Section 9.6(f) or (k); provided that (i) at least 75% of the consideration
received for such Disposition is in the form of cash or Cash Equivalents,
(ii) after giving effect to any such Disposition, (A) no Default shall have
occurred and be continuing and (B) Borrowers shall be in compliance on a pro
forma basis with the covenant set forth in Section 9.12 (regardless of whether a
Financial Covenant Trigger Period is then in effect) as of the last day of the
applicable period covered by the most recently delivered Compliance Certificate;
          (j) (i) the Disposition by a Borrower of Equity Interests of UNEV
Pipeline or any other Investment in UNEV Pipeline and/or (ii) the Disposition by
a Borrower of Holly UNEV and/or the Equity Interests in any Person that directly
or indirectly owns any Equity Interests in UNEV Pipeline, so long as such Equity
Interests in UNEV Pipeline are the sole and only asset of such Person; provided
that (1) at least 75% of the consideration received for such Disposition is in
the form of cash or Cash Equivalent, (2) immediately before and immediately
after giving effect to any such Disposition, no Default shall exist and
(3) Borrowers shall be in compliance on a pro forma basis, after giving effect
to such Disposition, with all covenants set forth in Section 9.12 (regardless of
whether a Financial Covenant Trigger Period is then in effect) as of the last
day of the applicable period covered by the most recently delivered Compliance
Certificate;
          (k) other Dispositions (excluding Dispositions of Inventory and
Receivables), so long as both before and after giving effect to such
Disposition, the Required Conditions are satisfied; and
          (l) in addition to the foregoing, so long as no Default exists
immediately prior to or after giving effect to such Disposition, sales of other
assets for consideration not to exceed $40,000,000 in the aggregate in any
Fiscal Year;

HollyFrontier Credit Agreement - Page 110



--------------------------------------------------------------------------------



 



provided, however, that any Disposition pursuant to clauses (a) through
(l) shall be for at least fair market value and except as otherwise specifically
provided in such clauses, not less than 75% of the consideration received for
such Disposition is cash or Cash Equivalents.
     Section 9.11. Lines of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrowers and
their Restricted Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.
     Section 9.12. Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio, to be less than 1.00 to 1.00; as of the last day of any Fiscal Quarter
ending during and immediately before any Financial Covenant Trigger Period.
ARTICLE 10.
EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
          (a) Borrowers shall fail to pay (i) any principal of any Loan or LC
Obligation when due in accordance with the terms hereof, (ii) any interest on
any Loan or LC Obligation in accordance with the terms hereof or (iii) any other
amount payable hereunder or under any other Loan Document within five (5) days
after any such amount becomes due in accordance with the terms hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
          (c) any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 8.5(a) (with respect to
any Loan Party), Sections 8.1 (other than Section 8.1(e)), 8.2, 8.3(a), 8.3(b),
8.8(a), 8.11, 8.15, 8.16 or Article 9 of this Agreement; or
          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (i) notice thereof furnished to Borrowers by Administrative
Agent and (ii) the date any Responsible Officer of a Loan Party has knowledge of
the occurrence of the acts or omissions that constitute such failure; or
          (e) (i) any Group Member (A) defaults in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (B) defaults in making
any payment of any interest on any such Indebtedness (other than Indebtedness
hereunder and Indebtedness under Hedge Agreements) beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (C) defaults in the observance or performance of any other

HollyFrontier Credit Agreement - Page 111



--------------------------------------------------------------------------------



 



agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; in each case, with
respect to any Indebtedness or Guarantee Obligation (other than Indebtedness
hereunder and Indebtedness under Hedge Agreements) having an aggregate principal
amount for all such Indebtedness and Guarantee Obligations (including amounts
owing to all creditors under any combined or syndicated credit arrangement)
equal to or greater than $40,000,000 or (ii) there occurs under any Hedge
Agreement an Early Termination Date (as defined in such Hedge Agreement)
resulting from (A) any event of default under such Hedge Agreement as to which
any Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Hedge Agreement) or (B) any Termination Event (as defined in such Hedge
Agreement) under such Hedge Agreement as to which any Borrower or any Restricted
Subsidiary is an Affected Party (as defined in such Hedge Agreement); provided,
that a default, event or condition described in clause (i) or (ii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i) and (ii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount, or Hedge
Agreements, the Hedge Termination Value, as applicable, of which exceeds in the
aggregate $40,000,000; or
          (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
          (g) an ERISA Event or other event with respect to a Plan shall occur
that, alone or together with any other ERISA Event or other event that has
occurred, could, in the sole judgment of the Majority Lenders, reasonably be
expected to have a Material Adverse Effect; or

HollyFrontier Credit Agreement - Page 112



--------------------------------------------------------------------------------



 



          (h) one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $40,000,000 or more, and (i) enforcement proceedings are commenced
by any creditor upon one or more such judgments or decrees which have not been
stayed by reason of a pending appeal, court order or otherwise, or (ii) there is
a period of ten (10) consecutive days during which a stay of enforcement of one
or more such judgments, by reason of a pending appeal, court order or otherwise,
is not in effect; or
          (i) any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or at any time, any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or
          (j) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
          (k) any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party (or any other Person in any judicial or administrative proceeding to
the extent that any such judicial or administrative proceeding is not dismissed
within 180 days) contests in any manner the validity or enforceability of any
Loan Document; or any Loan Parties denies in writing that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
          (l) (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than the Permitted Holders, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 35% of the outstanding common stock
of the Company; or (ii) the board of directors of the Company shall cease to
consist of a majority of Continuing Directors;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Borrowers,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of LC
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Majority Lenders, Administrative Agent may, or upon the request of the
Majority Lenders, Administrative Agent shall, by notice to Borrowers declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, Administrative Agent may, or upon the request of the Majority
Lenders, Administrative Agent shall, by notice to Borrowers, declare the Loans
hereunder (with accrued interest thereon) and all

HollyFrontier Credit Agreement - Page 113



--------------------------------------------------------------------------------



 



other amounts owing under this Agreement and the other Loan Documents (including
all amounts of LC Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, Borrowers shall at such time Cash
Collateralize the aggregate LC Obligations pursuant to Section 2.10. Amounts of
Cash Collateral shall be applied by Administrative Agent to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all LC Obligations shall have been satisfied and all
other Obligations of Borrowers hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, of Cash Collateral shall be
returned to Borrowers (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
each Borrower.
ARTICLE 11.
ADMINISTRATIVE AGENT
     Section 11.1. Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Union Bank to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders and the Issuing Banks, and except as provided in Sections 11.5 and
11.6, neither Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” or “Agent” herein or in any other Loan Documents (or
any other similar term) with reference to Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
     Section 11.2. Rights as a Lender. The Person serving as Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to the Lenders.
     Section 11.3. Exculpatory Provisions.

HollyFrontier Credit Agreement - Page 114



--------------------------------------------------------------------------------



 



          (a) Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Administrative Agent:
          (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
          (iii) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
          (b) Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.1 and Article 10) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to Administrative Agent by Borrowers, a Lender
or an Issuing Bank.
          (c) Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 7 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.
     Section 11.4. Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate,

HollyFrontier Credit Agreement - Page 115



--------------------------------------------------------------------------------



 



consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Swingline Lender or an Issuing Bank,
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Swingline Lender or such Issuing Bank unless Administrative Agent
shall have received notice to the contrary from such Lender, the Swingline
Lender or such Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. Administrative Agent may consult with legal counsel (who
may be counsel for Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     Section 11.5. Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Except (i) in circumstances in which Administrative Agent
determines in good faith that such appointment is advisable to comply with
Applicable Law or to avoid a disadvantageous economic, legal or regulatory
consequence or (ii) when a Default shall have occurred and be continuing, any
such sub-agent shall be approved by Borrowers, such approval to not be
unreasonably withheld, conditioned or delayed. Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article 11 shall apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
     Section 11.6. Resignation of Administrative Agent. Administrative Agent may
at any time give notice of its resignation to the Lenders, the Swingline Lender,
the Issuing Banks and Borrower Agent. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with
Borrower Agent, to appoint a successor from among the Lenders. If no such
successor shall have been so appointed by the Majority Lenders, in consultation
with Borrower Agent, and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent, in consultation with
Borrower Agent, may, on behalf of the Lenders, the Swingline Lender and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States; provided that if Administrative Agent shall notify
Borrower Agent and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders, the Swingline Lender or the
Issuing Banks under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments,

HollyFrontier Credit Agreement - Page 116



--------------------------------------------------------------------------------



 



communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender, the Swingline
Lender and the Issuing Banks directly, until such time as the Majority Lenders,
in consultation with Borrower Agent, appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article 11 and Section 12.5 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Section 11.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender, the Swingline Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender, the Swingline Lender and each Issuing Bank
also acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 11.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Book Managers,
Syndication Agent or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender, the Swingline Lender or an Issuing Bank
hereunder, nor shall any of them have or be deemed to have any fiduciary
relationship with any Lender as a result of this Agreement.
     Section 11.9. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrowers) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to

HollyFrontier Credit Agreement - Page 117



--------------------------------------------------------------------------------



 



have the claims of the Lenders, the Swingline Lender, the Issuing Banks and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Swingline Lender, the
Issuing Banks and Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the Swingline Lender, the Issuing Banks
and Administrative Agent under clauses (a), (b) and (c) of Sections 3.3 and
Section 12.5) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and each Issuing Bank to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Lenders, the Swingline Lender and
the Issuing Banks, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
under Sections 3.3 and 12.5.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
ARTICLE 12.
MISCELLANEOUS
     Section 12.1. Amendments; Consents and Waivers.
          (a) None of this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, waived, supplemented or modified without the
prior written agreement of Administrative Agent, the Majority Lenders (or, with
the consent of Majority Lenders, Administrative Agent on their behalf) and each
Loan Party party to the relevant Loan Document; provided, however, that:
          (i) without the prior written consent of Administrative Agent, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of Administrative Agent;
          (ii) without the prior written consent of each Issuing Bank, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of an Issuing Bank;
          (iii) without the prior written consent of the Swingline Lender, no
modification shall be effective with respect to Section 2.5;

HollyFrontier Credit Agreement - Page 118



--------------------------------------------------------------------------------



 



          (iv) without the prior written consent of each affected Lender (except
a Defaulting Lender as provided in Section 4.3 and this Section 12.1), no
modification shall be effective that would (A) increase the Revolving Commitment
of such Lender; (B) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; (C) extend the Revolving
Termination Date; or (D) alter Section 5.1, 5.2, 5.3 or 5.7 of this Agreement or
Section 3(a) of the Guarantee and Collateral Agreement (except to add
Collateral);
          (v) without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 4.3 and this Section 12.1), no
modification shall be effective that would (A) amend any provision of this
Section 12.1(a), (B) reduce any percentage specified in the definition of
Majority Lenders; (C) increase the Total Revolving Commitments to an amount in
excess of the Maximum Facility Amount; (D) consent to the assignment or transfer
by any Borrower of any of its rights and obligations under this Agreement and
the other Loan Documents; (E) release all or substantially all of the
Collateral, except as contemplated by the Loan Documents (including, without
limitation, Section 9.10 of this Agreement); (F) release any Borrower or all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement; (G) other than as expressly provided in the
definition of Borrowing Base with respect to Majority Lenders approving an
increase in percentages reduced during a Default, amend the definitions of
“Borrowing Base” to increase the amounts or percentages set forth therein to an
amount or a percentage greater than set forth in such definition as of the
Closing Date (provided that the exercise by Administrative Agent or any
Specified Agent-Related Person of any of its rights hereunder with respect to
any Availability Reserve, Eligible Receivables, or Eligible Petroleum Inventory
shall not be deemed an amendment to the amounts and percentages),
“Availability,” “Eligible Receivables,” “Eligible Petroleum Inventory,” to the
extent doing so would cause more of any Loan Parties’ assets to become eligible
thereunder, or “Applicable Percentage”.
          (b) Any such waiver and any such amendment, supplement or modification
made in accordance with this Section 12.1 shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, Administrative
Agent and all future holders of the Loans to the extent applicable to such
Person party to the Loan Document being amended. In the case of any waiver, the
Loan Parties, the Lenders and Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default, or impair any right
consequent thereon. Administrative Agent may, without the consent of any Lender,
enter into any Security Document or any amendment, waiver, or release to the
extent necessary to provide for additional Collateral as contemplated by any
provision of this Agreement, to subordinate any Lien securing the Secured
Obligations to the extent permitted by the terms of this Agreement or to provide
for the release of Collateral or of any Guarantor to the extent permitted by the
terms of this Agreement. Notwithstanding the provisions of this subsection, no
Defaulting Lender shall have the right to vote to approve or disapprove or
consent or withhold consent to any waiver or modification of any provision of
any Loan Document, release any Collateral or any Guarantor or to direct the
actions of Administrative Agent; provided that any waiver, amendment or
modification that (w) reduces the
HollyFrontier Credit Agreement - Page 119

 



--------------------------------------------------------------------------------



 



amounts of any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, (x) increases the maximum amount
which such Defaulting Lender is committed hereunder to lend, (y) extends the
Revolving Credit Termination Date with respect to such Defaulting Lender’s
Revolving Commitment, or (z) postpones the dates fixed for payments of principal
or interest on the Loans shall require the approval or consent of such
Defaulting Lender.
          (c) Notwithstanding anything herein or in any other Loan Document to
the contrary, except as otherwise provided in Section 5.7, at any time an Event
of Default exists, the agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Swingline Lender, Administrative Agent, any
Specified Agent-Related Person and/or Issuing Bank as among themselves. Only the
consent of the parties to any agreement of the type described in Section 3.3(b)
or relating to a Bank Product Agreement shall be required for any modification
of such agreement, and any non-Lender that is party to a Bank Product Agreement
shall have no right to participate in any manner in modification of any other
Loan Document. Any waiver or consent granted by Administrative Agent, the
Swingline Lender, any Issuing Bank or Lenders hereunder shall be effective only
if in writing and only for the matter specified.
     Section 12.2. Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
          (i) if to Borrowers, Administrative Agent, the Swingline Lender or the
Issuing Banks, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 12.2; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.2(b) below, shall be effective as provided in such
Section 12.2(b).
          (b) Electronic Communications. Notices and other communications to the
Lenders, the Swingline Lender and the Issuing Banks hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by Administrative Agent,
provided that, except as otherwise provided in
HollyFrontier Credit Agreement - Page 120

 



--------------------------------------------------------------------------------



 



Section 12.2(c), the foregoing shall not apply to notices to any Lender, the
Swingline Lender, or any Issuing Bank pursuant to Article 2 if such Lender, the
Swingline Lender, or such Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrowers may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by them,
provided that approval of such procedures may be limited to particular notices
or communications.
          (c) Loan Mechanics. Each Borrower authorizes Administrative Agent, the
Issuing Banks, and the Lenders to extend, convert, or continue Loans, issue
Letters of Credit, effect selections of interest rates, and transfer funds to or
on behalf of Borrowers based on instructions sent telephonically or by
electronic mail. Borrowers shall confirm each such request by prompt delivery to
Administrative Agent of a Borrowing Notice, Notice of Conversion/Continuation,
or LC Application, if applicable, but if the foregoing differs in any material
respect from the action taken by Administrative Agent or Lenders, the records of
Administrative Agent and Lenders shall govern.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall Administrative Agent or any of their Related Parties
(collectively, the “Administrative Agent Parties”) have any liability to
Borrowers, any Lender, the Swingline Lender, any Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrowers’ or Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Administrative Agent Party; provided, however, that in no event shall any
Administrative Agent Party have any liability to Borrowers, any Lender, the
Swingline Lender,
HollyFrontier Credit Agreement - Page 121

 



--------------------------------------------------------------------------------



 



any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
          (e) Change of Address, Etc. Borrowers, Administrative Agent, the
Swingline Lender and the Issuing Banks may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender or Issuing Bank may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to Borrowers, Administrative Agent, the Swingline Lender and the Issuing
Banks. In addition, each other Lender agrees to notify Administrative Agent from
time to time to ensure that Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender or such Issuing Bank.
          (f) Reliance by Administrative Agent, the Swingline Lender, the
Issuing Banks and Lenders. Administrative Agent, the Swingline Lender, the
Issuing Banks and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing Notices) purportedly given by or on behalf of
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrowers shall indemnify Administrative
Agent, the Swingline Lender, each Issuing Bank, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrowers. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.
     Section 12.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with the last paragraph of Article 10 for the benefit of all
the Lenders and Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 12.7
(subject to the terms of Section 5.8), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on
HollyFrontier Credit Agreement - Page 122

 



--------------------------------------------------------------------------------



 



its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then the Majority Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to the last paragraph of Article 10.
     Section 12.4. Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.
     Section 12.5. Expenses; Indemnification; Damage Waiver.
          (a) Costs and Expenses. Borrowers shall pay (i) all reasonable and
documented out of pocket expenses incurred by Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented out of pocket expenses incurred by the
Swingline Lender in connection with the making or administration of any
Swingline Loan or any demand for payment thereunder, and (iv) all out of pocket
expenses incurred by Administrative Agent, any Lender, the Swingline Lender or
any Issuing Bank (including the reasonable fees, charges and disbursements of
any counsel for Administrative Agent, any Lender, the Swingline Lender, or any
Issuing Bank), including the allocated cost of internal counsel, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans or Swingline Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
          (b) Indemnification by Borrowers. Borrowers shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender, the Swingline
Lender and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all Claims, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan, Swingline Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of
HollyFrontier Credit Agreement - Page 123

 



--------------------------------------------------------------------------------



 



Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any Subject Property, or any Environmental Liabilities and Costs
related in any way to any Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise out of Claims
solely among Indemnitees (other than (i) any Claim against Administrative Agent
or any Agent-Related Person in its capacity as such and (ii) Claims which result
from the action or inaction of any Loan Party).
          (c) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the Swingline Lender, the Issuing Banks or any Related Party of any of
the foregoing, each Lender severally agrees to pay to Administrative Agent (or
any such sub-agent), the Swingline Lender, the Issuing Banks or such Related
Party, as the case may be, such Lender’s Applicable Percentage of the Aggregate
Credit Exposure (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent), the Swingline Lender or the Issuing Banks in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent), the Swingline Lender, or such
Issuing Bank in connection with such capacity.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after written demand therefor.
HollyFrontier Credit Agreement - Page 124

 



--------------------------------------------------------------------------------



 



          (f) Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, the Swingline Lender and any Issuing Bank,
the replacement of any Lender, the termination of the Revolving Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
     Section 12.6. Successors and Assigns; Participations and Assignments.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, the
Swingline Lender, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
               (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and/or the Loans at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, a Lender Affiliate or an Approved Fund,
no minimum amount need be assigned; and
          (B) in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if the “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date, shall not be less than $25,000,000 (or in the case of a
Lender, $5,000,000) unless each of Administrative Agent and, so long as
HollyFrontier Credit Agreement - Page 125

 



--------------------------------------------------------------------------------



 



no Event of Default has occurred and is continuing, Borrowers otherwise consent
(each such consent not to be unreasonably withheld, conditioned or delayed);
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, a Lender Affiliate or an Approved Fund;
          (B) the consent of Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of the Loans or any unfunded Revolving Commitments if such assignment
is to a Person that is not a Lender with a Revolving Commitment, a Lender
Affiliate with respect to such Lender or an Approved Fund with respect to such
Lender; and
          (C) the consent of each Issuing Bank and Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment in respect of the Loans and Revolving Commitments.
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, provided that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.
          (v) No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries or any of its Approved
Funds, or any Person who, upon becoming a Lender hereunder, would constitute any
of the foregoing Persons described in this clause (B).
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural Person.
          (vii) Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein,
HollyFrontier Credit Agreement - Page 126

 



--------------------------------------------------------------------------------



 



the parties to the assignment shall make such additional payments to
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Administrative Agent, each Issuing Bank,
each Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.11, 5.13, 5.14 and 12.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section. Upon
request, Borrowers (at their expense) shall execute and deliver a Revolving Note
to the assignee Lender.
          (c) Register. Administrative Agent, acting solely for this purpose as
an agent of Borrowers, shall maintain at Administrative Agent’s office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and LC Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Administrative Agent shall promptly enter into the Register all assignments made
in conformity with the terms of this Agreement and the entries in the Register
shall be conclusive, absent manifest error. Borrowers, Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, the Swingline Lender, and the Issuing
Banks at any reasonable time and from time to time upon reasonable prior notice.
In addition, at any time that
HollyFrontier Credit Agreement - Page 127

 



--------------------------------------------------------------------------------



 



a request for a consent for a material or substantive change to the Loan
Documents is pending, any Lender may request and receive from Administrative
Agent a copy of the Register.
          (d) Participations. Any Lender may at any time, without the consent of
, or notice to, any Borrower or Administrative Agent, sell participations to any
Person (other than (i) a natural person, (ii) a Borrower or any of the
Borrowers’ Affiliates or (iii) a Defaulting Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender’s participations in LC Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers,
Administrative Agent, the Lenders, the Swingline Lender, and the Issuing Banks
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (iv) and (v)
of the first proviso to Section 12.1 that affects such Participant. Subject to
subsection (e) of this Section, Borrowers agree that each Participant shall be
entitled to the benefits of Sections 5.11, 5.13 and 5.14 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 5.8 as though
it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 5.11 or 5.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.14 unless Borrowers are notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrowers,
to comply with Section 5.14 and Section 5.15 as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of
HollyFrontier Credit Agreement - Page 128

 



--------------------------------------------------------------------------------



 



a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
     Section 12.7. Set-off. In addition to any rights and remedies of the
Lenders, the Swingline Lender, the Issuing Banks or each of their respective
Affiliates provided by law, if an Event of Default shall have occurred and be
continuing, each Lender, the Swingline Lender, each Issuing Bank and each of
their respective Affiliates shall have the right, without prior notice to any
Borrower or any other Loan Party, any such notice being expressly waived by each
Borrower and each Loan Party to the extent permitted by Applicable Law, upon any
Secured Obligation becoming due and payable by any Borrower or any other Loan
Party (whether at the stated maturity, by acceleration or otherwise), to set off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of each Borrower or any other Loan Party, as the case may be. Each
Lender, the Swingline Lender, and Issuing Bank agrees promptly to notify
Borrowers and Administrative Agent after any such setoff and application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application. In the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 4.3 and 5.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.
     Section 12.8. Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with Borrowers and Administrative
Agent.
     Section 12.9. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and the parties shall endeavor in
good faith negotiations to replace such prohibited or unenforceable provision
with a valid provision the economic effect of which comes as close as possible
to that of the prohibited or unenforceable provision. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 12.9, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
Administrative Agent, the Swingline

HollyFrontier Credit Agreement - Page 129



--------------------------------------------------------------------------------



 



Lender, or the Issuing Banks, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
     Section 12.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of Borrowers, Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by Administrative Agent or
any Lender relative to subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents. This written Agreement and the other
Loan Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.
There are no unwritten oral agreements between the Parties.
     Section 12.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF.
     Section 12.12. Submission To Jurisdiction; Waivers. Each party hereto
hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any Borrower or
Administrative Agent at its address set forth on Schedule 12.2 or at such other
address of which Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

HollyFrontier Credit Agreement - Page 130



--------------------------------------------------------------------------------



 



     Section 12.13. Acknowledgments. Each Borrower, on behalf of itself and each
of its Restricted Subsidiaries, hereby represents, warrants, acknowledges and
admits that (i) it has been advised by counsel in the negotiation, execution and
delivery of the Loan Documents to which it is a party, (ii) it has made an
independent decision to enter into this Agreement and the other Loan Documents
to which it is a party, without reliance on any representation, warranty,
covenant or undertaking by Administrative Agent or any Lender, whether written,
oral or implicit, other than as expressly set out in this Agreement or in
another Loan Document delivered on or after the date hereof, (iii) there are no
representations, warranties, covenants, undertakings or agreements by any Lender
as to the Loan Documents except as expressly set out in this Agreement or in
another Loan Document delivered on or after the date hereof, (iv) no Lender has
any fiduciary obligation toward such Borrower with respect to any Loan Document
or the transactions contemplated thereby, (v) the relationship pursuant to the
Loan Documents between such Borrower and the other Group Members, on one hand,
and each Lender, on the other hand, is and shall be solely that of debtor and
creditor, respectively, provided that, solely for purposes of Section 12.6(c),
Administrative Agent shall act as agent of such Borrower in maintaining the
Register as set forth therein, (vi) no partnership or joint venture exists with
respect to the Loan Documents between any Group Member and any Lender,
(vii) Administrative Agent is not such Borrower’s Administrative Agent, but
Administrative Agent for Lenders, provided that, solely for purposes of
Section 12.6(c) Administrative Agent shall act as agent of such Borrower in
maintaining the Register as set forth therein, (viii) each Agent-Related Person,
each Lender and each Lender Affiliate may have economic interests that conflict
with those of the Loan Parties, their stockholders and/or their Affiliates,
(ix) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Agent-Related Persons, the Lenders and the Lender
Affiliates, on the one hand, and the Loan Parties on the other, (x) should an
Event of Default or Default occur or exist, each Lender will determine in its
sole discretion and for its own reasons what remedies and actions it will or
will not exercise or take at that time, (xi) without limiting any of the
foregoing, such Borrower is not relying upon any representation or covenant by
any Lender, or any representative thereof, and no such representation or
covenant has been made, that any Lender will, at the time of an Event of Default
or Default, or at any other time, waive, negotiate, discuss, or take or refrain
from taking any action permitted under the Loan Documents with respect to any
such Event of Default or Default or any other provision of the Loan Documents,
and (xii) all Lenders have relied upon the truthfulness of the acknowledgments
in this section in deciding to execute and deliver this Agreement and to become
obligated hereunder.
     Section 12.14. Releases of Guarantees and Liens; Designation of
Subsidiaries; Disavowal of Liens.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, Administrative Agent is hereby irrevocably authorized
by each Lender, on behalf of itself and each of its Lender Affiliates (without
requirement of notice to or consent of any Lender, except as expressly required
by Section 12.1, or any Bank Product Provider) to take any action requested by
any Borrower having the effect of (i) releasing any Collateral or Guarantee
Obligations (A) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 12.1 or (B) to release Collateral to the extent provided
in paragraph (b) of this Section 12.14 or (C) to

HollyFrontier Credit Agreement - Page 131



--------------------------------------------------------------------------------



 



release any Subsidiary Guarantor from the Guarantee and Collateral Agreement
upon its designation as an Unrestricted Subsidiary or if such Subsidiary
Guarantor ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (D) upon Payment in Full of the Obligations and payment in full of
any other Secured Obligations (or other arrangements satisfactory to the
provider of such other Secured Obligations in such provider’s sole discretion),
termination of the Revolving Commitments and at such time as no Letters of
Credit shall be outstanding or (ii) subordinating any Lien on any property
granted to or held by Administrative Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 9.2(g). In connection
with the releases of Collateral and Guarantee Obligations under subpart (i)(C)
of this Section, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
          (b) If it becomes illegal for any Lender to hold or benefit from a
Lien over real property pursuant to any law of the United States, such Lender
shall notify Administrative Agent and disclaim any benefit of such Lien to the
extent of such illegality, but such illegality shall not invalidate or render
unenforceable such Lien for the benefit of each of the other Lenders.
     Section 12.15. Confidentiality. Each of Administrative Agent, the Swingline
Lender, the Lenders and the Issuing Banks agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors, representatives and to any
credit insurance provider relating to Borrowers and their Obligations (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, in which event Administrative Agent, Swingline Lender,
such Lender or such Issuing Bank, as applicable, shall give the Borrower to
which such Information pertains prompt prior notice of the disclosure permitted
by this clause (d) unless such notice is impracticable or otherwise prohibited,
(e) to any other party hereto, (f) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (g) subject to an agreement containing
provisions substantially the same, or at least as restrictive, as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective direct or indirect contractual counterparty (or
its advisors) to any swap or derivative transaction relating to any Loan Party
or its obligations, or (iii) any Bank Product Provider, (h) with the consent of
Borrowers, or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Administrative Agent, the Swingline Lender, any Lender, any Issuing Bank or any
of their respective Affiliates on a nonconfidential basis from a source other
than a Group Member, unless such Administrative Agent, Swingline Lender, Lender,
Issuing Bank or

HollyFrontier Credit Agreement - Page 132



--------------------------------------------------------------------------------



 



Affiliate has actual knowledge that such source owes an obligation of confidence
to a Group Member with respect to such Information. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, Administrative
Agent, each other Agent-Related Person and each Lender may, with the consent of
Borrower Agent (such consent not to be unreasonably withheld, delayed or
conditioned), publish or disseminate general information describing this credit
facility, including the names and addresses of the Borrowers and a general
description of Borrowers’ businesses, and may use Borrowers’ logos, trademarks
or product photographs in advertising and marketing materials.
For purposes of this Section, “Information” means all information received from
any Borrower or any of their respective Subsidiaries relating to any Borrower or
any of their respective Subsidiaries or any of their respective businesses,
other than any such information that is available to Administrative Agent, the
Swingline Lender, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by any Borrower or any such Subsidiary, provided that, in
the case of information received from any Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Administrative Agent and each of the Lenders acknowledges that (a) the
Information may include material non-public information concerning any Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law, including
federal and state Securities Laws.
     Section 12.16. WAIVERS OF JURY TRIAL. EACH BORROWER, ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     Section 12.17. Limitation on Interest. The Lenders, the Loan Parties and
any other parties to the Loan Documents intend to contract in strict compliance
with applicable usury law from time to time in effect. In furtherance thereof
such Persons stipulate and agree that none of the terms and provisions contained
in the Loan Documents shall ever be construed to create a contract to pay, for
the use, forbearance or detention of money, interest in excess of the maximum
amount of interest permitted to be charged by Applicable Law from time to time
in effect. No Loan Party nor any present or future guarantors, endorsers, or
other Persons hereafter

HollyFrontier Credit Agreement - Page 133



--------------------------------------------------------------------------------



 



becoming liable for payment of any Obligation shall ever be liable for unearned
interest thereon or shall ever be required to pay interest thereon in excess of
the maximum amount that may be lawfully charged under Applicable Law from time
to time in effect, and the provisions of this Section shall control over all
other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith. The Lenders expressly disavow any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of any Obligation is accelerated. If (a) the maturity of any Obligation is
accelerated for any reason, (b) any Obligation is prepaid and as a result any
amounts held to constitute interest are determined to be in excess of the legal
maximum, or (c) any Lender or any other holder of any or all of the Obligations
shall otherwise collect moneys which are determined to constitute interest which
would otherwise increase the interest on any or all of the Obligations to an
amount in excess of that permitted to be charged by Applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at such Lender’s or holder’s option,
promptly returned to Borrowers or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstances, exceeds the maximum amount permitted under
Applicable Law, the Lenders and the Loan Parties (and any other payors thereof)
shall to the greatest extent permitted under Applicable Law, (i) characterize
any non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Obligations in accordance
with the amounts outstanding from time to time thereunder and the maximum legal
rate of interest from time to time in effect under Applicable Law in order to
lawfully charge the maximum amount of interest permitted under Applicable Law.
In the event Applicable Law provides for an interest ceiling under Chapter 303
of the Texas Finance Code, that ceiling shall be the weekly ceiling and shall be
used when appropriate in determining the maximum amount of interest permitted to
be charged.
     Section 12.18. USA Patriot Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrowers, which information includes the legal
name, address, and tax id number of each Borrower and other information that
will allow such Lender or Administrative Agent, as applicable, to identify
Borrowers in accordance with the Act. Each Lender will also require information
regarding each Subsidiary Guarantor, if any, and may require information
regarding Borrowers’ management and owners, such as legal names, addresses,
social security numbers, and dates of birth.
[The remainder of this page intentionally left blank. Signature page follows.]

HollyFrontier Credit Agreement - Page 134



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            BORROWERS:

HOLLYFRONTIER CORPORATION
HOLLY REFINING & MARKETING COMPANY LLC
HOLLY REFINING & MARKETING – TULSA LLC
HOLLY REFINING & MARKETING COMPANY –
WOODS CROSS LLC
NAVAJO REFINING COMPANY, L.L.C.
FRONTIER EL DORADO REFINING LLC
FRONTIER REFINING LLC
      By:   /s/ Michael C. Jennings       Name:   Michael C. Jennings      
Title:   Chief Executive Officer    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as Administrative Agent, as
Swingline Lender, as an Issuing Bank and as a Lender
      By:   /s/ John McNamara       Name:   John McNamara       Title:   Sr.
Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   /s/ Douglas R. Liftman       Name:   Douglas R. Liftman      
Title:   Managing Director       By:   /s/ Courtney Kubesch       Name:  
Courtney Kubesch       Title:   Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Mark Porter       Name:   Mark Porter       Title:   Senior Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (NEW YORK), LLC,
as a Lender
      By:   /s/ Debbi L. Brito       Name:   Debbi L. Brito       Title:  
Authorized Signatory    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Brian Kennedy       Name:   Brian Kennedy       Title:  
Director    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Brendan Mackay       Name:   Brendan Mackay       Title:  
Director    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Nupur Kumar       Name:   Nupur Kumar       Title:   Vice
President             By:   /s/ Vipul Dhadda       Name:   Vipul Dhadda      
Title:   Associate    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:   /s/ Marcus M. Tarkington       Name:   Marcus M. Tarkington      
Title:   Director             By:   /s/ Michael Getz       Name:   Michael Getz
      Title:   Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Sherrese Clarke       Name:   Sherrese Clarke       Title:  
Authorized Signatory    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Mark E. Thompson       Name:   Mark E. Thompson       Title:  
Senior Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK PLC, as a Lender
      By:   /s/ Deborah Carlson       Name:   Deborah Carlson       Title:  
             Director
Corporate Banking USA
                C103       By:   /s/ Abraham Asoll       Name:   Abraham Asoll  
    Title:     Associate Director
Project Finance USA
                A011    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ Greg Determann       Name:   Greg Determann       Title:  
Senior Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Wesley Fontana       Name:   Wesley Fontana       Title:   Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Robert L. Nelson       Name:   Robert L. Nelson       Title:  
Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE FROST NATIONAL BANK, as a Lender
      By:   /s/ Lane Dodds       Name:   Lane Dodds       Title:   Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender
      By:   /s/ Mark Walton       Name:   Mark Walton       Title:   Authorized
Signatory    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ J. Devin Mock       Name:   J. Devin Mock       Title:   Vice
President  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ Louis P. Laville, III       Name:   Louis P. Laville, III      
Title:   Managing Director       By:   /s/ Daniel Payer       Name:   Daniel
Payer       Title:   Managing Director  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Andrew S. Bae       Name:   Andrew S. Bae       Title:   Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            RB INTERNATIONAL FINANCE (USA) LLC, as a Lender
      By:   /s/ Shirley Ritch       Name:   Shirley Ritch       Title:   Vice
President       By:   /s/ Peter Armieri       Name:   Peter Armieri      
Title:   Vice President  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a Lender
      By:   /s/ Masakazu Hasegawa       Name:   Masakazu Hasegawa       Title:  
General Manager    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as a Lender
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director       By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa      
Title:   Associate Director  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UMB BANK ARIZONA, N.A., as a Lender
      By:   /s/ John Damiris       Name:   John Damiris       Title:   Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO CREDIT AGREEMENT
FORM OF BORROWING BASE CERTIFICATE

             
(UNION BANK LOGO) [d83301d8330108.gif]
  Certificate #     001     Date Prepared   XX/XX/XX   Date Effective   XX/XX/XX

HOLLYFRONTIER
MONTHLY BORROWING BASE

                              LINE                         #       As of    
XX/XX/XX     Balance      
ACCOUNTS RECEIVABLE
                           
Per      General Ledger
    þ                      
  A/R Aging
    o               1  
Total Accounts Receivable from prior period
                        2  
Add: Sales for current period xx/xx/xx through xx/xx/xx
                        3  
Add: Debit adjustments for current period
                        4  
Subtract: Collections for current period (Enter Negative)
                           
Subtract: Credit adjustments for current period:
                           
  Show details below (Enter Negative)
                           
Write-offs
          $ —              
Credit Memos
                           
Discounts & Allowances
          $ —              
Other (Explain)
          $ —              
 
                      5  
Total Credit Adjustments
                  $ —      
 
                        6  
Total Accounts Receivable Current Period
                  $ —   7  
Less: Total Ineligible Accounts
                  $ —      
 
                      8  
Total Eligible Accounts Receivable (Line 6 + Line 7)
                  $ —   9  
Accounts Receivable Advance Rate (see next page)
                  Various    
 
                      10  
Accounts Receivable Availability (Line 8 * Line 9)
                  $ —      
 
                                As of     XX/XX/XX              
INVENTORY
                        11  
Total Inventory from prior period
                  $ —   12  
Add: Purchases for current period XX/XX/XX through XX/XX/XX
                  $ —   13  
Subtract: Cost of Inventory Sold for current period
                  $ —   14  
Other Adjustments for current period
                  $ —   15  
Total Inventory for current period
                  $ —      
 
                      16  
Less: Ineligible Inventory
                  $ —      
 
                      17  
Total Eligible Inventory (Line 15 + Line 16)
                  $ —   18  
Inventory Advance Rate
                    80 %    
 
                      19  
Inventory Availability (Line 17* Line 18)
                  $ —      
 
                           
INVENTORY IN TRANSIT
                        20  
In-Transit Inventory
                  $ —   21  
Less: Ineligible Inventory
                  $ —      
 
                      22  
Total Eligible In-Transit Inventory (Line 20 + Line 21)
                  $ —   23  
In-Transit Inventory Advance Rate
                    80 %    
 
                      24  
In-Transit Inventory Availability (Line 22 * Line 23)
                  $ —      
 
                           
PLEDGED CASH
                        25  
Pledged Cash
                  $ —   26  
Advance Rate
                    100 %    
 
                      27  
Pledged Cash Availability (Line 25 * Line 26)
                  $ —      
 
                         
BORROWING BASE
                        28  
Total Collateral Availability (Line 10 + Line 19 + Line 24 + Line 27)
                  $ —      
 
                         
Less:
                        29  
Crude Pipeline & Terminal Fee Reserve
                        30  
Non-Crude Pipeline & Terminal Fee Reserve
                        31  
First Purchaser Reserve (see Footnote A InventoryAvailability tab)
                        32  
Excise Tax Reserve
                        33  
Dilution Reserve
                        34  
Bank Product Reserve
                        35  
Other reserves
                        36  
Total Availability Reserves
                  $ —      
 
                        37  
Borrowing Base (Line 28 + Line 36)
                  $ —   38  
Total Revolving Line of Credit
                  $ 1,000,000   39  
Borrowing Availability (Lesser of Line 37 or Line 38)
                  $ —      
 
                      40  
Less: Outstanding Letters of Credit
                  $ —   41  
Less: Outstanding Line of Credit
                  $ —   42  
Net Borrowing Availability
                  $ —      
 
                     

The undersigned warrants and certifies that the information above and the
documents provided to Union Bank, N.A. (“Bank”) from which the above information
was derived, are true and correct and subject to a security interest in favor of
Bank for any and all loans made by Bank to Hollyfrontier Corporation pursuant to
and in accordance with the Credit Agreement dated July 01, 2011 and any
amendments thereto.
HOLLYFRONTIER CORPORATION

         
Signed:
       
 
 
 
   
Title:
       
 
 
 
   
Date
       
 
 
 
   

Exhibit A



--------------------------------------------------------------------------------



 



             
(UNIONBANK LOGO) [d83301d8330108.gif]
  Certificate #     001     Date Prepared   XX/XX/XX
 
  Date Effective   XX/XX/XX

HOLLYFRONTIER
Monthly A/R Availability

                                                                               
      Approved Account                           LINE                      
Debtors     LC Supported     Eligible Gov’t     Eligible         #       As of  
  XX/XX/XX     Receivables     Receivables     Receivables     Receivables    
Total Receivables      
ACCOUNTS RECEIVABLE
                                                        1  
Gross Accounts Receivables
                                                  $ —      
Ineligibles
                                                        2  
Accounts aged over 30 Days from due date
                                                  $ —   3  
Aged Credits Over 30 Days
                                                  $ —   4  
20% Cross-Age
                                                  $ —   5  
Contra
                                                  $ —   6  
Foreign accounts not supported by Commercial L/C’s
                                                  $ —   7  
Intercompany
                                                  $ —   8  
Extended Terms
                                                  $ —   9  
Prepaid
                                                  $ —   10  
Bankrupt
                                                  $ —   11  
Federal Accounts
                                                  $ —   12  
State Accounts
                                                  $ —   13  
Customer Deposits
                                                  $ —   14  
Lube Rebate Customers
                                                  $ —   15  
Rent /Lease Invoices
                                                  $ —   16  
FOB Destination
                                                  $ —   17  
Total Ineligible Accounts Receivable
          $ —     $ —     $ —     $ —     $ —      
 
                                              18  
Advance Rates
                    90 %     95 %     95 %     85 %            
 
                                              19  
Accounts Receivable Availability
          $ —     $ —     $ —     $ —     $ —      
 
                                             

                          As of   XX/XX/XX   Balance      
ACCOUNTS RECEIVABLE
                   
Concentrations
                  5% limit for all Receivables
 
                  10% limit for Investment Grade Customers other than Shell Oil
Account
                  15% limit for Designated Customers
 
          $ —     40% limit for Shell Oil provided that it will automatically be
reduced
 
          $ —     to 25% at any time Shell Oil no longer maintains a long term
 
          $ —     corporate debt rating of at least Aa2 from Moody’s and at
least AA from
 
          $ —     S&P
 
          $ —      
 
          $ —      
 
          $ —      
 
                 
Total Concentration
          $ —      
 
                   
Contra Accounts
                   

                                                      Non Crude     Crude A/P  
  Total A/P         Account   Eligible A/R Balance     A/P Balance     Balance  
  Balance     Contra Balance  
 
                                  $ —  
 
                                  $ —  
 
                                  $ —  
 
                                  $ —  
 
                                  $ —  
 
                                  $ —  
 
                                  $ —  
 
                                     
Total Contra Accounts
                                  $ —  

 



--------------------------------------------------------------------------------



 



          (UNIONBANK LOGO) [d83301d8330108.gif]   Certificate
Date Prepared
Date Effective   #001
XX/XX/XX
XX/XX/XX

HOLLYFRONTIER
Monthly Inventory Availability

                              As of     XX/XX/XX             Crude Oil    
Non-Crude     Total Inventory  
INVENTORY
                   
Petroleum Inventory
                  $ —  
 
                       
Ineligibles
                       
Tank Heels (Footnote A)
                    —  
BNP/Utexam Barrels
                    —  
 
                 
Total Ineligible Inventory
    —       —       —  
 
                 

 
Footnote A: “Only that portion of Tank Heels over $100MM will be ineligible and
only that portion of First Purchaser liabilities over $200MM will be reserved
unless there is a Borrowing Base Adjustment Period as defined in the Credit
Agreement dated as of July 1, 2011.”

                          In-Transit Petroleum   Crude Oil     Non-Crude    
Total Inventory  
Inventory
                  $ —  
 
                       
Ineligibles
                       
Not Applicable
  $ —     $ —     $ —  
 
                 
Total Ineligible Inventory
                  $ —  
 
                 

Tank Heel Ineligible

                                                              Barrels in (000’s)
    Price Per Barrel     Ineligible Total       Crude     Non-Crude     Crude  
  Non-Crude     Crude     Non-Crude     Total  
Holly Refining
                  $ —     $ —     $ —     $ —     $ —  
Tulsa
                                                       
Navajo
                                                       
Woods Cross
                                                       
Artesia
                                                       
Glendale
                                                       
Lubbock
                                                       
Albuquerque
                                                       
El Dorado
                                                       
Cheyenne
                                                       
 
     
Total
                                                       
 
     





--------------------------------------------------------------------------------



 



             
(UNIONBANK LOGO) [d83301d8330108.gif]
  Certificate #     001     Date Prepared   XX/XX/XX   Date Effective   XX/XX/XX

HOLLYFRONTIER
Monthly General Ledger Reconciliation

                  As of   XX/XX/XX     Balance  
ACCOUNTS RECEIVABLE
               
Reconciliation to General Ledger
               
Balance Per Accounts Receivable Aging
          $ —  
Adjustments
          $ —  
Adjustments
          $ —  
Adjustments
          $ —  
Adjustments
          $ —  
 
               
Total Adjusted Accounts Receivable Aging Balance
          $ —  
General Ledger Accounts Receivable Balance
          $ —  
 
               
 
             
Difference
          $ —  
 
             

                  As of   XX/XX/XX     Balance  
INVENTORY
               
Reconciliation to General Ledger
               
Balance Per Perpetual Inventory Report/Other
          $ —  
Adjustments
          $ —  
Adjustments
          $ —  
Adjustments
          $ —  
Adjustments
          $ —  
 
               
Total Adjusted Inventory Perpetual/Other Balance
          $ —  
General Ledger Inventory Balance
          $ —  
 
               
 
             
Difference
          $ —  
 
             
 
               
Line of Credit Reconciliation
               
Beginning Loan Balance
          $ —  
Advances
          $ —  
Collections (Enter as Negative)
          $ —  
Other
          $ —  
Ending Loan Balance
          $ —  
 
               
Union Bank Loan Balance
          $ —  
 
               
 
             
Difference
          $ —  
 
             
 
               
Reconciling Items
          $ —  
 
          $ —  
 
          $ —  





--------------------------------------------------------------------------------



 



EXHIBIT B
TO CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
Date: __________, _______
          This Compliance Certificate (this “Certificate”) is given pursuant to
Section 8.3(a) of that certain Credit Agreement, dated as of July 1, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HollyFrontier Corporation, a
Delaware corporation (the “Company”), and certain Subsidiaries of the Company
party thereto (together with the Company, each a “Borrower” and collectively
“Borrowers”), the lenders from time to time party thereto (the “Lenders”), and
Union Bank, N.A., in its capacity as administrative agent and collateral agent
for the Lenders and the Issuing Banks. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
          Pursuant to Section 8.3(a) of the Credit Agreement, I hereby certify,
solely in my capacity as a Responsible Officer of Borrower Agent and not
individually, on behalf of each Borrower, that:

  1.   I am a Responsible Officer of Borrower Agent.     2.   The financial
statements and reports attached hereto as Annex 1 are true and correct and
fairly present, in all material respects, the consolidated financial condition
and results of operations of the Company and its consolidated Subsidiaries, and
the related audited consolidated and unaudited consolidating statements of
income or operations[, shareholders’ equity]1 and cash flows, for the period
presented and that such statements were prepared in accordance with GAAP
(except, with respect to statements delivered for any Fiscal Month or Fiscal
Quarter, the absence of footnotes and subject to normal year-end adjustments).  
  3.   Each Loan Party has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in the Credit Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it.     4.   No Default or Event of Default exists as of the date
hereof[, other than the Defaults or Events of Default described on Annex 2
attached hereto and made part hereof (including the nature and duration thereof
and Borrowers’ intention with respect thereto)].     5.   [For Compliance
Certificates delivered at the end of a Fiscal Quarter or Fiscal Year] Annex 3
sets forth the financial data and computations in respect of the financial
covenant set forth in Section 9.12 of the Credit Agreement, all of which data
and computations are true, complete and correct and have been made in accordance
with the relevant Sections of the Credit Agreement.

 

1   Include for financial statements delivered pursuant to Section 8.2(a) of
Credit Agreement.

Exhibit B

 



--------------------------------------------------------------------------------



 



  6.   On the date hereof, the Moody’s rating of the Index Debt is [_____] and
the S&P rating of the Index Debt is [_______]. The Applicable Rating Level is
[Level I][Level II][Level III][Level IV][Level V].     7.   Annex 4 sets forth a
list of all Acquisitions, Investments, and Restricted Payments from the Closing
Date through the date hereof, together with the total amount for each of the
foregoing categories.

[SIGNATURE PAGE FOLLOWS]
Exhibit B

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
day and year set forth above.

                  HOLLYFRONTIER CORPORATION    
 
           
 
  By:  
 
        Name:         Title:    

Exhibit B

 



--------------------------------------------------------------------------------



 



ANNEX 1
To Compliance Certificate
[Attach Financial Statements]
Exhibit B

 



--------------------------------------------------------------------------------



 



ANNEX 2
To Compliance Certificate
[Describe Defaults or Events of Default (if any)]2
 

2   For each Default or Event of Default listed describe the nature and duration
thereof and Borrowers’ intention with respect thereto.

Exhibit B

 



--------------------------------------------------------------------------------



 



ANNEX 3
To Compliance Certificate

[Attach Detailed Financial Covenant Calculations]
Exhibit B

 



--------------------------------------------------------------------------------



 



ANNEX 4
To Compliance Certificate
[Describe Acquisitions, Investments, Restricted Payments]
Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO CREDIT AGREEMENT
FORM OF CLOSING CERTIFICATE
OFFICER’S CERTIFICATE
See attached.
Exhibit C

 



--------------------------------------------------------------------------------



 



OFFICER’S CERTIFICATE
July 1, 2011
     The undersigned, as a Responsible Officer of HollyFrontier Corporation, a
Delaware corporation (the “Company”), hereby gives this Officer’s Certificate to
induce Union Bank, N.A., in its capacity as administrative agent and collateral
agent for the Lenders and the Issuing Banks (in such capacity, “Administrative
Agent”), to consummate certain financial accommodations pursuant to the terms
and conditions of that certain Credit Agreement, dated as of the date hereof,
among the Company, certain Subsidiaries of the Company party thereto (together
with the Company, collectively, “Borrowers” and each, individually, a
“Borrower”), the lenders party thereto (the “Lenders”) and Administrative Agent
(the “Credit Agreement”). Unless otherwise expressly indicated herein,
capitalized terms used in this Officer’s Certificate shall have the respective
meanings as are ascribed to them in the Credit Agreement.
     The undersigned hereby certifies, solely in his capacity as an officer of
the Company and not in his individual capacity, that he is authorized to execute
this Officer’s Certificate on behalf of each Loan Party and as such hereby
certifies to Administrative Agent, with the intention that Administrative Agent,
the Lenders and the Issuing Banks shall be entitled to rely fully hereon without
further independent investigation on their part, that:

  (i)   On the date hereof, the representations and warranties of each Loan
Party set forth in the Credit Agreement and the other Loan Documents are true
and correct in all respects.     (ii)   On the date hereof both before and
immediately after giving effect to the consummation of the Transactions and any
Borrowings and the issuance of any Letters of Credit on the date hereof, no
Default or Event of Default has occurred and is continuing.     (iii)   On the
date hereof both before and immediately after giving effect to the consummation
of the Transactions and any Borrowings and the issuance of any Letters of Credit
on the date hereof, no Overadvance exists.     (iv)   On the date hereof, each
Loan Party maintains insurance coverage in accordance with and as required by
Section 8.6 of the Credit Agreement. Attached hereto as Exhibit A are insurance
certificates evidencing that such insurance coverage is in effect for such Loan
Party and its Restricted Subsidiaries.     (v)   On the date hereof, after
giving effect to the initial Loans and the of proceeds thereof, paying all
accounts payable aged beyond stated terms, Availability is no less than
$300,000,000.     (vi)   Attached as Exhibit B are true, correct and complete
copies of (i) the Merger Agreement together with all material agreements,
instruments and other documents delivered in connection therewith reasonably
requested

            Officer’s Certificate    

 



--------------------------------------------------------------------------------



 



      by Administrative Agent prior to the date hereof and (ii) the certificate
of merger or other confirmation reasonably satisfactory to the Lenders filed
with the Secretary of State of the State of Wyoming.     (vii)   On the date
hereof, all governmental and third party approvals necessary or, in the
reasonable discretion of Administrative Agent, advisable in connection with the
transactions contemplated hereby and the continuing operations of the Company
and its Restricted Subsidiaries have been obtained and are in full force and
effect, and all applicable waiting periods have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the transactions contemplated by the
Credit Agreement.     (viii)   On the date hereof, no action, proceeding,
investigation, regulation or legislation has been instituted, threatened or
proposed before any court, Governmental Authority or legislative body to enjoin,
restrain or prohibit, or to obtain damages in respect of, or which is related to
or arises out of, this Agreement or any other Loan Document or the consummation
of the transactions contemplated thereby and which, in Administrative Agent’s
sole judgment, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any other Loan Document.

[Remainder of page intentionally left blank.]

            Officer’s Certificate    

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate
as of the date first written above.

            HOLLYFRONTIER CORPORATION
      By:         Name:           Title:          

          Officer’s Certificate Signature Page   

 



--------------------------------------------------------------------------------



 



Exhibit A
Certificates of Insurance
(See Attached)

            Officer’s Certificate EXHIBIT A  

 



--------------------------------------------------------------------------------



 



Exhibit B
Merger Agreement, etc.
(See Attached)

            Officer’s Certificate EXHIBIT B  

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO CREDIT AGREEMENT
FORM OF BORROWING NOTICE
____________, 201_
Union Bank, N.A., Administrative Agent
[________________________]
[_______________________]
Attention: [________________]
Ladies and Gentlemen:
     The undersigned, HollyFrontier Corporation, a Delaware corporation
(“Borrower Agent”), refers to the Credit Agreement dated as of July 1, 2011 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower
Agent and certain of its Subsidiaries party thereto, as Borrowers, the lenders
from time to time party thereto (the “Lenders”), and Union Bank, N.A., in its
capacity as administrative agent and collateral agent for the Lenders and the
Issuing Banks. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     Borrower Agent hereby gives you irrevocable notice (this “Notice of
Borrowing”) pursuant to Section 4.1 of the Credit Agreement that it hereby
requests a Borrowing under the Credit Agreement (the “Requested Borrowing”), and
in that connection sets forth below the information relating to such Requested
Borrowing as required by Section 4.1(a) of the Credit Agreement:

  (a)   The aggregate principal amount of the Requested Borrowing is
$[__________].     (b)   The Borrowing Date of the Requested Borrowing is
[________, ____].     (c)   The interest rate of the Type of Loans comprising
the Requested Borrowing will be [Base Rate] [Eurodollar Rate] Loans.     (d)  
[The duration of the Interest Period for the Eurodollar Rate Loans made as a
part of the Requested Borrowing is [[7] [14] days or [1][2][3][6][9][12]
month(s)].]

     The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the Borrowing Date
of the Requested Borrowing:
Exhibit D

 



--------------------------------------------------------------------------------



 



     (a) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct [in all material respects]3
on and as of the date hereof and will be true and correct on and as of the
Borrowing Date of the Requested Borrowing, both before and after giving effect
to the Requested Borrowing and to the application of the proceeds thereof (or to
the extent qualified by materiality, such representations and warranties shall
be true and correct in all respects);
     (b) No Default or Event of Default exists or would result from such
Requested Borrowing or from the application of the proceeds thereof; and
     (c) Except as otherwise permitted in Section 2.4 of the Credit Agreement,
immediately before and after giving effect to the Requested Borrowing no
Overadvance shall exist.
     Delivery of an executed counterpart of this Notice of Borrowing by
facsimile or other electronic means will be effective as delivery of an original
executed counterpart of this Notice of Borrowing.

                  Very truly yours,    
 
                HOLLYFRONTIER CORPORATION    
 
           
 
  By:  
 
        Name:         Title:    

 

3   Only for Borrowings after the Closing Date.

Exhibit D

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO CREDIT AGREEMENT
FORM OF NOTICE OF CONTINUATION/CONVERSION
[_________], 201_
Union Bank, N.A., Administrative Agent
[________________________]
[_______________________]
Attention:[________________]
Ladies and Gentlemen:
     The undersigned, HollyFrontier Corporation, a Delaware corporation
(“Borrower Agent”), refers to the Credit Agreement dated as of July 1, 2011 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower
Agent and certain of its Subsidiaries party thereto, as Borrowers, the lenders
from time to time party thereto (the “Lenders”), and Union Bank, N.A., in its
capacity as administrative agent and collateral agent for the Lenders and the
Issuing Banks. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     Borrowers hereby give you notice, irrevocably, pursuant to Section 4.2 of
the Credit Agreement, that Borrowers hereby request that, with respect to the
existing outstanding [Base Rate][Eurodollar] Borrowing in the original principal
amount of $[__________], that such [Base Rate][ Eurodollar] Borrowing be
converted or continued as follows:
     (a) $[__________] of such amount shall be converted to a Base Rate
Borrowing, effective on [__________ __, 2__]; and
     (b) [$[__________] of such amount shall be [converted to][continued as] a
Eurodollar Borrowing with an Interest Period of [________] [days/months],
effective on [__________ __, 20__].]
     Borrowers hereby certify that the following statements are true on the date
hereof, and will be true on the date of the conversions and/or continuations
described above:
     (i) after giving effect to the foregoing, the number of Interest Periods
outstanding will not exceed fifteen (15); and
     (ii) no Default or Event of Default exists or would result from the
requested [conversion] [continuation].
[SIGNATURE PAGE FOLLOWS]
Exhibit E

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                HOLLYFRONTIER CORPORATION    
 
           
 
  By:  
 
        Name:         Title:    

Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any letters of credit,
swingline loans and guarantees included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

         
1.
  Assignor:   ______________________________
 
       
2.
  Assignee:   ______________________________
 
      [and is an Affiliate/Approved Fund of [identify Lender]4]
 
       
3.
  Borrowers:   HollyFrontier Corporation, Holly Refining & Marketing Company
LLC, Holly Refining & Marketing Company LLC — Woods Cross LLC, Holly Refining &
Marketing Company LLC — Tulsa LLC, Frontier El Dorado Refining LLC and Frontier
Refining LLC.

 

4   Select as applicable.

Exhibit I

 



--------------------------------------------------------------------------------



 



          4.   Administrative Agent: Union Bank, N.A., as administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   Credit Agreement dated as of July 1, 2011 among
HollyFrontier Corporation and certain of its Subsidiaries party thereto, as
Borrowers, the lenders from time to time party thereto, and Union Bank, N.A., in
its capacity as administrative agent and collateral agent for the Lenders and
the Issuing Banks.
6.
  Assigned Interest:    

                              Aggregate Amount of   Amount of   Percentage
Assigned Commitment   Commitment/Loans   Commitment/Loans   of Assigned   for
all Lenders   Assigned   Commitment/Loans5
 
    $       $       %  
 
    $       $       %  
 
    $       $       %  

Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

5   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit E

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

Exhibit F

 



--------------------------------------------------------------------------------



 



            Consented to and Accepted:

Union Bank, N.A., as
Administrative Agent
      By:           Name:           Title:           [Consented to:]

HOLLYFRONTIER CORPORATION
      By:           Name:           Title:           HOLLY REFINING & MARKETING
COMPANY LLC
      By:           Name:           Title:           HOLLY REFINING & MARKETING
COMPANY LLC — TULSA LLC     By:           Name:           Title:           HOLLY
REFINING & MARKETING COMPANY LLC — WOODS CROSS LLC     By:           Name:      
    Title:        

Exhibit F

 



--------------------------------------------------------------------------------



 



            NAVAJO REFINING COMPANY, L.L.C.
      By:           Name:           Title:           FRONTIER EL DORADO REFINING
LLC
      By:           Name:           Title:           FRONTIER REFINING LLC
      By:           Name:           Title:        

Exhibit F

 



--------------------------------------------------------------------------------



 



ANNEX 1
HOLLYFRONTIER CORPORATION
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.2 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on Administrative Agent or any
other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
Annex I to Exhibit F

 



--------------------------------------------------------------------------------



 



obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date, and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.
[Remainder of Page Intentionally Left Blank]
Annex I to Exhibit F

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
TO CREDIT AGREEMENT
FORM OF COMMITMENT INCREASE CERTIFICATE
     THIS COMMITMENT INCREASE CERTIFICATE (this “Certificate”) dated as of
[________], is between [Insert name of Existing Lender] (“Existing Lender”),
HOLLYFRONTIER CORPORATION, a Delaware corporation (the “Company”), and certain
Subsidiaries of the Company party thereto (together with the Company, each a
“Borrower” and collectively “Borrowers”), and UNION BANK, N.A., in its capacity
as administrative agent and collateral agent for the Lenders and the Issuing
Banks (in such capacity, “Administrative Agent”). Each capitalized term used
herein but not otherwise defined shall have the meaning given such term in the
Credit Agreement.
R E C I T A L S
     A. Borrowers have entered into that certain Credit Agreement, dated as of
July 1, 2011, among Borrowers, the lenders from time to time party thereto (the
“Lenders”) and Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
     B. Borrowers have heretofor requested pursuant to Section 2.3 of the Credit
Agreement that the Total Revolving Commitments be increased by $ [_________] by
increasing the Revolving Commitment of one or more Lenders.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1.01 Commitment Increase.
          (a) Pursuant to Section 2.3(b) of the Credit Agreement, effective as
of the Effective Date (used herein as defined below), the Existing Lender’s
Revolving Commitment is hereby increased from $[_______] to $[_______].
          (b) Effective as of the Effective Date, the increase in the Existing
Lender’s Revolving Commitment hereby supplements Schedule 1.1 to the Credit
Agreement, such that after giving effect to the inclusion of the Revolving
Commitment increase contemplated hereby, Schedule 1.1 to the Credit Agreement is
amended and restated to read as set forth on Schedule 1.1 attached hereto.
     Section 1.02 Representations and Warranties; Agreements. The Existing
Lender hereby: (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Certificate and to consummate the transactions contemplated hereby, (ii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered thereunder, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Certificate and to increase its Revolving
Commitment, on the basis of which it has made such analysis and decision
independently and without reliance on Administrative Agent or any
Exhibit G-1

 



--------------------------------------------------------------------------------



 



other Lender; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with the terms of the Credit
Agreement, all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender (including, without limitation, any
obligations of it, if any, under Section 2.3 of the Credit Agreement).
     Section 1.03 Effectiveness. This Certificate shall become effective as of
[____] (the “Effective Date”), subject to Administrative Agent’s receipt of
counterparts of this Certificate duly executed by the Existing Lender and
Borrowers.
     Section 1.04 Counterparts. This Certificate may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Certificate by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Certificate.
     Section 1.05 Governing Law. THIS CERTIFICATE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 1.06 Severability. The illegality or unenforceability of any
provision of this Certificate or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Certificate or any instrument or agreement required
hereunder.
     Section 1.07 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.2 of the Credit Agreement.
[SIGNATURE PAGES FOLLOW]
Exhibit G-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Certificate to be
duly executed as of the date first written above.

              Borrowers:   HOLLYFRONTIER CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY — TULSA LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY — WOOLDS CROSS LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                NAVAJO REFINING COMPANY, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit G-1

 



--------------------------------------------------------------------------------



 



                  FRONTIER EL DORADO REFINING LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                FRONTIER REFINING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
            Administrative Agent:   UNION BANK, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
            Existing Lender:  
[                                                            ]
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit G-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGE

                      Revolving         Name of Lender   Commitment    
Applicable Percentage    
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %  
TOTAL:
  $ [                 ]       100.00 %

Schedule 1.1 to Exhibit G-1

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
TO CREDIT AGREEMENT
FORM OF ADDITIONAL LENDER CERTIFICATE
     THIS ADDITIONAL LENDER CERTIFICATE (this “Certificate”) dated as of
[________], is between [Insert name of Additional Lender] (the “Additional
Lender”), HOLLYFRONTIER CORPORATION, a Delaware corporation (the “Company”), and
certain Subsidiaries of the Company party thereto (together with the Company,
each a “Borrower” and collectively “Borrowers”), and UNION BANK, N.A., in its
capacity as administrative agent and collateral agent for the Lenders and the
Issuing Banks (in such capacity, “Administrative Agent”). Each capitalized term
used herein but not otherwise defined shall have the meaning given such term in
the Credit Agreement.
R E C I T A L S
     A. Borrowers have entered into that certain Credit Agreement, dated as of
July 1, 2011, among Borrowers, the lenders from time to time party thereto (the
“Lenders”) and Administrative Agent (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
     B. Borrowers have heretofor requested pursuant to Section 2.3 of the Credit
Agreement that the Total Revolving Commitments be increased by $[_______] by
causing the Additional Lender to become a Lender.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1.01 Additional Lender.
          (a) Pursuant to Section 2.3(b) of the Credit Agreement, effective as
of the Effective Date (used herein as defined below), the Additional Lender is
hereby added as a Lender under the Credit Agreement with a Revolving Commitment
of $[_______].
          (b) Effective as of the Effective Date, the Additional Lender shall
become a Lender for all purposes of the Credit Agreement and shall have all of
the rights and obligations of a Lender thereunder. The Revolving Commitment of
the Additional Lender hereby supplements Schedule 1.1 to the Credit Agreement,
such that after giving effect to the inclusion of the Revolving Commitment of
the Additional Lender contemplated hereby, Schedule 1.1 to the Credit Agreement
is amended and restated to read as set forth on Schedule 1.1 attached hereto.
     Section 1.02 Representations and Warranties; Agreements. The Additional
Lender hereby: (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Certificate and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the
Exhibit G-2

 



--------------------------------------------------------------------------------



 



requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender under the Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered thereunder, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Certificate and to acquire
its Revolving Commitment on the basis of which it has made such analysis and
decision independently and without reliance on Administrative Agent or any other
Lender, and (v) if the Additional Lender is a Foreign Lender, any documentation
required to be delivered by such Additional Lender pursuant to Section 2.3 of
the Credit Agreement has been duly completed and executed by the Additional
Lender and delivered to Borrowers and Administrative Agent; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with the terms of the Credit Agreement, all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender (including, without limitation, any obligations of it, if any, under
Section 2.3 of the Credit Agreement).
     Section 1.03 Effectiveness. This Certificate shall become effective as of
[_____] (the “Effective Date”), subject to Administrative Agent’s receipt of
(a) counterparts of this Certificate duly executed by the Additional Lender and
Borrowers, (b) a processing and recordation fee of $3,500, and (c) an
Administrative Questionnaire duly completed by the Additional Lender.
     Section 1.04 Counterparts. This Certificate may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Certificate by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Certificate.
     Section 1.05 Governing Law. THIS CERTIFICATE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 1.06 Severability. The illegality or unenforceability of any
provision of this Certificate or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Certificate or any instrument or agreement required
hereunder.
     Section 1.07 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.2 of the Credit Agreement; provided
that all communications and notices hereunder to the Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.
[SIGNATURE PAGES FOLLOW]
Exhibit G-2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Certificate to be duly
executed as of the date first written above.

              Borrowers:   HOLLYFRONTIER CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:               HOLLY REFINING & MARKETING COMPANY — TULSA LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY — WOOLDS CROSS LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                NAVAJO REFINING COMPANY, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit G-2

 



--------------------------------------------------------------------------------



 



                  FRONTIER EL DORADO REFINING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                FRONTIER REFINING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:           Administrative Agent:   UNION BANK, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:           Additional Lender:  
[                                                            ]
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit G-2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGE

                      Revolving         Name of Lender   Commitment    
Applicable Percentage    
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %
[                ]
  $ [                 ]       [            ] %  
TOTAL:
  $ [                 ]       100.00 %

Schedule 1.1 to Exhibit G-2

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TO CREDIT AGREEMENT
FORM OF REVOLVING NOTE
____________, ____
     FOR VALUE RECEIVED, each of the undersigned, HollyFrontier Corporation, a
Delaware corporation (the “Company”), and certain Subsidiaries of the Company
party hereto (collectively with the Company, “Borrowers” and each, individually,
a “Borrower”), jointly and severally hereby unconditionally promises to pay to
the order of [_____________________] (the “Lender”) the principal sum equal to
its Revolving Commitment as set forth in the Credit Agreement (as hereinafter
defined), or, if greater or less, the aggregate unpaid principal amount of the
Loans advanced by the Lender to Borrowers pursuant to the terms of the Credit
Agreement, together with interest on the unpaid principal balance thereof as set
forth in the Credit Agreement, both principal and interest payable as therein
provided in lawful money of the United States of America to Administrative Agent
at the place set forth for Administrative Agent on Schedule 1.1 to the Credit
Agreement, or at such other place, as from time to time may be designated by
Administrative Agent in accordance with the Credit Agreement.
     Principal of and interest on this Revolving Note (this “Note”) from time to
time outstanding shall be due and payable as provided in that certain Credit
Agreement dated as of July 1, 2011, by and among Borrowers, the Lenders party
thereto from time to time and Administrative Agent (as the same may be amended,
restated, amended and restated, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used in this Note have the respective
meanings assigned to them in the Credit Agreement.
     This Note is issued pursuant to and evidences Loans under the Credit
Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers. The Credit
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment, and
reborrowing of amounts upon specified terms and conditions.
     The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and the payment thereof. Failure to make any notation,
however, shall not affect the rights of the holder of this Note or any
obligations of Borrowers hereunder or under any other Loan Documents.
     Time is of the essence of this Note. Each Borrower and all endorsers,
sureties, and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
Exhibit H

 



--------------------------------------------------------------------------------



 



     In no contingency or event whatsoever shall the amount paid or agreed to be
paid to the holder of this Note for the use, forbearance, or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the
Credit Agreement. It is the intent hereof that Borrowers not pay or contract to
pay, and that holder of this Note not receive or contract to receive, directly,
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
     This Note shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any conflict of law principles
thereof (but giving effect to federal laws relating to national banks).
[SIGNATURE PAGE FOLLOWS]
Exhibit H

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date and year first above written.

                  BORROWERS:    
 
                HOLLYFRONTIER CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY — TULSA LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY — WOOLDS CROSS LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                NAVAJO REFINING COMPANY, L.L.C.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  FRONTIER EL DORADO REFINING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                FRONTIER REFINING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO CREDIT AGREEMENT
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
See attached.

 



--------------------------------------------------------------------------------



 



Execution Version
 
GUARANTEE AND COLLATERAL AGREEMENT
DATED AS OF JULY 1, 2011
AMONG
HOLLYFRONTIER CORPORATION,
AND EACH GRANTOR FROM TIME TO TIME PARTY HERETO
IN FAVOR OF
UNION BANK, N.A.,
AS ADMINISTRATIVE AGENT
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINED TERMS
    1  
1.1. Definitions
    1  
1.2. Other Definitional Provisions
    8  
SECTION 2. GUARANTEE
    8  
2.1. Guarantee
    8  
2.2. Rights of Reimbursement, Contribution and Subrogation
    9  
2.3. Amendments, etc. with respect to the Borrower Obligations
    11  
2.4. Guarantee Absolute and Unconditional
    11  
2.5. Reinstatement
    12  
2.6. Payments
    12  
SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
    12  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    13  
4.1. Representations in Credit Agreement
    14  
4.2. Title; No Other Liens
    14  
4.3. Perfected First Priority Liens
    14  
4.4. Name; Jurisdiction of Organization, etc.
    14  
4.5. Negotiable Documents
    15  
4.6. Investment Accounts
    15  
4.7. Government Receivables
    15  
4.8. Transmitting Utilities
    15  
SECTION 5. COVENANTS
    15  
5.1. Covenants in Credit Agreement
    15  
5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Deposit Accounts
    16  
5.3. Maintenance of Insurance
    16  
5.4. Payment of Obligations
    16  
5.5. Maintenance of Perfected Security Interest; Further Documentation
    17  
5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc.
    18  
5.7. Notices
    18  
5.8. Covenants regarding Collateral and Property
    19  

i



--------------------------------------------------------------------------------



 



              Page  
5.9. Particular Covenants related to Receivables
    19  
5.10. Particular Covenants related to Inventory
    20  
5.11. Intellectual Property
    20  
SECTION 6. REMEDIAL PROVISIONS
    21  
6.1. Certain Matters Relating to Receivables and the Collateral Account
    21  
6.2. Communications with Obligors; Grantors Remain Liable
    22  
6.3. Proceeds to be Turned Over to Administrative Agent
    23  
6.4. Application of Proceeds
    23  
6.5. Code and Other Remedies
    23  
6.6. Waiver; Deficiency
    24  
SECTION 7. ADMINISTRATIVE AGENT
    24  
7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.
    24  
7.2. Duty of Administrative Agent
    26  
7.3. Authorization of Financing Statements
    26  
7.4. Authority of Administrative Agent
    27  
7.5. Appointment of Co-Agents
    27  
SECTION 8. MISCELLANEOUS
    27  
8.1. Amendments in Writing
    27  
8.2. Notices
    27  
8.3. No Waiver by Course of Conduct; Cumulative Remedies
    27  
8.4. Enforcement Expenses; Indemnification
    28  
8.5. Successors and Assigns
    29  
8.6. Set-Off
    29  
8.7. Counterparts
    29  
8.8. Severability
    30  
8.9. Section Headings
    30  
8.10. Integration
    30  
8.11. GOVERNING LAW
    30  
8.12. Submission to Jurisdiction; Waivers
    30  
8.13. Acknowledgments
    30  
8.14. Additional Grantors
    31  
8.15. Releases
    31  
8.16. WAIVER OF JURY TRIAL
    32  

ii



--------------------------------------------------------------------------------



 



          SCHEDULES  
 
       
 
Schedule 1  
Notice Addresses of Guarantors
Schedule 2  
Investment Accounts
Schedule 3  
Filings and Other Actions Required to Perfect Security Interests
Schedule 4  
Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office
Schedule 5  
Location of Inventory
Schedule 6  
Bailees and Warehousemen
Schedule 7  
Transmitting Utilities
Schedule 8  
Mergers, Conversions and Name Changes
       
 
EXHIBITS  
 
       
 
Exhibit A     
Joinder Agreement
Exhibit B-1  
Form of Assignment
Exhibit B-2  
Form of Notice of Assignment

i



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
          GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2011, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of Union Bank, N.A.,
in its capacity as administrative agent and collateral agent (in such capacity,
“Administrative Agent”) for the benefit of (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time party to the Credit
Agreement, dated as of July 1, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HollyFrontier Corporation, a Delaware corporation formerly known as Holly
Corporation (the “Company”), certain Subsidiaries of the Company party thereto
(together with the Company, each a “Borrower” and collectively “Borrowers”), the
Lenders and Administrative Agent and (ii) the other Secured Parties.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to Borrowers upon the terms and subject to
the conditions set forth therein;
          WHEREAS, Borrowers are members of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable Borrowers to make valuable transfers to
one or more of the other Grantors in connection with the operation of their
respective businesses;
          WHEREAS, Borrowers and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement (as
defined below) to Administrative Agent for the ratable benefit of the Secured
Parties;
          NOW, THEREFORE, in consideration of the premises and to induce
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to Borrowers
thereunder, each Grantor hereby agrees with Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
          1.1. Definitions.

1



--------------------------------------------------------------------------------



 



          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. Any terms that are defined in the UCC and used, but not specifically
defined, in this Agreement shall be construed and defined in accordance with the
UCC.
          (b) The following terms shall have the meanings set forth below:
     “Agreement” means this Guarantee and Collateral Agreement, as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
     “Attorney Costs” means all fees, charges and disbursements of counsel.
     “Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
accounting books and records, financial statements (actual and pro forma), and
filings with Governmental Authorities.
     “Borrower Obligations” means the collective reference to the Obligations
(as defined in the Credit Agreement) and the Bank Product Obligations.
     “Chattel Paper” means all “chattel paper,” as such term is defined in the
UCC and including both tangible and electronic chattel paper, now owned or
hereafter acquired by any Person, wherever located.
     “Collateral” has the meaning specified in Section 3.
     “Collateral Account” means (i) any collateral account established and
maintained as provided in Section 6.1 or (ii) any other cash collateral account
established and maintained as provided in the Credit Agreement, including for
purposes of designating cash or Cash Equivalents as “Pledged Cash” thereunder
and, in each case, with respect to both clauses (i) and (ii), over which
Administrative Agent has at all times exclusive control for withdrawal purposes.
     “Commodity Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to Administrative Agent, among any Loan Party,
a commodity intermediary holding such Loan Party’s assets, including funds and
commodity contracts, and Administrative Agent with respect to collection and
control of all deposits, commodity contracts and other balances held in a
commodity account maintained by any Loan Party with such commodity intermediary.
     “Commodity Accounts” shall have the meaning set forth in Article 9 of the
UCC.
     “Control Agreement” means any Deposit Account Control Agreement, Securities
Account Control Agreement or Commodities Account Control Agreement.
     “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without

2



--------------------------------------------------------------------------------



 



limitation, the grant of rights to manufacture, print, publish, copy, import,
export, distribute, exploit and sell materials derived from any Copyright.
     “Copyrights” means (i) all domestic copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases, all Mask Works (as defined in 17 U.S.C.
901 of the U.S. Copyright Act) and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, mask works registrations, and mask
works applications, and any renewals or extensions thereof, (ii) the rights to
print, publish and distribute any of the foregoing, (iii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Copyright Licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements thereof), and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Deposit Accounts” means all “deposit accounts” as such term is defined in
the UCC, now or hereafter held in the name of any Person.
     “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to Administrative Agent, among any Loan Party,
a financial institution holding such Loan Party’s funds, and Administrative
Agent with respect to collection and control of all deposits and balances held
in a Deposit Account maintained by any Loan Party with such financial
institution.
     “Excluded Collateral” means (i) any Trademark application filed on an
“intent-to-use” basis, prior to the filing and acceptance of a “Statement of
Use” pursuant to Section 1(d) of the Lanham Act with respect thereto, (ii) all
Equity Interests of the Loan Parties and their Subsidiaries, (iii) Excluded
Deposit Accounts of the type described in clause (ii) thereof, and (iv) any Loan
Party’s right, title and interest in and to an asset, whether now owned or
hereafter acquired subject to any other contract or agreement or Requirements of
Law which prohibits creation of a Lien on such asset (other than to the extent
that any such prohibition would be rendered ineffective pursuant to the UCC of
any relevant jurisdiction or any other applicable law); provided that with
respect to the exclusions set forth in clauses (i) and (iv) above, such asset
(x) will be Excluded Collateral only to the extent and for so long as the
consequences specified in clauses (i) and (iv) above will result and (y) will
cease to be Excluded Collateral and will become subject to the Lien granted
hereunder, immediately and automatically, at such time as such consequences will
no longer result.
     “Excluded Deposit Accounts” means (i) payroll, employee benefits and
withholding tax, (ii) accounts for which the funds on deposit therein pertain
solely to

3



--------------------------------------------------------------------------------



 



Liens permitted under clauses (c), (d) or (l) of Section 9.2 of the Credit
Agreement and (iii) other Deposit Accounts (the “Other Excluded Deposit
Accounts”) so long as the following conditions are satisfied: (1) all deposits
into and balances maintained in the Other Excluded Deposit Accounts shall be in
the ordinary course of business and (2) the aggregate balance in all Other
Excluded Deposit Accounts does not at any time exceed $7,500,000 for more than
one (1) Business Day.
     “Excluded Securities Accounts” means Securities Account so long as the
following conditions are satisfied: (i) all deposits into and balances
maintained in such Securities Accounts shall be in the ordinary course of
business and (ii) the aggregate balances in all such Securities Accounts does
not exceed (A) $5,000,000 at any time during a Dominion Trigger Period and
(B) at any time other than during the existence of a Dominion Trigger Period,
$500,000,000.
     “Foreign Subsidiary” means a Subsidiary that is organized under the laws of
any jurisdiction other than the United States of America, any State thereof or
the District of Columbia.
     “General Intangibles” means all “general intangibles,” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including all
right, title and interest which such Person may now or hereafter have in or
under any Contract, all Payment Intangibles, Licenses, Intellectual Property,
interests in partnerships, joint ventures and other business associations,
permits, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials, Books and Records, Goodwill (including Goodwill
associated with any Intellectual Property), all rights and claims in or under
insurance policies (including insurance for fire, damage, loss, and casualty,
whether covering personal property, real property, tangible rights or intangible
rights, all liability, life, key-person, and business interruption insurance,
and all unearned premiums), uncertificated securities, choses in action, deposit
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments, and other Property in respect of or
in exchange for Equity Interests, and rights of indemnification.
     “Goods” means all “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
     “Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.
     “Guarantor Obligations” means with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement

4



--------------------------------------------------------------------------------



 



(including, without limitation, Section 2) or any other Loan Document or Bank
Product Agreement to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all Attorney Costs
to any Secured Party that are required to be paid by such Guarantor pursuant to
the terms of this Agreement, any other Loan Document or any Bank Product
Agreement).
     “Guarantors” means the collective reference to each Grantor including each
Borrower but only with respect to each other Borrower.
     “Indemnitees” has the meaning specified in Section 8.4(b).
     “Instruments” means all “instruments,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
     “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses, and all rights to sue at law or in equity for any
past, present and future infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note” means any promissory note evidencing Indebtedness
between two or more Loan Parties, as amended, restated, supplemented or
otherwise modified from time to time with the consent of Administrative Agent.
     “Inventory” means all “inventory,” as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
goods, merchandise and other personal property held for sale or lease by any
Person, or which is furnished by such Person under any contract of service or is
held by such Person as raw materials, work or goods in process, finished goods,
returned goods or materials and supplies of every nature used or consumed or to
be used or consumed by such Person in the Ordinary Course of Business including
all embedded software, whether now owned or hereafter acquired by such Person.
     “Investment Account” means any Deposit Account, Securities Account or
Commodities Account.
     “License” means any Copyright License, any Patent License, any Trademark
License and any Trade Secret License.
     “Negotiable Document” has the meaning specified in Section 4.5.

5



--------------------------------------------------------------------------------



 



     “New York UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
     “Obligations” means (i) in the case of Borrowers, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import,
export, distribute or sell any invention covered in whole or in part by a
Patent.
     “Patents” means (i) all domestic patents, patent applications and
patentable inventions, all certificates of invention or similar property rights,
(ii) all inventions and improvements described and claimed therein, (iii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iv) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Patent Licenses entered into
in connection therewith, payments arising out of any other sale, lease, license
or other disposition thereof and damages and payments for past, present or
future infringement thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Payment Intangibles” means all “payment intangibles” as such term is
defined in the UCC, now owned or hereafter acquired by any Person.
     “Perfection Certificate” means that certain Perfection Certificate dated as
of July 1, 2011, executed by Borrowers, as may be supplemented from time to time
in accordance with the terms hereof.
     “Pledged Cash Account” has the meaning specified in Section 6.1(c).
     “Proceeds” means all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC in effect as of the date hereof and, in
any event, shall include, without limitation, all other profits, rentals.
accessions or receipts, in whatever form, arising from the collection, sale,
lease, exchange, assignment, licensing or other disposition of, or realization
upon, Collateral, including, without limitation, all claims of any Grantor
against third parties for loss of, damage to or destruction of, or for proceeds
payable under, or unearned premiums with respect to, policies of insurance in
respect of, any Collateral, rights to any returned or repossessed goods relating
to any Collateral, and any condemnation or requisition payments with respect to
any Collateral, in each case whether now existing or hereafter arising.
     “Responsible Officer” means the chief executive officer, president, any
vice president, chief financial officer, secretary, any assistant secretary,
treasurer or any assistant treasurer of any Person.
     “Securities Account” means all “securities accounts” as such term is
defined in the UCC, now or hereafter held in the name of any Person.

6



--------------------------------------------------------------------------------



 



     “Securities Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to Administrative Agent, among any Loan Party,
a securities intermediary holding such Loan Party’s assets in a Securities
Account, including funds and securities, and Administrative Agent with respect
to collection and control of all deposits, securities and other balances held in
a Securities Account maintained by any Loan Party with such securities
intermediary.
     “Supplement Date” has the meaning specified in Section 5.3(d).
     “Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles, or Instruments.
     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.
     “Trademarks” means (i) all domestic trademarks, service marks, trade names,
corporate names, company names, business names, trade dress, trade styles,
logos, or other indicia of origin or source identification, Internet domain
names, trademark and service mark registrations, and applications for trademark
or service mark registrations and any renewals thereof, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.
     “Trade Secret License” means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret.
     “Trade Secrets” means (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments arising
out of the sale, lease, license, assignment or other disposition thereof, and
damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of any Grantor accruing thereunder
or pertaining thereto.
     “UCC” means the New York UCC; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the

7



--------------------------------------------------------------------------------



 



security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
     1.2. Other Definitional Provisions.
          (a) Unless otherwise provided herein, the rules of interpretation set
forth in Sections 1.2 and 1.6 of the Credit Agreement shall apply to this
Agreement.
          (b) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof and not the Collateral of any
other Grantor.
SECTION 2.GUARANTEE
          2.1. Guarantee.
          (a) To induce the Lenders to make the Loans, each Guarantor hereby,
jointly and severally, absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as a surety, to Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each of the other Loan Parties when due (whether at the stated
maturity, by acceleration, mandatory prepayment or otherwise in accordance with
any Loan Documents) of the Borrower Obligations. The guarantee of each Guarantor
hereunder constitutes a guarantee of payment and not of collection.
          (b) If and to the extent required in order for the Guarantor
Obligations to be enforceable under applicable federal, state and other Debtor
Relief Laws, the maximum liability of such Guarantor hereunder shall be limited
to the greatest amount which can lawfully be guaranteed by such Guarantor under
such Debtor Relief Laws after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.2. Each Guarantor
acknowledges and agrees that, to the extent not prohibited by Applicable Law,
(i) such Guarantor as opposed to its creditors, representatives of creditors or
bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
under such laws to reduce, or request any judicial relief that has the effect of
reducing, the amount of its liability under this Agreement, (ii) such Guarantor
(as opposed to its creditors, representatives of creditors or bankruptcy
trustee, including such Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right to enforce
the limitation set forth in this Section 2.1(b) or to reduce, or request
judicial relief reducing, the amount of its liability under this Agreement, and
(iii) the limitation set forth in this Section 2.1(b) may be enforced only to
the extent required under such laws in order for the obligations of such
Guarantor under this Agreement to be enforceable under such laws and only by or
for the benefit of a creditor, representative of creditors or bankruptcy trustee
of such Guarantor or other Person entitled, under such laws, to enforce the
provisions thereof.
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time be incurred or permitted in an amount exceeding the
maximum liability of

8



--------------------------------------------------------------------------------



 



such Guarantor under Section 2.1(b) without impairing the guarantee contained in
this Section 2 or affecting the rights and remedies of any Secured Party
hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until Payment in Full of the Obligations and payment in full of
all other Secured Obligations (or other arrangements satisfactory to the
provider of such other Secured Obligations in such provider’s sole discretion),
notwithstanding that from time to time during the term of the Credit Agreement
no Borrower Obligations may be outstanding.
          (e) No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
any Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until Payment in Full of
the Borrower Obligations.
          2.2. Rights of Reimbursement, Contribution and Subrogation. In case
any payment is made on account of the Obligations by any Grantor or is received
or collected on account of the Obligations from any Grantor or its Property:
          (a) If such payment is made by any Borrower or from its Property,
then, if and to the extent such payment is made on account of Obligations
arising from or relating to a Loan made to Borrowers or a Letter of Credit
issued for the account of any Borrower, such Borrower shall not be entitled
(i) to demand or enforce reimbursement or contribution in respect of such
payment from any other Grantor or (ii) to be subrogated to any claim, interest,
right or remedy of any Secured Party against any other Person, including any
other Grantor or its Property.
          (b) If such payment is made by a Guarantor or from its Property, such
Guarantor shall be entitled, subject to and upon Payment in Full of the
Obligations, (i) to demand and enforce reimbursement for the full amount of such
payment from Borrowers and (ii) to demand and enforce contribution in respect of
such payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by a court of competent jurisdiction.
          (c) If and whenever (after Payment in Full of the Obligations) any
right of reimbursement or contribution becomes enforceable by any Guarantor
against any other Grantor under Section 2.2(b), such Grantor shall be entitled,
subject to and upon Payment in Full of the Obligations, to be subrogated
(equally and ratably with all other Grantors entitled to reimbursement or
contribution from any other Grantor as set forth in this Section 2.2) to any

9



--------------------------------------------------------------------------------



 



security interest that may then be held by Administrative Agent, for the ratable
benefit of the Secured Parties, upon any Collateral granted to it in this
Agreement. Such right of subrogation shall be enforceable solely against the
Grantors, and not against the Secured Parties, and neither Administrative Agent
nor any other Secured Party shall have any duty whatsoever to warrant, ensure or
protect any such right of subrogation or to obtain, perfect, maintain, hold,
enforce or retain any Collateral for any purpose related to any such right of
subrogation. If subrogation is demanded by any Grantor, then (after Payment in
Full of the Obligations) Administrative Agent shall deliver to the Grantors
making such demand, or to a representative of such Grantors or of the Grantors
generally, an instrument satisfactory to Administrative Agent transferring, on a
quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by Administrative Agent.
          (d) All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its Property shall be fully subordinated in all respects to the prior
Payment in Full of all of the Obligations. Until Payment in Full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, Property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the Person making such payment or
distribution directly to Administrative Agent, for application to the payment of
the Obligations. If any such payment or distribution is received by any Grantor,
it shall be held by such Grantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Grantor to Administrative Agent, in the exact form received
and, if necessary, duly endorsed.
          (e) The obligations of the Grantors under the Loan Documents,
including their liability for the Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectability or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. The
invalidity, insufficiency, unenforceability or uncollectability of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its Property. The Secured Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.
          (f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither Administrative Agent nor any other Secured Party
shall ever have any duty or liability whatsoever in respect of any such right,
except as provided in Section 2.2(c).
          2.3. Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment

10



--------------------------------------------------------------------------------



 



of any of the Borrower Obligations made by any Secured Party may be rescinded by
such Secured Party and any of the Borrower Obligations continued, and the
Borrower Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
increased, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, restated, amended and restated, modified,
supplemented or terminated (to the extent provided by the terms of the Credit
Agreement and the other Loan Documents), in whole or in part, as Administrative
Agent (or the requisite Lenders under the Credit Agreement or all affected
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the Guarantee contained in this
Section 2 or any Property subject thereto.
          2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between Borrowers and any of the Guarantors, on the
one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance hereunder) which may at any time be
available to or be asserted by any Borrower or any other Person against any
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of Borrowers or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Borrowers for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in any Insolvency Proceeding or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, any Secured Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against Borrowers, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset,

11



--------------------------------------------------------------------------------



 



shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.
          2.5. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party as a result of or in
connection with an Insolvency Proceeding of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its Property, or otherwise, all as though such payments had
not been made.
          2.6. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid in Dollars to Administrative Agent for the account of the
applicable Secured Parties without set-off, deduction, counterclaim or defense
of any kind, free of (and without deduction for) any Taxes in immediately
available funds at Administrative Agent’s office in Los Angeles, California or
such other location as Administrative Agent may from time to time designate.
SECTION 3. GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
          (a) Each Grantor hereby assigns and transfers to Administrative Agent,
and hereby grants to Administrative Agent, for the benefit of the Secured
Parties, a security interest in all of the following Property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
          (i) all Receivables;
          (ii) all Chattel Paper;
          (iii) all Investment Accounts;
          (iv) all Inventory;
          (v) all Documents;
          (vi) all Payment Intangibles;
          (vii) all Instruments relating to assets of the type described in
clauses (i) through (vi) above and clause (viii) below;
          (viii) all General Intangibles relating to assets of the type
described in clauses (i) through (vii) above, including, without limitation, all
rights against the owners

12



--------------------------------------------------------------------------------



 



or operators of any pipeline or storage facility with respect to any Inventory
or other Collateral;
          (ix) all Books and Records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and other electronic storage media
and related data processing software and similar items that at any time evidence
or contain information relating to any of the Collateral relating to assets of
the type described in clauses (i) through (viii) above or are otherwise
necessary in the collection thereof or realization thereupon; and
          (x) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, Supporting Obligations
and Guarantee Obligations given by any Person with respect to any of the
foregoing.
          (b) Notwithstanding anything herein to the contrary, the Collateral
shall not include Excluded Collateral.
          (c) Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to
Administrative Agent or any other Secured Party, (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, and shall use
commercially reasonable efforts to perform the obligations undertaken by it
thereunder, and neither Administrative Agent nor any other Secured Party shall
have any obligation or liability under any of such agreements by reason of or
arising out of this Agreement or any other document related thereto nor shall
Administrative Agent nor any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, and (iii) the exercise by Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce Administrative Agent, the Issuing Banks and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to Borrowers thereunder, each Grantor hereby
represents and warrants to the Secured Parties that:
          4.1. Representations in Credit Agreement. In the case of each
Guarantor, such Guarantor hereby makes each representation and warranty made in
any Loan Document by any Borrower with respect to such Guarantor and further
represents and warrants that such representations and warranties as they relate
to such Guarantor or to the Loan Documents to which such Guarantor is a party,
each of which is hereby incorporated herein by reference, are true and correct,
and the Secured Parties shall be entitled to rely on each of them as if they
were fully set forth herein, provided that each reference in each such
representation and warranty to any Borrower’s knowledge shall, for the purposes
of this Section 4.l, be deemed to be a reference to such Guarantor’s knowledge.
Each Grantor (a) is the record and beneficial

13



--------------------------------------------------------------------------------



 



owner of the Collateral pledged by it hereunder and (b) has rights in or the
power to transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear any other Lien.
          4.2. Title; No Other Liens. Such Grantor owns its respective items of
the Collateral free and clear of any and all Liens or claims of others,
including, without limitation, Liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as a grantor under a
security agreement entered into by another Person, except for Liens permitted by
Section 9.2 of the Credit Agreement. No financing statement, fixture filing,
mortgage or other public notice with respect to all or any part of the
Collateral is on file or of record in any filing or recording office, except
those (a) that have been filed in favor of Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement, (b) that have been filed in connection with Liens
expressly permitted by Section 9.2 of the Credit Agreement, or (c) financing
statements which remain on file or of record in a filing or recording office
notwithstanding the effective termination, release or expiration thereof.
          4.3. Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings referred to on said
Schedule, have been delivered to Administrative Agent in completed and, as
applicable, duly executed form, and may be filed by Administrative Agent at any
time) and payment of all filing fees, will constitute valid perfected security
interests in all of the Collateral in favor of Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof and
(b) are prior to all other Liens on the Collateral except for Liens expressly
permitted by Section 9.2 of the Credit Agreement. Without limiting the
foregoing, each Grantor has taken all actions necessary or desirable, including
without limitation those specified in Section 5.2 to establish Administrative
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Investment Accounts to the extent required hereunder.
          4.4. Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.
Such Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as otherwise indicated on Schedule 4, on the date
hereof the jurisdiction of each such Grantor’s organization of formation is
required to maintain a public record showing such Grantor to have been organized
or formed. Except as specified on Schedule 4, on the date hereof, it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its business structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the five years
preceding the date hereof and has not within such five-year period become bound
(whether as a result of merger or otherwise) as a grantor under a security
agreement entered into by another Person, which has not heretofore been (or
which is concurrently herewith being) terminated.
          4.5. Negotiable Documents. Except as set forth on Schedule 6, no
portion of the Petroleum Inventory that has a fair market value greater than
$500,000 is in the possession of

14



--------------------------------------------------------------------------------



 



an issuer of a warehouse receipt, bill of lading or other document of title
which is a negotiable document under Section 7-104 of the New York UCC (each
such document, a “Negotiable Document”) therefor or otherwise in the possession
of any bailee or warehouseman.
          4.6. Investment Accounts. Schedule 2 hereto (as such schedule may be
amended or supplemented from time to time in accordance herewith) sets forth all
of the Investment Accounts in which each Grantor has an interest. Each Grantor
is the sole entitlement holder or customer of each such account, and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than Administrative Agent pursuant hereto) having “control” (within the meanings
of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other interest in,
any such Investment Account or any securities, commodities or other Property
credited thereto.
          4.7. Government Receivables. Upon the delivery to Administrative Agent
of assignments and notices of assignment substantially in the forms of Exhibits
B-1 and B-2, or such other form as may be required by the applicable
Governmental Authority, and the filing of each such notice with the Governmental
Authority or agency or other office described therein, the security interests
granted hereunder shall constitute valid assignments of the Receivables due
under Eligible Government Contracts to the extent that such assignment is
governed by the Assignment of Claims Act of 1940 (31 U.S.C. 3727, 41 U.S.C 15)
(the “Assignment of Claims Act”).
          4.8. Transmitting Utilities. Except as set forth on Schedule 7 hereto,
no Grantor is a “Transmitting Utility” as defined in Article 9 of the UCC.
SECTION 5. COVENANTS
          Each Grantor covenants and agrees with the Secured Parties that, from
and after the date of this Agreement until Payment in Full of the Obligations:
          5.1. Covenants in Credit Agreement. Each Guarantor (a) covenants and
agrees that such Guarantor will perform and observe, and cause each of its
Restricted Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that any Borrower has agreed to cause such Guarantor or such
Restricted Subsidiaries to perform or observe and (b) shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Subsidiaries.
          5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents and Deposit Accounts.
          (a) At all times during the existence of an Event of Default and upon
Administrative Agent’s request during the existence of a Default, if any of the
Collateral is or shall become evidenced or represented by any Instrument,
Negotiable Document or tangible Chattel Paper, with a face value of less than
$500,000 individually or in the aggregate, such Instrument (other than Payment
Items received in the Ordinary Course of Business), Negotiable Document or
tangible Chattel Paper shall be promptly delivered to Administrative Agent, duly

15



--------------------------------------------------------------------------------



 



endorsed in a manner reasonably satisfactory to Administrative Agent, to be held
as Collateral pursuant to this Agreement; provided that, so long as no Default
has occurred and is continuing, Grantors shall not be required to deliver to
Administrative Agent Negotiable Documents or tangible Chattel Paper with a face
value of less than $500,000 individually or in the aggregate.
          (b) At all times during the existence of an Event of Default and upon
Administrative Agent’s request during the existence of a Default, if any of the
Collateral is or shall become electronic Chattel Paper in an amount in excess of
$500,000 individually or in the aggregate, such Grantor shall ensure that (i) a
single authoritative copy exists which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) that
such authoritative copy identifies Administrative Agent as the assignee and is
communicated to and maintained by Administrative Agent or its designee,
(iii) that copies or revisions that add or change the assignee of the
authoritative copy can only be made with the participation of Administrative
Agent, (iv) that each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy and not the authoritative copy and (v) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.
          (c) Each Grantor shall maintain each Investment Account that is a
Collateral Account only with financial institutions that have agreed to comply
with instructions issued or originated by Administrative Agent without further
consent of such Grantor, such agreement to be substantially in a form reasonably
acceptable to Administrative Agent.
          (d) Each Grantor shall ensure that at all times during any Dominion
Trigger Period all amounts received in respect of Receivables shall be deposited
into a Dominion Account and at all other times be deposited into a Deposit
Account that is a Controlled Account prior to distribution to any other account.
          5.3. Maintenance of Insurance. Each Grantor will maintain with
financially sound and reputable insurance companies, not Affiliates of Grantors,
insurance, to the extent required by Section 8.6 of the Credit Agreement. Each
such policy shall include satisfactory endorsements (x) showing Administrative
as loss payee or additional insured and (y) requiring not less than 30 days’ (or
10 days’ in the case of cancellation due to nonpayment) prior notice, to
Administrative Agent of termination, lapse or cancellation of such insurance.
          5.4. Payment of Obligations. For each Investment Account that exists
on the Closing Date (other than any Excluded Deposit Account and any Excluded
Securities Account), each Grantor will either close such Investment Account or
provide to Administrative Agent (i) on the Closing Date with respect to Deposit
Accounts maintained at Bank of America, N.A. or any of its Affiliates and
(ii) within sixty (60) days of the Closing Date (or such later date as
Administrative Agent may agree in writing), (x) a Commodity Account Control
Agreement duly executed on behalf of each commodities intermediary holding a
Commodity Account of such Grantor, (y) a Securities Account Control Agreement
duly executed on behalf of each securities intermediary holding a Securities
Account (other than an Excluded Securities Account) of such Grantor and (z) a
Deposit Account Control Agreement duly executed on behalf of each financial
institution holding a Deposit Account (other than an Excluded Deposit Account)
of such Grantor. So long as no Default has occurred and is continuing, each
Grantor may add or replace an Investment Account if such Grantor and the
financial institution at which such Investment

16



--------------------------------------------------------------------------------



 



Account (other than an Excluded Deposit Account or an Excluded Securities
Account) is to be maintained have duly executed and delivered to Administrative
Agent a Control Agreement within sixty (60) days (or such later date as
Administrative Agent may agree in writing) after the opening of (or acquisition)
of any such Investment Account (other than an Excluded Deposit Account or an
Excluded Securities Account). Administrative Agent shall not deliver a notice of
exclusive control under any Control Agreement unless a Dominion Trigger Period
is in effect.
          5.5. Maintenance of Perfected Security Interest; Further
Documentation.
          (a) Each Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever.
          (b) Each Grantor will furnish to Administrative Agent from time to
time promptly upon request at any time an Enhanced Reporting Trigger Period is
in effect but otherwise no more than once per Fiscal Year, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the assets and Property of such Grantor as
Administrative Agent may reasonably request, all in reasonable detail.
          (c) At any time and from time to time, upon the written request of
Administrative Agent, and at the sole expense of such Grantor, each Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the UCC (or other similar laws) in effect in
any jurisdiction with respect to the security interests created hereby
(including, without limitation, any such document or action in respect of the
Assignment of Claims Act; provided that any Borrower shall not be required at
any time to file any document or take any action in respect of the Assignment of
Claims Act if at such time no Receivables arising under a U.S. Government
Contract are included in the Borrowing Base) and (ii) in the case of each
Investment Account, taking any actions reasonably necessary to enable
Administrative Agent to obtain “control” (within the meaning of the applicable
UCC) with respect thereto, including, without limitation, executing and
delivering and causing the relevant depositary bank to execute and deliver a
Control Agreement in a form reasonably acceptable to Administrative Agent to the
extent required under this Agreement.
          (d) Upon the request of Administrative Agent, Borrowers shall
(i) execute and deliver to Administrative Agent a Perfection Certificate with
then current information which shall be in form and substance satisfactory to
Administrative Agent and (ii) supplement Schedules 2,3,4,5,6 and 7 (each such
date the foregoing schedules are supplemented, a “Supplement Date”), with
respect to any matter hereafter arising that, if existing or occurring at the
Closing Date, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby, and, in each case such Perfection Certificate or
Schedule shall be appropriately marked to show the changes made therein;
provided that neither such Perfection Certificate nor such supplement to any
Schedule or representation or warranty shall amend, supplement, or otherwise
modify such Perfection

17



--------------------------------------------------------------------------------



 



Certificate or any such Schedule or representation or warranty, or be deemed a
waiver of any Default or Event of Default resulting from the matters disclosed
therein, except as consented to by Administrative Agent and the Majority Lenders
or Lenders, as applicable in accordance with Section 12.1 of the Credit
Agreement.
          5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc.
          (a) Such Grantor will not permit a material portion of the Inventory
to be kept at a location other than those listed on Schedule 5 and Schedule 6
hereto, as such schedules may be amended, amended and restated, supplemented or
modified from time to time in accordance herewith, except upon fifteen
(15) Business Days’ prior written notice to Administrative Agent and delivery to
Administrative Agent of duly authorized and, where required, executed copies of
(i) all additional financing statements and other documents reasonably requested
by Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (ii) if applicable, a written
supplement to Schedule 5 or Schedule 6 showing any additional location at which
Inventory shall be kept.
          (b) Without limiting the prohibitions on mergers involving the
Grantors contained in the Credit Agreement and except for the mergers,
conversions, and name changes described on Schedule 8 occurring on the Closing
Date and within thirty (30) days after the Closing Date, no Grantor will change
its name, organizational identification number, if any, reincorporate, reform,
merge or otherwise reorganize, or change its jurisdiction of organization
without having given Administrative Agent not less than fifteen (15) Business
Days’ (or such shorter period as Administrative Agent may agree) prior written
notice thereof and after having executed and delivered to Administrative Agent
such further instruments and documents in connection therewith as may be
reasonably required by Administrative Agent; provided that each applicable
Grantor shall provide Administrative Agent at least five (5) Business Days’ (or
such shorter period as Administrative Agent may agree) prior written notice of
any merger, conversion or name change described on Schedule 8 occurring after
the Closing Date.
          5.7. Notices. Promptly, but in any event within five (5) Business Days
of the date on which any Responsible Officer of any Grantor obtains knowledge
thereof, give notice to Administrative Agent and each Lender of:
          (a) any Lien (other than any Liens permitted by Section 9.2 of the
Credit Agreement) on any of the Collateral which would reasonably be expected to
materially and adversely affect the ability of Administrative Agent to exercise
any of its remedies hereunder; and
          (b) the occurrence of any other event which would reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
          5.8. Covenants regarding Collateral and Property. Each Grantor shall:
          (a) Defend its title to Collateral and Administrative Agent’s Liens
thereon against all Persons, claims, and demands whatsoever, except Liens
expressly permitted under Section 9.2 of the Credit Agreement.

18



--------------------------------------------------------------------------------



 



          (b) If such Person’s records or reports of the Collateral are prepared
or maintained by any other Person, irrevocably authorize such Person (and such
Person is hereby irrevocably authorized) to deliver, at Administrative Agent’s
request from time to time during the existence and continuance of an Event of
Default , such records, reports, and related documents to Administrative Agent
and to discuss the same and all information therein with Administrative Agent.
          5.9. Particular Covenants related to Receivables.
          (a) Each Grantor hereby authorizes Administrative Agent to, in its
discretion, if a Receivable of any Grantor includes a charge for any Taxes, pay
the amount thereof to the proper taxing authority for the account of such
Borrower (unless the same is being Properly Contested) and to charge Borrowers
therefor; provided, however, that neither Administrative Agent, Issuing Banks,
nor Lenders shall be liable for any Taxes that may be due from Grantors with
respect to any Collateral.
          (b) If so requested by Administrative Agent from time to time during
the existence and continuance of an Event of Default, each Grantor shall
(i) cooperate fully with Administrative Agent in facilitating Administrative
Agent’s verification of the validity, amount, or any other matter relating to
any Accounts of Grantors (and each Grantor, for itself and on behalf of each of
its Subsidiaries, grant Administrative Agent the right, at any time and in the
name of Administrative Agent, any designee of Administrative Agent, or such
Grantor or Subsidiary, to complete such verification by mail, telephone or
otherwise), and (ii) promptly execute and deliver to Administrative Agent
formal, written assignments of all of such Grantor’s Receivables which have not,
as of such date been included in any such formal, written assignment; provided
that Administrative Agent shall assign such Receivable back to such Grantor
after such Event of Default has been waived.
          (c) Each Grantor shall notify Administrative Agent promptly (which
notice may include disclosure in a Borrowing Base Certificate if delivery
thereof would constitute prompt notice pursuant to this clause (c)) of (i) the
assertion of any claims, offsets, defenses, or counterclaims by any Account
Debtor, or any disputes with Account Debtors, or any settlement, adjustment, or
compromise thereof, in each case, where the amount in controversy is greater
than $500,000; (ii) all material adverse information known to any Loan Party
relating to the financial condition of any Account Debtor obligated in respect
of Receivables having an aggregate value greater than $500,000; and (iii) any
event or circumstance which, to the knowledge of any Responsible Officer of any
Loan Party, would cause Administrative Agent to consider any then existing
Receivables having a value greater than $500,000 as no longer constituting
Eligible Receivables.
          (d) Other than in the Ordinary Course of Business and so long as no
Event of Default shall have occurred and be continuing, no Grantor will
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable if such amendment, supplement or
modification would reasonably be expected to materially and adversely affect the
value thereof.

19



--------------------------------------------------------------------------------



 



          (e) Each Grantor shall use commercially reasonable efforts to perform
and comply in all material respects with all of its obligations with respect to
the Receivables.
          (f) Each Grantor will take all steps necessary to comply with the
Assignment of Claims Act for all Eligible Government Receivables, including,
without limitation, obtaining assignments and notices of assignment
substantially in the forms of Exhibits B-1 and B-2, or such other form as may be
required by the applicable Governmental Authority, and filing each such notice
with the Governmental Authority or agency or other office described therein.
          5.10. Particular Covenants related to Inventory.
          (a) Each Grantor shall keep accurate and complete records in all
material respects of its Petroleum Inventory, including costs and daily
withdrawals and additions.
          (b) Each Grantor shall conduct a physical inventory at least once per
calendar year (and, during the existence of an Event of Default, at such other
times as may be requested by Administrative Agent).
          (c) No Grantor shall return any Petroleum Inventory to a supplier,
vendor, or other Person, whether for cash, credit, or otherwise, unless (i) such
return is in the Ordinary Course of Business; or (ii) no Default, Event of
Default, or Overadvance (calculated by giving pro forma effect to the removal of
such Inventory from the Borrowing Base) exists or would result therefrom.
          5.11. Intellectual Property. Each Grantor hereby gives a nonexclusive
license and further agrees to execute such documents and take such actions as
may be reasonably requested by Administrative Agent in order to ensure that the
Secured Parties may use, without any charge or expense, any item of Intellectual
Property useful or necessary in connection with the exercise of any rights or
remedies in respect of the Collateral.
SECTION 6. REMEDIAL PROVISIONS
          6.1. Certain Matters Relating to Receivables and the Collateral
Account.
          (a) Administrative Agent shall have the right to make test
verifications of the Receivables in accordance with, and to the extent permitted
by, the Credit Agreement, and each applicable Grantor shall furnish all such
assistance and information as Administrative Agent may reasonably require in
connection with such test verifications.
          (b) Upon the occurrence and continuation of a Dominion Trigger Period,
each Grantor shall (without limiting the obligations of the Grantors under
Section 5.2(d)) instruct all Account Debtors to make all payments in respect of
Receivables either (i) directly to Administrative Agent (by instructing that
such payments be remitted to a post office box which shall be in the name and
under the control of Administrative Agent) or (ii) to one or more other banks in
any state in the United States (by instructing that such payments be remitted to
a post office box which shall be in the name and under the control of such bank)
under a Control Agreement substantially in form reasonably acceptable to
Administrative Agent duly executed by each Grantor and such bank or under other
arrangements, in form and substance reasonably

20



--------------------------------------------------------------------------------



 



satisfactory to Administrative Agent, pursuant to which each Grantor shall have
irrevocably instructed such other bank (and such other bank shall have agreed)
to remit all Proceeds of such payments directly to Administrative Agent for
deposit into the Dominion Account designated by Administrative Agent or as
Administrative Agent may otherwise instruct such bank. All such payments made to
Administrative Agent shall be deposited in such Dominion Account. In addition to
the foregoing, each Grantor agrees that if the Proceeds of any Collateral
hereunder (including the payments made in respect of Receivables) shall be
received by it upon or after the occurrence and during the continuation of a
Dominion Trigger Period, each Grantor shall as promptly as possible deposit such
Proceeds into the Dominion Account designated by Administrative Agent. Until so
deposited, all such Proceeds shall be held in trust by such Grantor for
Administrative Agent and the other Secured Parties and shall not be commingled
with any other funds or Property of any Grantor.
          (c) Any Borrower may from time to time at its discretion, deposit cash
into a Collateral Account designated by Administrative Agent as the Collateral
Account for the amount deposited therein to constitute Pledged Cash (the
“Pledged Cash Account”). Subject to the terms and conditions set forth in the
Credit Agreement, Administrative Agent shall disburse the amount requested by
Borrowers to be withdrawn from any Pledged Cash Account, provided that such
disbursement would not result in the amount of Pledged Cash being less than the
amount specified on the most recent Borrowing Base Certificate received by the
Administrative Agent.
          (d) Any income received by Administrative Agent with respect to the
balance from time to time standing to the credit of any Collateral Account,
including any interest or capital gains on Cash Equivalents, shall remain, or be
deposited, in such Collateral Account. The cash amounts on deposit from time to
time in any Collateral Account shall constitute part of the Collateral hereunder
and shall not constitute payment of the Obligations until applied thereto as
hereinafter provided.
          (e) Amounts on deposit in any Collateral Account shall be invested and
re-invested from time to time in such Cash Equivalents as Borrowers shall
determine, which Cash Equivalents shall be under the control of Administrative
Agent, provided that, if a Dominion Trigger Period has occurred and is
continuing, Administrative Agent shall, if instructed by the Majority Lenders,
liquidate any such Cash Equivalents and deposit or cause the proceeds thereof to
be deposited in the Dominion Account.
          (f) At Administrative Agent’s request in its Credit Judgment, each
Grantor shall deliver to Administrative Agent copies of all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables to the extent such documents are in the possession
of such Grantor or are otherwise reasonably capable of being obtained by such
Grantor, including, without limitation, copies of all original orders, invoices
and shipping receipts.
          6.2. Communications with Obligors; Grantors Remain Liable.
          (a) Administrative Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables and parties to any
contract or other agreement to verify with them

21



--------------------------------------------------------------------------------



 



to Administrative Agent’s reasonable satisfaction the existence, amount and
terms of any Receivables.
          (b) Administrative Agent may at any time notify, or require any
Grantor to so notify, the Account Debtor or counterparty in respect of any
Receivable of the security interest of Administrative Agent therein. In
addition, after the occurrence and during the continuance of an Event of
Default, Administrative Agent may (i) upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivables directly to
Administrative Agent, or (ii) in the case of any Collateral in the possession or
control of any warehouseman, bailee or any of the Grantor’s agents or
processors, promptly upon request of Administrative Agent at the request of the
Majority Lenders, the Borrower Agent shall notify such warehouseman, bailee,
agent or processor of the security interests created hereby and to hold all such
Collateral for Administrative Agent’s account subject to Administrative Agent’s
instructions.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
          6.3. Proceeds to be Turned Over to Administrative Agent. In addition
to the rights of the Secured Parties specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, Cash Equivalents,
checks and other Payment Items shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to Administrative Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to
Administrative Agent, if required). All Proceeds while held by Administrative
Agent (or by such Grantor in trust for the Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.4.
          6.4. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, Administrative Agent may, at any time, apply all or
any part of the net Proceeds constituting Collateral realized through the
exercise by Administrative Agent of its remedies hereunder or under any other
Loan Document, whether or not held in any Collateral Account, and any proceeds
of the guarantee set forth in Section 2, in payment of the Obligations in the
manner provided by Section 5.7 of the Credit Agreement.
          6.5. Code and Other Remedies.

22



--------------------------------------------------------------------------------



 



          (a) If an Event of Default shall occur and be continuing,
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
(whether or not the New York UCC applies to the affected Collateral) or its
rights under any other Applicable Law or in equity. Without limiting the
generality of the foregoing, Administrative Agent, while an Event of Default has
occurred and is continuing, without demand, performance, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each purchaser at any such sale shall hold the Property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Applicable Law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Administrative Agent
may sell the Collateral without giving any warranties as to the Collateral.
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. To the extent permitted by Applicable Law, each Grantor hereby
waives any claims against Administrative Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at
Administrative Agent’s request, to assemble its Collateral and make it available
to Administrative Agent at places which Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. Administrative Agent
shall have the right to enter onto the Property where any Collateral is located
and take possession thereof with or without judicial process and shall be
entitled to use or employ , without charge, all items of Intellectual Property
used or employed by any Grantor.
          (b) Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to Section 5.7 of the Credit Agreement. If Administrative
Agent sells any of the Collateral upon credit, the applicable Grantor will be
credited only with payments actually made by the purchaser and received by
Administrative Agent. In the event the purchaser fails to pay

23



--------------------------------------------------------------------------------



 



for the Collateral, Administrative Agent may resell the Collateral and the
applicable Grantor shall be credited with proceeds of the sale. To the extent
permitted by Applicable Law, each Grantor waives all claims, damages and demands
it may acquire against any Secured Party arising out of the exercise by them of
any rights hereunder.
          6.6. Waiver; Deficiency. Subject to the terms of Section 2.1(b), each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay its Obligations and
any Attorney Costs incurred by any Secured Party to collect such deficiency.
SECTION 7. ADMINISTRATIVE AGENT
          7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.
          (a) Each Grantor hereby irrevocably constitutes and appoints
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor
and in its or a Grantor’s name, but at the cost and expense of Borrowers, to do
any or all of the following:
          (i) Indorse a Grantor’s name on any Payment Item or other Proceeds of
Collateral (including proceeds of insurance) that come into Administrative
Agent’s possession or control;
          (ii) File any financing statements (and other similar filings or
public records or notices relating to the perfection of Liens), fixture filings,
and amendments thereto relating to the Collateral which Administrative Agent
deems appropriate, each in form and substance required by Administrative Agent,
and to (i) describe the Collateral thereon by specific collateral category and
(ii) include therein all other information which is required by Article 9 of the
UCC or other Applicable Law with respect to the preparation or filing of a
financing statement (or other similar filings or public records or notices
relating to the perfection of Liens), fixture filing, or amendment thereto;
          (iii) During the existence of an Event of Default, (i) transfer any of
the Collateral into the name of Administrative Agent or the name of
Administrative Agent’s nominee; (ii) notify any Account Debtors of the
assignment of Accounts owed by such Account Debtors, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (iii) settle, adjust, modify, compromise,
discharge, or release any Accounts or other Collateral or any legal proceedings
brought to collect Accounts or Collateral; (iv) sell or assign any Accounts and
other Collateral upon such terms, for such amounts, and at such times as
Administrative Agent deems advisable; (v) collect, liquidate, and receive

24



--------------------------------------------------------------------------------



 



balances in Investment Accounts and take control, in any manner, of Proceeds of
Collateral; (vi) prepare, file, and sign a Grantor’s name to a proof of claim or
other document in any bankruptcy or similar proceeding of or relating to any
Account Debtor or to any notice, assignment, or satisfaction of Lien or similar
document; (vii) receive, open, and dispose of mail addressed to any Grantor and
notify postal authorities to deliver any such mail to an address designated by
Administrative Agent; (viii) indorse any Chattel Paper, Document, Instrument, or
other document or agreement relating to any Accounts, Inventory, or other
Collateral; (ix) use Grantors’ stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (x) use information contained in any
data processing, electronic, or information systems relating to Collateral;
(xi) make and adjust claims under insurance policies; (xii) take any action as
may be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance, or other instrument for which any Grantor is a beneficiary;
and (xiii) take all other actions as Administrative Agent reasonably deems
appropriate to fulfill any Grantor’s obligations under the Loan Documents. Each
Grantor grants Administrative Agent a non-exclusive license and right to use,
without royalty or other charge, such Grantor’s intellectual and other property
(including, without limitation, any licensed intellectual property, unless
prohibited by the enforceable terms of such license) after the occurrence and
during the continuance of an Event of Default for purposes of advertising any
Collateral for sale, collecting any Accounts, disposing of or liquidating any
Collateral, settling claims, or otherwise exercising any of its rights and
remedies under the Loan Documents (including, without limitation, labels,
patents, copyrights, trade secrets, trade names, trademarks, service marks,
product line names, advertising materials, and any other property of a similar
nature). Each Grantor’s rights under all licenses and all franchise agreements
shall inure to Administrative Agent’s benefit. Each Borrower shall be liable for
any and all documented out-of-pocket expense incurred in connection with
Administrative Agent’s exercising its rights under this Section 7.1(a).
          (b) If any Grantor fails to perform or comply with any of its
covenants contained herein, Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with this Agreement; provided, however, that unless an Event of
Default has occurred and is continuing, Administrative Agent shall not exercise
this power without first making demand on the Grantor and the Grantor failing to
promptly comply therewith.
          (c) The expenses of Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Base Rate Loans under the Credit Agreement, from the
date of payment by Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to Administrative Agent not later than
ten (10) Business Days after written demand therefor.
          (d) Each Grantor hereby ratifies all that said attorney-in-fact shall
lawfully do or cause to be done in accordance herewith. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

25



--------------------------------------------------------------------------------



 



          7.2. Duty of Administrative Agent. Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as Administrative Agent
deals with similar Property for its own account. To the extent permitted under
Applicable Law, neither Administrative Agent, nor any other Secured Party nor
any of their respective officers, directors, partners, employees, agents,
attorneys and other advisors, attorneys-in-fact or affiliates shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from their own gross negligence, bad faith or willful misconduct.
          7.3. Authorization of Financing Statements. Each Grantor acknowledges
that pursuant to Section 9-509(b) of the New York UCC and any other Applicable
Law, Administrative Agent is authorized to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as Administrative Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of Administrative Agent under
this Agreement. Each Grantor agrees that such financing statements may describe
the collateral in the same manner as described herein, or such other description
as Administrative Agent, in its sole judgment, determines is necessary or
advisable. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.
          7.4. Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of Administrative Agent under this Agreement
with respect to any action taken by Administrative Agent or the exercise or
non-exercise by Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Administrative Agent and the Grantors, Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
          7.5. Appointment of Co-Agents. At any time or from time to time, in
order to comply with any requirement of law, Administrative Agent may appoint
another Secured Party, either to act as co-agent or agents on behalf of the
Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and which may be

26



--------------------------------------------------------------------------------



 



specified in the instrument of appointment (which may, in the discretion of
Administrative Agent, include provisions for indemnification and similar
protections of such co-agent or separate agent).
SECTION 8. MISCELLANEOUS
          8.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.1 of the Credit Agreement.
          8.2. Notices. All notices, requests and demands to or upon
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 12.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.
          8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
          8.4. Enforcement Expenses; Indemnification.
          (a) Each Grantor agrees (i) to pay or reimburse Administrative Agent
for all reasonable and documented out-of-pocket expenses incurred by
Administrative Agent in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof, and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable Attorney Costs for
Administrative Agent, and (ii) to pay or reimburse Administrative Agent and each
Lender for all out-of-pocket expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs and the allocated cost of
internal counsel. The foregoing costs and expenses shall include all search,
filing, recording and appraisal charges and fees and taxes related thereto, and
other out-of-pocket expenses incurred by Administrative Agent and the cost of
independent public accountants and other outside experts retained by
Administrative Agent in its Permitted Discretion. All amounts due under this
Section 8.4 shall be payable within ten (10)

27



--------------------------------------------------------------------------------



 



Business Days after written demand therefor. The agreements in this Section
shall survive the termination of this Agreement.
          (b) Each Grantor shall indemnify each Agent-Related Person (and any
sub-agent thereof), each Lender, and each Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all Claims, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Grantor or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan, or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any Subject Property, or any Environmental Liabilities and Costs
related in any way to any Grantor or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Group Member or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Grantor or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Grantor or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise out of Claims
solely among Indemnitees (other than (i) any Claim against Administrative Agent
or any Agent-Related Person in its capacity as such and (ii) Claims which result
from the action or inaction of any Grantor). All amounts due under this Section
shall be payable not later than ten (10) Business Days after demand therefor.
          (c) To the fullest extent permitted by Applicable Law, each Grantor
shall not assert, and each Grantor hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

28



--------------------------------------------------------------------------------



 



          8.5. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of Administrative Agent.
          8.6. Set-Off. In addition to any rights and remedies of the Secured
Parties provided by law, upon the occurrence and during the continuance of any
Event of Default, each Secured Party and each of their respective Affiliates is
authorized at any time and from time to time, without prior notice to each
Grantor, any such notice being expressly waived by each Grantor and each other
Loan Party to the fullest extent permitted by Applicable Law, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party or any branch or agency thereof to or for the credit
or the account of each Grantor or any other Loan Party, as the case may be. Each
Secured Party agrees promptly to notify Grantors and Administrative Agent after
any such set-off and application made by such Secured Party; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.
          8.7. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with Grantors and Administrative
Agent.
          8.8. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and the parties shall endeavor in
good faith negotiations to replace such prohibited or unenforceable provision
with a valid provision the economic effect of which comes as close as possible
to that of the prohibited or unenforceable provision. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          8.9. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          8.10. Integration. This Agreement and the other Loan Documents
represent the agreement of the Grantors, Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents. THIS WRITTEN AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF

29



--------------------------------------------------------------------------------



 



PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          8.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF; PROVIDED THAT EACH SECURED PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.
          8.12. Submission to Jurisdiction; Waivers. Any legal action or
proceeding with respect to this Agreement or any other Loan Document may be
brought in the courts of the State of New York sitting in the County of New York
or of the United States for the Southern District of New York, and by execution
and delivery of this Agreement, Administrative Agent and each Grantor consents,
for itself and in respect of its Property, to the non-exclusive jurisdiction of
those courts. Administrative Agent and each Grantor irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of any Loan
Document or other document related thereto. Each Grantor and each Secured Party
waives personal service of any summons, complaint or other process, which may be
made by any other means permitted by the Applicable Law of such state.
          8.13. Acknowledgments. Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no partnership or joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Secured Parties or among the Grantors and the Secured Parties.
          8.14. Additional Grantors. Each Subsidiary of any Borrower that is
required to become a party to this Agreement pursuant to Section 8.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Joinder Agreement in the form of
Exhibit A hereto.
          8.15. Releases.
          (a) Pursuant to Section 12.14(a) of the Credit Agreement,
Administrative Agent is authorized by the Lenders (without requirement of notice
to or consent of any Secured Party except as expressly required by Section 12.1
of the Credit Agreement) to take any action

30



--------------------------------------------------------------------------------



 



requested by any Grantor having the effect of releasing any Collateral or
Guarantee Obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 12.1 of the Credit Agreement or (ii) to release
Collateral to the extent provided in Section 12.14(b) of the Credit Agreement or
(iii) to release any Guarantor (other than the Company) from this Agreement upon
its designation as an Unrestricted Subsidiary or if such Guarantor ceases to be
a Subsidiary as a result of a transaction permitted under the Loan Documents or
(iv) upon Payment in Full of all of the Obligations and payment in full of any
other Secured Obligations (or other arrangements satisfactory to the provider of
such other Secured Obligations in such provider’s sole discretion), termination
of the Revolving Commitments and at such time as no Letters of Credit shall be
outstanding. In connection with the releases of Collateral and Guarantee
Obligations under Section 12.14(a)(iii), the Collateral shall be released from
the Liens created by this Agreement, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of
Administrative Agent and each Loan Party under this Agreement shall terminate,
all without delivery of any instrument or performance of any act by any Person,
and all rights to the Collateral shall revert to the Grantors. At the request
and sole expense of any Grantor following any such termination, Administrative
Agent shall promptly deliver to such Grantor any Collateral held by
Administrative Agent hereunder, and shall promptly execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral to evidence such
termination.
          (b) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of Administrative Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.
          8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

            HOLLYFRONTIER CORPORATION (f/k/a Holly Corporation)
BLACK EAGLE, INC.
EAGLE CONSOLIDATION LLC
ETHANOL MANAGEMENT COMPANY LLC
FRONTIER EL DORADO REFINING LLC
FRONTIER HOLDINGS LLC
FRONTIER OIL AND REFINING COMPANY LLC
FRONTIER OIL CORPORATION
FRONTIER PIPELINE LLC
FRONTIER REFINING & MARKETING LLC
FRONTIER REFINING LLC
HOLLY BIOFUELS LLC
HOLLY PAYROLL SERVICES, INC.
HOLLY PETROLEUM, INC.
HOLLY REALTY, LLC
HOLLY REFINING & MARKETING COMPANY LLC
HOLLY REFINING & MARKETING — TULSA LLC
HOLLY REFINING & MARKETING COMPANY —
WOODS CROSS LLC
HOLLY REFINING COMMUNICATIONS, INC.
HOLLY TRANSPORTATION LLC
HOLLY UNEV PIPELINE COMPANY
HOLLY WESTERN ASPHALT COMPANY
HOLLYMARKS, LLC
HRM REALTY, LLC
LEA REFINING COMPANY
NAVAJO HOLDINGS, INC.
NAVAJO PIPELINE GP, L.L.C.
NAVAJO PIPELINE LP, L.L.C.
NAVAJO REFINING COMPANY, L.L.C.
NAVAJO REFINING GP, L.L.C.
NAVAJO WESTERN ASPHALT COMPANY
      By:           Name:   Michael C. Jennings       Title:   Chief Executive
Officer and President    

SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



            NAVAJO PIPELINE CO., L.P.

By: Navajo Pipeline GP, L.L.C., its general partner
      By:           Name:   Michael C. Jennings       Title:   Chief Executive
Officer and President      
NK ASPHALT PARTNERS, DBA HOLLY ASPHALT COMPANY

By: Holly Western Asphalt Company, its general partner
By: Navajo Western Asphalt Company, its general partner
      By:           Name:   Michael C. Jennings       Title:   Chief Executive
Officer and President      
HRM MONTANA LLC
MONTANA RETAIL COMPANY LLC
NAVAJO NORTHERN, INC.
      By:           Name:   Stephen D. Wise       Title:   Vice President and
Treasurer  

2



--------------------------------------------------------------------------------



 



         

            UNION BANK, N.A.,
as Administrative Agent
      By:           Name:   John McNamara       Title:   Sr. Vice President    

SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GUARANTORS

      Grantor and Guarantor   Notice Address
 
     

SCHEDULE 1 - 1



--------------------------------------------------------------------------------



 



Schedule 2
INVESTMENT ACCOUNTS

                  Bank   Account Name   Account Number   Purpose

SCHEDULE 2 - 1



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings

      Grantors   Filing Office

SCHEDULE 3 - 1



--------------------------------------------------------------------------------



 



Schedule 4
EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE OR SOLE PLACE OF BUSINESS

                                  Federal Tax   Organization     Jurisdiction of
      Identification   Identification Legal Name   Organization   Type of Entity
  Number   Number

SCHEDULE 4 - 1



--------------------------------------------------------------------------------



 



Schedule 5
LOCATION OF INVENTORY
Parcels of Real Property owned by a Group Member:

          Name of Group Member   Location   Description of Assets

SCHEDULE 5 - 1



--------------------------------------------------------------------------------



 



Schedule 6
BAILEES AND WAREHOUSEMEN
Parcels of Real Property leased by a Group Member:

              Name of Group Member   Owner of Location   Location   Description
of Assets

SCHEDULE 6 - 1 



--------------------------------------------------------------------------------



 



Schedule 7
TRANSMITTING UTILITIES
SCHEDULE 7 — 1

 



--------------------------------------------------------------------------------



 



Schedule 8
MERGERS, CONVERSIONS AND NAME CHANGES

      Name of Grantor   Changes by close of business (July 1, 2011)

SCHEDULE 8 — 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF JOINDER AGREEMENT
     This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed
by the undersigned for the benefit of Union Bank, N.A., in its capacity as
administrative agent and collateral agent for the Lenders and the Issuing Banks
(“Administrative Agent”), in connection with that certain Guarantee and
Collateral Agreement dated as of July 1, 2011 among the Grantors party thereto
and Administrative Agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”). Capitalized terms not otherwise defined herein are being
used herein as defined in the Guarantee and Collateral Agreement.
     Each Person signatory hereto is required to execute this Agreement pursuant
to Section 8.14 of the Guarantee and Collateral Agreement and Section 8.11 of
the Credit Agreement.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:
     1. Each such Person assumes all the obligations of a Grantor and a
Guarantor under the Guarantee and Collateral Agreement and agrees that such
Person is a Grantor and a Guarantor and bound as a Grantor and a Guarantor under
the terms of the Guarantee and Collateral Agreement, as if it had been an
original signatory to the Guarantee and Collateral Agreement. In furtherance of
the foregoing, such Person hereby (i) assigns, pledges and grants to
Administrative Agent for the benefit of the Secured Parties a security interest
in all of its right, title and interest in and to the Collateral now owned or
hereafter acquired by it, wherever located as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations and (ii) unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, to
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees, and assigns, the prompt and
complete payment and performance by each of the Loan Parties when due (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.
     2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guarantee and Collateral
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such
Person hereby makes to Administrative Agent the representations and warranties
set forth in the Guarantee and Collateral Agreement applicable to such Person
and the applicable Collateral and confirms that such representations and
warranties are true and correct after giving effect to such amendment to such
Schedules.
     3. In furtherance of its obligations under Section 5.5 of the Guarantee and
Collateral Agreement, each such Person agrees to execute and deliver to
Administrative Agent appropriately complete UCC financing statements naming such
person or entity as debtor and Administrative Agent as secured party, and
describing its Collateral and shall promptly and duly authorize, execute and
deliver, and have recorded, such other instruments and documents as

 



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of the Guarantee and Collateral Agreement, as
modified hereby and the rights and powers therein granted.
     4. Each such Person’s address and fax number for notices under the
Guarantee and Collateral Agreement shall be the address and fax number as set
forth on Schedule 1 attached hereto.
     5. This Agreement shall be deemed to be part of, and a modification to, the
Guarantee and Collateral Agreement and shall be governed by all the terms and
provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such person or entity
hereby waives notice of Administrative Agent’s acceptance of this Agreement.
Each such person or entity will deliver an executed original of this Agreement
to Administrative Agent.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, [each of] the undersigned has caused this Agreement to
be duly executed and delivered as of the date first above written.

                  [_____________________________],         a
[___________________________]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF ASSIGNMENT
ASSIGNMENT OF MONIES DUE AND TO BECOME DUE
     Know all men by these presents that [___________], a [___________]
[___________], with its principal place of business at [___________]
(hereinafter referred to as “Assignor”) for good valuable consideration, the
receipt of which is hereby acknowledged, hereby sells, assigns and transfers
(under the “Assignment of Claims Act,” 31 U.S.C, § 3727, as amended, and 41
U.S.C, § 15, as amended) to Union Bank, N.A., with a place of business at
[___________] and its successors and assigns, as administrative agent for
certain lenders and institutions providing financial accommodations to Assignor
(hereinafter referred to as “Assignee”), all monies due and to become due from
the United States of America or any agency or department thereof, together with
all rights to receive the same, under a certain Contract No. [___________] dated
[___________] between the [___________] acting through the [___________], under
any letter of intent, letter of award, letter of acceptance of bid or proposal,
informal or incomplete contract, order, task order, purchase order,
authorization to commence, performance or other similar instrument or
communication made or received by Assignor in anticipation of or in connection
with said contract and under any and all amendments thereof and supplements
thereto.
     Assignor hereby authorizes and directs [___________] to make all payments
due under said formal contract and any and all amendments thereof and
supplements thereto direct to the Assignee by checks or other orders, payable to
the order of the Assignee, and constitutes and appoints Assignee its true and
lawful attorney, irrevocably with full power of substitution for it and in its
name or in the name of Assignor or otherwise, to collect, ask, require, demand
and receive and give acquittance for any and all said monies due or to become
due, and to endorse the name of Assignor to any checks, drafts or other orders
for the payment of money payable to Assignor in payment thereof.
     Assignor warrants that it is the lawful owner of all rights under formal
and/or informal contract and any and all amendments thereof and supplements
thereto; that it has good right to assign same; that its said rights are free
from all liens and encumbrances and that it will warrant and defend the same
against the lawful claims and demands of all persons. Assignor agrees (1) that,
if any payments under said formal and/or informal contract or any amendment
thereof or supplement thereto shall be made to Assignor, it will receive and
hold the same in trust for Assignee and will forthwith upon receipt deliver the
same to Assignee in the identical form of payment received by Assignor; and
(2) that it will execute and deliver all such further instruments and do all
such further acts and things as Assignee may reasonably request or as shall be
necessary or desirable to further and more perfectly assure to Assignee its
rights under said formal and/or informal contract or any amendments thereof or
supplements thereto.



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has caused this instrument to be signed,
sealed and delivered by its proper officer thereunto duly authorized this ______
day of _________, 20[__].

                  ATTEST:       [___________]    
 
               
 
  [Corporate Seal]   By:        
 
      Name:  
 
   
 
      Title:        
 
               
 
      Address:                 [___________]             [___________]    



 



--------------------------------------------------------------------------------



 



STATE OF TEXAS
COUNTY OF ____________
     Before me personally appeared _________________ to me known, who being by
me duly sworn, did say that he or she is the _________________of
[______________] named in and which executed the foregoing Assignment; that he
or she knows the seal of said corporation; that the seal affixed to the
foregoing Assignment of Monies Due and to Become Due (the “Assignment”) is the
corporate seal of said corporation; that it was so affixed by order of the Board
of Directors of the corporation; and that he or she signed his or her name
thereto by like order and by his or her free act and deed and acknowledged the
Assignment to be the free act and deed of the corporation.
Notary Public in and for
the State of __________________
Printed Name:
___________________________
Commission Expires:
_____________________

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF NOTICE OF ASSIGNMENT
NOTICE OF ASSIGNMENT OF UNITED STATES
GOVERNMENT CONTRACT
(Contracting Officer)

TO:   [______________]
[______________]
[______________]

CONTRACT: [______________]
CONTRACTING PARTIES:

    [______________]       [______________]       [______________]    

    [______________]       [______________]       [______________]

     PLEASE TAKE NOTICE that all monies due or to become due under the contract
described above and all amendments and supplements thereto (the “Contract”) have
been assigned to the undersigned under the provisions of the Assignment of
Claims Act of 1940, as amended, 31 U.S.C. §3727, 41 U.S.C. §15. A true copy of
the instrument of assignment executed by contractor under the Contract on
[_____________], is attached hereto as Exhibit A.
     Payment due or to become due under the Contract should be made payable
solely to the undersigned and sent to the undersigned at the location and for
the account specified below:

    [______________]

    [______________]

    [______________]

 



--------------------------------------------------------------------------------



 



     Please return to the undersigned the three enclosed copies of this notice
with appropriate notations showing the date and hour of receipt, and signed by
the person acknowledging receipt on behalf of the addressee.

                  Very truly yours,    
 
                UNION BANK, N.A.      
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                [______________]         [______________]         Attn:
[______________]         Telephone: [______________]           Federal Tax
Identification No. [______________]    

ACKNOWLEDGMENT
     Receipt is acknowledged of the above notice and of a copy of the instrument
of assignment. They were received at _______ (AM.) (P.M.) on _________, 20[___],
on behalf of [______________].

             
 
  By:        
 
  Name:  
 
   
 
  Title:        

On behalf of
[name of addressee of this notice]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
NOTICE OF ASSIGNMENT
Assignment of Monies Due and To Become Due

 



--------------------------------------------------------------------------------



 



EXHIBIT J
TO CREDIT AGREEMENT
FORM OF SWINGLINE NOTE
____________, ____
     FOR VALUE RECEIVED, each of the undersigned, HollyFrontier Corporation, a
Delaware corporation (the “Company”), and certain Subsidiaries of the Company
party hereto (collectively with the Company, “Borrowers” and each, individually,
a “Borrower”), jointly and severally hereby unconditionally promises to pay to
the order of [_____________________] (the “Swingline Lender”), at such place as
the Swingline Lender may designate, the principal sum of FIFTY MILLION DOLLARS
AND 00/100 CENTS ($50,000,000) or, if less, the unpaid principal amount of the
Swingline Loans from the Swingline Lender to Borrowers outstanding under the
Credit Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as set forth in the Credit Agreement, both principal
and interest payable as therein provided in lawful money of the United States of
America to the Swingline Lender at its Applicable Lending Office (as defined in
the Credit Agreement), or at such other place, as from time to time may be
designated by the Swingline Lender.
     Principal of and interest on this Swingline Note (this “Note”) from time to
time outstanding shall be due and payable as provided in that certain Credit
Agreement dated as of July 1, 2011, by and among Borrowers, the Lenders party
thereto from time to time and Administrative Agent (as the same may be amended,
restated, amended and restated, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used in this Note have the respective
meanings assigned to them in the Credit Agreement.
     This Note is issued pursuant to and evidences Swingline Loans under the
Credit Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers. The Credit
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment, and
reborrowing of amounts upon specified terms and conditions.
     The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Swingline Loans and the payment thereof. Failure to make any
notation, however, shall not affect the rights of the holder of this Note or any
obligations of Borrowers hereunder or under any other Loan Documents.
     Time is of the essence of this Note. Each Borrower and all endorsers,
sureties, and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
Exhibit J

 



--------------------------------------------------------------------------------



 



     In no contingency or event whatsoever shall the amount paid or agreed to be
paid to the holder of this Note for the use, forbearance, or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the
Credit Agreement. It is the intent hereof that Borrowers not pay or contract to
pay, and that holder of this Note not receive or contract to receive, directly,
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
     This Note shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any conflict of law principles
thereof (but giving effect to federal laws relating to national banks).
[SIGNATURE PAGE FOLLOWS]
Exhibit J

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date and year first above written.

                  BORROWERS:    
 
                HOLLYFRONTIER CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY — TULSA LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                HOLLY REFINING & MARKETING COMPANY — WOOLDS CROSS LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                NAVAJO REFINING COMPANY, L.L.C.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  FRONTIER EL DORADO REFINING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                FRONTIER REFINING LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Revolving Commitments

          Lender   Commitment  
Union Bank, N.A.
  $ 75,000,000  
BNP Paribas
  $ 75,000,000  
Bank of America, N.A.
  $ 65,000,000  
Wells Fargo Bank, N.A.
  $ 65,000,000  
Citibank, N.A.
  $ 50,000,000  
Credit Suisse AG, Cayman Islands Branch
  $ 50,000,000  
Deutsche Bank Trust Company Americas
  $ 50,000,000  
Lloyds TSB Bank PLC
  $ 50,000,000  
Morgan Stanley Bank, N.A.
  $ 50,000,000  
RB International Finance (USA) LLC
  $ 50,000,000  
Toronto Dominion (New York), LLC
  $ 50,000,000  
U.S. Bank National Association
  $ 50,000,000  
Compass Bank
  $ 30,000,000  
Capital One, National Association
  $ 30,000,000  
Comerica Bank
  $ 30,000,000  
JPMorgan Chase Bank, N.A.
  $ 30,000,000  
Natixis
  $ 30,000,000  
PNC Bank, National Association
  $ 30,000,000  
Sumitomo Mitsui Banking Corporation
  $ 30,000,000  
UBS AG, Stamford Branch
  $ 30,000,000  
UMB Bank Arizona, N.A.
  $ 30,000,000  
The Frost National Bank
  $ 25,000,000  
Goldman Sachs Lending Partners LLC
  $ 25,000,000  
TOTAL
  $ 1,000,000,000  

Schedule 1.1 - 1



--------------------------------------------------------------------------------



 



Schedule 1.2
Designated Customers
Benchmark Resources, Inc.
BP Products North America
BP West Coast Products LLC
Chevron Corporation
Chevron Global Lubricants
Chevron Products Company
ConocoPhillips Company
Costco Wholesale Inc
ExxonMobil Oil Corporation
Honeywell International, Inc.
Morgan Stanley Capital Group, Inc.
SEI Fuel Services
Shell Oil Company
Shell Oil Products US
Shell Trading (US) Company
Total Lubricants Canada, Inc.
Total Lubricants USA, Inc.
UPS Fuel Services, Inc.

Schedule 1.2 - 1



--------------------------------------------------------------------------------



 



Schedule 1.3
Eligible Receivables — U.S. Government Contracts
DLA Energy

Schedule 1.3 - 1



--------------------------------------------------------------------------------



 



Schedule 1.4
Existing Letters of Credit

                      Beneficiary   Issuing Bank   LC Number   Amount    
Expiration
Shell Trading (US) Company
  Union Bank   S318101M   $ 119,000,000     08/10/11
ConocoPhillips Company*
  Union Bank   S316656M   $ 80,000,000     09/10/11
Chevron Products Company
  Union Bank   S314705M   $ 71,000,000     09/10/11
CCPS Transportation LLC
  Union Bank   306S237232   $ 12,200,000     12/31/11
Glencore Ltd*
  Union Bank   S315072M   $ 12,300,000     08/15/11
Vitol Inc*
  Union Bank   S317504M   $ 5,500,000     08/10/11
US EPA (Cheyenne)
  Union Bank   S316406M   $ 1,900,000     12/16/11
Enbridge Pipelines Inc
  Union Bank   S308485M   CAD$1,700,000     03/03/12
KDHE
  Union Bank   306S232687   $ 685,000     04/09/12
Numerous Insurance Companies
  Union Bank   S304623M   $ 300,000     11/01/11
Zurich American Insurance Company
  Union Bank   S312227M   $ 225,000     01/10/12
KDHE
  Union Bank   S307452M   $ 100,000     11/13/11
ConocoPhillips Canada Marketing & Trading ULC
  Wells Fargo   NZS671819   $ 82,600,000     09/30/11
BP Oil Supply Company
  Wells Fargo   IS0000918   $ 54,900,000     07/31/11
CCPS Transportation LLC
  Bank of America   3098853   $ 7,900,000     03/05/12
Zurich American Insurance Company
  Bank of America   7414568   $ 1,372,542     06/01/12
Pacific Employers Insurance Company
  Bank of America   7414569   $ 340,000     04/30/12
NM Self Insurers Guarantee Fund
  Bank of America   3077312   $ 200,000     06/20/12

 

*   Cancellation pending.

Schedule 1.4 - 1



--------------------------------------------------------------------------------



 



Schedule 1.5
Immaterial Subsidiaries
None.

Schedule 1.5 - 1



--------------------------------------------------------------------------------



 



Schedule 6.2
Subsidiaries
(a) Legal Name, Jurisdiction of Organization, Type of Entity and Organization
Identification Number for each Borrower and each of its Subsidiary Guarantors:

                          Organization Legal Name of Borrower or   Jurisdiction
of       Identification Subsidiary Guarantor   Organization   Type of Entity  
Number
Black Eagle, Inc.
  Delaware   Corporation   0923277
 
           
Eagle Consolidation LLC
  Delaware   Limited Liability Company   4988402
 
           
Ethanol Management Company LLC
  Delaware   Limited Liability Company   5004637
 
           
Frontier El Dorado Refining LLC
  Delaware   Limited Liability Company   3098810
 
           
Frontier Holdings LLC
  Delaware   Limited Liability Company   4236542
 
           
Frontier Oil and Refining Company LLC
  Delaware   Limited Liability Company   2079482
 
           
Frontier Oil Corporation
  Wyoming   Corporation   1980-000139666
 
           
Frontier Pipeline LLC
  Delaware   Limited Liability Company   2202550
 
           
Frontier Refining & Marketing LLC
  Delaware   Limited Liability Company   2163960
 
           
Frontier Refining LLC
  Delaware   Limited Liability Company   2163962
 
           
Holly Biofuels LLC
  Delaware   Limited Liability Company   4973339
 
           
HollyFrontier Corporation
  Delaware   Corporation   0410607
 
           
Holly Payroll Services, Inc.
  Delaware   Corporation   4052098
 
           
Holly Petroleum, Inc.
  Delaware   Corporation   2179734
 
           
Holly Realty, LLC
  Delaware   Limited Liability Company   4684449
 
           
Holly Refining & Marketing Company LLC
  Delaware   Limited Liability Company   3895432
 
           
Holly Refining & Marketing — Tulsa LLC
  Delaware   Limited Liability Company   4660942
 
           
Holly Refining & Marketing Company — Woods Cross LLC
  Delaware   Limited Liability Company   3626422
 
           
Holly Refining Communications, Inc.
  Delaware   Corporation   3630484

Schedule 6.2 - 1



--------------------------------------------------------------------------------



 



                          Organization Legal Name of Borrower or   Jurisdiction
of       Identification Subsidiary Guarantor   Organization   Type of Entity  
Number
Holly Transportation LLC
  Delaware   Limited Liability Company   4618058
 
           
Holly UNEV Pipeline Company
  Delaware   Corporation   4407728
 
           
Holly Western Asphalt Company
  Delaware   Corporation   3914058
 
           
Hollymarks, LLC
  Delaware   Limited Liability Company   4684446
 
           
HRM Montana LLC
  Montana   Limited Liability Company   A169222
 
           
HRM Realty, LLC
  Delaware   Limited Liability Company   4684448
 
           
LEA Refining Company
  Delaware   Corporation   827851
 
           
Montana Retail Company LLC
  Delaware   Limited Liability Company   2850166
 
           
Navajo Holdings, Inc.
  New Mexico   Corporation   1060094
 
           
Navajo Northern, Inc.
  Nevada   Corporation   C1148-1978
 
           
Navajo Pipeline Co., L.P.
  Delaware   Limited Partnership   855544
 
           
Navajo Pipeline GP, L.L.C.
  Delaware   Limited Liability Company   3418355
 
           
Navajo Pipeline LP, L.L.C.
  Delaware   Limited Liability Company   3418494
 
           
Navajo Refining Company, L.L.C.
  Delaware   Limited Liability Company   4380177
 
           
Navajo Refining GP, L.L.C.
  Delaware   Limited Liability Company   3418360
 
           
Navajo Western Asphalt Company
  New Mexico   Corporation   786129
 
           
NK Asphalt Partners d/b/a Holly Asphalt Company
  New Mexico   General Partnership   GPD2000071301

(b) Trade Names of each Borrower and its Subsidiary Guarantors:

          Legal Name of Borrower or       Jurisdictions Where Subsidiary
Guarantor   Trade Name/ DBA Name   Trade Name is Used
Black Eagle, Inc.
  Montana Refining Corporation   Montana
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Washoe county, NV
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Co.   Texas
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Dallas County, TX

Schedule 6.2 - 2



--------------------------------------------------------------------------------



 



          Legal Name of Borrower or       Jurisdictions Where Subsidiary
Guarantor   Trade Name/ DBA Name   Trade Name is Used
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Utah
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Oklahoma
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Denver, CO
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Maricopa County, AZ
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Arizona
 
       
Navajo Refining Company, L.L.C.
  Navajo Refining Company   Texas
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Arizona
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Maricopa County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   La Paz County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Greenlee County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Graham County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Gila County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Coconino County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Apache County, Arizona
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Pinal County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Cochise County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Cooke County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Utah
 
       
NK Asphalt Partners
  Holly Asphalt Company   Yoakum County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Winkler County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Upton County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Reeves County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Midland County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Martin County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Lubbock County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Hutchinson County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Gaines County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Ector County, TX

Schedule 6.2 - 3



--------------------------------------------------------------------------------



 



          Legal Name of Borrower or       Jurisdictions Where Subsidiary
Guarantor   Trade Name/ DBA Name   Trade Name is Used
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Mohave County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Crane County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Navajo County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Brewster County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Andrews County, TX
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Elko County, Nevada
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Clark County, Nevada
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Oklahoma
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Colorado
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Sacramento County, CA
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Yuma County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Yavapai County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Santa Cruz County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Pima County, AZ
 
       
NK Asphalt Partners d/b/a
Holly Asphalt Company
  Holly Asphalt Company   Dallas County, TX
 
       
Frontier Pipeline LLC
  Cheyenne Refining Pipeline Inc.   Nebraska

     (c) Prior names of each Borrower and each of its Subsidiary Guarantors over
the past five (5) years:

          Legal Name of Borrower or         Subsidiary Guarantor   Date of
Change   Description of Name Change
Navajo Refining Company, L.L.C.
  June 29, 2007   Navajo Refining Company, L.P., a Delaware limited partnership,
merged into Navajo Refining Company, L.L.C., a Delaware limited liability
company.
 
       
HRM Montana LLC
  July 17, 2009   Montana Refining Corporation, a Partnership, a Montana general
partnership, changed its name to HRM Montana, a Montana general partnership.
 
       
 
  June 30, 2011   HRM Montana, a Montana general partnership converted to a
Montana limited liability company and changed its name to HRM Montana LLC.

Schedule 6.2 - 4



--------------------------------------------------------------------------------



 



          Legal Name of Borrower or         Subsidiary Guarantor   Date of
Change   Description of Name Change
Holly Refining & Marketing — Tulsa LLC
  May 19, 2009   Holly Refining & Marketing — MidCon, L.L.C., a Delaware limited
liability company changed its name to Holly Refining & Marketing Company — Tulsa
LLC, a Delaware limited liability company.
 
       
Holly Transportation LLC
  October 28, 2010   Holly Trucking, L.L.C., a Delaware limited liability
company changed its name to Holly Transportation LLC, a Delaware limited
liability company.
 
       
Holly Refining & Marketing
Company LLC
  December 31, 2010   Holly Refining & Marketing Company, a Delaware corporation
converted to a Delaware limited liability company and changed its name to Holly
Refining & Marketing Company LLC.
 
       
Holly Refining & Marketing Company — Woods Cross LLC
  December 31, 2010 May 31, 2011   Holly Refining & Marketing Company — Woods
Cross, a Delaware corporation converted to a Delaware limited liability company
and changed its name to Holly Refining & Marketing Company — Woods Cross LLC.

Woods Cross Refining Company, L.L.C., a Delaware limited liability company,
merged into Holly Refining & Marketing Company — Woods Cross LLC.
 
       
Montana Retail Company LLC
  May 29, 2011   Montana Retail Corporation, a Delaware corporation converted to
a Delaware limited liability company and changed its name to Montana Retail
Company LLC.
 
       
Eagle Consolidation LLC
  May 31, 2011 June 30, 2011   Holly Utah Holdings, Inc., a Delaware
corporation, N148H Exchange, LLC, a Delaware limited liability company, and
N560B Exchanges, LLC, a Delaware limited liability company, each merged into
Eagle Consolidation LLC.

Navajo Crude Oil Purchasing, Inc., a Delaware corporation, merged into Eagle
Consolidation LLC.
 
       
Navajo Refining Company, L.L.C.
  May 31, 2011   Lorefco, Inc., a Delaware corporation, merged into Navajo
Refining Company, L.L.C.
 
       
HollyFrontier Corporation
  May 31, 2011   Navajo Refining L.P., L.L.C., a Delaware limited liability
company, merged into HollyFrontier Corporation, formerly known as Holly
Corporation,.
 
       
Navajo Pipeline Co., L.P.
  May 31, 2011   Porcupine Ridge Pipeline, LLC, a Delaware limited liability
company, merged into Navajo Pipeline Co., L.P.
 
       
Ethanol Management Company LLC
  June 30, 2011   Ethanol Management Company, a Colorado corporation converted
to a Delaware limited liability company and changed its name to Ethanol
Management Company LLC.
 
       
Frontier El Dorado Refining LLC
  June 30, 2011   Frontier El Dorado Refining Company, a Delaware corporation
converted to a Delaware limited liability company and changed its name to
Frontier El Dorado Refining LLC.

Schedule 6.2 - 5



--------------------------------------------------------------------------------



 



          Legal Name of Borrower or         Subsidiary Guarantor   Date of
Change   Description of Name Change
Frontier Holdings LLC
  June 30, 2011   Frontier Holdings Inc., a Delaware corporation converted to a
Delaware limited liability company and changed its name to Frontier Holdings
LLC.
 
       
Frontier Oil and Refining Company LLC
  June 30, 2011   Frontier Oil and Refining Company, a Delaware corporation
converted to a Delaware limited liability company and changed its name to
Frontier Oil and Refining Company LLC.
 
       
Frontier Pipeline LLC
  June 30, 2011   Frontier Pipeline Inc., a Delaware corporation converted to a
Delaware limited liability company and changed its name to Frontier Pipeline
LLC.
 
       
Frontier Refining & Marketing
LLC
  June 30, 2011   Frontier Refining & Marketing Inc., a Delaware corporation
converted to a Delaware limited liability company and changed its name to
Frontier Refining & Marketing LLC.
 
       
Frontier Refining LLC
  June 30, 2011   Frontier Refining Inc., a Delaware corporation converted to a
Delaware limited liability company and changed its name to Frontier Refining
LLC.
 
       
HollyFrontier Corporation
  July 1, 2011   Holly Corporation, a Delaware corporation, changed its name to
HollyFrontier Corporation.

     (d) Chief executive office(s) and locations of books and records for each
Borrower and its Subsidiary Guarantors:

          Address of Chief     Executive Office/ Legal Name of Borrower or
Subsidiary   Location of Books and Guarantor   Records All Loan Parties except
those listed below:   2828 N. Harwood     Suite 1300     Dallas, TX 75201      
Navajo Pipeline LP, L.L.C.   501 East Main NK Asphalt Partners d/b/a/ Holly
Asphalt Company   Artesia, NM 88210

 

(e) Locations of Collateral for each Borrower and its Subsidiary Guarantors:

  •   See locations listed on Schedule 6.6.

Schedule 6.2 - 6



--------------------------------------------------------------------------------



 



Schedule 6.3
Consents, Etc.

1.   8-K filing with SEC for both Holly and FOC as a result of entry into this
Credit Agreement and the Guarantee and Collateral Agreement.

Schedule 6.3 - 1

 



--------------------------------------------------------------------------------



 



Schedule 6.6
Real Property
     Parcels of Real Property owned by a Group Member:

          Name of Group Member   Location   Description of Assets
Navajo Refining Company, L.L.C.
  501 E. Main St.
Artesia, NM 88210
Eddy County, NM   Inventory
Artesia refinery
 
       
Navajo Refining Company, L.L.C.
  501 E. Main St.
Artesia, NM 88210
Eddy County, NM   Inventory
Diesel storage-Trucking
 
       
Navajo Refining Company, L.L.C.
  7406 South Main St.
Lovington, NM 88260
Lea County, NM   Inventory
Lovington refinery
 
       
Holly Refining & Marketing Company — Woods Cross LLC
  393 South 800 West
Woods Cross, UT 84087
Davis County, UT   Inventory-Refinery
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  7110 W. Northern Avenue
Glendale, AZ 85303
Maricopa County, AZ   Inventory Terminal
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  4949 Edith Blvd. NE
Albuquerque, NM 87107
Bernalillo County, NM   Inventory Terminal
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  2411 N. Freeman
Artesia, NM 88210
Eddy County, NM   Inventory Terminal
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  131 S. 57th Avenue
Phoenix, AZ 85043
Maricopa County, AZ   Inventory Terminal

Schedule 6.6 - 1

 



--------------------------------------------------------------------------------



 



          Name of Group Member   Location   Description of Assets
NK Asphalt Partners d/b/a Holly Asphalt Company
  1611 Marshall St.
Lubbock, TX 79403
Lubbock County, TX   Inventory Terminal
 
       
Holly Refining & Marketing - Tulsa LLC
  1700 S. Union Ave
Tulsa, OK 74107
Tulsa County, OK   Inventory
Tulsa Refinery
 
       
Holly Refining & Marketing - Tulsa LLC
  902 West 25th Street
Tulsa, OK 74101
Tulsa County, OK   Inventory
Tulsa Refinery
 
       
Frontier El Dorado Refining LLC
  1401 Douglas Road
El Dorado, KS 67042
Butler County, KS   Inventory
El Dorado Refinery
 
       
Frontier Refining LLC
  2700 E. 5th Street
Cheyenne, WY 82007
Laramie County, WY   Inventory
Cheyenne Refinery
 
       
Ethanol Management Company LLC
  8501 East 96th Avenue
Henderson, CO 80640   Inventory Terminal

     Parcels of Real Property leased by a Group Member:

              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining & Marketing Company LLC
  Williams   Conway, KS   Inventory
Off-Site Storage
 
           
Holly Refining & Marketing Company LLC
  Enterprise Products Partners, L.P.   Hobbs, NM   Inventory Terminal
 
           
Holly Refining & Marketing Company LLC
  Enterprise Products Partners, L.P.   Conway, KS, to Hobbs, NM   Inventory
In transit

Schedule 6.6 - 2

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Navajo Refining Company, L.L.C.
  HEP Refining, L.L.C.   Moriarty, NM   Inventory Terminal
 
           
Navajo Refining Company, L.L.C.
  Sacramento Energy   Loco Hills, NM   Inventory Off-Site Storage
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM, to Artesia, NM   Inventory 8” Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM, to Artesia, NM   Inventory 10” Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline Assets,
Limited Partnership   Artesia, NM, to El Paso, TX   Inventory 6” Pipeline Line
Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline Assets,
Limited Partnership   Artesia, NM, to Orla, TX, to El Paso, TX   Inventory
8/12/8” Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Enterprise Products Partners, L.P. (1)   Artesia, NM, to Bloomfield, NM  
Inventory 12/8” Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Leased by HEP Pipeline, L.L.C., from City of Roswell, NM   Roswell, NM  
Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM, to Roswell, NM   Inventory 4” Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Refining, L.L.C.   Bloomfield, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Plains Pipeline
Company   El Paso, TX, to Albuquerque, NM   Inventory Plains Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Refining Assets, L.P.   El Paso, TX
El Paso County, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   El Paso, TX, to Phoenix, AZ
  Inventory Kinder Morgan Pipeline Line Fill

Schedule 6.6 - 3

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  HEP Refining, L.L.C.   Tucson, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Chevron Pipeline Co.   Albuquerque, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Western Refining   Albuquerque, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Western Refining   El Paso, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   Tucson, AZ   Inventory
Community Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   Phoenix, AZ   Inventory
Community Terminal
 
           
Holly Refining &
Marketing Company LLC
  Arizona Petroleum   Tucson, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Caljet   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Pro Petroleum   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Chevron Pipeline
Company   Woods Cross, UT, to Spokane, WA   Inventory Chevron Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Boise, ID
Ada County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Boise, ID
Ada County, ID   Inventory Terminal

Schedule 6.6 - 4

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Burley, ID
Cassion County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Pocatello, ID Bannock
County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Pasco, WA   Inventory
Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C.   Spokane, WA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  UNEV Pipeline, L.L.C.   Cedar City, UT   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Teppco   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Sunoco Logistics   Tulsa, OK   Inventory Terminal and Pipeline
 
           
Holly Refining &
Marketing Company LLC
  Magellan   Tulsa, OK Pleasant Hill, IA Ft. Smith, AR Kansas City, KS St. Paul,
MN Oklahoma City, OK Omaha, NE Sioux City, IA Sioux Falls, SD and certain other
immaterial locations throughout the mid-continent region in the Magellan
mid-continent pipeline.   Inventory Terminals and Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Kansas City International Airport   Kansas City, MO   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Omaha Airport
Authority   Omaha, NE   Inventory Terminal

Schedule 6.6 - 5

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining
& Marketing Company LLC
  Transflo   Atlanta, GA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Alon USA   Big Spring, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  PetroSource   Catoosa, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Sunoco Logistics   Cleveland, OH   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Truck Rail Handling   Fremont, CA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Southeast Fleet Service   Lexington, NC   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   North Haven, CT   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM   Line Fill 8” Lovington — Beeson
 
           
Holly Refining &
Marketing Company LLC
  Roadrunner Pipeline L.L.C. (owned by HEP)   Artesia, NM   Line Fill
Roadrunner PL
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington/Artesia, NM   Line Fill 16” Beeson —
Lovington PL
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM   Line Fill
 
           

Schedule 6.6 - 6

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Kinder Morgan   Tucson, AZ   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Keystone   Hardisty, AB   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Plains Pipeline   Tulsa, OK   Inventory
Tank Farm
 
           
Holly Refining &
Marketing Company LLC
  Coffeyville Resources   Phillipsburg, KS   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  OneOK   Conway, KS   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  York Rail   York, PA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Stolthaven   Houston, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Centurion Pipeline   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Centurion Pipeline   Slaughter, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enbridge   Flanagan, IL   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Husky PL   Hardisty, AB   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enbridge Pipeline   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Plains Pipeline   Cushing, OK   Inventory Terminal

Schedule 6.6 - 7

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Enterprise PL   Midland, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Ventura   Wilmington, CA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   Cleveland, OH   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Texas City Oil Tanking   Texas City, TX   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Coralville, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Waterloo, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Columbia, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Palmyra, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Clear Lake, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Watertown, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   West Fargo, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Grand Forks, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Doniphan, NE   Inventory Terminal

Schedule 6.6 - 8

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Topeka, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Dubuque, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Carthage, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Brookline, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Milford, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Great Bend, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Scott City, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Aurora, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Wathena, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Valley Center, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Roca, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Riverdale, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Oklahoma City, OK   Inventory Terminal

Schedule 6.6 - 9

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Nustar   Salina, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Concordia, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Geneva, NB   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Osceola, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Norfolk, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Yankton, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Mitchell, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Wolsey, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Aberdeen, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Jamestown, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Le Mars, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Milford, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Hutchinson, KS   Inventory Terminal

Schedule 6.6 - 10



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Nustar   Columbus, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Sioux Falls, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   North Platte, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Hutchinson, KS, to Jamestown, ND   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Plains Sidney   Sidney, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Sidney   Sidney, NE   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Rapid City, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Cheyenne, WY   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   DuPont, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Fountain, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Cheyenne, WY   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Sinclair Pipeline   Denver, CO   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Frontier Pipeline   Denver, CO   Line Fill

Schedule 6.6 - 11



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  True Oil   Baker, MT   Crude Inventory
Pipeline
 
           
Frontier Oil and Refining Company LLC
  Plains   Casper, WY   Crude Inventory
Big Horn PL System
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Hardisty, AB, to Casper, WY   Crude Inventory
Express Pipeline
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Buffalo, MT   Crude Inventory
Station on Express PL
 
           
Frontier Oil and Refining Company LLC
  Centennial Pipeline   Guernsey to Cheyenne, WY   Line Fill
 
           
Frontier Oil and Refining Company LLC
  BP   Illinois   Crude Inventory
ChiCap Pipeline
 
           
Frontier Oil and Refining Company LLC
  Enbridge   Cushing, OK   Crude Inventory
Spearhead PL
 
           
Frontier Oil and Refining Company LLC
  Magellan   Cushing, OK   Crude Inventory
Magellan/BP Pipeline
 
           
Frontier Oil and Refining Company LLC
  Magellan   Cushing, OK   Crude Inventory
Magellan Osage Pipeline
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Sem Group   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Inter Pipeline Fund   Edmonton, AB   Crude Inventory Inter Cold Lake West PL

Schedule 6.6 - 12



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Enbridge   El Dorado, KS   Crude Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Freeport, TX   Crude Inventory Seaway PL
 
           
Frontier Oil and Refining Company LLC
  True Oil   Fryburg, ND   Crude Inventory Four Bears Pipeline (fka Little
Missouri Line)
 
           
Frontier Oil and Refining Company LLC
  Plains   Ft. Laramie, WY   Crude Inventory Plains Cheyenne PL
 
           
Frontier Oil and Refining Company LLC
  Plains   Ft. Laramie, WY   Crude Inventory Plains Salt Lake System
 
           
Frontier Oil and Refining Company LLC
  True Oil   Guernsey, WY   Crude Inventory Belle Fourche PL
 
           
Frontier Oil and Refining Company LLC
  True Oil   Guernsey, WY   Crude Inventory Guernsey Station
 
           
Frontier Oil and Refining Company LLC
  Eighty Eight Oil Storage   Guernsey, WY   Crude Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Guernsey, WY   Crude Inventory Platte Pipeline
 
           
Frontier Oil and Refining Company LLC
  Inter Fund Pipeline   Hardisty, AB   Crude Inventory Inter Cold Lake South PL
 
           
Frontier Oil and Refining Company LLC
  Husky Pipeline   Hardisty, AB   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Jayhawk Pipeline   McPherson, KS   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Plains   Midland, TX   Crude Inventory Plains Basin PL

Schedule 6.6 - 13



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Enterprise   Midland, TX   Crude Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  True Oil   Poplar, MT   Crude Inventory Bridger PL
 
           
Frontier Oil and Refining Company LLC
  Suncor Pipeline   Denver, CO   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Sunoco Pipeline   Texas   Crude Inventory Sun PL Central Texas

 

(1)   A Subsidiary of HEP owns the Artesia to White Lakes Junction segment of
the Artesia to Moriarty pipeline. The White Lakes Junction to Moriarty segment
and the Moriarty to Bloomfield Pipeline is leased from Enterprise Products
Partners, L.P. under a long-term lease agreement.

Schedule 6.6 - 14



--------------------------------------------------------------------------------



 



Schedule 6.7
Labor Matters

      Group Member   Collective Bargaining Agreements
Holly Refining & Marketing Company — Woods Cross LLC
  Agreement between Holly Refining & Marketing — Woods Cross LLC, with a
refinery at Woods Cross, Utah, and United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International Union
and its Local No. 12-578, dated as of March 2, 2009.
 
   
Navajo Refining Company, L.L.C.
  Agreement between Navajo Refining Company, L.L.C., with a refinery located in
the City of Artesia, State of New Mexico, and the International Union of
Operating Engineers Local No. 351, dated as of March 30, 2010.
 
   
Navajo Refining Company, L.L.C.
  Agreement between Navajo Refining Company, L.L.C., with a refinery located in
Lea County, State of New Mexico, and the International Union of Operating
Engineers Local No. 351, dated as of March 31, 2010.
 
   
Frontier El Dorado Refining LLC
  Agreement between Frontier El Dorado Refining LLC, formerly known as Frontier
El Dorado Refining Company, and United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, AFL-CIO-CLC (USW) on behalf of Local #241, dated as of February 4, 2009.
 
   
Frontier Refining LLC
  Agreement between Frontier Refining LLC, formerly known as Frontier Refining
Inc., Cheyenne, Wyoming Refinery and Craft Unions including Local Union No. 101
of the International Brotherhood of Boilermakers, Iron Ship Builders and Helpers
of America, Local Union No. 469 of the United Brotherhood of Carpenters and
Joiners of America; Local Union No. 415 of the International Brotherhood of
Electrical Workers; Local Union No. 79 of the Brotherhood of Painters and Allied
Trades; Local Union No. 192 of the United Association of Journeymen and
Apprentices of the Plumbing and Pipefitting Industry; Insulators Union; and
Local Union No. 28 of the International Association of Heat and Frost Insulators
and Asbestos Workers all of whom are affiliated with their International Union
of the AFL-CIO, dated as of July 1, 2009.
 
   
Frontier Refining LLC
  Agreement between Frontier Refining LLC, formerly known as Frontier Refining
Inc., Cheyenne, Wyoming Refinery and United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International Union
(USW), AFL-CIO and its Local Union 11-574, dated as of July 1, 2009.

Schedule 6.7 - 1



--------------------------------------------------------------------------------



 



Schedule 6.8(a)
Capitalization of Restricted Subsidiaries

                          Restricted             or     Holder(s)   Issuer  
Unrestricted   Percentage of Equity Interests Owned
HollyFrontier Corporation
  Black Eagle, Inc.   Restricted     100 %
HollyFrontier Corporation
  Eagle Consolidation LLC   Restricted     100 %
Frontier Oil and Refining Company LLC
  Ethanol Management Company LLC   Restricted     100 %
Frontier Refining LLC
  Frontier El Dorado Refining LLC   Restricted     100 %
Frontier Oil Corporation
  Frontier Holdings LLC   Restricted     100 %
Frontier Refining & Marketing LLC
  Frontier Oil and Refining Company LLC   Restricted     100 %
HollyFrontier Corporation
  Frontier Oil Corporation   Restricted     100 %
Frontier Refining & Marketing LLC
  Frontier Pipeline LLC   Restricted     100 %
Frontier Holdings LLC
  Frontier Refining & Marketing LLC   Restricted     100 %
Frontier Refining & Marketing LLC
  Frontier Refining LLC   Restricted     100 %
Holly Biofuels LLC
  Holly Biofuels LLC   Restricted     100 %
HollyFrontier Corporation
  Holly Payroll Services, Inc.   Restricted     100 %
HollyFrontier Corporation
  Holly Petroleum, Inc.   Restricted     100 %
HollyFrontier Corporation
  Holly Realty, LLC   Restricted     100 %
HollyFrontier Corporation
  Holly Refining & Marketing
Company LLC   Restricted     100 %
HollyFrontier Corporation
  Holly Refining & Marketing — Tulsa LLC   Restricted     100 %
HollyFrontier Corporation
  Holly Refining & Marketing Company — Woods Cross LLC   Restricted     100 %
HollyFrontier Corporation
  Holly Refining Communications, Inc.   Restricted     100 %
HollyFrontier Corporation
  Holly Transportation LLC   Restricted     100 %
HollyFrontier Corporation
  Holly UNEV Pipeline Company   Restricted     100 %

Schedule 6.8(a) — 1

 



--------------------------------------------------------------------------------



 



                          Restricted             or     Holder(s)   Issuer  
Unrestricted   Percentage of Equity Interests Owned
Navajo Western Asphalt Company
  Holly Western Asphalt Company   Restricted     100 %
HollyFrontier Corporation
  Hollymarks, LLC   Restricted     100 %
Black Eagle, Inc.
  HRM Montana LLC   Restricted     100 %
HollyFrontier Corporation
  HRM Realty, LLC   Restricted     100 %
Navajo Refining Company, L.L.C.
  LEA Refining Company   Restricted     100 %
Black Eagle, Inc.; Navajo Northern, Inc.
  Montana Retail Company LLC   Restricted   Black Eagle, Inc. — 50%
Navajo Northern, Inc. — 50%
HollyFrontier Corporation
  Navajo Holdings, Inc.   Restricted     100 %
Navajo Refining Company, L.L.C.
  Navajo Northern, Inc.   Restricted     100 %
Navajo Pipeline GP, L.L.C.; Navajo Pipeline LP, L.L.C.
  Navajo Pipeline Co., L.P.   Restricted   Navajo Pipeline GP, L.L.C. — 0.5%
Navajo Pipeline LP, L.L.C. — 99.5%
Navajo Holdings, Inc.
  Navajo Pipeline GP, L.L.C.   Restricted     100 %
Navajo Holdings, Inc.
  Navajo Pipeline LP, L.L.C.   Restricted     100 %
HollyFrontier Corporation
  Navajo Refining Company, L.L.C.   Restricted     100 %
HollyFrontier Corporation
  Navajo Refining GP, L.L.C.   Restricted     100 %
Navajo Refining Company, L.L.C.
  Navajo Western Asphalt Company   Restricted     100 %
Holly Western Asphalt Company; Navajo Western Asphalt Company
  NK Asphalt Partners d/b/a Holly
Asphalt Company   Restricted   Holly Western Asphalt Company — 51%
Navajo Western Asphalt Company — 49%
Holly Energy Partners — Operating, L.P. HEP Pipeline GP, L.L.C.
  HEP Fin-Tex/Trust-River, L.P.   Unrestricted   Holly Energy Partners —
Operating, L.P. — 99.999%
HEP Pipeline GP, L.L.C. — 0.001%
Holly Energy Partners, L.P.
  HEP Logistics GP, L.L.C.   Unrestricted     100 %
Navajo Pipeline Co., L.P.;
Holly Logistic Services, L.L.C.
  HEP Logistics Holdings, L.P.   Unrestricted   Navajo Pipeline Co., L.P. —
99.999%
Holly Logistic Services, L.L.C. — 0.001%
Holly Energy Partners — Operating, L.P.
  HEP Mountain Home, L.L.C.   Unrestricted     100 %
Holly Energy Partners — Operating, L.P. HEP Pipeline GP, L.L.C.
  HEP Navajo Southern, L.P.   Unrestricted   Holly Energy Partners — Operating,
L.P. — 99.999%
HEP Pipeline GP, L.L.C. — 0.001%
Holly Energy Partners — Operating, L.P.
  HEP Operations LLC   Unrestricted     100 %

Schedule 6.8(a) — 2

 



--------------------------------------------------------------------------------



 



                          Restricted             or     Holder(s)   Issuer  
Unrestricted   Percentage of Equity Interests Owned
Holly Energy Partners — Operating, L.P. HEP Pipeline GP, L.L.C.
  HEP Pipeline Assets, Limited
Partnership   Unrestricted   Holly Energy Partners — Operating, L.P. — 99.999%
HEP Pipeline GP, L.L.C. — 0.001%
Holly Energy Partners — Operating, L.P.
  HEP Pipeline GP, L.L.C.   Unrestricted     100 %
Holly Energy Partners — Operating, L.P.
  HEP Pipeline, L.L.C.   Unrestricted     100 %
Holly Energy Partners — Operating, L.P. HEP Refining GP, L.L.C.
  HEP Refining Assets, L.P.   Unrestricted   Holly Energy Partners — Operating,
L.P. — 99.999% HEP Refining GP, L.L.C. — 0.001%
Holly Energy Partners — Operating, L.P.
  HEP Refining GP, L.L.C.   Unrestricted     100 %
Holly Energy Partners — Operating, L.P.
  HEP Refining, L.L.C.   Unrestricted     100 %
Holly Energy Partners — Operating, L.P.
  HEP SLC, LLC   Unrestricted     100 %
Holly Energy Partners — Operating, L.P.
  HEP Tulsa LLC   Unrestricted     100 %
Holly Energy Partners — Operating, L.P.
  HEP Woods Cross, L.L.C.   Unrestricted     100 %
Holly Energy Partners, L.P.
  Holly Energy Finance Corp.   Unrestricted     100 %
Holly Energy Partners, L.P.; HEP Logistics GP, L.L.C.
  Holly Energy Partners — Operating, L.P.   Unrestricted   Holly Energy
Partners, L.P. — 99.999% HEP Logistics GP, L.L.C. — 0.001%
HEP Logistics Holdings, L.P. HollyFrontier Corporation and its Affiliates
Publicly Owned
  Holly Energy Partners, L.P.   Unrestricted   HEP Logistics Holdings, L.P. — 2%
general partner interest HollyFrontier Corporation and its Affiliates — 32.4%
Publicly Owned -65.6%
HEP Refining, L.L.C.
  Holly Energy Storage — Lovington LLC   Unrestricted     100 %
HEP Tulsa LLC
  Holly Energy Storage — Tulsa LLC   Unrestricted     100 %
Navajo Pipeline Co., L.P.
  Holly Logistic Services, L.L.C.   Unrestricted     100 %
Holly Logistic Services, L.L.C.
  Holly Logistics Limited LLC   Unrestricted     100 %
Holly Energy Partners — Operating, L.P.
  Lovington-Artesia, L.L.C.   Unrestricted     100 %
Navajo Refining GP, L.L.C.
  N18HN Exchange, LLC   Unrestricted     100 %
Holly Energy Partners — Operating, L.P.
  Roadrunner Pipeline, L.L.C.   Unrestricted     100 %

Schedule 6.8(a) — 3

 



--------------------------------------------------------------------------------



 



                          Restricted             or     Holder(s)   Issuer  
Unrestricted   Percentage of Equity Interests Owned
Holly UNEV Pipeline Company; Sinclair Transportation Company
  UNEV Pipeline, LLC (joint venture)   Unrestricted   Holly UNEV Pipeline
Company — 75% Sinclair Transportation Company — 25%
Wainoco Resources, Inc.
  Wainoco Oil & Gas Company   Unrestricted     100 %
Frontier Oil Corporation
  Wainoco Resources, Inc.   Unrestricted     100 %
HEP SLC, LLC; Rocky Mountain Pipeline System LLC
  SLC Pipeline LLC (joint venture)   N/A   HEP SLC, LLC -25% Rocky Mountain
Pipeline System LLC — 75%
Holly Biofuels LLC; Endicott Biofuels, LLC
  Sabine Biofuels II, LLC
(joint venture)   N/A   Holly Biofuels LLC — 50% Endicott Biofuels, LLC 0 50%

Schedule 6.8(a) — 4

 



--------------------------------------------------------------------------------



 



Schedule 6.8(b)
Options, Warrants, Etc.

1.   Holly Long-Term Incentive Compensation Plan.

2.   Holly Restricted Stock and Performance Share Units.

3.   Holly Restricted Director Stock Units.

4.   FOC Omnibus Incentive Compensation Plan.

5.   FOC Restricted Stock, Stock Unit and Restricted Stock Unit Awards (some of
which vested at the effective time of the merger contemplated by the Merger
Agreement and some of which were assumed by Holly).

Schedule 6.8(b) — 1

 



--------------------------------------------------------------------------------



 



Schedule 6.10
Taxes

1.   Holly has granted a waiver to extend the statutory period of limitations
related to Holly’s 2006 and 2007 federal income tax return and Holly’s 2008 Utah
excise tax return.

2.   A multi-state audit of Holly’s and FOC’s unclaimed property compliance and
reporting is being conducted for Holly for fiscal year 1981 through the present
fiscal year.

3.   A South Dakota motor fuel tax audit is being conducted for FOC for the
period of April 2008 through March 2011.

4.   A Utah motor fuel tax audit is being conducted for Holly for the period of
January 2008 through December 2010.

5.   A federal income tax audit is currently being conducted or appealed for FOC
for fiscal years 2005 through 2009 and for Holly for fiscal years 2006 through
2008.

Schedule 6.10 — 1

 



--------------------------------------------------------------------------------



 



Schedule 6.11
ERISA

      Plan   Description
The Holly Retirement Plan
  A Defined Benefit Plan subject to ERISA requirements. As of July 1, 2010, this
plan is not available to newly hired employees. Instead, such newly hired
employees are automatically enrolled in the Thrift Plan (see below).
The Holly Retirement Restoration Plan
  An unfunded deferred compensation plan that generally mirrors the qualified
plan.
Thrift Plan for Employees of Holly Corporation, Its Affiliates & Subsidiaries
  A Defined Contribution Plan subject to ERISA requirements. Holly Corporation
Employee Stock Ownership Plan merged into this plan effective as of August 1,
1999.
Director’s Compensation Plan
  An unfunded deferred compensation plan made up of phantom shares of Holly
stock.
Holly Corporation Tax Credit
Employee Stock Ownership Plan
  Plan terminated effective as of July 1, 1989.
BlueCross BlueShield Choice PPO
Medical Plan
  A self-insured welfare benefit plan. (coverage through BlueCross BlueShield)
BlueCross BlueShield Freedom Dental
Plan
  A self-insured welfare benefit plan. (coverage through BlueCross BlueShield)
The Holly Retiree Health Plan
  A self-insured health continuation plan closed to new entrants as of
January 1, 2011
Vision Plan
  A self-insured welfare benefit plan (coverage through VSP)
Health and Wellness Program
  A self-insured welfare benefit program (coverage through BlueCross BlueShield
of Texas)
BlueCross BlueShield 24 Hour Med-Call
  A self-insured welfare benefit program. (coverage through BlueCross
BlueShield)
Flexible Spending Account
  A financial account arrangement offered through TaxSaver Plan.
Employee Assistance Program
  A fully insured welfare benefit program. (coverage through Mental Health
Network)
Basic Group Life Insurance Plan
  A fully insured welfare benefit plan. (coverage through Sun Life of Canada)
(employer paid)
Optional Life Insurance
  A fully insured welfare benefit plan. (coverage through Sun Life of Canada)
AD&D Insurance Coverage
  A fully insured welfare benefit plan. Coverage, if elected by the employee is
included in the Basic Group Life Insurance Plan. (coverage through Sun Life of
Canada)
Optional AD&D Insurance Plan
  A fully insured welfare benefit plan. (coverage through Sun Life of Canada.)
Voluntary Long-Term Disability Plan
  A fully insured welfare benefit plan. (coverage through MetLife Ins. Co.)
Emergency Travel Assistance Services
Program
  Program provides emergency medical and personal assistance while traveling.
(coverage through Sun Life of Canada)
Short Term Disability Plan (sick pay)
  A self-insured welfare benefit plan. Note that sick pay is included under this
plan. (employer paid)
Short Term Disability Plan (Woods
Cross) (sick pay)
  A self-insured welfare benefit plan covering only employees of Woods Cross.
(employer paid)
CHUBB Voluntary Accident Insurance
  Company funded benefit; employee can buy up to a certain level to increase
coverage.

Schedule 6.11 — 1

 



--------------------------------------------------------------------------------



 



      Plan   Description
CHUBB Business Travel and Occupational Hazard (AD&D)
  A fully insured welfare benefit program providing occupational AD&D coverage,
including full business hazard and corporate aircraft.
Paid Vacation Policy
  Company-funded benefit.
Paid Jury Duty and Civic Duty Policy
  Company-funded benefit.
Paid Bereavement Leave Policy
  Company-funded benefit.
Paid Holiday Policy
  Company-funded benefit.
Tuition Reimbursement Program
  Company-funded benefit.
Scholarship Plan
  Company-funded benefit.
Military, Reserve or National Guard
Leave
  Company-funded benefit.
Family Medical Leave Act (FMLA)
  Unpaid benefit.
Health Insurance Allowance
  To 4 disabled employees who lost coverage when the Navajo Refining Company
union employees began participating in the International Union of Operating
Engineers health plan.
Workers’ Compensation
  Varies by state; depends on relevant state law.
Navajo Refining Co./Navajo Pipeline Co. Quarterly Bonus Profit Sharing Program
  Targeted at 5% of pay; based on financial performance of Navajo Refining Co.
and Navajo Pipeline Co.
Woods Cross Annual Bonus Profit
Sharing Program
  Targeted at 5% of pay; based on financial performance of Woods Cross
Employment Agreement with Leland Brake (NK Asphalt Partners dba Holly Asphalt
Co.)
  Written agreement related to full-time employment as an employee for a term
through 12/31/2011, followed by employment as an independent contractor for a
term through 12/31/2014.
Employment Agreement with Patrick J. Gribbin (Holly Refining and Marketing —
Tulsa LLC)
  Written employment agreement providing long-term incentive awards, both
restricted shares and performance shares, with a total value of $100,000,
subject to board approval and Holly vesting policies.
Holly Corporation Stock Option Plan
  Stock option plan. This plan was amended and restated as the Holly Corporation
Long-Term Incentive Compensation Plan, effective as of December 12, 2002.
Holly Corporation Long-Term
Incentive Compensation Plan
(formerly designated the Holly
Corporation 2000 Stock Option Plan)
  Plan providing for the grant of various equity and equity-based awards or
grants.
Holly Corporation Annual Incentive
Cash Bonus Compensation
  Applies to a select group of employees, including named executive officers.
Bonus amount depends on company performance and Holly’s discretion.
Change in Control Agreements (Holly
Corporation)
  Agreements provide severance benefits to eligible employees upon a termination
of employment following a change in control.
Blue Cross/Blue Shield
  Health care plan.
Superior Vision
  Vision insurance plan.
Frontier Oil Corporation Flexible
Spending Plan
  Flex spending account.
Frontier Retirement Savings Plan — all employees
  401(k) plan.
FOC — HR P&P Employee Benefits - Sick Leave — No. HR201 (Policy)
  Sick leave plan.
2x salary up to $500,000
  Basic life insurance

Schedule 6.11 — 2

 



--------------------------------------------------------------------------------



 



      Plan   Description
FOC — HR P&P Employee Benefits - Holidays No. HR200 (Policy)
  Holidays.
FOC — HR P&P Employee Benefits - Vacation No. HR208 (Policy)
  Vacations.
FOC — HR P&P General — Educational Reimbursement Policy — No. HR415 (Policy)
  Education reimbursement program.
Frontier Deferred Compensation Plan for directors and employees
  Deferred compensation plan.
Frontier Omnibus Incentive Compensation Plan and award agreements thereunder.
  Incentive plans.
Executive Change in Control Severance Agreements and Executive Severance
Agreements for FOC.
  Change in control and severance agreements.

Schedule 6.11 — 3

 



--------------------------------------------------------------------------------



 



Schedule 6.12
Litigation
None.
Schedule 6.12 — 1

 



--------------------------------------------------------------------------------



 



Schedule 6.13
Intellectual Property
Patents.
None.
Trademarks.
Australia

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals used in industry, science; unprocessed
artificial resins, unprocessed plastics, manures; fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry; rubber compounds for industrial use; chemical additives for
oils
Class 4 – Industrial oils and greases; lubricants; dust absorbing, wetting and
binding compositions; fuels (including motor spirit) and illuminants; process
oils; non-chemical additives for oils; preservatives for rubber (oils)   1399124
(Pending) (Awaiting Issuance of Registration Certificate)   12/10/2010

Canada

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Holly Corporation
  HOLLY (word mark)   Providing advertising, marketing and promotional services
for the refined petroleum products of others; and petroleum refining   TMA713305
  5/1/2008

Schedule 6.13 - 1



--------------------------------------------------------------------------------



 



                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Holly Corporation
  HOLLY LOGO [d83301d8330100.gif]   Providing advertising, marketing and
promotional services for the refined petroleum products of others; and petroleum
refining   TMA713261   5/1/2008  
Hollymarks, LLC
  CIRCO   Lubricating Oil   UCA28371   5/26/1947  
Hollymarks, LLC
  CIRCOSOL   A plasticizer for rubber   UCA26266   1/6/1947  
Hollymarks, LLC
  HYDROLENE   An oil for use in rejuvenation of asphalt   TMA321729   12/12/1986
 
Hollymarks, LLC
  POLYSEAL   Petroleum wax compositions   TMA115271   9/11/1959  
Hollymarks, LLC
  SUN KOTE   Rust preventative coating oil   TMA115272   9/11/1959  
Hollymarks, LLC
  SUNDEX   A plasticizer for rubber   UCA29474   2/4/1948  
Hollymarks, LLC
  SUNPAR   A paraffinic processed oil series   TMA313281   4/18/1986  
Hollymarks, LLC
  SUNPRINT   Process oil for the printing ink trade   TMA313282   4/18/1986  
Hollymarks, LLC
  SUNSPRAY   Oils sold for pest control on crops   TMA313284   4/18/1986  
Hollymarks, LLC
  SUNTHENE   Petroleum oil for plasticized rubber   TMA161184   2/14/1969  
Hollymarks, LLC
  SUNTRANS   Electrical oil for transformers   TMA313285   4/18/1986  
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals used in industry, science; unprocessed
artificial resins, unprocessed plastics, manures; fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry; rubber compounds for industrial use; chemical additives for
oils

Class 4 – Industrial oils and greases; lubricants; dust absorbing, wetting and
binding compositions; fuels (including motor spirit) and illuminants; process
oils; non-chemical additives for oils; preservatives for rubber (oils)   1520476
(Pending)   3/23/2011

China

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and rubber process oils   8740594
(Pending)   10/14/2010

Schedule 6.13 - 2



--------------------------------------------------------------------------------



 



Europe1

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 (Original) – Chemicals used in industry, science;
unprocessed artificial resins, unprocessed plastics; manures; fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry; rubber compounds for industrial use; chemical additives for
oils Class 1 (Submitted to OHIM 5-31-11) – Chemicals for use in the petroleum
refining, rubber process and industrial oil industry; unprocessed artificial
resins, unprocessed plastics; chemicals for use in the rubber industry;rubber
compounds for industrial use; chemical additives for oil; none of the aforesaid
for use in electronic materials and solar cells industry. Class 4 – Industrial
oils and greases; lubricants; dust absorbing, wetting and binding compositions;
fuels (including motor spirit) and illuminants; process oils; non-chemical
additives for oils; preservatives for rubber (oils)   009402711
(Pending)   9/27/2010  
Hollymarks, LLC
  HOLLY (word mark)   Class 1 – Chemicals used in industry, science; unprocessed
artificial resins, unprocessed plastics; manures; fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry; rubber compounds for industrial use; chemical additives for
oils

Class 4 – Industrial oils and greases; lubricants; dust absorbing, wetting and
binding compositions; fuels (including motor spirit) and illuminants; process
oils; non-chemical additives for oils; preservatives for rubber (oils)

Class 40 – Treatment of materials; filtration and processing services for the
petroleum and oil industry; refining services of fuel, oil, crude oil, gas,
petrochemical and petroleum   009606708
(Pending)   12/17/2010

 

1   Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuoania,
Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia,
Spain, Sweden, United Kingdom

Schedule 6.13 - 3



--------------------------------------------------------------------------------



 



                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  FLAME DESIGN
GRAPHICS [d83301d8330101.gif]   Class 1 – Chemicals used in industry, science;
unprocessed artificial resins, unprocessed plastics; manures; fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry; rubber compounds for industrial use; chemical additives for
oils Class 4 – Industrial oils and greases; lubricants; dust absorbing, wetting
and binding compositions; fuels (including motor spirit) and illuminants;
process oils; non-chemical additives for oils; preservatives for rubber (oils)
Class 40 – Treatment of materials; filtration and processing services for the
petroleum and oil industry; refining services of fuel, oil, crude oil, gas,
petrochemical and petroleum   009606724
(Pending)   12/17/2010

Hong Kong

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and greases; lubricants; dust-absorbing,
wetting, and binding compositions; fuels (including motor spirit) and
illuminants; process oils; non-chemical additives for oils; preservatives for
rubber (oils); industrial oils, rubber process oils   301741699    10/20/2010  
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals used in industry, science; unprocessed
artificial resins, unprocessed plastics; manures; fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry; rubber compounds for industrial use; chemical additives for
oils   301865746
(Pending)   03/22/2011

India

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals for use in the petroleum refining, rubber
process and industrial oil industry; unprocessed, artificial resins, unprocessed
plastics; chemicals for use in the rubber industry;rubber compounds for
industrial use; chemical additives for oil; none of the aforesaid for use in
electronic materials and solar cells industry.   2120885
(Pending)   3/24/2011  
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and rubber process oils   2046107
(Pending)   10/28/2010

Schedule 6.13 - 4



--------------------------------------------------------------------------------



 



Indonesia

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals for use in the petroleum refining, rubber
process and industrial oil industry; unprocessed, artificial resins, unprocessed
plastics; chemicals for use in the rubber industry;rubber compounds for
industrial use; chemical additives for oil; none of the aforesaid for use in
electronic materials and solar cells industry.   D00 2011 011702
(Pending)   3/2/2011  
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and greases; lubricants; dust absorbing,
wetting and binding compositions; fuels (including motor spirit) and
illuminants; process oils; non-chemical additives for oils; preservatives for
rubber (oils)   D00 2010 038656
(Pending)   10/28/2010

Japan

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and rubber process oils   5392086   
2/18/2011  
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals for use in petroleum refining, rubber process
and industrial oil industry; unprocessed artificial resins, unprocessed
plastics; chemicals for use in the rubber industry; rubber compounds for
industrial use; chemical additives for oils; none of the aforesaid for use in
electronic materials and solar cells industry   2011-19959
(Pending)   03/22/2011

Schedule 6.13 - 5



--------------------------------------------------------------------------------



 



Korea

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 – Industrial chemicals for use in petroleum refining,
rubber processing and industrial oil industry (not for use in electronic
materials and solar cells industry); unprocessed artificial resins (not for use
in electronic materials and solar cells industry), unprocessed plastics (not for
use in electronic materials and solar cells industry); industrial chemicals for
use in the rubber industry (not for use in electronic materials and solar cells
industry); rubber chemical compounds for industrial use (not for use in
electronic materials and solar cells industry); chemical additives for
industrial oil (not for use in electronic materials and solar cells industry)  
(Pending)   3/22/2011  
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and rubber process oils for industrial
purposes   40-2010-53495
(Pending)   10/19/2010

Mexico

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Holly Corporation
  HOLLY (word mark)   Class 35 – Providing advertising, marketing and
promotional services for the refined petroleum products of other   1006695   
10/16/2007  
Holly Corporation
  HOLLY (word mark)   Class 40 – Petroleum refining   1006159    10/11/2007  
Holly Corporation
  HOLLY LOGO [d83301d8330100.gif]   Class 35 – Providing advertising, marketing
and promotional services for the refined petroleum products of others   1004873 
  9/28/2007  
Holly Corporation
  HOLLY LOGO [d83301d8330100.gif]   Class 40 – Petroleum refining   1004874   
9/28/2007  
Hollymarks, LLC
  SUNPAR   Class 4 – Oils and greases (not edible)   400300    9/30/1991  
Hollymarks, LLC
  SUNSPRAY   Class 5 – Products for destroying vermin, fungicides and herbicides
  764992    10/28/2002  
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals for use in the rubber industry; rubber
compounds for industrial use; chemical additives for oils   1166193 (Pending)   
3/25/2011  
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial process oils; non-chemical additives for oils;
preservatives for rubber (oils)   1166195 (Pending)    3/25/2011

Schedule 6.13 - 6



--------------------------------------------------------------------------------



 



Philippines

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals used in industry, science, unprocessed
artificial resins, unprocessed plastics; manures, fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry, rubber compounds for industrial use; chemical additives for
oils   4-2011-003378
(Pending)   3/24/2011  
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and greases; lubricants; dust absorbing,
wetting and binding compositions; fuels (including motor spirit) and
illuminants; process oils; non-chemical additives for oils; preservatives for
rubber (oils).   4-2010-013927
(Pending)   12/22/2010

Taiwan

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals used in industry, science, unprocessed
artificial resins, unprocessed plastics; manures, fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry, rubber compounds for ndustrial use; chemical additives for oils
Class 4 – Industrial oils and greases; lubricants; dust-absorbing, wetting, and
binding compositions; fuels (including motor spirit) and illuminants; process
oils; non-chemical additives for oils; preservatives for rubber (oils);
industrial oils, rubber process oils   099053873
(Pending)   10/29/2010

Schedule 6.13 - 7



--------------------------------------------------------------------------------



 



Thailand

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals for use in the petroleum refining, rubber
process and industrial oil industry, science, unprocessed artificial resins,
unprocessed plastics, chemicals for use in the rubber industry; rubber compounds
for industrial use; chemical additives for oils, none of the aforesaid for use
in the electronic materials and solar cells industry.   800963
(Pending)   3/24/2011  
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils, rubber process oils   787272
(Pending)   11/11/2010

United States

                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Holly Corporation
  HOLLY (word mark)   Class 35 – Providing advertising, marketing and
promotional services for the refined petroleum products of other Class 40 –
Petroleum refining   3281875    8/21/2007  
Holly Corporation
  HOLLY LOGO [d83301d8330100.gif]   Class 35 – Providing advertising, marketing
and promotional services for the refined petroleum products of other Class 40 –
Petroleum refining   3282206    8/21/2007  
Holly Logistic
Services, LLC
  HOLLY ENERGY
PARTNERS   Class 39 – Transportation and terminalling of petroleum products  
3036845    12/27/2005  
Hollymarks, LLC
  CIRCO (stylized)
CIRCO LOGO [d83301d8330102.gif]   Class 4 – Lubricating oil sold for special
industrial uses   442163    3/1/1949  
Hollymarks, LLC
  CIRCOSOL (stylized)
CIRCOSOL LOGO [d83301d8330103.gif]   Class 1 – Plasticizer for rubber   0425145 
  11/5/1946  
Hollymarks, LLC
  HYDROLENE   Class 4 – Asphalt oils, asphalt recycling oils, and oils used for
modification of asphalt and emulsified asphalt products   2308748    1/18/2000  
Hollymarks, LLC
  POLYSEAL (stylized)
POLYSEAL LOGO [d83301d8330104.gif]   Class 4 – Petroleum was compositions for
impregnating and coating paper   637361    11/20/1956

Schedule 6.13 - 8



--------------------------------------------------------------------------------



 



                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Hollymarks, LLC
  SUN AG OIL   Class 4 – Refined mineral oil for use as carrier for herbicides
in weed-killing spray oils   1401800    7/22/1986  
Hollymarks, LLC
  SUNFLEX   Class 4 – Process oil primarily used in the processing of rubber  
1712590    9/1/1992  
Hollymarks, LLC
  SUNPAR   Class 4 – Petroleum oil for plasticizing rubber   0829679    6/6/1967
 
Hollymarks, LLC
  SUNSPRAY   Class 5 – Insecticide   0976588    1/15/1974  
Hollymarks, LLC
  SUNTEC   Class 4 – Mineral oil and lubricating oil for industrial purposes  
3703566    10/27/2009  
Hollymarks, LLC
  SUNTHENE   Class 4 – Petroleum oil for plasticizing rubber   0781961   
12/22/1964  
Hollymarks, LLC
  SUNTHENE   Class 4 – Compositions containing petroleum oil for use as
processing oils in the manufacture of textiles, cordage, adhesives, inks and
carbon paper, wood-treating compounds, caulking and sealant compound, floor oils
and sweeping compounds and other products   1331579    4/23/1985  
Hollymarks, LLC
  SUNTRANS   Class 4 – Industrial Oil   3730040    12/22/2009  
Hollymarks, LLC
  SUNWAX (stylized)
SUNWAX LOGO [d83301d8330105.gif]   Class 1 – Microcrystalline and crystalline
petroleum was and having a general use in industry   0433512    10/14/1947  
Hollymarks, LLC
  ULTRA-FINE   Class 5 – Insecticide for domestic and agricultural use  
1765525    4/20/1983  
Frontier Refining & Marketing Inc.
  FRONTIER LOGO [d83301d8330106.gif]   Class 4 – Gasoline and diesel fuel  
0673081    1/27/1959

Schedule 6.13 - 9



--------------------------------------------------------------------------------



 



                  Owner   Mark   Goods   Reg. No./App No.   Reg. Date/App Date
Frontier Oil Corporation
  GRAPHICS [d83301d8330107.gif]   Class 4 – Diesel fuel   2674938    1/14/2003  
Hollymarks, LLC
  CIRCOSOL   Class 1 – Chemicals used in industry, science; unprocessed
artificial resins, unprocessed plastics, manures; fire extinguishing
compositions; tempering and soldering preparations; chemicals for use in the
rubber industry; rubber compounds for industrial use; chemical additives for
oils   85278950 (Pending)    3/28/2011 (Priority filing date 9/28/2010 based on
CTM App. No. 9402711)  
Hollymarks, LLC
  CIRCOSOL   Class 4 – Industrial oils and greases; lubricants; dust absorbing,
wetting and binding compositions; fuels (including motor spirit) and
illuminants; process oils; non-chemical additives for oils; preservatives for
rubber (oils)   85278969 (Pending)    3/28/2011 (Priority filing date 9/28/2010
based on CTM App. No. 9402711)  
Holly Corporation
  HOLLYFRONTIER
CORPORATION   Class 40 – Petroleum refining.   85261031 (Pending)    3/8/2011

Copyrights.

          Title   Registration Number   Date of Registration
Holly Group 1 Above All Others
(Jet Window unpublished)
  VAu 1-059-268   3/10/2011  
A Company About to Make a Name for Itself in Lubricants
  VA 1-766-184   3/24/2011

Schedule 6.13 - 10



--------------------------------------------------------------------------------



 



          Title   Registration Number   Date of Registration
Base Oils of Choice
  VA 1-766-277   3/24/2011  
Process Oils of Choice
  VA 1-766-174   3/24/2011  
Go ahead, drop it right in
  VA 1-766-278   3/24/2011  
There’s Protection...and then there’s
Holly protection
  VA 1-766-279   3/24/2011  
Hollylubricants.com website screen shots
  Pending   Filed 3/24/2011  
Jet Window Wall Chart Ad
  Pending   Filed 4/26/2011

Schedule 6.13 - 11



--------------------------------------------------------------------------------



 



Schedule 6.15
Environmental Matters
None.
Schedule 6.15 – 1

 



--------------------------------------------------------------------------------



 



Schedule 6.21
Deposit Accounts

                  Bank   Account Name   Account Number   Purpose Bank of America
 
HollyFrontier Corporation
          Master concentration    
 
            Bank of America  
Holly Refining & Marketing Company LLC
          Wire / Lockbox / ACH receipts    
 
            Bank of America  
Holly Refining & Marketing Company LLC
          Outgoing wire / ACH payments    
 
            Bank of America  
Holly Refining & Marketing Company LLC
          EFT settlement (direct debit customers)    
 
            Bank of America  
Holly Refining & Marketing Company LLC
          Accounts payable controlled disbursement    
 
            Bank of America  
Holly Refining & Marketing Company LLC
          Special purpose / right of way check payments    
 
            Bank of America  
Holly Refining & Marketing Company LLC
          Lease crude payments (wires, checks, & ACH)    
 
            Bank of America  
Navajo Refining Co., L.L.C
          Old lease crude payments (to be closed)    
 
            Bank of America  
HollyPayroll Services, Inc.
          Payroll settlement    
 
            Bank of America  
HollyFrontier Corporation
          Flex spending controlled disbursement, ACH settlement    
 
            BBVA Compass  
HollyFrontier Corporation
          Compensating balance account    
 
            UMB Arizona  
HollyFrontier Corporation
          Compensating balance account

Schedule 6.21 - 1

 



--------------------------------------------------------------------------------



 



                  Bank   Account Name   Account Number   Purpose Fidelity
Investments  
HollyFrontier Corporation
          Investment account    
 
            Brown Brothers Harriman  
HollyFrontier Corporation
          Investment account    
 
            Union Bank  
HollyFrontier Corporation
          Master concentration account for
legacy FTO    
 
            Union Bank  
Frontier Oil and Refining Company LLC
          Revenue distribution account — legacy FTO    
 
            Union Bank  
Frontier Oil and Refining Company LLC
          General accounts payable — legacy FTO    
 
            Union Bank  
HollyFrontier Corporation
          Investment account    
 
            Union Bank  
Frontier Refining LLC
          Miscellaneous account — legacy FTO    
 
            Frost Bank  
HollyFrontier Corporation
          Legacy FTO corporate payments and related sweep account    
 
            Wells Fargo Bank  
Frontier Oil and Refining Company LLC
          Lockbox and EFT settlement account — legacy FTO    
 
            Wells Fargo Bank  
Holly Payroll Services, Inc.
          Payroll account — legacy FTO    
 
            Wells Fargo Bank  
HollyFrontier Corporation
          Section 125 account — legacy FTO    
 
            Wells Fargo Bank  
HollyFrontier Corporation
          Medical payments account — legacy FTO    
 
            Wells Fargo Bank  
Frontier El Dorado Refining LLC
          Petty cash account — El Dorado refinery    
 
            Wells Fargo Bank  
Frontier Refining LLC
          Petty cash account — Cheyenne refinery    
 
           

Schedule 6.21 - 2

 



--------------------------------------------------------------------------------



 



                  Bank   Account Name   Account Number   Purpose Wells Fargo
Bank  
HollyFrontier Corporation
          Investment account — legacy FTO    
 
            Wells Fargo Bank  
Frontier Oil Corporation
          Investment account — legacy FTO    
 
            Reich & Tang  
Frontier Oil Corporation
          Investment account — legacy FTO    
 
            US Bank  
Frontier Oil and Refining Company LLC
          Investment account — legacy FTO    
 
           

Lockboxes

          Loan Party   Name and Address of Depository Institution   Account
Number
HollyRefining & Marketing Company LLC
  Bank of America Global Treasury Services 901 Main Street, 10th Floor Dallas,
TX 75202    
 
       
Frontier Oil and Refining Company LLC
  Wells Fargo Bank
1700 Lincoln, 6th Floor
Denver, CO 80203    

Schedule 6.21 - 3

 



--------------------------------------------------------------------------------



 



Schedule 8.14
Unrestricted Subsidiaries
HEP Fin-Tex/Trust-River, L.P.
HEP Logistics GP, L.L.C.
HEP Logistics Holdings, L.P.
HEP Mountain Home, L.L.C.
HEP Navajo Southern, L.P.
HEP Operations LLC
HEP Pipeline Assets, Limited Partnership
HEP Pipeline GP, L.L.C.
HEP Pipeline, L.L.C.
HEP Refining Assets, L.P.
HEP Refining GP, L.L.C.
HEP Refining, L.L.C.
HEP SLC, LLC
HEP Tulsa LLC
HEP Woods Cross, L.L.C.
Holly Energy Finance Corp.
Holly Energy Partners — Operating, L.P.
Holly Energy Partners, L.P.
Holly Energy Storage — Lovington LLC
Holly Energy Storage — Tulsa LLC
Holly Logistic Services, L.L.C.
Holly Logistics Limited LLC
Lovington-Artesia, L.L.C.
N18HN Exchange, LLC
Roadrunner Pipeline, L.L.C.
UNEV Pipeline, LLC2
Wainoco Oil & Gas Company
Wainoco Resources, Inc.
 

2   75% owned by Holly UNEV Pipeline Company

Schedule 8.14 - 1

 



--------------------------------------------------------------------------------



 



Schedule 8.16
Post Closing Undertakings
     Not later than the date listed in the table below (or such later date as
the Administrative Agent may agree in writing in its sole discretion), deliver,
or cause to be delivered, to Administrative Agent the following:

      Deadline   Item
July 1, 2011 prior to or substantially simultaneously with the Closing Date
  Certified charter for HollyFrontier Corporation from the Secretary of State of
the State of Delaware.
 
   
 
  Good Standing Certificates for the following Loan Parties from the Secretary
of State of such entity’s jurisdiction of formation:
 
 
1. Frontier Refining LLC
2. Frontier El Dorado Refining LLC
3. Ethanol Management Company LLC
4. Frontier Oil and Refining Company LLC
5. Frontier Pipeline LLC
6. Frontier Refining & Marketing LLC
7. Frontier Holdings LLC
 
   
 
  Good standing certificates and certified charter documents for the following
Loan Parties from the Secretary of State of such entity’s jurisdiction of
formation:
July 8, 2011
 
1. Navajo Holdings, Inc.
2. Navajo Western Asphalt Company
3. HRM Montana LLC
 
   
July 18, 2011
  To the extent not delivered on or prior to the Closing Date, foreign
qualifications for the following Loan Parties in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
Holly Corporation
Holly Refining & Marketing Company LLC
Navajo Refining Company, L.L.C.
Holly Payroll Services, Inc.
Holly Petroleum, Inc.
Holly Realty, LLC
Holly Refining Communications, Inc.
Holly Transportation LLC
Holly Western Asphalt Company
HRM Realty, LLC
Lea Refining Company
Navajo Western Asphalt Company
Navajo Refining Company, L.L.C.
 
   

Schedule 8.16 - 1

 



--------------------------------------------------------------------------------



 



      Deadline   Item
 
  A list, reasonably satisfactory to Administrative Agent, certified by a
Responsible Officer of each Loan Party of each Loan Party’s material licensed
intellectual property (including trademarks, patents, copyrights or other
intellectual property), indicating the type of intellectual property, the
applicable registration number, and the date of registration and the name and
address of the licensor.


 
  An executed Intellectual Property Security Agreement, in form reasonably
acceptable to Administrative Agent.

 
  Insurance Endorsements, in form reasonably acceptable to Administrative Agent,
as required by Section 5.3 of the Guarantee and Collateral Agreement.


August 1, 2011
  Foreign Qualifications for each Loan Party that convert into a limited
liability company on June 30, 2011 in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified could
not reasonably be expected to have a Material Adverse Effect.

Schedule 8.16 - 2

 



--------------------------------------------------------------------------------



 



Schedule 9.1(d)
Existing Indebtedness

1.   Existing Senior Notes (as defined in the Credit Agreement).

Schedule 9.1(d) - 1

 



--------------------------------------------------------------------------------



 



Schedule 9.2(f)
Existing Liens

1.   Other Liens:

  a.   Colorado:

  i.   Ethanol Management Company LLC in favor of Archer Daniels Midland Company

  •   File No. 19882010384, filed 03/01/88, Continuation filed 02/08/93,
Continuation filed 12/29/97, Continuation filed 01/22/03     •   Collateral:
Leased Equipment

  b.   Delaware:

  i.   Frontier El Dorado Refining LLC in favor of De Lage Landen Financial
Services, Inc.

  •   File No. 32318973, filed 09/08/03, Continuation filed 07/29/08     •  
Collateral: Leased Equipment

  ii.   Frontier El Dorado Refining LLC in favor of De Lage Landen Financial
Services, Inc.

  •   File No. 32427352, filed 09/18/03, Continuation filed 07/29/08     •  
Collateral: Leased Equipment

  iii.   Frontier El Dorado Refining LLC in favor of De Lage Landen Financial
Services, Inc.

  •   File No. 64119475, filed 11/28/06     •   Collateral: Leased Equipment

  iv.   Frontier El Dorado Refining LLC in favor of CIT Technologies Corporation

  •   File No. 64141354, filed 11/29/06     •   Collateral: Leased Equipment

  v.   Frontier El Dorado Refining LLC in favor of CIT Technologies Corporation

  •   File No. 74440342, filed 11/21/07     •   Collateral: Leased Equipment

  vi.   Frontier El Dorado Refining LLC in favor of ImageQuest, Inc.

  •   File No. 74621974, filed 12/07/07, Amendment filed 03/06/08     •  
Collateral: Leased Equipment

  vii.   Frontier El Dorado Refining LLC in favor of De Lage Landen Financial
Services, Inc.

Schedule 9.2(f) - 1



--------------------------------------------------------------------------------



 



  •   File No. 90268943, filed 01/27/09     •   Collateral: Leased Equipment

  viii.   Frontier El Dorado Refining LLC in favor of De Lage Landen Financial
Services, Inc.

  •   File No. 91579322, filed 05/19/09     •   Collateral: Leased Equipment

  ix.   Frontier El Dorado Refining LLC in favor of ImageQuest, Inc.

  •   File No. 01852775, filed 05/26/10     •   Collateral: Copiers

  x.   Frontier El Dorado Refining LLC in favor of De Lage Landen Financial
Services, Inc.

  •   File No. 11086704, filed 03/24/11     •   Collateral: Leased Equipment

  xi.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp Equipment
Finance, Inc.

  •   File No. 31658767, filed 06/27/03, Amendment filed 06/22/04, Amendment
filed 06/22/04, Continuation filed 02/15/08, Termination filed 09/11/09     •  
Collateral:

  xii.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp Equipment
Finance, Inc.

  •   File No. 40748089, filed 03/17/04, Continuation filed 11/11/08     •  
Collateral: Leased Equipment

  xiii.   Frontier Refining & Marketing LLC in favor of CFS Air, LLC

  •   File No. 52598762, filed 08/19/05, Continuation filed 05/17/10     •  
Collateral: Citation Airplane

  xiv.   Frontier Refining & Marketing LLC in favor of Air Liquide Industrial
U.S. LP

  •   File No. 52909910, filed 09/20/05, Amendment filed 02/06/09, Continuation
filed 04/08/10     •   Collateral: Leased Equipment

  xv.   Frontier Refining & Marketing LLC in favor of Raven Funding LLC

  •   File No. 53254464, filed 10/20/05, Continuation filed 07/14/10     •  
Collateral: Leased Equipment

  xvi.   Frontier Refining & Marketing LLC in favor of Forsythe/McArthur
Associates, Inc.

  •   File No. 63153905, filed 09/12/06, Continuation filed 04/12/11

Schedule 9.2(f) - 2



--------------------------------------------------------------------------------



 



  •   Collateral: Leased Equipment

  xvii.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp
Oliver-Allen Technology Leasing

  •   File No. 64242145, filed 12/06/06     •   Collateral: Leased Equipment

  xviii.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp Equipment
Finance, Inc.

  •   File No. 81821840, filed 05/28/08, Amendment filed 06/23/08     •  
Collateral: Leased Equipment

  xix.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp Equipment
Finance, Inc.

  •   File No. 83362892, filed 10/03/08     •   Collateral: Leased Equipment

  xx.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp Equipment
Finance, Inc.

  •   File No. 84016935, filed 12/03/08, Amendment filed 01/29/09     •  
Collateral: Leased Equipment

  xxi.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp Equipment
Finance, Inc.

  •   File No. 90201647, filed 01/21/09     •   Collateral: Leased Equipment

  xxii.   Frontier Refining & Marketing LLC in favor of U.S. Bancorp Equipment
Finance, Inc.

  •   File No. 90201654, filed 01/21/09, Amendment filed 04/27/10     •  
Collateral: Leased Equipment

  xxiii.   Frontier Refining & Marketing LLC in favor of Tygris Vendor Finance,
Inc.

  •   File No. 90940962, filed 03/25/09     •   Collateral: Leased Equipment

  xxiv.   Frontier Refining & Marketing LLC in favor of Wells Fargo Financial
Leasing, Inc.

  •   File No. 04538827, filed 12/21/10     •   Collateral: Leased Equipment

  xxv.   Frontier Refining & Marketing LLC in favor of Macquarie Equipment
Finance, LLC

  •   File No. 04543454, filed 12/22/10     •   Collateral: Computer Equipment

Schedule 9.2(f) - 3



--------------------------------------------------------------------------------



 



  xxvi.   Frontier Refining & Marketing LLC in favor of Macquarie Equipment
Finance, LLC

  •   File No. 04555094, filed 12/22/10     •   Collateral: Computer Equipment

  xxvii.   Frontier Refining LLC in favor of Ameritech Credit Corporation

  •   File No. 40454258, filed 01/30/04, Continuation filed 10/17/08     •  
Collateral: Leased Equipment

  xxviii.   Frontier Refining LLC in favor of Ameritech Credit Corporation

  •   File No. 40454324, filed 01/30/04, Continuation filed 10/17/08     •  
Collateral: Leased Equipment

  xxix.   Frontier Refining LLC in favor of General Electric Capital Corporation

  •   File No. 70541150, filed 02/12/07     •   Collateral: Leased Equipment

  xxx.   HollyFrontier Corporation, successor in interest to Holly Corporation,
in favor of Marlin Business Bank

  •   File No. 11820813, filed 05/13/11     •   Collateral: Leased Equipment —
Copiers, printers and other computer equipment

  xxxi.   Navajo Refining Company, L.L.C., Navajo Refining GP, L.L.C. and
HollyFrontier Corporation, successor in interest to Navajo Refining, LP, L.L.C.,
in favor of IKON Financial Svcs

  •   File No. 81270097, filed 04/11/08, Amendment filed 11/11/08     •  
Collateral: Leased equipment

  xxxii.   Navajo Refining Company, L.L.C., Navajo Refining GP, L.L.C. and
HollyFrontier Corporation, successor in interest to Navajo Refining, LP, L.L.C.,
in favor of GreatAmerica Leasing Corporation

  •   File No. 82537312, filed 07/23/08     •   Collateral: Various Canon
copiers, scanners, and fax machines

  xxxiii.   HollyFrontier Corporation, successor in interest to Navajo Refining,
LP, L.L.C., in favor of Tower Tech, Inc.

  •   File No. 52790781, filed 9/9/05     •   Collateral: Specific equipment,
including cooling towers and in-line panels

  c.   New Mexico:

  i.   HollyFrontier Corporation, successor in interest to Navajo Refining
Company, LP, L.L.C., in favor of Air Liquide Industrial U.S. LP

Schedule 9.2(f) - 4



--------------------------------------------------------------------------------



 



  •   File No. 20060013945A, filed 7/17/06; Continuation filed 6/10/2011     •  
Collateral: Vessel Serial # 1158, Low Temp Manifold Serial # 000949, Control
Unit Serial # 28766, Vaporizer F8937-1-4, EZ PAD Serial # 10x15x16

  d.   Utah:

  i.   Holly Refining & Marketing Company LLC in favor of Revco Leasing Company

  •   File No. 359731200901, filed 3/09/09     •   Collateral: Copiers, scanners
and other computer equipment

  ii.   Holly Refining & Marketing Company LLC in favor of Revco Leasing Company

  •   File No. 344466200801, filed 5/23/08     •   Collateral: Copiers, scanners
and other computer equipment

Schedule 9.2(f) - 5



--------------------------------------------------------------------------------



 



Schedule 9.6
Investments

1.   1,000,000 shares of Connacher common stock (0.22% of outstanding equity
interests).3   2.   $267,000,000 Investment in UNEV Pipeline.   3.   $10,000,000
Investment in Sabine Biofuels II, LLC, a joint venture, by HollyBiofuels LLC
with Endicott Biofuels, LLC to help address renewable fuel standards.

 

3   Holly received such stock as part of the consideration from the sale of the
Montana refinery assets owned by HRM Montana LLC, formerly known as Montana
Refining Company, a Partnership, in April 2006.

Schedule 9.6 - 1



--------------------------------------------------------------------------------



 



Schedule 9.8
Affiliate Transactions

          No.   INTERCOMPANY AGREEMENT        
MLP IPO Transaction (2004)
       
 
  1    
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of July 13, 2004, by
and between HollyFrontier Corporation, formerly known as Holly Corporation,
Navajo Pipeline Co., L.P., Holly Logistic Services, L.L.C., HEP Logistics
Holdings, L.P., Holly Energy Partners, L.P., HEP Logistics GP, L.L.C., HEP
Operating Company, LP, HEP Mountain Home, L.L.C., Navajo Refining Company, L.P.,
Lorefco, Inc., HEP Refining, L.L.C., HEP Refining GP, L.L.C., HEP Refining
Assets, L.P., GEP Pipeline, L.L.C., HEP Pipeline GP, L,L.C., HEP Pipeline
Assets, Limited Partnership, Woods Cross Refining Company, L.L.C., HEP Woods
Cross, L.L.C., and HEP Navajo Southern, L.P.
       
 
  2    
PIPELINES AND TERMINALS AGREEMENT dated as of July 13, 2004, by and between
HollyFrontier Corporation, formerly known as Holly Corporation, Navajo Refining
Company, L.P., Holly Refining & Marketing Company, Holly Logistic Services,
L.L.C., HEP Logistics Holdings, L.P., Holly Energy Partners, L.P., HEP Logistics
GP, L.L.C., and HEP Operating Company, LP.
       
 
       
Intermediate Pipelines Transaction (2005)
       
 
  3    
PURCHASE AND SALE AGREEMENT, dated as of July 6, 2005, by and between
HollyFrontier Corporation, formerly known as Holly Corporation, and Navajo
Pipeline Co., L.P., as Seller Parties, and Holly Energy Partners, L.P., Holly
Energy Partners-Operating, L.P. and HEP Pipeline, L.L.C., as Buyer Parties.
       
 
  4    
SIDE LETTER AGREEMENT RE: INSTALLATION OF PUMP STATION ON INTERMEDIATE
PIPELINES, dated as of July 6, 2005, by and between HollyFrontier Corporation,
formerly known as Holly Corporation, and Holly Energy Partners, L.P.
       
 
  5    
ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of July 8, 2005, by and between
Navajo Pipeline Co., L.P., Navajo Refining Company, L.P., and HEP Pipeline,
L.L.C.
       
 
  6    
CONTRIBUTION AGREEMENT, dated as of July 8, 2005, by and between HollyFrontier
Corporation, formerly known as Holly Corporation, Navajo Pipeline Co., L.P. and
Navajo Refining Company, L.P., as Transferor Parties, and Holly Energy Partners,
L.P., Holly Energy Partners Operating, L.P. and HEP Pipeline, L.L.C., as
Transferee Parties.
       
 
  7    
PIPELINES AGREEMENT, dated as of July 8, 2005, by and between HollyFrontier
Corporation, formerly known as Holly Corporation, Navajo Refining Company, L.P.,
Holly Energy Partners, L.P., Holly Energy Partners Operating, L.P., HEP
Pipeline, L.L.C., HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C.,
and HEP Logistics GP, L.L.C.
       
 
  7A    
AMENDED AND RESTATED INTERMEDIATE PIPELINES AGREEMENT, dated as of June 1, 2009,
by and between HollyFrontier Corporation, formerly known as Holly Corporation,
Holly Refining & Marketing Company LLC (as successor in interest to Navajo
Refining Company, L.L.C.), Holly Energy Partners, L.P., Holly Energy Partners
Operating, L.P., HEP Pipeline, L.L.C., Lovington Artesia, L.L.C., HEP Logistics
Holdings, L.P., Holly Logistic Services, L.L.C., HEP Logistics GP, L.L.C., and
HEP Logistics GP, L.L.C., as AMENDED BY THAT CERTAIN AMENDMENT to Amended and
Restated Intermediate Pipelines Agreement, dated as of December 9, 2010.
       
 
       
Drop Down Assets Transaction (2008)
       
 
  8    
PURCHASE AND SALE AGREEMENT, dated as of February 25, 2008, by and between
HollyFrontier Corporation, formerly known as Holly Corporation, Navajo Pipeline
Co., L.P., Woods Cross Refining Company, L.L.C. and Navajo Refining Company,
L.L.C., as Seller Parties, and Holly Energy Partners, L.P., Holly Energy
Partners Operating, L.P., HEP Woods Cross, L.L.C and HEP Pipeline, L.L.C., as
Buyer Parties.
       
 
  9    
ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of February 29, 2008, by and
between Navajo Pipeline Co., L.P., Woods Cross Refining Company, L.L.C., Navajo
Refining Company, L.L.C., HEP Woods Cross, L.L.C., and HEP Pipeline, L.L.C.
       
 
  10    
CONTRIBUTION AGREEMENT, dated as of February 29, 2008, by and between
HollyFrontier Corporation, formerly known as Holly Corporation, Navajo Pipeline
Co., L.P., Woods Cross Refining Company, L.L.C. and Navajo Refining Company,
L.L.C., as Transferor Parties, and Holly Energy Partners, L.P., Holly Energy
Partners Operating, L.P., HEP Woods Cross, L.L.C. and HEP Pipeline, L.L.C., as
Transferee Parties.
       
 
  11    
LEASE AND ACCESS AGREEMENT (ARTESIA), dated as of February 29, 2008, by and
between Navajo Refining Company, L.L.C., as lessor, and HEP Pipeline, L.L.C., as
lessee.
       
 
  12    
LEASE AND ACCESS AGREEMENT (LOVINGTON), dated as of February 29, 2008, by and
between Navajo Refining Company, L.L.C., as lessor, and HEP Pipeline, L.L.C., as
lessee.

Schedule 9.8 - 1

 



--------------------------------------------------------------------------------



 



          No.   INTERCOMPANY AGREEMENT   13    
LEASE AND ACCESS AGREEMENT (WOODS CROSS), dated as of February 29, 2008, by and
between Woods Cross Refining Company, L.L.C., as lessor, and HEP Woods Cross,
L.L.C., as lessee.
       
 
  14    
PIPELINES AND TANKAGE AGREEMENT, dated as of February 29, 2008, by and among
HollyFrontier Corporation, formerly known as Holly Corporation, Navajo Pipeline
Co., L.P., Navajo Refining Company, L.L.C., Woods Cross Refining Company,
L.L.C., Holly Energy Partners, L.P., Holly Energy Partners-Operating, L.P., HEP
Pipeline, LLC, and HEP Woods Cross, L.L.C.
       
 
  14A    
AMENDED AND RESTATED CRUDE PIPELINES AND TANKAGE AGREEMENT, dated as of
December 1, 2009, by and between Holly Refining & Marketing Company LLC (as
successor in interest to Navajo Refining Company, L.L.C.), Holly Refining &
Marketing Company Woods Cross, Holly Refining & Marketing Company, Holly Energy
Partners-Operating, L.P., HEP Pipeline, LLC, HEP Woods Cross, L.L.C.
       
 
  15    
SITE SERVICES AGREEMENT (ARTESIA), dated as of February 29, 2008, by and between
Navajo Refining Company, L.L.C. and HEP Pipeline, L.L.C.
       
 
  16    
SITE SERVICES AGREEMENT (LOVINGTON), dated as of February 29, 2008, by and
between Navajo Refining Company, L.L.C. and HEP Pipeline, L.L.C.
       
 
  17    
SITE SERVICES AGREEMENT (WOODS CROSS), dated as of February 29, 2008, by and
between Woods Cross Refining Company, L.L.C. and HEP Woods Cross, L.L.C.
       
 
       
Lovington Artesia Transaction (2009)
       
 
  18    
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS, dated as of June 1, 2009, by
and between Navajo Pipeline Co., L.P. and Holly Energy Partners-Operating, L.P.
       
 
  19    
LLC INTEREST PURCHASE AGREEMENT, dated as of June 1, 2009, by and between
HollyFrontier Corporation, formerly known as Holly Corporation, and Navajo
Pipeline Co., L.P., as seller, and Holly Energy Partners-Operating, L.P., as
buyer.
       
 
  20    
AMENDED AND RESTATED INTERMEDIATE PIPELINES AGREEMENT, dated as of June 1, 2009,
by and between HollyFrontier Corporation, formerly known as Holly Corporation,
Holly Refining & Marketing Company LLC (as successor in interest to Navajo
Refining Company, L.L.C.), Holly Energy Partners, L.P., Holly Energy
Partners-Operating, L.P., HEP Pipeline, L.L.C., Lovington Artesia, L.L.C., HEP
Logistics Holdings, L.P., Holly Logistic Services, L.L.C., HEP Logistics GP,
L.L.C., and HEP Logistics GP, L.L.C, as AMENDED BY THAT CERTAIN AMENDMENT to
Amended and Restated Intermediate Pipelines Agreement, dated as of December 9,
2010.
       
 
       
Tulsa Racks Transaction (2009)
       
 
  21    
ASSET PURCHASE AGREEMENT (TULSA TRUCK AND RAIL EQUIPMENT), dated as of August 1,
2009, by and between Holly Refining & Marketing Tulsa LLC, as seller, and HEP
Tulsa LLC, as buyer.
       
 
  22    
EQUIPMENT SITES, ACCESS AND RAIL LINE LICENSE AGREEMENT (TULSA TRUCK AND RAIL
EQUIPMENT TULSA COUNTY, OKLAHOMA), dated as of August 1, 2009, by and between
Holly Refining & Marketing-Tulsa LLC and HEP Tulsa LLC.
       
 
  23    
TULSA EQUIPMENT AND THROUGHPUT AGREEMENT, dated as of August 1, 2009, by and
between Holly Refining & Marketing Company LLC (as successor in interest to
Holly Refining & Marketing-Tulsa LLC) and HEP Tulsa LLC, as AMENDED BY THAT
CERTAIN AMENDMENT to Tulsa Equipment and Throughput Agreement, dated as of
December 9, 2010.
       
 
  24    
TULSA PURCHASE OPTION AGREEMENT, dated as of August 1, 2009, by and between
Holly Refining & Marketing-Tulsa LLC and HEP Tulsa LLC.
       
 
       
Roadrunner/ Beeson Transactions (2009/2010)
  25    
ASSET PURCHASE AGREEMENT (BEESON PIPELINE), dated as of December 1, 2009, by and
between HollyFrontier Corporation, formerly known as Holly Corporation, and
Navajo Pipeline Co., L.P., as Seller, and HEP Pipeline, L.L.C., as Buyer.
       
 
  26    
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS (ROADRUNNER PIPELINE, L.L.C.),
dated as of December 1, 2009, by and between Navajo Pipeline Co., L.P. and Holly
Energy Partners-Operating, L.P.
       
 
  27    
LLC INTEREST PURCHASE AGREEMENT, dated as of December 1, 2009, by and between
HollyFrontier Corporation, formerly known as Holly Corporation, and Navajo
Pipeline Co., L.P., as Seller, and Holly Energy Partners-Operating, L.P., as
Buyer.
       
 
  28    
PIPELINE THROUGHPUT AGREEMENT (ROADRUNNER), dated as of December 1, 2009, by and
between Holly Refining & Marketing Company LLC (as successor in interest to
Navajo Refining Company, L.L.C.) and Holly Energy Partners-Operating, L.P.

Schedule 9.8 - 2

 



--------------------------------------------------------------------------------



 



          No.   INTERCOMPANY AGREEMENT        
Tulsa East/ Lovington Transaction (2010)
       
 
  29    
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS, dated as of March 31, 2010,
by and between Holly Refining & Marketing—Tulsa, LLC and HEP Tulsa LLC.
       
 
  30    
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS, dated as of March 31, 2010,
by and between Lea Refining Company and HEP Refining, L.L.C.
       
 
  31    
FIRST AMENDED AND RESTATED LEASE AND ACCESS AGREEMENT (EAST TULSA), dated as of
March 31, 2010, by and between Holly Refining & Marketing—Tulsa LLC, as lessor,
HEP Tulsa LLC and Holly Energy Storage Tulsa LLC, as lessees.
       
 
  32    
FIRST AMENDED AND RESTATED PIPELINES, TANKAGE AND LOADING RACK THROUGHPUT
AGREEMENT (TULSA EAST), dated as of March 31, 2010, by and between Holly
Refining & Marketing Company LLC (as successor in interest to Holly Refining &
Marketing—Tulsa, LLC), HEP Tulsa LLC, and Holly Energy Storage Tulsa LLC, AS
AMENDED BY THAT CERTAIN AMENDMENT to First Amended and Restated Pipelines,
Tankage and Loading Rack Throughput Agreement (Tulsa East), dated June 11, 2010.
       
 
  33    
FIRST AMENDED AND RESTATED SITE SERVICES AGREEMENT (TULSA EAST), dated as of
March 31, 2010, by and between Holly Refining & Marketing—Tulsa LLC, HEP Tulsa
LLC, and Holly Energy Storage Tulsa LLC.
       
 
  34    
FIRST AMENDMENT TO PIPELINE SYSTEMS OPERATING AGREEMENT, dated as of March 31,
2010, by and between Navajo Refining Company, L.L.C., Lea Refining Company,
Woods Cross Refining Company, L.L.C., Holly Refining & Marketing—Tulsa LLC, and
Holly Energy Partners Operating, L.P., as operator.
       
 
  35    
LEASE AND ACCESS AGREEMENT (LOVINGTON ASPHALT LOADING RACK AND TERMINAL
BUILDING), dated as of March 31, 2010, by and between Lea Refining Company, as
lessor, and Holly Energy Storage—Lovington LLC, as lessee.
       
 
  36    
LLC INTEREST PURCHASE AGREEMENT (EAST TANKS/LOVINGTON), dated as of March 31,
2010, by and between HollyFrontier Corporation, formerly known as Holly
Corporation, and Holly Refining & Marketing—Tulsa, LLC and Lea Refining Company,
as sellers, and HEP Tulsa LLC and HEP Refining, L.L.C., as buyers.
       
 
  37    
LOADING RACK THROUGHPUT AGREEMENT (LOVINGTON), dated as of March 31, 2010, by
and between Navajo Refining Company, LLC and Holly Energy Storage—Lovington LLC.
       
 
       
Miscellaneous Agreements/ Transactions
  38    
FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT, dated as of March 31, 2010, by
and among HollyFrontier Corporation, formerly known as Holly Corporation, Holly
Energy Partners, L.P. and certain of their respective subsidiaries.
       
 
  39    
OPTION AGREEMENT, dated January 31, 2008, by and among HollyFrontier
Corporation, formerly known as Holly Corporation, Holly UNEV Pipeline Company,
Navajo Pipeline Co., L.P., Holly Logistic Services, L.L.C., HEP Logistics
Holdings, L.P., Holly Energy Partners, L.P., HEP Logistics GP, L.L.C. and Holly
Energy Partners — Operating, L.P.
       
 
  40    
GAS TRANSPORTATION AGREEMENT, dated as of March 1, 2009, by and between Holly
Energy Partners—Operating, LP and Holly Refining & Marketing Company LLC (as
successor in interest to Navajo Refining Company, L.L.C.), as AMENDED BY THAT
CERTAIN AMENDMENT between Holly Energy Partners—Operating, LP and Holly Refining
& Marketing Company LLC (as successor in interests to Navajo Refining Company,
L.L.C.), dated as of May 1, 2009.
       
 
  41    
AMENDED AND RESTATED REFINED PRODUCT PIPELINES AND TERMINALS AGREEMENT, dated as
of December 1, 2009, to be effective as of February 1, 2009, by and among Holly
Refining & Marketing Company LLC (as successor in interest to Navajo Refining
Company, L.L.C. and Holly Refining & Marketing Company — Woods Cross), Holly
Energy Partners—Operating, L.P., HEP Pipeline Assets, Limited Partnership, HEP
Pipeline, L.L.C., HEP Refining Assets, L.P., HEP Refining, L.L.C., HEP Mountain
Home, L.L.C. and HEP Woods Cross, L.L.C.
       
 
  42    
AMENDED AND RESTATED CRUDE PIPELINES AND TANKAGE AGREEMENT, dated as of
December 1, 2009, by and between Holly Refining & Marketing Company LLC (as
successor in interest to Navajo Refining Company, L.L.C.), Holly Refining &
Marketing Company — Woods Cross, Holly Refining & Marketing Company, Holly
Energy Partners—Operating, L.P., HEP Pipeline, LLC, HEP Woods Cross, L.L.C.
       
 
  43    
PIPELINE SYSTEMS OPERATING AGREEMENT, dated as of February 8, 2010, by and
between Navajo Refining Company, L.L.C., Lea Refining Company, Woods Cross
Refining Company, L.L.C., Holly Refining & Marketing Tulsa LLC, and Holly Energy
Partners—Operating, L.P., as operator.

Schedule 9.8 - 3

 



--------------------------------------------------------------------------------



 



          No.   INTERCOMPANY AGREEMENT   43A    
FIRST AMENDMENT TO PIPELINE SYSTEMS OPERATING AGREEMENT, dated as of March 31,
2010, by and between Navajo Refining Company, L.L.C., Lea Refining Company,
Woods Cross Refining Company, L.L.C., Holly Refining & Marketing—Tulsa LLC, and
Holly Energy Partners Operating, L.P., as operator.
       
 
  44    
TULSA REFINERY INTERCONNECTS TERM SHEET, by and between Holly Refining &
Marketing—Tulsa and HEP Tulsa LLC, dated August 9, 2010, as AMENDED BY THAT
CERTAIN AMENDMENT to Tulsa Refinery Interconnects Term Sheet dated December 31,
2010.
       
 
  45    
EL DORADO PROCESSING AGREEMENTS:
       

• Processing Agreement Letter dated January 4, 2007 (LIFO)
• Processing Agreement Letter dated January 4, 2007 (TAR Restatements)
• Processing Agreement between Frontier El Dorado Refining LLC and Frontier Oil
and Refining Company LLC dated as of November 1999
       
 
  46    
CHEYENNE PROCESSING AGREEMENTS:
       

• Amended Agreement Letter between Frontier Oil and Refining Company LLC and
Frontier Refining LLC dated January 4, 2007 (LIFO)
• Amended Agreement Letter between Frontier Oil and Refining Company LLC and
Frontier Refining LLC dated January 4, 2007 (TAR Restatements)
• Amended and Restated Agreement between Frontier Oil and Refining Company LLC
and Frontier Refining LLC dated June 1998
• First Amendment to Processing Agreement between Frontier Oil and Refining
Company LLC and Frontier Refining LLC dated June 1998
• Extension Agreement between Frontier Oil and Refining Company LLC and Frontier
Refining LLC dated July 1992
• Processing Agreement between Frontier Oil and Refining Company LLC and
Frontier Refining LLC dated July 1988
       
 
  47    
MANAGEMENT AGREEMENTS:
       

• Amended and Restated Management Agreement between Frontier Oil and Refining
Company LLC and Frontier Refining & Marketing LLC dated June 1998
• Management Agreement between Frontier Oil and Refining Company LLC and
Frontier Oil Corporation dated June 1988
• Management Agreement between Frontier El Dorado Refining LLC and Frontier
Refining & Marketing LLC dated November 1999
• Amended and Restated Management Agreement between Frontier Refining LLC and
Frontier Refining & Marketing LLC dated June 1998
• Management Agreement between Frontier Refining LLC and Frontier Oil
Corporation dated June 1988
• Amended and Restated Management Agreement between Frontier Pipeline LLC and
Frontier Refining & Marketing LLC dated June 1998
• Management Agreement between Frontier Pipeline LLC and Frontier Oil
Corporation dated June 1988
       
 
  48    
TAX SHARING AGREEMENTS:
       

• Tax Sharing Agreement between Frontier Oil Corporation, Frontier Holdings LLC,
Wainoco Resources, Inc., Frontier Refining & Marketing LLC, Frontier Refining
LLC, Frontier Oil and Refining Company LLC and Frontier El Dorado Refining LLC
dated September 2006

Schedule 9.8 - 4

 



--------------------------------------------------------------------------------



 



          No.   MORTGAGE/ SECURITY AGREEMENT        
Intermediate Pipelines Transaction (2005)
       
 
  1    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated as of July 8, 2005, by HEP Pipeline, L.L.C., as Grantor, to John N.
Patterson, as Trustee, for the benefit of HollyFrontier Corporation, formerly
known as Holly Corporation, as Beneficiary, recorded in the real property
records of Eddy County, New Mexico in Book 604, Page 190.
       
 
  2    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated as of July 8, 2005, by HEP Pipeline, L.L.C., as Grantor, to John N.
Patterson, as Trustee, for the benefit of HollyFrontier Corporation, formerly
known as Holly Corporation, as Beneficiary, recorded in the real property
records of Lea County, New Mexico in Book 1387, Page 210.
       
 
       
Drop—Down Assets Transaction (2008)
       
 
  3    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated effective as of February 29, 2008, by HEP Pipeline, L.L.C., as Grantor, to
Christopher J. Dewar, as Trustee, for the benefit of HollyFrontier Corporation,
formerly known as Holly Corporation, as Beneficiary, recorded in the real
property records of Gaines County, Texas at Document # 2008-0963.
       
 
  4    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated effective as of February 29, 2008, by HEP Pipeline, L.L.C., as Grantor, to
Christopher J. Dewar, as Trustee, for the benefit of HollyFrontier Corporation,
formerly known as Holly Corporation, as Beneficiary, recorded in the real
property records of Yoakum County, Texas at Document # 2008-415.
       
 
  5    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of February 29, 2008, by HEP Pipeline,
L.L.C., as Grantor, to John N. Patterson, as Trustee, for the benefit of
HollyFrontier Corporation, formerly known as Holly Corporation, as Beneficiary,
recorded in the real property records of Chaves County, New Mexico in Book 611,
Page 829.
       
 
  6    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of February 29, 2008, by HEP Pipeline,
L.L.C., as Grantor, to John N. Patterson, as Trustee, for the benefit of
HollyFrontier Corporation, formerly known as Holly Corporation, as Beneficiary,
recorded in the real property records of Eddy County, New Mexico in Book 730,
Page 204.
       
 
  7    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of February 29, 2008, by HEP Pipeline,
L.L.C., as Grantor, to John N. Patterson, as Trustee, for the benefit of
HollyFrontier Corporation, formerly known as Holly Corporation, as Beneficiary,
recorded in the real property records of Lea County, New Mexico in Book 1567,
Page 421.
       
 
  8    
Fee and Leasehold Deed of Trust (with Security Agreement and Financing
Statement), dated effective as of February 29, 2008, by HEP Woods Cross, L.L.C.,
as Grantor, to Lamont R. Richardson, as Trustee, for the benefit of
HollyFrontier Corporation, formerly known as Holly Corporation, as Beneficiary,
recorded in the real property records of Davis County, Utah in Book 4543, Page
1471.
       
 
       
Lovington—Artesia Transaction (2009)
       
 
  9    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of June 1, 2009, by Lovington—Artesia,
L.L.C., as Grantor, to John N. Patterson, as Trustee, for the benefit of
HollyFrontier Corporation, formerly known as Holly Corporation, as Beneficiary,
recorded in the real property records of Eddy County, New Mexico in Book 780,
Page 354.
       
 
  10    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of June 1, 2009, by Lovington—Artesia,
L.L.C., as Grantor, to John N. Patterson, as Trustee, for the benefit of
HollyFrontier Corporation, formerly known as Holly Corporation, as Beneficiary,
recorded in the real property records of Lea County, New Mexico in Book 1634,
Page 762.

Schedule 9.8 - 5

 



--------------------------------------------------------------------------------



 



          No.   MORTGAGE/ SECURITY AGREEMENT        
South System Expansion (2009)
       
 
  11    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated effective as of September 29, 2009, by HEP Pipeline Assets, Limited
Partnership and Holly Energy Partners, L.P., individually and collectively as
Grantor, to Russell W. Oshman, as Trustee, for the benefit of HollyFrontier
Corporation, formerly known as Holly Corporation, as Beneficiary, recorded in
the real property records of Culberson County, Texas at Document # 64809.
       
 
  12    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated effective as of September 29, 2009, by HEP Pipeline Assets, Limited
Partnership and Holly Energy Partners, L.P., individually and collectively as
Grantor, to Russell W. Oshman, as Trustee, for the benefit of HollyFrontier
Corporation, formerly known as Holly Corporation, as Beneficiary, recorded in
the real property records of El Paso County, Texas at Document # 20090070381.
       
 
  13    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of September 29, 2009, by HEP Pipeline
Assets, Limited Partnership and Holly Energy Partners, L.P., individually and
collectively as Grantor, to John N. Patterson, as Trustee, for the benefit of
HollyFrontier Corporation, formerly known as Holly Corporation, as Beneficiary,
recorded in the real property records of Eddy County, New Mexico in Book 792,
Page 225.
       
 
       
Tulsa Racks Transaction (2009)
       
 
  14    
UCC Financing Statement, listing HEP Tulsa LLC as Debtor and Holly Refining &
Marketing — Tulsa LLC as Secured Party, filed with the Delaware Secretary of
State at Filing # 2009-3467807, securing HEP Tulsa LLC’s performance under that
certain Purchase Option Agreement dated effective as of August 1, 2009, between
HEP Tulsa LLC and Holly Refining & Marketing Tulsa LLC.
       
 
       
Roadrunner/ Beeson Transactions (2009/2010)
       
 
  15    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of December 31, 2009, by HEP Pipeline,
L.L.C. and Holly Energy Partners, L.P., individually and collectively as
Grantor, to John N. Patterson, as Trustee, for the benefit of HollyFrontier
Corporation, formerly known as Holly Corporation, as Beneficiary, recorded in
the real property records of Eddy County, New Mexico in Book 801, Page 941.
       
 
  16    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of December 31, 2009, by HEP Pipeline,
L.L.C. and Holly Energy Partners, L.P., individually and collectively as
Grantor, to John N. Patterson, as Trustee, for the benefit of HollyFrontier
Corporation, formerly known as Holly Corporation, as Beneficiary, recorded in
the real property records of Lea County, New Mexico in Book 1663, Page 244.
       
 
  17    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated effective as of December 31, 2009, by Roadrunner Pipeline, L.L.C., as
Grantor, to Russell W. Oshman, as Trustee, for the benefit of HollyFrontier
Corporation, formerly known as Holly Corporation, as Beneficiary, recorded in
the real property records of Cochran County, Texas in Book 293, Page 664.
       
 
  18    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated effective as of December 31, 2009, by Roadrunner Pipeline, L.L.C., as
Grantor, to Russell W. Oshman, as Trustee, for the benefit of HollyFrontier
Corporation, formerly known as Holly Corporation, as Beneficiary, recorded in
the real property records of Hockley County, Texas in Book 868, Page 451.
       
 
  19    
Mortgage and Deed of Trust (with Security Agreement and Financing Statement),
dated effective as of December 31, 2009, by Roadrunner Pipeline, L.L.C., as
Grantor, to Russell W. Oshman, as Trustee, for the benefit of HollyFrontier
Corporation, formerly known as Holly Corporation, as Beneficiary, recorded in
the real property records of Yoakum County, Texas at Document # 2010-116.

Schedule 9.8 - 6

 



--------------------------------------------------------------------------------



 



          No.   MORTGAGE/ SECURITY AGREEMENT   20    
Mortgage, Line of Credit Mortgage and Deed of Trust (with Security Agreement and
Financing Statement), dated effective as of December 31, 2009, by Roadrunner
Pipeline, L.L.C., as Grantor, to John N. Patterson, as Trustee, for the benefit
of HollyFrontier Corporation, formerly known as Holly Corporation, as
Beneficiary, recorded in Lea County, New Mexico in Book 1663, Page 369.
       
 
       
Tulsa East/ Lovington Transaction (2010)
       
 
  21    
Security Agreement, dated effective as of April 30, 2010, between Holly Energy
Storage — Lovington LLC, as Grantor, and HollyFrontier Corporation, formerly
known as Holly Corporation, as Grantee.
       
 
  22    
Security Agreement, dated effective as of April 30, 2010, between HEP Tulsa LLC
and Holly Energy Storage — Tulsa LLC, individually and collectively as Grantor,
and HollyFrontier Corporation, formerly known as Holly Corporation, as Grantee.
       
 
       
Miscellaneous Agreements/ Transactions
       
 
  23    
Pending Security Agreement between Holly Energy Partners — Operating, L.P., as
Grantor, and HollyFrontier Corporation, formerly known as Holly Corporation, as
Grantee.
       
 
  24    
Pending Security Agreement between HEP Pipeline, L.L.C., as Grantor, and
HollyFrontier Corporation, formerly known as Holly Corporation, as Grantee.
       
 
  25    
Pending Security Agreement between HEP Woods Cross, L.L.C., as Grantor, and
HollyFrontier Corporation, formerly known as Holly Corporation, as Grantee.

Schedule 9.8 - 7

 



--------------------------------------------------------------------------------



 



Schedule 12.2
Notices
All Loan Parties:
c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, TX 75201
Attn: Doug Aron and Steve Wise
Telephone: (214) 871-3877
Facsimile: (214) 237-3051
Email: steve.wise@hollycorp.com
Union Bank, N.A., as Administrative Agent:
Greg Stewart
Commercial Finance Division
400 California Street, 8th Floor
San Francisco, California 94104
(415) 765-2031
FAX (415) 765-2170
greg.stewart@unionbank.com
with a copy to
Randall L. Osterberg
Union Bank, N.A.
500 North Akard, Suite #4200
Dallas, Texas 75201
214-922-4205
214-922-4209 fax
randall.osterberg@unionbank.com
Schedule 12.2 - 1

 